Exhibit 10.21
EXECUTION VERSION














$1,000,000,000


CREDIT AGREEMENT

Dated as of October 25, 2019

among

LCPR LOAN FINANCING LLC,
as the SPV Borrower,


LCPR SENIOR SECURED FINANCING DESIGNATED ACTIVITY COMPANY
as the Initial Guarantor,


THE BANK OF NOVA SCOTIA,
as Administrative Agent,


and


THE BANK OF NOVA SCOTIA,
as SPV Security Agent,


and

THE LENDERS PARTY HERETO FROM TIME TO TIME

















ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.Defined Terms    6
Section 1.02.Other Interpretive Provisions    43
Section 1.03.Accounting Terms    44
Section 1.04.Rounding.    44
Section 1.05.References to Agreements, Laws, Etc.    44
Section 1.06.Times of Day    45
Section 1.07.Timing of Payment of Performance    45
Section 1.08.Letters of Credit and Alternative Letters of Credit    45
Section 1.09.Cashless Roll.    45
Section 1.10.Permitted Affiliate Parent; Affiliate Subsidiary.    45
Section 1.11.Divisions.    45
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.The Loans    46
Section 2.02.Borrowings, Conversions and Continuations of Loans    46
Section 2.03.Letters of Credit and Alternative Letters of Credit    49
Section 2.04.Swing Line Loans    58
Section 2.05.Prepayments    61
Section 2.06.Termination or Reduction of Commitments.    70
Section 2.07.Repayment of Loans.    71
Section 2.08.Interest.    71
Section 2.09.Fees    72
Section 2.10.Computation of Interest and Fees.    72
Section 2.11.Evidence of Indebtedness.    73
Section 2.12.Payments Generally.    73
Section 2.13.Sharing of Payments    75
Section 2.14.Additional Facilities    75
Section 2.15.Refinancing Amendments    79
Section 2.16.Extension of Term Loans; Extension of Revolving Credit Loans    80
Section 2.17.Defaulting Lenders    82
Section 2.18.General limitation on each Borrower’s Obligation    84
Section 2.19.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    84
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.Taxes    84
Section 3.02.[Reserved.]    88
Section 3.03.[Reserved.]    88
Section 3.04.[Reserved.]    88
Section 3.05.[Reserved.]    88
Section 3.06.[Reserved.]    88
Section 3.07.Illegality    88
Section 3.08.Inability to Determine Rates    88
Section 3.09.Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves    89
Section 3.10.Funding Losses    90
Section 3.11.Matters Applicable to All Requests for Compensation    90
Section 3.12.Replacement of Lenders under Certain Circumstances    91
Section 3.13.Survival    92
ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
Section 4.01.Conditions to Effectiveness    92
Section 4.02.Conditions to Credit Extensions on the Closing Date.    93
Section 4.03.Conditions to all Credit Extensions after the Closing Date.    94
Section 4.04.Compliance with Conditions.    95
Section 4.05.Acquisition Escrow Release.    95
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01.Existence, Qualification and Power; Compliance with Laws    97
Section 5.02.Authorization; No Contravention    97
Section 5.03.Governmental Authorization; Other Consents    97
Section 5.04.Binding Effect    98
Section 5.05.Financial Statements; No Material Adverse Effect    98
Section 5.06.Litigation    98
Section 5.07.Ownership of Property; Liens    98
Section 5.08.Environmental Matters    98
Section 5.09.Taxes    99
Section 5.10.ERISA Compliance    99
Section 5.11.[Reserved.]    99
Section 5.12.Margin Regulations; Investment Company Act    99
Section 5.13.Disclosure    99
Section 5.14.Labor Matters    100
Section 5.15.Intellectual Property; Etc.    100
Section 5.16.Solvency    100
Section 5.17.[Reserved.]    100
Section 5.18.USA Patriot Act, Anti-Corruption Laws and Sanctions    100
Section 5.19.Collateral Documents    101
Section 5.20.Telecommunications, Cable and Broadcasting Laws    101
ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01.Company Materials.    102
Section 6.02.Compliance Certificates and other Information    102
Section 6.03.Notices    103
Section 6.04.Payment of Taxes    103
Section 6.05.Preservation of Existence, Etc.    103
Section 6.06.Maintenance of Properties    103
Section 6.07.Maintenance of Insurance    104
Section 6.08.Compliance with Laws    104
Section 6.09.Books and Records    104
Section 6.10.Inspection Rights    104
Section 6.11.Additional Collateral; Additional Guarantors    104
Section 6.12.Compliance with Environmental Laws    105
Section 6.13.Further Assurances    105
Section 6.14.Designation of Subsidiaries    105
Section 6.15.Use of Proceeds    105
Section 6.16.[Reserved.]    106
Section 6.17.Subordinated Shareholder Loans.    106
Section 6.18.Maintenance of Intellectual Property    106
Section 6.19.Change in Accounting Practices.    106
Section 6.20.“Know Your Client” Checks.    107
Section 6.21.Maintenance of Ratings.    108
Section 6.22.SPV Structure Termination.    108
ARTICLE VII
NEGATIVE COVENANTS
Section 7.01.Annex II    109
Section 7.02.Financial Covenant    110
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.Events of Default    110
Section 8.02.Remedies Upon Event of Default    113
Section 8.03.Application of Funds    113
Section 8.04.Borrowers’ Right to Cure    114
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.Appointment and Authority    115
Section 9.02.Rights as a Lender    116
Section 9.03.Exculpatory Provisions    116
Section 9.04.Reliance by Administrative Agent and Security Agent.    116
Section 9.05.Delegation of Duties    117
Section 9.06.Resignation of Administrative Agent and Security Agent.    117
Section 9.07.Non-Reliance on Administrative Agent, Security Agent and Other
Lenders    118
Section 9.08.No Other Duties, Etc.    118
Section 9.09.Administrative Agent May File Proofs of Claim; Credit
Bidding    119
Section 9.10.Collateral Matters    120
Section 9.11.Treasury Services Agreements and Secured Hedge Agreements    121
Section 9.12.Withholding Tax Indemnity    121
Section 9.13.Collateral Sharing Agreements and Intercreditor Agreements.    121
ARTICLE X
MISCELLANEOUS
Section 10.01.Amendments, Etc.    122
Section 10.02.Notices and Other Communications; Facsimile Copies    125
Section 10.03.No Waiver; Cumulative Remedies    127
Section 10.04.Attorney Costs and Expenses    127
Section 10.05.Indemnification by the Borrower    128
Section 10.06.Payments Set Aside    129
Section 10.07.Successors and Assigns    129
Section 10.08.Confidentiality    136
Section 10.09.Setoff    137
Section 10.10.Interest Rate Limitation    137
Section 10.11.Counterparts; Electronic Execution of Assignments and Certain
Other Documents    137
Section 10.12.Integration; Termination    138
Section 10.13.Survival of Representations and Warranties    138
Section 10.14.Severability    138
Section 10.15.Governing Law; Forum; Process Agent    138
Section 10.16.Waiver Of Right To Trial By Jury    139
Section 10.17.Binding Effect    140
Section 10.18.USA Patriot Act    140
Section 10.19.No Advisory or Fiduciary Responsibility    140
Section 10.20.Collateral Sharing Agreements And Intercreditor Agreements    140
Section 10.21.Additional Parties    141
Section 10.22.Resignation of a Borrower or a Guarantor    144
Section 10.23.Judgment Currency    144
Section 10.24.Waiver of Immunity    145
ARTICLE XI
GUARANTEE
Section 11.01.The Guaranty    145
Section 11.02.Obligations Unconditional    145
Section 11.03.Reinstatement    146
Section 11.04.Subrogation; Subordination    147
Section 11.05.Remedies    147
Section 11.06.Instrument for the Payment of Money    147
Section 11.07.Continuing Guarantee    147
Section 11.08.General Limitation on Guarantee Obligations    147
Section 11.09.Release of Guarantors    147
Section 11.10.Right of Contribution    150
Section 11.11.Keepwell    150
Section 11.12.No Marshalling    150
Section 11.13.Election of Remedies    151
Section 11.14.Administrative Agent’s Duties    151
Section 11.15.Guarantor Intent    151
Section 11.16.Joint and Several Liability.    151
Section 11.17.Limited Recourse Obligations.    152
Section 11.18.Acknowledgement Regarding any Supported QFCs.    153


ANNEXES


I    Additional Definitions (Prior to SPV Structure Termination Date)
II    Covenants (Prior to SPV Structure Termination Date)
III    Additional Definitions (On or after SPV Structure Termination Date)
IV        Covenants (On or after SPV Structure Termination Date)
SCHEDULES
 
1.01    Commitments
10.02    Administrative Agent’s Office, Certain Addresses for Notices
10.21    Additional Parties Documents


EXHIBITS



Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Affiliated Lender Notice
F-1    Account and Proceeds Loan Pledge Agreement
F-2    Share Pledge Agreement
F-3    Subordinated Shareholder Loan Pledge Agreement
F-4    Asset Pledge Agreement
G    Group Intercreditor Agreement
H    United States Tax Compliance Certificate
I    Affiliated Lender Assignment and Assumption
J    Letter of Credit Report
K    Additional Facility Joinder Agreement
L    Increase Confirmation
M    Discount Range Prepayment Notice
N    Discount Range Prepayment Offer
O
Solicited Discounted Prepayment Notice

P
Acceptance and Prepayment Notice

Q
Specified Discount Prepayment Notice

R
Solicited Discounted Prepayment Offer

S
Specified Discount Prepayment Response

T
Acquisition Escrow Agreement

U
Acquisition Escrow Shortfall Guarantee

V
Proceeds Loan Agreement

W
Covenant Agreement

X
Collateral Sharing Agreement

Y-1
Closing Date Solvency Certificate

Y-2
Acquisition Escrow Release Date Solvency Certificate

Z
Related Party Withholding Exemption Form





CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of October 25, 2019, among, inter alios, LCPR
LOAN FINANCING LLC, a limited liability company organized under the laws of
Delaware, as the initial borrower (the “SPV Borrower”), LCPR SENIOR SECURED
FINANCING DESIGNATED ACTIVITY COMPANY, a designated activity company limited by
shares incorporated and existing under the laws of Ireland, as the initial
guarantor (the “Initial Guarantor”), the other Borrowers and Guarantors party
hereto from time to time, THE BANK OF NOVA SCOTIA, as Administrative Agent, THE
BANK OF NOVA SCOTIA, as SPV Security Agent and each lender from time to time
party hereto (collectively, the “Lenders” and, individually, a “Lender”).
PRELIMINARY STATEMENTS
The Initial Term Lenders have agreed to extend credit to the SPV Borrower in the
form of Initial Term Loans made available pursuant to the terms hereof in an
aggregate principal amount equal to $1,000,000,000.
The capitalized terms used in these preliminary statements are defined in
Section 1.01 below.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Defined Terms.
(a)    Capitalized terms used in this Agreement and not defined in Section
1.01(b) below have the meanings set forth, prior to the SPV Structure
Termination Date, in Annex I and Annex II to this Agreement, and, on or after
the SPV Structure Termination Date, in Annex III and Annex IV to this Agreement.
(b)    As used in this Agreement, the following terms shall have the meanings
set forth below:
“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(2).
2    “Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(3).
3    “Acceptance and Prepayment Notice” means a notice of the applicable
Borrower’s acceptance of the Acceptable Discount in substantially the form of
Exhibit P.
4    “Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(2).
5    “Acquisition” means the acquisition by Leo Cable (directly, or through one
or more wholly owned subsidiaries) of all of the issued and outstanding capital
stock of the Target.
6    “Acquisition Agreement” means the stock purchase agreement dated as of
October 9, 2019 among Leo Cable, Liberty Latin America, AT&T Corp., AT&T
International Holdings LLC and SBC Telecom, Inc. in connection with the
Acquisition.
7    “Acquisition Escrow Account” means the escrow account established under,
and governed by, the Acquisition Escrow Agreement.
8    “Acquisition Escrow Agent” means Scotiabank & Trust (Cayman) Ltd.
9    “Acquisition Escrow Agreement” means the escrow and security agreement
among the SPV Borrower, the SPV Security Agent and the Escrow Agent in
substantially the form attached as Exhibit T.
10    “Acquisition Escrow Longstop Date” means the Long-Stop Date (as defined in
the Acquisition Agreement).
11    “Acquisition Escrow Proceeds Funded Amount” means $52,546,895.64,
representing the proceeds of Initial Term Loans deposited in the Acquisition
Escrow Account.
12    “Acquisition Escrow Release Conditions” has the meaning specified in
Section 4.05.
13    “Acquisition Escrow Release Date” means the date on which the Acquisition
Escrow Proceeds Amount is released from the Acquisition Escrow Account in
connection with the Completion Date.
14    “Acquisition Escrow Shortfall Guarantee” means the escrow shortfall
guarantee agreement between the Company and the Administrative Agent in
substantially the form attached as Exhibit U.
15    “Acquisition Escrow Termination Date” has the meaning specified in
Section 2.05(b)(x).
16    “Additional Borrower” means (i) prior to the SPV Structure Termination,
any Affiliate of the SPV Borrower and (ii) on or after the SPV Structure
Termination Date, any member of the Restricted Group which, in each case, has
complied with the requirements of Section 10.21(b).
“Additional Facility” means an additional term or revolving facility referred to
in Section 2.14 and “Additional Facilities” means all or any such Additional
Facilities.
“Additional Facility Availability Period” in relation to an Additional Facility
means the availability period specified in the Additional Facility Joinder
Agreement for that Additional Facility.
“Additional Facility Available Amount” means:
(a)    an amount equal to the sum of:
(i)
without double counting, any amounts of Indebtedness available to be Incurred by
any member of the Restricted Group (A) prior to the SPV Structure Termination
Date, pursuant to Sections 4.09(c)(1), 4.09(c)(18) and 4.09(c)(25) of Annex II
and (B) on or after the SPV Structure Termination Date, Sections 4.09(b)(1),
4.09(b)(18) and 4.09(b)(25) of Annex IV; plus

(ii)
without double counting, any amounts of Indebtedness available to be Incurred by
any member of the Restricted Group (A) prior to the SPV Structure Termination
Date, pursuant to Section 4.09(c)(14) of Annex II and (B) on or after the SPV
Structure Termination Date, Section 4.09(b)(14) of Annex IV; plus

(b)    (i) in the case of an Additional Facility that serves to effectively
extend the maturity of the Term Loans and/or Revolving Credit Loans, an amount
equal to the reductions in the Term Loans and/or Revolving Credit Loans (and
accompanied by a corresponding permanent reduction of the Revolving Credit
Commitments) to be replaced with such Additional Facility and (ii) in the case
of an Additional Revolving Facility that effectively replaces any Revolving
Credit Commitments terminated under Section 2.06, an amount equal to the portion
of the relevant terminated Revolving Credit Commitments; plus
(c)    the aggregate amount of any voluntary prepayment of Term Loans that are
secured on a pari passu basis with the Obligations (including any Refinancing
Term Loans or Extended Term Loans) or Revolving Credit Loans (to the extent
accompanied by a corresponding permanent reduction of the Revolving Credit
Commitments) to the extent the relevant prepayment or reduction (i) is not
funded or effected with any long-term Indebtedness (including Indebtedness in
the form of a bridge or other interim credit facility intended to be Refinanced
with long-term Indebtedness) and (ii) does not include any prepayment that is
funded with the proceeds of an Additional Facility Incurred in reliance on
clause (b); plus
(d)    if the proceeds of an Additional Facility are being used to refinance
existing Indebtedness that ranks pari passu or senior in right of security to
the Obligations, (i) an amount equal to the accrued interest, premiums and
defeasance costs on such existing Indebtedness, (ii) other amounts owing or paid
relating to such existing Indebtedness, and (iii) fees and expenses reasonably
incurred in connection with the foregoing; plus
(e)    an unlimited amount so long as, in the case of this clause (e):
(i)
prior to the SPV Structure Termination Date, (A) if the Proceeds Loan funded
with the proceeds of such Additional Facility constitutes Senior Secured
Indebtedness, the Consolidated Senior Secured Net Leverage Ratio would not
exceed 4.50 to 1.00, and (B) the Consolidated Net Leverage Ratio would not
exceed 5.00 to 1.00, in each case, calculated as of the most recently ended Test
Period on a pro forma basis after giving effect to the incurrence of such
Additional Facility, the funding of the relevant Proceeds Loan with the proceeds
thereof and the application of proceeds of the relevant Proceeds Loan and, if
applicable, any acquisition or Investment permitted under this Agreement and (x)
in the case of any Additional Revolving Facility and the relevant Proceeds Loan
funded with the proceeds thereof, assuming a full drawing of such Additional
Revolving Facility and relevant Proceeds Loan and (y) without netting the cash
proceeds of any Borrowing under such Additional Facility and the relevant
Proceeds Loan; and

(ii)
on or after the SPV Structure Termination Date, (A) if such Indebtedness
incurred under an Additional Facility is Senior Secured Indebtedness, the
Consolidated Senior Secured Net Leverage Ratio would not exceed 4.50 to 1.00,
and (B) the Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00, in
each case, calculated as of the most recently ended Test Period on a pro forma
basis after giving effect to the incurrence of such Additional Facility,
including the application of proceeds thereof and, if applicable, any
acquisition or Investment permitted under this Agreement and (x) in the case of
any Additional Revolving Facility, assuming a full drawing of such Additional
Revolving Facility and (y) without netting the cash proceeds of any Borrowing
under such Additional Facility;

provided that, it is understood that (i) any Additional Facility may be Incurred
under any of clauses (a), (b), (c), (d), or (e) as selected by the applicable
Borrower in its sole discretion, (ii) the applicable Borrower may elect to Incur
Additional Facilities under clause (e) prior to using amounts available under
clauses (a), (b), (c) or (d), and (iii) without duplication, amounts Incurred
(and, prior to the SPV Structure Termination Date, on-lent under the relevant
Proceeds Loan) pursuant to clauses (a), (b), (c) or (d) substantially
concurrently with amounts Incurred (and, prior to the SPV Structure Termination
Date, on-lent under the relevant Proceeds Loan) pursuant to clause (e) will not
count as Indebtedness for purposes of calculating the Consolidated Net Leverage
Ratio; provided, further, that any portion of any Additional Facilities or
Additional Facility Loans may be divided and reclassified in accordance with
Section 4.09(e)(1) of Annex II or Section 4.09(d)(1) of Annex IV, as applicable.
“Additional Facility Borrower” means any Borrower which becomes a Borrower under
any Additional Facility.
“Additional Facility Borrowing” means an Additional Facility Loan or a group of
Additional Facility Loans of the same Class and Type made (including through a
conversion or continuation) by the applicable Additional Facility Lenders.
“Additional Facility Commencement Date” means, in relation to an Additional
Facility, the effective date of that Additional Facility which shall be the
later of:
(a)    the date specified in the relevant Additional Facility Joinder Agreement;
and
(b)    the date on which the conditions set out in Section 2.14 are satisfied.
“Additional Facility Commitment” means in relation to an Initial Additional
Facility Lender the amount set out as the Additional Facility Commitment of a
Lender in the relevant Additional Facility Joinder Agreement and the amount of
any other Additional Facility Commitment transferred to it under this Agreement,
to the extent not cancelled, reduced or transferred by it in accordance with
this Agreement.
“Additional Facility Joinder Agreement” means a document substantially in the
form of Exhibit K (Form of Additional Facility Joinder Agreement), with such
amendments as the Administrative Agent or the relevant Lenders and the
applicable Borrower under such Additional Facility Joinder Agreement may approve
or reasonably require.
“Additional Facility Lender” means, with respect to an Additional Facility or an
Increase Confirmation, an Initial Additional Facility Lender and any Person that
becomes a new lender under such Additional Facility in accordance with Section
10.07.
“Additional Facility Loan” means a loan and/or advance made or to be made under
the Additional Facility.
17    “Additional Guarantor” means (i) prior to the SPV Structure Termination,
any Affiliate of the SPV Borrower and (ii) on or after the SPV Structure
Termination Date, any member of the Restricted Group which, in each case, has
complied with the requirements of Section 10.21(c).
18    “Additional Lender” means any Person that is not an existing Lender and
has agreed to provide any portion of any (a) Additional Facility in accordance
with Section 2.14, (b) other Loans pursuant to a Refinancing Amendment in
accordance with Section 2.15, or (c) Replacement Term Loans pursuant to Section
10.01; provided that each Additional Lender shall be subject to the approval of
the Administrative Agent, such approval not to be unreasonably withheld,
conditioned or delayed, in each case solely to the extent that any such consent
would be required from the Administrative Agent under Section 10.07(b)(i)(B) for
an assignment of Loans to such Additional Lender, and in the case of any
Additional Revolving Facility and Other Revolving Credit Commitments, the Swing
Line Lender and the applicable L/C Issuer, such approval not to be unreasonably
withheld, conditioned or delayed, in each case solely to the extent such consent
would be required for any assignment to such Additional Lender under
Section 10.07(b)(i)(C) or Section 10.07(b)(i)(D).
19    “Additional Refinancing Lender” has the meaning set forth in ‎Section
2.15(a).
20    “Additional Revolving Facility” means any Additional Facility permitted
under Section 2.14 that is a revolving facility.
21    “Administrative Agent” means The Bank of Nova Scotia, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
22    “Administrative Agent’s Office” means the Administrative Agent’s address
and account as set forth on Schedule 10.02, or such other address or account as
the Administrative Agent may from time to time notify each Borrower and the
Lenders.
23    “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
24     “Affiliated Lender” means a Lender that is Liberty Latin America or an
Affiliate thereof (other than (a) the Company, any Permitted Affiliate Parent,
any Affiliate Subsidiary and, in each case, any of their Subsidiaries, or (b)
any trust, fund, partnership, person or other entity that borrows any loans,
issues any notes, bonds or other securities or otherwise incurs indebtedness for
the purpose of on-lending the proceeds of such issuance under a Facility to a
Borrower under this Agreement). For the avoidance of doubt, neither the SPV
Borrower, the Initial Guarantor nor any of their respective Subsidiaries shall
be an Affiliated Lender hereunder.
25    “Affiliated Lender Cap” has the meaning set forth in Section 10.07(j)(iv).
26    “Affiliate Subsidiary” has the meaning specified in Section 10.21(a)(i).
27    “Affiliate Subsidiary Accession” has the meaning specified in Section
10.21(a)(i).
28    “Affiliate Subsidiary Release” has the meaning specified in Section
10.21(a)(i).
29    “Agent Parties” has the meaning specified in Section 10.02(b).
30    “Agent-Related Distress Event” means, with respect to the Administrative
Agent, the Security Agent or any Person that directly or indirectly controls the
Administrative Agent or the Security Agent, as applicable (each, a “Distressed
Agent-Related Person”), a voluntary or involuntary case with respect to such
Distressed Agent-Related Person under any Debtor Relief Law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Agent-Related Person or any substantial part of such Distressed Agent-Related
Person’s assets, or such Distressed Agent-Related Person is subject to a forced
liquidation or makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Agent-Related Person to be, insolvent
or bankrupt; provided that an Agent-Related Distress Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in the Administrative Agent, the Security Agent or any Person that
directly or indirectly controls the Administrative Agent or the Security Agent,
as applicable, by a Governmental Authority or an instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
the Administrative Agent, the Security Agent or any Person that directly or
indirectly controls the Administrative Agent or the Security Agent, as
applicable, with immunity from the jurisdiction of courts or from the
enforcement of judgments or writs of attachment on its assets or permit the
Administrative Agent, the Security Agent or any Person that directly or
indirectly controls the Administrative Agent or the Security Agent, as
applicable, to reject, repudiate, disavow or disaffirm any contracts or
agreements made with the Administrative Agent, the Security Agent or any Person
that directly or indirectly controls the Administrative Agent or the Security
Agent, as applicable.
31    “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.
32    “Aggregate Commitments” means the Commitments of all the Lenders.
33    “Agreement” means this credit agreement including the annexes, schedules
and exhibits hereto, as the same may be amended, supplemented or otherwise
modified from time to time.
34    “Agreement Currency” has the meaning set forth in Section 10.23.
35    “All-In Yield” means, as to any Indebtedness, the yield thereof (as
determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices), whether in the form of interest
rate, margin, OID, upfront fees, a Eurocurrency Rate or Base Rate floor, or
otherwise, in each case, incurred or payable by a Borrower generally to all
lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to an interest rate assuming the shorter of (i) the Weighted Average
Life to Maturity of such Indebtedness and (ii) a four year average life to
maturity (e.g., 100 basis points of OID equals 25 basis points of interest rate
margin for a four year average life to maturity); and provided, further, that
“All-In Yield” shall not include amendment fees, consent fees, arrangement fees,
structuring fees, ticking fees, unused line fees, commitment fees, underwriting
fees, placement fees, advisory fees, success fees, and similar fees or other
fees not paid or payable in the primary syndication of such Indebtedness or fees
not paid or payable generally to all lenders.
36    “Alternative L/C Borrowing” means an extension of credit resulting from a
drawing under any Alternative Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Revolving Credit Borrowing.
37    “Alternative L/C Issuer” means a Revolving Credit Lender that becomes an
Alternative L/C Issuer in accordance with Section 2.03(k) or 10.07(i), in each
case, in its capacity as an issuer of Alternative Letters of Credit hereunder,
or any successor issuer of Alternative Letters of Credit hereunder.
38    “Alternative Letter of Credit” means a letter of credit issued hereunder
in respect of one or more Classes of Revolving Credit Commitments in accordance
with Section 2.03(b) that is designated as an Alternative Letter of Credit at
the time of delivery of the related Letter of Credit Application to the
Administrative Agent and the relevant Alternative L/C Issuer under Section
2.03(b). An Alternative Letter of Credit may be a commercial letter of credit or
a standby letter of credit; provided that any commercial letter of credit issued
hereunder shall provide solely for cash payment upon presentation of a sight
draft.
39    “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to any Covenant Party or any of its Subsidiaries by virtue of such
Person being organized or operating in such jurisdiction.
40    “Applicable Discount” has the meaning specified in Section
2.05(a)(v)(C)(2).
41    “Applicable Rate” means a percentage per annum equal to:
(a)    with respect to the Initial Term Loans, (i) for Eurocurrency Rate Loans,
5.00% and (ii) for Base Rate Loans, 4.00%; and
(b)    with respect to any Facility or Commitments made pursuant to Section
2.14, Section 2.15 or Section 2.16, as set forth in the relevant Additional
Facility Joinder Agreement, Refinancing Amendment or Extension Amendment, as
applicable.
42    “Appropriate Lender” means, at any time, (a) with respect to Loans of any
Class, the Lenders of such Class of Loans, (b) with respect to Letters of
Credit, (i) the relevant L/C Issuer and (ii) the relevant Revolving Credit
Lenders, (c) with respect to Alternative Letters of Credit, (i) the relevant
Alternative L/C Issuer and (ii) the relevant Revolving Credit Lenders, and (d)
with respect to Swing Line Loans, (i) the relevant Swing Line Lender and (ii) if
any Swing Line Loans are outstanding pursuant to Section 2.04(a), the relevant
Revolving Credit Lenders.
43    “Approved Fund” means any fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
44    “Arrangers” means each of J.P. Morgan Securities LLC, BNP Paribas
Securities Corp., Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and The Bank of Nova Scotia, each in its capacity as an
arranger under this Agreement.
45    “Assignees” has the meaning set forth in Section 10.07(b)(i).
46    “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee and accepted by the Administrative
Agent, substantially in the form of Exhibit E‑1 hereto.
47    “Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
48    “Auction Agent” means (a) the Administrative Agent or (b) any other
financial institution or advisor engaged by the Borrowers (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided
that the Borrowers shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided further that neither the Borrowers nor
any of their Affiliates may act as the Auction Agent.
49    “Auditors” means an accounting firm of international standing (including
KPMG LLP and its Affiliates).
50    “Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).
51    “Available Currency” means Dollars, and any other currency as the relevant
Borrower, each of the relevant Revolving Credit Lenders or the relevant Term
Lenders, as the case may be, and the Administrative Agent may agree to from time
to time.
52    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
53    “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
54    “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, and any successor statute.
55    “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) 1.00% plus LIBOR at
approximately 11:00 a.m. (London time) determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day; provided that, solely for purposes
of this clause (c), if such published rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in Same
Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.
56    “Base Rate Loan” means any Loan that bears interest based on the Base
Rate.
57    “Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
58    “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
59    “Big Boy Letter” means a letter from a Lender (a) acknowledging that (i)
an Affiliated Lender may have information regarding the SPV Borrower, the
Company, any Permitted Affiliate Parent, and Affiliate Subsidiary and, in each
case, their Subsidiaries that has not previously been disclosed to the
Administrative Agent and the Lenders (“Excluded Information”), (ii) the Excluded
Information may not be available to such Lender, (iii) such Lender has
independently and without reliance on any other party made its own analysis and
determined to assign Term Loans to an Affiliated Lender pursuant to Section
10.07(j) notwithstanding its lack of knowledge of the Excluded Information and
(iv) such Lender waives and releases any claims it may have against the
Administrative Agent, such Affiliated Lender, the SPV Borrower, the Company, any
Permitted Affiliate Parent, any Affiliate Subsidiary and, in each case, their
Subsidiaries with respect to the nondisclosure of the Excluded Information; or
(b) otherwise in form and substance reasonably satisfactory to the
Administrative Agent, such Affiliated Lender and the assigning Lender.
60    “Board” means the Board of Governors of the Federal Reserve System of the
United States.
61    “Bookrunner” means each of J.P. Morgan Securities LLC, BNP Paribas
Securities Corp., Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and The Bank of Nova Scotia, each in its capacity as a
bookrunner under this Agreement.
62    “Borrower Offer of Specified Discount Prepayment” means any offer by any
Borrower Party to make a voluntary prepayment of Loans at a specified discount
to par pursuant to Section 2.05(a)(v)(B).
63    “Borrower Party” means (a) prior to the SPV Structure Termination Date, a
Loan Party and (b) on or after the SPV Structure Termination Date, a member of
the Restricted Group.
64    “Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(a)(v)(C).
65    “Borrower Solicitation of Discounted Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the subsequent acceptance,
if any, by a Lender of, a voluntary prepayment of Loans at a discount to par
pursuant to Section 2.05(a)(v)(D).
66    “Borrowers” means the SPV Borrower and any Additional Borrower unless it
has ceased to be a Borrower in accordance with Section 10.22 or the SPV
Structure Termination, and “Borrower” means any of them.
67    “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, an
Initial Term Borrowing or any other borrowing of a Term Loan, as the context may
require.
68    “Business” means:
(a)    the business carried out by the Restricted Group on the Effective Date or
the Target;
(b)    the provision of Content;
(c)    the business and provision of services substantially the same or similar
to those provided by any member of the Wider Group on the Effective Date;
(d)    being a Holding Company of one or more persons engaged in the business
and provision of services described in (a), (b) or (c) above; and
(e)    any related ancillary or complementary business to that described in
clause (a), (b) or (d) above,
and references to “business” shall be similarly construed.
69    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, Puerto Rico or London and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.
70    “Captive Insurance Subsidiary” means any Subsidiary of the Company or a
Permitted Affiliate Parent that is subject to regulation as an insurance company
(or any Subsidiary thereof).
71    “Cash Collateral” has the meaning specified in Section 2.03(g).
72    “Cash Collateral Account” means a blocked account at the Administrative
Agent (or another commercial bank selected by the Administrative Agent) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent, or another account designated as a
cash collateral account and reasonably satisfactory to the Administrative Agent.
73    “Cash Collateralize” has the meaning specified in Section 2.03(g) and
references to “Cash Collateralized” and “Cash Collateralizing” shall be
similarly construed.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


74    “CFC Holdco” means any entity that has no material assets other than
equity interests (or equity interests and indebtedness) of one or more entities
that are CFCs or CFC Holdcos.
75    “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. It is
understood and agreed that (i) the Dodd–Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all
interpretations and applications thereof and any request, rule, guideline or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, for the purposes of this Agreement, be deemed to be
adopted and taking effect subsequent to the date of this Agreement; provided
that a Lender shall be entitled to compensation with respect to any such
adoption taking effect, making or issuance becoming effective after the date of
the this Agreement only if it is the applicable Lender’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.
76    “Class” means (a) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the applicable Borrower and
Lenders holding such Commitments or Loans as a separate Class from other
Commitments or Loans that have the same terms and conditions and (b) with
respect to Lenders, those of such Lenders that have Commitments or Loans of the
same Class.
77    “Clean-Up Period” means in respect of any acquisition or Investment
permitted under this Agreement by any member of the Restricted Group, the period
commencing on the date of completion of such acquisition or Investment permitted
under this Agreement and ending on the date that is 120 days after such date.
78    “Closing Date” means the date upon which all of the conditions precedent
in Section 4.02 are satisfied (or waived) and the Initial Term Loans are funded.
79    “Code” means the U.S. Internal Revenue Code of 1986, and the United States
Department of the Treasury regulations promulgated thereunder, as amended from
time to time.
“Collateral” means, (a) prior to the SPV Structure Termination Date, the SPV
Collateral and (b) on or after the SPV Structure Termination Date, the Group
Collateral.
“Collateral and Guarantee Requirement” means the requirement that:
(a)    prior to the SPV Structure Termination Date:
(i)
the Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations) shall have been unconditionally guaranteed by the Initial Guarantor
and each other Guarantor (unless and until such Guarantor has ceased to be a
Guarantor in accordance with the terms of this Agreement);

(ii)
the Obligations and the Guaranty shall have been secured by, in each case,
subject to the exceptions and limitations otherwise set forth in this Agreement
and the SPV Collateral Documents, in each case with the priority required by the
SPV Collateral Documents: (A) on the Closing Date, a perfected first priority
security interest (other than with respect to clause (I), subject to Permitted
SPV Liens) in (I) the rights of the SPV Borrower in the Acquisition Escrow
Account under the Acquisition Escrow Agreement, (II) all bank accounts of the
SPV Borrower and (III) the SPV Borrower’s rights under the Initial Proceeds
Loan, the Proceeds Loan Agreement, and any Additional Proceeds Loan that may be
made in the future, including the SPV Borrower’s rights in respect of the
Proceeds Loan Guarantees; (B) on the Acquisition Escrow Release Date, a
perfected first priority security interest (subject to Permitted SPV Liens) in
(I) all bank accounts of the Initial Guarantor (other than the Initial
Guarantor’s SPV Profit Account) and (II) the Initial Guarantor’s rights under
the Senior Secured Notes Proceeds Loan (if any), the Proceeds Loan Agreement,
and any Additional Proceeds Loan that may be made in the future, including the
Initial Guarantor’s rights in respect of the Proceeds Loan Guarantees; and (C)
within 45 Business Days of any Affiliate of the SPV Borrower becoming an
Additional Borrower or Additional Guarantor under Section 10.21, a perfected
first priority security interest (subject to Permitted SPV Liens) in (A) all
bank accounts of such Additional Borrower or Additional Guarantor (other than
profit accounts of the kind specified in clause (B)(II) above) and (II) such
Additional Borrower’s or Additional Guarantor’s rights under the Proceeds Loans
and the Proceeds Loan Agreement, including such Additional Borrower’s or
Additional Guarantor’s rights in respect of the Proceeds Loan Guarantees, as
applicable;

(iii)
the obligations under the Proceeds Loan Finance Documents (other than, with
respect to any Proceeds Loan Guarantor, any Excluded Swap Obligations) shall
have been unconditionally guaranteed by the Initial Proceeds Loan Guarantor and
each other Proceeds Loan Guarantor, unless and until it has ceased to be a
Proceeds Loan Guarantor in accordance with the terms of this Agreement;

(iv)
the obligations under the Proceeds Loan Finance Documents shall have been
secured by, in each case, subject to the exceptions and limitations otherwise
set forth in this Agreement and the Proceeds Loan Collateral Documents, in each
case with the priority required by the Proceeds Loan Collateral Documents: (A)
on the Closing Date, a perfected first priority security interest (subject to
Permitted Liens) in (I) all of the outstanding shares of the Company and the
Initial Proceeds Loan Guarantor and (II) substantially all assets of the Company
and the Initial Proceeds Loan Guarantor; (B) on the Acquisition Escrow Release
Date, a perfected first priority security interest (subject to Permitted Liens)
in (I) all of the outstanding shares of each Proceeds Loan Borrower (other than
the Company) on such date and (II) substantially all assets of each Proceeds
Loan Borrower (other than the Company) on such date; (C) within 45 Business Days
of any member of the Wider Group or Restricted Group becoming a Proceeds Loan
Obligor (in order to comply with the Security Test or otherwise), a perfected
first priority security interest (subject to Permitted Liens) in (I) all
outstanding shares of such Proceeds Loan Obligor and (II) substantially all
assets of such Proceeds Loan Obligor; and (D) on the Closing Date, or within the
time period specified in Section 6.18, as applicable, by a perfected first
priority security interest (subject to Permitted Liens) over any Subordinated
Shareholder Loan; and

(v)
the Security Test as of the end of each fiscal year, beginning with the fiscal
year ending December 31, 2020, shall be satisfied; provided that (A) such test
is calculated by reference to the annual financial statements relating to the
Restricted Group for the relevant fiscal year delivered pursuant to Section
4.03(a)(1) of Annex II (and such calculation shall be included in the Compliance
Certificate delivered pursuant to Section 6.02(a) with respect to the relevant
fiscal year); and (B) any member of the Restricted Group that is required to
become a Proceeds Loan Obligor in order to comply with the Security Test shall
become a Proceeds Loan Obligor within 60 days after the delivery to the
Administrative Agent of such Compliance Certificate; and

(vi)
the Administrative Agent and/or the Security Agent (as applicable) shall have
received each applicable Collateral Document and related ancillary document
required to be delivered (A) pursuant to Section 6.16, Section 6.18 and Section
10.21 (as applicable) and (B) at such time as may be designated therein (or such
other period as the Administrative Agent and/or the Security Agent (as
applicable) may agree), pursuant to the Collateral Documents, Section 6.11 or
Section 6.13, subject, in each case, to the limitations and exceptions of this
Agreement, the Collateral Documents and the Proceeds Loan Collateral Documents,
duly executed and delivered (where applicable) by each Loan Party, Covenant
Party and Grantor, as applicable, party thereto.

(b)    on or after the SPV Structure Termination Date:
(i)
the Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations) shall have been unconditionally guaranteed by each Guarantor (in
each case, unless and until such Guarantor has ceased to be a Guarantor in
accordance with the terms of this Agreement);

(ii)
the Obligations and the Guaranty shall have been secured by, in each case,
subject to the exceptions and limitations otherwise set forth in this Agreement
and the Collateral Documents, in each case with the priority required by the
Collateral Documents: (i) initially, a perfected first priority security
interest (subject to Permitted Liens) in (I) all of the outstanding shares of
the Loan Parties and (II) substantially all assets of the Loan Parties; (ii)
within 45 Business Days of any member of the Wider Group or Restricted Group
becoming a Loan Party (in order to comply with the Security Test or otherwise),
a perfected first priority security interest (subject to Permitted Liens) in (I)
all outstanding shares of such Loan Party and (II) substantially all assets of
such Loan Party; and (iii) within the time period specified in Section 6.18, by
a perfected first priority security interest (subject to Permitted Liens) over
any Subordinated Shareholder Loan;

(iii)
the Security Test as of the end of each fiscal year, beginning with the fiscal
year ending immediately following the SPV Structure Termination Date, shall be
satisfied; provided that (A) such test is calculated by reference to the annual
financial statements relating to the Restricted Group for the relevant fiscal
year delivered pursuant to Section 4.03(a)(1) of Annex IV (and such calculation
shall be included in the Compliance Certificate delivered pursuant to Section
6.02(a) with respect to the relevant fiscal year); and (B) any member of the
Restricted Group that is required to become a Guarantor in order to comply with
the Security Test shall become a Guarantor within 60 days after the delivery to
the Administrative Agent of such Compliance Certificate; and

(iv)
the Administrative Agent and/or the Security Agent (as applicable) shall have
received each Collateral Document and related ancillary document required to be
delivered (A) pursuant to Section 6.18 and Section 10.21 (as applicable) and (B)
at such time as may be designated therein (or such other period as the
Administrative Agent and/or the Security Agent (as applicable) may agree),
pursuant to the Collateral Documents, Section 6.11 or Section 6.13, subject, in
each case, to the limitations and exceptions of this Agreement and the
Collateral Documents, duly executed and delivered (where applicable) by each
member of the Restricted Group and Grantor, as applicable, party thereto.

The Administrative Agent and/or the Security Agent, as applicable, may grant
extensions of time for the perfection of security interests in, and the delivery
of any certificated Equity Interests required to be pledged pursuant to the
provisions of this definition of “Collateral and Guarantee Requirement” where it
reasonably determines, in consultation with the Company, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement, the Collateral Documents or the
Proceeds Loan Collateral Documents. For the avoidance of doubt, the foregoing
definition shall not require, and the Loan Documents and the Proceeds Loan
Finance Documents shall not contain any requirements as to, the creation,
perfection or maintenance of pledges of, or security interests in, or taking
other actions with respect to, any Excluded Assets or to secure Excluded Swap
Obligations.
Notwithstanding anything in this definition of “Collateral and Guarantee
Requirement” or any other Loan Document, none of the following shall be
required: (i) any control agreements, other control arrangements or perfection
by “control” (other than in respect of certificated Equity Interests and Pledged
Debt (as defined in the applicable Pledge Agreement) otherwise required to be
pledged and delivered to the Security Agent pursuant to the terms of the Loan
Documents) other than, subject to the terms of the Collateral Documents, with
respect to the Escrow Proceeds Account and the accounts constituting Collateral
in clause (a)(ii) above; (ii) actions in any jurisdiction other than the United
States, Ireland or Puerto Rico or required by the laws of any jurisdiction other
than the United States, Ireland or Puerto Rico in order to create any security
interests in any assets, including any intellectual property registered in any
jurisdiction other than the United States, Ireland or Puerto Rico, or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any jurisdiction
other than the United States, Ireland or Puerto Rico); (iii) any landlord
waivers, estoppels, warehouseman waivers or other collateral access or similar
letters or agreements; (iv) any actions other than the filing of UCC financing
statements to perfect security interests in any Collateral or (v) any Excluded
Subsidiary to become (prior to the SPV Structure Termination Date) a Proceeds
Loan Guarantor or (on and after the SPV Structure Termination Date) a Guarantor.
“Collateral Documents” means, (a) prior to the SPV Structure Termination Date,
the SPV Collateral Documents and (b) on or after the SPV Structure Termination
Date, the Group Collateral Documents.
80    “Commitment” means a Revolving Credit Commitment or Term Commitment, as
the context may require.
81    “Committed Loan Notice” means a notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to another, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A hereto.
82    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
83    “Company” means Liberty Cablevision of Puerto Rico LLC, a limited
liability company incorporated under the laws of Puerto Rico.
84    “Company Materials” has the meaning set forth in Section 6.01.
85    “Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
86    “Completion Date” means the date on which the Acquisition is consummated.
87    “Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
88    “Compliance Date” means the last day of each fiscal quarter for which
unaudited quarterly financial statements have been delivered to the
Administrative Agent pursuant to (a) prior to the SPV Structure Termination
Date, Section 4.03(a)(2) of Annex II and (b) on or after the SPV Structure
Termination Date, Section 4.03(a)(2) of Annex IV (commencing with the first full
fiscal quarter ending after the Effective Date).
89    “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
90    “control”, “controlled” and “controlling” have the meaning specified in
the definition of “Affiliate” as set forth in Annex I.
91    “Covenant Party” means:
(a)    prior to the SPV Structure Termination Date, a person that has acceded to
the Covenant Agreement as an Obligor (as defined therein) and the Proceeds Loan
Agreement as an Obligor (as defined therein); and
(b)    on and after the SPV Structure Termination Date, a Loan Party.
92    “Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness Incurred by a
Borrower pursuant to a Refinancing Amendment, in each such case, issued,
Incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance (“Refinanced”), in whole or part, any existing
Term Loans, Revolving Credit Loans (or Revolving Credit Commitments) or
Additional Facility Loans or Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt
(including any existing unutilized commitments thereunder) plus accrued
interest, fees, defeasance costs, premiums (including tender premiums),
penalties and similar amounts thereon and fees and expenses (including OID,
upfront fees or similar fees) associated with such Credit Agreement Refinancing
Indebtedness and such refinancing, (ii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (i) above and with respect
to pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) either, at the option of the applicable Borrower, (A) reflect market
terms and conditions (taken as a whole) at the time of Incurrence or issuance
(as determined by the applicable Borrower in good faith); or (B) are
substantially identical to, or (taken as a whole) are not materially more
restrictive (as determined by the applicable Borrower in good faith) to the
Company, any Permitted Affiliate Parents and the Restricted Subsidiaries, than
those applicable to the Refinanced Debt being Refinanced (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date at
the time of Incurrence of such Credit Agreement Refinancing Indebtedness) and it
being understood that for purposes of this clause (B), to the extent any
financial maintenance covenant is added for the benefit of such Credit Agreement
Refinancing Indebtedness in the form of term loans or notes, no consent shall be
required from the Administrative Agent or any of the Lenders to the extent that
such financial maintenance covenant is also added for the benefit of each
Facility remaining outstanding after the Incurrence or issuance of such Credit
Agreement Refinancing Indebtedness, and (iii) and if such Credit Agreement
Refinancing Indebtedness is secured, it shall be secured on the same or lesser
priority basis as the Refinanced Debt in respect thereof or shall be unsecured
or, if the Refinanced Debt is unsecured, the Credit Agreement Refinancing
Indebtedness in respect thereof shall also be unsecured; provided, further, that
“Credit Agreement Refinancing Indebtedness” may be Incurred in the form of a
bridge or other interim credit facility intended to be Refinanced with long term
indebtedness.
93    “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
94    “Cure Amount” has the meaning set forth in Section 8.04(a).
95    “Cure Expiration Date” has the meaning set forth in Section 8.04(a).
96    “Debt Representative” means, with respect to any series of Indebtedness,
the trustee, administrative agent, collateral agent, security trustee or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, Incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
97    “Debtor Relief Laws” means the Bankruptcy Code of the United States and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency, winding up,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
98    “Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).
99    “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
100    “Default Rate” means (a) with respect to a Base Rate Loan, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to such Base Rate Loan plus (iii) 2.0% per annum and (b) with respect
to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to
(i) the interest rate (including any Applicable Rate) otherwise applicable to
such Loan plus (ii) 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.
101    “Defaulting Lender” means, subject to Section 2.17(b), any Lender that,
as reasonably determined by the Administrative Agent (a) has refused (which
refusal may be given verbally or in writing and has not been retracted) or
failed to perform any of its funding obligations hereunder (to the extent it is
contractually obliged to), including in respect of its Loans or participations
in respect of L/C Obligations relating to Letters of Credit or Swing Line Loans
(unless such Lender has notified the Administrative Agent and the applicable
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing)), which refusal or failure
is not cured within two Business Days after the date of such refusal or failure,
(b) has failed to pay to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, (c) has notified the applicable Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect (unless such Lender
has notified the Administrative Agent and applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing)) with respect to its funding obligations hereunder
or under other agreements in which it commits to extend credit, (d) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt of such written
confirmation by the Administrative Agent and the applicable Borrower), or (e)
has, or has a direct or indirect parent company that has, after the date of this
Agreement, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the applicable Borrower.
102    “Discount Prepayment Accepting Lender” has the meaning assigned to such
term in Section 2.05(a)(v)(B)(2).
103    “Discount Prepayment Participating Lender” has the meaning specified in
Section 2.05(a)(v)(C)(2).
104    “Discount Prepayment Qualifying Lender” has the meaning specified in
Section 2.05(a)(v)(D)(3).
105    “Discount Range” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).
106    “Discount Range Prepayment Amount” has the meaning assigned to such term
in Section 2.05(a)(v)(C)(1).
107    “Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C)(1) substantially in the form of Exhibit M.
108    “Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit N, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
109    “Discount Range Prepayment Response Date” has the meaning assigned to
such term in Section 2.05(a)(v)(C)(1).
110    “Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(3).
111    “Discounted Prepayment Determination Date” has the meaning assigned to
such term in Section 2.05(a)(v)(D)(3).
112    “Discounted Prepayment Effective Date” means in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B),
Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), respectively, unless a shorter
period is agreed to between a Borrower and the Auction Agent.
113    “Discounted Term Loan Prepayment” has the meaning assigned to such term
in Section 2.05(a)(v)(A).
114    “Disqualified Institutions” means those Persons (the list of all such
Persons identified under clauses (i), (ii) and (iii)(a) below, the “Disqualified
Institutions List”) that are (i) identified in writing by the Company to the
Arrangers prior to the initial allocation of the Initial Term Loans, (ii)
competitors of the Company, any Permitted Affiliate Parent, any Affiliate
Subsidiary and each of their Subsidiaries (other than bona fide fixed income
investors or debt funds) that are identified in writing by the Company to the
Arrangers on or prior to the initial allocation of the Initial Term Loans or to
the Administrative Agent from time to time after such date or (iii) Affiliates
of such Persons set forth in clauses (i) and (ii) above (in the case of
Affiliates of such Persons set forth in clause (ii) above, other than bona fide
fixed income investors or debt funds) that are either (a) identified in writing
by the Company to the Arrangers on or prior to the initial allocation of the
Initial Term Loans or to the Administrative Agent from time to time or (b)
clearly identifiable as Affiliates on the basis of such Affiliate’s name;
provided that, to the extent any Person becomes a Disqualified Institution after
the initial allocation of the Initial Term Loans or after such Person became a
Lender, the inclusion of such Person (and its Affiliates pursuant to clause
(iii)(b) above) as Disqualified Institutions shall not retroactively apply to
prior assignments or participations in respect of any Loan, Commitment or other
rights or interests under this Agreement.  Until the disclosure of the
Disqualified Institutions List to the Lenders generally by the Administrative
Agent, such Persons on the Disqualified Institutions List shall not constitute
Disqualified Institutions for purposes of a sale of a participation in a Loan
(as opposed to an assignment of a Loan) by a Lender; provided, that no
disclosure of the Disqualified Institutions List (or, except as provided in the
immediately following sentence, the identity of any Person that constitutes a
Disqualified Institution) to the Lenders shall be made by the Administrative
Agent without the prior written consent of the Company. Upon request by any
Lender (or any Affiliate of a Lender) with respect to a prospective assignment
or participation hereunder, the Administrative Agent shall be entitled to (and
shall) indicate to such Lender whether or not such prospective assignee’s or
participant’s name appears on the Disqualified Institutions List at such time.
Notwithstanding the foregoing, the Company, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude from the Disqualified Institutions List any particular entity), and such
entity removed or excluded from the Disqualified Institutions List shall no
longer be a Disqualified Institution for any purpose under this Agreement or any
other Loan Document.
115    “Disqualified Institutions List” has the meaning as set forth in the
definition of “Disqualified Institutions”.
116    “Dollar” and “$” mean lawful money of the United States.
117    “Dollar Equivalent” has the meaning assigned to such term in Annex I.
118    “Domestic Subsidiary” means any Subsidiary of the Company or of a
Permitted Affiliate Parent that, in each case, is organized under the Laws of
the United States, any state thereof, Puerto Rico or the District of Columbia.
119    “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
120    “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.
121    “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
122    “Effective Date” has the meaning set forth in Section 10.17.
123    “Eligible Assignee” has the meaning set forth in Section 10.07(a)(i). For
the avoidance of doubt, “Eligible Assignee” shall not include any Disqualified
Institution.
124    “Enforcement Sale” means (a) any sale or disposition (including by way of
public auction) pursuant to an enforcement action taken by the applicable
Security Agent in accordance with the provisions of any Collateral Sharing
Agreement or Intercreditor Agreement, as applicable, to the extent such sale or
disposition is effected in compliance with the provisions of any Collateral
Sharing Agreement or Intercreditor Agreement, as applicable, or (b) any sale or
disposition pursuant to the enforcement of security in favor of other
Indebtedness of a Loan Party or a Covenant Party which complies with the terms
of any Collateral Sharing Agreement or Intercreditor Agreement, as applicable
(or if there is no such Collateral Sharing Agreement or Intercreditor Agreement,
would substantially comply with the requirements of clause (a) hereof).
125    “Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
126    “Environmental Laws” means any applicable Law relating to the prevention
of pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to Hazardous Materials.
127    “Environmental Liability” means any liability or obligation, contingent
or otherwise (including any liability for damages, costs of investigation and
remediation, fines, penalties or indemnities), of the Restricted Group directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
128    “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
129    “Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
130    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
131    “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with a Covenant Party within the
meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
132    “ERISA Event” means: (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by a Covenant Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Covenant Party or any ERISA
Affiliate from a Multiemployer Plan or written notification that a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA) or
insolvent (within the meaning of Section 4245 of ERISA) or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) a written determination that any Pension Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for, and that could reasonably be expected
to result in, the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 and 430 of the
Code or Section 302 of ERISA, whether or not waived; (h) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could result in material liability to a
Covenant Party; or (i) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon a Covenant Party or any ERISA Affiliate.
133    “Escrow Accounts” means (a) the Acquisition Escrow Account and (b) any
other escrow account in which Escrowed Proceeds are deposited and held.
134    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
135    “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (a) the ICE Benchmark
Administration LIBOR rate or, if the ICE Benchmark Administration is no longer
making a LIBOR rate available, such other rate per annum as is widely recognized
as the successor thereto in the prevailing market for syndicated loan financings
of a similar size to, and in the same currencies as, the Facilities (or, if no
such widely recognized, prevailing comparable successor market exists at such
time, an alternative index rate as the Administrative Agent may determine
(acting in its sole discretion and, for the avoidance of doubt, without any
requirement to consult with or seek any consent or instruction from the Lenders
or any other Finance Party) with the consent of the applicable Borrowers (in
each case acting reasonably)) (“LIBOR”), as published by Bloomberg (or such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) on the Quotation Day for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (b) if such published rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London branch to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) on the Quotation Day; provided that, the Eurocurrency Rate
with respect to the Initial Term Loans shall not be less than 0.00% per annum.
Notwithstanding anything to the contrary in Section 10.01, an amendment
described in clause (a) above shall become effective without any further action
or consent of any Lender or any other Finance Party.
136    “Eurocurrency Rate Loan” means any Loan that bears interest at a rate
based on the Eurocurrency Rate.
137    “Event of Default” has the meaning specified in Section 8.01.
138    “Excluded Assets” means (a) any property or assets owned by any Excluded
Subsidiary (unless such Excluded Subsidiary ceases to be an Excluded Subsidiary
or becomes a Proceeds Loan Guarantor or Guarantor (as applicable) at the sole
option of the Company), (b) any property or assets located in, or any property,
assets or agreements governed by the laws of, any jurisdiction or agreement
other than the United States or Puerto Rico (other than Equity Interests
otherwise required to be pledged pursuant to the terms hereof and the Proceeds
Loan Collateral Documents or Collateral Documents (as applicable), Pledged Debt
(as defined in the Proceeds Loan Collateral Documents or Collateral Documents
(as applicable)) otherwise required to be pledged pursuant to the terms hereof
and the Proceeds Loan Collateral Documents or Collateral Documents (as
applicable) and assets that can be perfected by the filing of a UCC-1 financing
statement), (c) any lease, license, contract, agreement or other general
intangible or any property subject to a purchase money security interest,
Capitalized Lease Obligation, Purchase Money Obligations, lease that would be a
capital lease under GAAP as in effect at any time or similar arrangement, in
each case permitted under this Agreement, to the extent that a grant of a
security interest therein would violate or invalidate (or is otherwise
prohibited by) such lease, license, contract, agreement or other general
intangible, Capitalized Lease Obligations, Purchase Money Obligations, lease
that would be a capital lease under GAAP as in effect at any time or purchase
money arrangement or create a right of termination in favor of any other party
thereto (other than a member of the Restricted Group) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such violation, (d)
any interest in fee-owned Real Property (other than Material Real Property), (e)
any interest in leased Real Property, (f) motor vehicles and other assets
subject to certificates of title, (g) Margin Stock, (h) Equity Interests in any
Person that is not a Covenant Party, (i) any “intent to use” trademark
application prior to the filing of a “statement of use” or “Amendment to Allege
Use” with respect thereto, to the extent that, and solely during the period
that, granting a security interest would impair the enforceability or validity,
or result in the voiding, of such trademark application (or any registration
that may issue therefrom) under applicable Law or determination of an arbitrator
or a court or other Governmental Authority applicable thereto, (j) any licenses
or permits issued by a Governmental Authority or state or local franchises,
charters and authorizations, or any other agreement, to the extent a security
interest in any such license, permit, franchise, charter, authorization or
agreement is prohibited or restricted thereby after giving effect to the
applicable anti-assignment provision of the Uniform Commercial Code or any other
applicable Law (including the Debtor Relief Laws) or principles of equity, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code or any other applicable Law
(including the Debtor Relief Laws) or principles of equity) notwithstanding such
prohibition or restriction, (k) any Securitization Obligations sold or
transferred in connection with, or subject to, a Qualified Receivables
Transaction, (l) any assets to the extent pledges and security interests therein
are prohibited or restricted by applicable Law (including any requirement to
obtain the consent of any governmental authority or third party (other than a
member of the Restricted Group)), (m) commercial tort claims, (n) deposit,
securities and similar accounts (including securities entitlements) and any
amounts on deposit therein or credited thereto (in each case, other than (x) the
Acquisition Escrow Account and (y) identifiable proceeds of Proceeds Loan
Collateral or Collateral (as applicable)), (o) any accounts used solely as
payroll and other employee wage and benefit accounts, tax accounts (including
sales tax accounts) and any tax benefits accounts, Escrow Accounts (other than
the Acquisition Escrow Account), fiduciary or trust accounts and any funds and
other property held in or maintained in any such accounts, (p) letter of credit
rights, except to the extent constituting a supporting obligation for other
Proceeds Loan Collateral or Collateral (as applicable) as to which perfection of
the security interest in such other Proceeds Loan Collateral or Collateral (as
applicable) may be accomplished by the filing of a Uniform Commercial Code
financing statement (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a Uniform Commercial Code financing statement), (q) cash and Cash Equivalents
(other than cash and Cash Equivalents to the extent constituting identifiable
proceeds from the sale, transfer or other disposition of Proceeds Loan
Collateral or Collateral (as applicable)), (r) any property or assets for which
the creation or perfection of pledges of, or security interests in, pursuant to
the Proceeds Loan Collateral Documents or Collateral Documents (as applicable)
would result in material adverse tax consequences to any Covenant Party or any
of their Subsidiaries, as reasonably determined by the Company in consultation
with the Administrative Agent, (s) assets in circumstances where the cost of
obtaining a security interest in such assets, including the cost of title
insurance, surveys or flood insurance (if necessary), would be excessive in
light of the practical benefit to the Lenders afforded thereby as reasonably
determined by the Company and the Administrative Agent; provided, that Excluded
Assets shall not include any proceeds, substitutions or replacements of any
Excluded Assets referred to in clauses (a) through (s) above (unless such
proceeds, substitutions or replacements would independently constitute Excluded
Assets referred to in clauses (a) through (s)) and (t) as and where any Borrower
or Proceeds Loan Borrower (as applicable) is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (or any successor provision thereto)
(i) the assets of (x) a CFC, (y) a CFC Holdco, or (z) a direct or indirect
subsidiary of a CFC or CFC Holdco, and (ii) Equity Interests in any of the
entities described in clause (i), except for Equity Interests not in excess of
65% of the issued and outstanding Equity Interests of any such entity that is a
direct subsidiary of a Borrower or Proceeds Loan Borrower (as applicable).
Notwithstanding anything in this definition of “Excluded Assets”, in no event
shall the Proceeds Loan Agreement (or rights thereunder), the Acquisition Escrow
Account Agreement (or the rights thereunder) or the accounts described in clause
(a)(ii) of the definition of Collateral and Guarantee Requirement constitute an
Excluded Asset.
“Excluded Subsidiary” means (a) any Subsidiary that is not a direct or indirect
wholly owned Subsidiary of the Company or any Permitted Affiliate Parent, (b)
any Subsidiary that is not a Significant Subsidiary, (c) any Unrestricted
Subsidiaries, (d) any Captive Insurance Subsidiary, (e) any special purpose
securitization vehicle (or similar entity), including any Receivables Entity,
(f) any Subsidiary that is prohibited by Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof), or by
applicable Law, from guaranteeing the obligations under the Proceeds Loan
Agreement or the Obligations (as applicable), or if guaranteeing the obligations
under the Proceeds Loan Agreement or the Obligations (as applicable) would
require governmental (including regulatory) or third party (other than a member
of the Restricted Group) consent, approval, license or authorization, (g) any
Subsidiary where the Administrative Agent and the Company agree that the cost of
obtaining a Proceeds Loan Guarantee or Guarantee (as applicable) by such
Subsidiary would be excessive in light of the practical benefit to the Lenders
afforded thereby, (h) any Foreign Subsidiary, (i) any not-for-profit Subsidiary,
(j) any CFC Holdco, (k) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC, (l) any Subsidiary the
obtaining of a Proceeds Loan Guarantee or Guarantee (as applicable) with respect
to which would result in material adverse tax consequences to any Covenant Party
or any of their Subsidiaries, as reasonably determined by the Company in
consultation with the Administrative Agent, (m) any member of the Restricted
Group which does not trade (for itself or as agent for any person) and does not
own, legally or beneficially, assets (including indebtedness owed to it) which
in the aggregate have a value of more than $100,000 (excluding intercompany
loans owed to it and existing on the Closing Date) and (n) any member of the
Restricted Group (or a Person in which any member of the Restricted Group has an
interest) which has a special purpose and whose creditors have no recourse to
any member of the Restricted Group in respect of Indebtedness of that Subsidiary
or Person, as the case may be, or any of such Subsidiary’s or Person’s
Subsidiaries (other than recourse to such member of the Restricted Group who had
granted a Lien over its shares or other interests in such Subsidiary or Person
beneficially owned by it, provided that such recourse is limited to an
enforcement of such a Lien); provided that any Excluded Subsidiary may, at the
election of the Company and upon not less than 10 Business Days prior written
notice to the Administrative Agent, cease to be an Excluded Subsidiary and
become a Covenant Party.
“Excluded Swap Obligation” means, with respect to any Guarantor, Proceeds Loan
Obligor or Grantor, (a) any Swap Obligation if, and to the extent that, all or a
portion of the guarantee of such Guarantor or Proceeds Loan Obligor of, or the
grant by such Guarantor, Proceeds Loan Obligor or Grantor of a security interest
to secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (i) by virtue of such Guarantor’s,
Proceeds Loan Obligor’s or Grantor’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of, or grant of such security interest by,
as applicable, such Guarantor, Proceeds Loan Obligor or Grantor becomes or would
become effective with respect to such Swap Obligation or (ii) in the case of a
Swap Obligation that is subject to a clearing requirement pursuant to section
2(h) of the Commodity Exchange Act, because such Guarantor, Proceeds Loan
Obligor or Grantor is a “financial entity,” as defined in section 2(h)(7)(C) of
the Commodity Exchange Act, at the time the guarantee of, or grant of such
security interest by, as applicable, such Guarantor, Proceeds Loan Obligor or
Grantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligations designated as an “Excluded Swap Obligation” of
a Loan Party or Covenant Party as specified in any agreement between the
relevant Loan Party or Covenant Party and hedge counterparty applicable to such
Swap Obligations. If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).
139    “Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).
140    “Expiring Credit Commitment” has the meaning provided in Section 2.04(g).
141    “Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).
142    “Extended Term Loans” has the meaning provided in Section 2.16(a).
143    “Extending Lender” means any Extending Revolving Credit Lender and any
Extending Term Lender.
144    “Extending Revolving Credit Lender” has the meaning provided in
Section 2.16(c).
145    “Extending Term Lender” has the meaning provided in Section 2.16(c).
146    “Extension” means the establishment of an Extension Series by amending a
Loan pursuant to Section 2.16 and the applicable Extension Amendment.
147    “Extension Amendment” has the meaning provided in Section 2.16(d).
148    “Extension Election” has the meaning provided in Section 2.16(c).
149    “Extension Minimum Condition” means a condition to consummating any
Extension that a minimum amount (to be determined and specified in the relevant
Extension Request, in the sole discretion of the applicable Borrower) of any or
all applicable Classes be submitted for Extension.
150    “Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
151    “Extension Series” means any Term Loan Extension Series or a Revolver
Extension Series, as the case may be.
152    “Facility” means a given Class of Term Loans or Revolving Credit
Commitments, as the context may require.
153    “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
154    “Federal Funds Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
155    “Fee Letter” means the confidential fee letter, dated as of October 9,
2019, by and among the Leo Cable and the Arrangers (or their respective
Affiliates).
156    “Finance Parties” means the Administrative Agent, the Arrangers, the
Bookrunners, the Security Agent and the Lenders, and “Finance Party” means any
of them.
157    “Financial Covenant” has the meaning specified in Section 7.02.
158    “Financial Covenant Commitments” means (a) the Initial Term Loan
Commitments and (b) any other Commitments which are designated in an Additional
Facility Joinder Agreement, Refinancing Amendment, Extension Amendment or
otherwise by the applicable Borrower by notice in writing to the Administrative
Agent at any time to have the benefit of the Financial Covenant.
159    “Fitch” means Fitch Ratings Inc., and any successor thereto.
160    “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Company or of a Permitted Affiliate Parent, in each case, which is not a
Domestic Subsidiary.
161    “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the outstanding L/C
Obligations relating to Letters of Credit other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to a Swing Line Lender, such Defaulting Lender’s Pro Rata Share
or other applicable share provided under this Agreement of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
162    “FSIA” has the meaning specified in Section 10.24.
163    “GAAP” means generally accepted accounting principles in the United
States of America, as in effect as of the Effective Date or, for purposes of
Section 4.03 of Annex II or Annex IV, as applicable, as in effect from time to
time; provided that at any date after the Effective Date the Company may make an
election to establish that “GAAP” shall mean GAAP as in effect on a date that is
on or prior to the date of such election. Except as otherwise expressly provided
below or in this Agreement, all ratios and calculations based on GAAP contained
in this Agreement shall be computed in conformity with GAAP. At any time after
the Effective Date, the Company may elect to apply for all purposes of this
Agreement, in lieu of GAAP, IFRS and, upon such election, references to GAAP
herein will be construed to mean IFRS as in effect on the Effective Date;
provided that (1) all financial statements and reports to be provided, after
such election, pursuant to this Agreement shall be prepared on the basis of IFRS
as in effect from time to time (including that, upon first reporting its fiscal
year results under IFRS, the financial statements required to be delivered under
Section 4.03(a)(1) of Annex II or Annex IV, as applicable, shall be restated on
the basis of IFRS for the year ending immediately prior to the first fiscal year
for which financial statements have been prepared on the basis of IFRS), and (2)
from and after such election, all ratios, computations and other determinations
based on GAAP contained in this Agreement shall, at the Company’s option (a)
continue to be computed in conformity with GAAP (provided that, following such
election, the annual and quarterly information required by Section 4.03(a)(1)
and Section 4.03(a)(2) of Annex II or Annex IV, as applicable, shall include a
reconciliation, either in the footnotes thereto or in a separate report
delivered therewith, of such GAAP presentation to the corresponding IFRS
presentation of such financial information), or (b) be computed in conformity
with IFRS with retroactive effect being given thereto assuming that such
election had been made on the Effective Date. Thereafter, the Company may, at
its option, elect to apply GAAP or IFRS and compute all ratios, computations and
other determinations based on GAAP or IFRS, as applicable, all on the basis of
the foregoing provisions of this definition of GAAP.
164    “Governmental Authority” means any applicable nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
165    “Granting Lender” has the meaning specified in Section 10.07(g). “Group
Collateral” means, on or after the SPV Structure Termination Date, the assets
and shares of the Loan Parties or any other Person which from time to time are,
or are agreed to be, the subject of a Lien in favor of the Group Security Agent
under any Intercreditor Agreement, under or pursuant to the Group Collateral
Documents, to secure the Obligations.
166    “Group Collateral Documents” means, collectively, any applicable Pledge
Agreement, any related supplements or reconfirmations or other similar
agreements delivered to the Administrative Agent and/or the Group Security Agent
pursuant to Section 6.11, Section 6.13 or Section 6.18 (as applicable), any
Intercreditor Agreement and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Group
Security Agent (for the benefit of the Secured Parties).
167    “Group Security Agent” means The Bank of Nova Scotia, and any and all
successors thereto, in its capacity as security agent hereunder and the other
Loan Documents to which it is a party.
168    “Guaranteed Obligations” has the meaning specified in Section 11.01.
169    “Guarantors” means, prior to the SPV Structure Termination Date, the
Initial Guarantor and each Affiliate of the SPV Borrower and, on or after the
SPV Structure Termination Date, each member of the Wider Group or Restricted
Group, in each case, that shall have become a Guarantor pursuant to Section 6.11
or Section 10.21(c); provided that, notwithstanding anything to the contrary, as
and where any Borrower is a “United States person” within the meaning of Section
7701(a)(30) of the Code (or any successor provision thereto), no Person that is
(x) a CFC, (y) a CFC Holdco, or (z) a direct or indirect subsidiary of a CFC or
CFC Holdco, shall be or be required to become a Guarantor. For the avoidance of
doubt, a Borrower in its sole discretion may cause, prior to the SPV Structure
Termination Date, any Affiliate of the SPV Borrower, and, on or after the SPV
Structure Termination Date, any member of the Wider Group or the Restricted
Group that is not a Guarantor to guarantee the Obligations by causing such
Person to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Person shall be a
Guarantor and Loan Party hereunder for all purposes. For the avoidance of doubt,
each Borrower is a Guarantor in respect of Secured Hedge Agreements and Treasury
Services Agreements to which such Borrower is not party (other than in respect
of Excluded Swap Obligations).
170    “Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
171    “Hazardous Materials” means all materials, pollutants, contaminants,
chemicals, compounds, constituents, substances or wastes, in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.
172    “Hedge Bank” means any Person that is a party to a Secured Hedge
Agreement or a Treasury Services Agreement and that, in the case of a Secured
Hedge Agreement (a) is designated a “Hedge Bank” with respect to such Secured
Hedge Agreement in writing from the Borrowers to the Administrative Agent, and
(other than a Person already party hereto as a Lender), (b) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, and (c) is or has become party to any
applicable Collateral Sharing Agreement or Intercreditor Agreement as a Hedging
Bank (as so defined or similarly defined therein) in accordance with the
provisions of such Collateral Sharing Agreement or Intercreditor Agreement, if
such Collateral Sharing Agreement or Intercreditor Agreement contemplates hedge
counterparties being party thereto.
173    “Honor Date” has the meaning set forth in Section 2.03(c)(i)(A).
174    “Identified Discount Prepayment Participating Lenders” has the meaning
specified in Section 2.05(a)(v)(C)(3).
175    “Identified Discount Prepayment Qualifying Lenders” has the meaning
specified in Section 2.05(a)(v)(D)(3).
176    “IFRS” means the accounting standards issued by the International
Accounting Standards Board and its predecessors.
177    “Increase” has the meaning set forth in Section 2.14(q).
178    “Increase Confirmation” means an Increase Confirmation in substantially
the form of Exhibit L.
179    “Indemnified Taxes” means, with respect to any Finance Party, all Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, other than (a) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it, in each case, by a jurisdiction (or political
subdivision thereof) as a result of such recipient being organized in or having
its principal office or applicable Lending Office in such jurisdiction, or as a
result of any other connection between the Administrative Agent or such Lender
and such jurisdiction other than any connections arising solely from executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, receiving payments under, or enforcing, any
Loan Document, (b) any U.S. federal or Puerto Rico net income Tax, (c) any Taxes
(other than Taxes described in clause (a) or (b) above) imposed by a
jurisdiction (or political subdivision thereof) as a result of such recipient
being organized in or having its principal office or applicable Lending Office
in such jurisdiction, or as a result of any other connection between such Lender
or Administrative Agent and such jurisdiction other than any connection arising
from executing, delivering, being a party to, engaging in any transactions
pursuant to, performing its obligations under, receiving payments under, or
enforcing any Loan Document, (d) any Taxes attributable to the failure by such
Finance Party to comply with Section 3.01(d), (e) any branch profits Taxes
imposed by the United States under Section 884(a) of the Code or any similar Tax
imposed by any other jurisdiction described in clause (a) or (b), (f) in the
case of a Lender (other than an assignee pursuant to a request by a Borrower
under Section 3.12), any U.S. federal or Puerto Rico Tax that is, or would be
required to be withheld or imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date (which, for the avoidance of doubt, is
no earlier than the date hereof) on which such Lender (i) acquires such interest
in the applicable Commitment or, if such Lender did not fund the applicable Loan
pursuant to a prior Commitment, on the date such Lender acquires its interest in
such Loan or (ii) or designates a new Lending Office, except in each case to the
extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan or Commitment or to such Lender immediately
before it designated a new Lending Office, (g) any taxes imposed under FATCA,
(h) U.S. backup withholding Taxes, (i) Taxes resulting from the gross negligence
or willful misconduct of the Finance Party, (j) Other Taxes and (k) for the
avoidance of doubt, interest, penalties, and additions to tax on the amounts
described in clauses (a) through (j) hereof.
180    “Indemnitees” has the meaning set forth in Section 10.05.
181    “Information” has the meaning set forth in Section 10.08.
182    “Initial Additional Facility Lender” means a person which becomes a
Lender under an Additional Facility or an Increase pursuant to Section 2.14.
183    “Initial Guarantor” has the meaning specified in the preliminary
statements to this Agreement.
184    “Initial Proceeds Loan” means the Proceeds Loan by the SPV Borrower as
lender to the Company as a Proceeds Loan Borrower made under the Proceeds Loan
Agreement on or about the Closing Date with a portion of the proceeds of
Borrowings of the Initial Term Loans, the net proceeds of which are used to
consummate the Refinancing.
185    “Initial Term Availability Period” means the period from and including
the Effective Date to and including the date that is the earlier of (a) 28 days
following the Effective Date and (b) the Acquisition Escrow Longstop Date.
186    “Initial Term Borrowing” means a borrowing consisting of Initial Term
Loans.
187    “Initial Term Commitment” means, as to each Initial Term Lender, its
obligation to make an Initial Term Loan to any Borrower hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.05 or
Section 2.06 and (b) assumed or increased from time to time pursuant to an
Assignment and Assumption, Additional Facility Joinder Agreement, Extension
Amendment or an Increase Confirmation. The amount of each Initial Term Lender’s
Initial Term Commitment as of the Effective Date is set forth in Schedule 1.01,
or otherwise in the Assignment and Assumption, Additional Facility Joinder
Agreement, Extension Amendment or Increase Confirmation pursuant to which such
Initial Term Lender shall have assumed, increased or decreased its Initial Term
Commitment, as the case may be. The aggregate amount of the Initial Term
Commitments as of the Effective Date is $1,000,000,000.
188    “Initial Term Commitment Termination Date” means the earliest of (a) the
last day of the Initial Term Availability Period and (b) with respect to any
Initial Term Commitment that is terminated pursuant to Section 2.06, the
termination date of such Initial Term Commitment.
189    “Initial Term Lender” means, at any time, any Lender that has an Initial
Term Commitment or an Initial Term Loan at such time.
190    “Initial Term Loans” means the Loans, denominated in Dollars, made by the
Initial Term Lenders to any Borrower pursuant to Section 2.01(a), as such loans
may be (a) reduced from time to time pursuant to Section 2.05 or Section 2.06
and (b) assumed or increased from time to time pursuant to an Assignment and
Assumption, Additional Facility Joinder Agreement, Extension Amendment or an
Increase Confirmation pursuant to the terms of Section 2.14.
191    “Instructing Group Consent” has the meaning set forth in Section
10.01(h).
192    “Intellectual Property” means patents, patent applications, trademarks,
trade names, service marks, copyrights, technology, trade secrets, proprietary
information, domain names, know-how and processes necessary for the conduct of
the business of the Covenant Parties as currently conducted.
193    “Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates, and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made;
provided that, in relation to the first Interest Period for any Base Rate Loan
that is a Term Loan, the Interest Payment Date may be a day other than the last
Business Day of each March, June, September and December, as agreed by the
relevant Borrower and the Administrative Agent.
194    “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or less than one month with respect to Revolving
Credit Loans) or such other period, as selected by the relevant Borrower in its
Committed Loan Notice and agreed by the Administrative Agent (without requiring
any further consent or instructions from the Lenders); provided that any
Interest Period that would otherwise end during the month preceding or extend
beyond a scheduled repayment date relating to the relevant Term Loan shall be of
such duration that it shall end on that repayment date if necessary to ensure
that there are Term Loans under the relevant Facility with Interest Periods
ending on the relevant repayment date in a sufficient aggregate amount to make
the repayment due on that repayment date; provided, further, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the applicable Maturity Date.
195    “IP Rights” has the meaning set forth in Section 5.15.
“IRS” means the U.S. Internal Revenue Service.
196    “ISP” means, with respect to any Letter of Credit or Alternative Letter
of Credit, the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice, Inc. (or such later version thereof as
may be in effect at the time of issuance).
197    “Issuer Documents” means with respect to any Letter of Credit or
Alternative Letter of Credit, the Letter of Credit Application, and any other
document, agreement and instrument entered into by the relevant L/C Issuer or
the relevant Alternative L/C Issuer, as applicable, and the relevant Borrower
(or any Subsidiary of such Borrower) or in favor of the relevant L/C Issuer or
the relevant Alternative L/C Issuer, as applicable, and relating to such Letter
of Credit or Alternative Letter of Credit, as applicable.
198    “L/C Advance” means, with respect to each Revolving Credit Lender in
respect of a Letter of Credit, such Lender’s funding of its participation in any
L/C Borrowing in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement.
199    “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.
200    “L/C Credit Extension” means, with respect to any Letter of Credit or
Alternative Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof.
201    “L/C Issuer” means any Lender that becomes an L/C Issuer in accordance
with Section 2.03(k) or 10.07(i), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
202    “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit and
Alternative Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings and the aggregate of all Drawn Amounts including
all Alternative L/C Borrowings. For purposes of computing the amount available
to be drawn under any Letter of Credit or Alternative Letter of Credit, the
amount of such Letter of Credit or Alternative Letter of Credit shall be
determined in accordance with Section 1.08. For all purposes of this Agreement,
if on any date of determination a Letter of Credit or Alternative Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit or
Alternative Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
203    “Latest Maturity Date” means, at any date of determination and with
respect to the specified Loans or Commitments (or in the absence of any such
specification, all outstanding Loans and Commitments hereunder), the latest
Maturity Date applicable to any such Loans or Commitments hereunder at such
time.
204    “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
judgments, orders, decrees, determinations, decisions and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative and executive orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
and “Law” means any one of them.
205    “Lenders” has the meaning specified in the introductory paragraph to this
Agreement (and includes, for avoidance of doubt, each Initial Term Lender) and,
as the context requires, includes an L/C Issuer, an Alternative L/C Issuer, a
Swing Line Lender, any Initial Additional Facility Lender, any Person that
becomes a Lender pursuant to an Assignment and Assumption or Refinancing
Amendment, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.” For the avoidance of doubt,
each Additional Lender is a Lender to the extent any such Person has executed
and delivered a Refinancing Amendment, Additional Facility Joinder Agreement or
an amendment in respect of Replacement Term Loans, as the case may be, and to
the extent such Refinancing Amendment, Additional Facility Joinder Agreement or
amendment in respect of Replacement Term Loans shall have become effective in
accordance with the terms hereof and thereof, and each Extending Lender shall
continue to be a Lender.
206    “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify a Borrower and
the Administrative Agent which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
207    “Leo Cable” means Leo Cable LP, a limited partnership organized under the
laws of Delaware.
208    “Letter of Credit” means any letter of credit issued hereunder in respect
of one or more Classes of Revolving Credit Commitments, other than an
Alternative Letter of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided that any commercial letter of
credit issued hereunder shall provide solely for cash payment upon presentation
of a sight draft.
209    “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit or Alternative Letter of Credit in
the form from time to time in use by the relevant L/C Issuer or Alternative L/C
Issuer, as applicable.
210    “Letter of Credit Expiration Date” means, with respect to any Letter of
Credit or Alternative Letter of Credit, the day that is five Business Days prior
to the scheduled Latest Maturity Date then in effect for the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
conditional Participating Revolving Credit Commitment that will automatically go
into effect on or prior to such Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day)).
211    “Letter of Credit Sublimit” means, with respect to any Revolving Credit
Commitments, an amount as may be agreed between a Borrower and the relevant L/C
Issuer in accordance with Section 2.03(k). The Letter of Credit Sublimit is part
of, and not in addition to, the applicable Participating Revolving Credit
Commitments.
212    “Liberty Latin America” means Liberty Latin America Ltd., and any and all
successors thereto.
213    “LIBOR” has the meaning set forth in clause (a) of the definition of
“Eurocurrency Rate”.
214    “Loan” means an extension of credit by a Lender to a Borrower in the form
of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
215    “Loan Documents” means, collectively:
(a)    this Agreement;
(b)    the Notes;
(c)    any Refinancing Amendment, Additional Facility Joinder Agreement or
Extension Amendment;
(d)    each Request for Credit Extension;
(e)    prior to the SPV Structure Termination Date:
(i)
the SPV Collateral Documents;

(ii)
the Proceeds Loan Agreement;

(iii)
any Collateral Sharing Agreement;

(iv)
any other document designated as a Loan Document by the SPV Borrower and the
Administrative Agent; and

(f)    on and after the SPV Structure Termination Date:
(i)
the Group Collateral Documents;

(ii)
any Intercreditor Agreement; and

(iii)
any other document designated as a Loan Document by a Borrower and the
Administrative Agent.

216    “Loan Parties” means, collectively, each Borrower and each Guarantor from
time to time.
217    “London Banking Day” means any day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
218    “Margin Stock” shall have the meaning assigned to such term in Regulation
U.
219    “Material Adverse Effect” means any event or circumstance that has a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under any Loan Document to which any such Loan
Party is a party.
220    “Material Real Property” means any fee-owned Real Property located in the
United States that is owned by any Loan Party with a fair market value in excess
of $15,000,000 (at the Closing Date or, with respect to Real Property acquired
after the Closing Date, at the time of acquisition, in each case, as estimated
by the Company in good faith).
221    “Material Subsidiary” means, as of any date of determination, any
Restricted Subsidiary that accounts for more than 5% on an unconsolidated basis
of Consolidated EBITDA for the most recent Test Period.
222    “Maturity Date” means (a) with respect to the Initial Term Loans, October
15, 2026, (b) with respect to any Class of Extended Term Loans or Extended
Revolving Credit Commitments, the final maturity date as specified in the
applicable Extension Request accepted by the respective Lender or Lenders, (c)
with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date as specified in the applicable Refinancing
Amendment and (d) with respect to any Additional Facility Loan, the final
maturity date as specified in the applicable Additional Facility Joinder
Agreement; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.
223    “Maximum Rate” has the meaning specified in Section 10.10.
224    “MFN Term Loans” has the meaning specified in Section 2.14(r).
225    “Moody’s” means Moody’s Investors Service, Inc. and any successor or
assign thereto.
226    “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to
which a Covenant Party or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding six plan years, has made or been
obligated to make contributions.
227    “New Lender” has the meaning set forth in Section 10.07(a).
228    “Non-Consenting Lender” has the meaning set forth in Section 3.12.
229    “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
230    “non-Expiring Credit Commitment” has the meaning provided in
Section 2.04(g).
231    “Non-extension Notice Date” has the meaning specified in
Section 2.03(b)(iii).
232    “Non-U.S. Subsidiary” means any direct or indirect Subsidiary of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary which is not a
U.S. Subsidiary.
233    “Note” means a Term Note, a Revolving Credit Note or a Swing Line Note,
as the context may require.
234    “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit or Alternative
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b)
obligations of any Loan Party arising under any Secured Hedge Agreement or any
Treasury Services Agreement. Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents include (i) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit or Alternative Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (ii) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party. Notwithstanding the foregoing, (A) unless otherwise agreed to by the
Borrower and any applicable Hedge Bank or as expressly set forth herein or in
any Collateral Documents, the obligations under any Secured Hedge Agreement and
under any Treasury Services Agreement shall be secured and guaranteed pursuant
to the Collateral Documents and the Guaranty only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed and (B) any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
and any other Loan Document shall not require the consent of any Hedge Bank
under Secured Hedge Agreements or Treasury Services Agreements.
235    “Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(1).
236    “Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(1).
237    “OID” means original issue discount.
238    “Organization Documents” means: (a) with respect to any corporation or
exempted company, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association (or equivalent or comparable constitutive
documents); (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
239    “Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(i).
240    “Other Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.
241    “Other Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.
242    “Other Taxes” has the meaning specified in Section 3.01(b).
243    “Outstanding Amount” means: (a) with respect to the Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing and any refinancings of outstanding Drawn Amounts
under Alternative Letters of Credit as a Revolving Credit Borrowing) and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the outstanding amount thereof on such date
after giving effect to any related L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of (i) outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) and (ii) outstanding Drawn Amounts under related Alternative Letters
of Credit (including any refinancing of outstanding Drawn Amounts under related
Alternative Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit or Alternative Letters of Credit taking effect
on such date.
244    “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of the Federal Funds Rate and an overnight
rate determined by the Administrative Agent, an L/C Issuer or a Swing Line
Lender, as applicable, in accordance with banking industry rules on interbank
compensation and (b) with respect to any amount denominated in any Available
Currency other than Dollars, the rate of interest per annum at which overnight
deposits in such Available Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent, an L/C Issuer or
a Swing Line Lender, as applicable, as applicable, in the applicable offshore
interbank market for such Available Currency to major banks in such interbank
market.
245    “Participant” has the meaning specified in Section 10.07(e).
246    “Participant Register” has the meaning specified in Section 10.07(e).
247    “Participating Revolving Credit Commitments” means, (a) with respect to
Letters of Credit, those Revolving Credit Commitments (and both (A) Additional
Revolving Facilities to such Class and (B) Extended Revolving Credit Commitments
in respect thereof) for which an election has been made to include such
Commitments for purposes of the issuance of Letters of Credit; provided that the
effectiveness of such election may be made conditional upon the maturity of one
or more other Participating Revolving Credit Commitments; and (b) with respect
to Swing Line Loans, those Revolving Credit Commitments (and both (A) Additional
Revolving Facilities to such Class and (B) Extended Revolving Credit Commitments
in respect thereof) for which an election has been made to include such
Commitments for purposes of the making of Swing Line Loans; provided that the
effectiveness of such election may be made conditional upon the maturity of one
or more other Participating Revolving Credit Commitments.
248    At any time at which there is more than one Class of Participating
Revolving Credit Commitments outstanding, the mechanics and arrangements with
respect to the allocation of Letters of Credit and Swing Line Loans among such
Classes will, to the extent not expressly set forth herein, be subject to
procedures agreed to by the applicable Borrower and the Administrative Agent.
249    “Participating Revolving Credit Lender” means any Lender holding a
Participating Revolving Credit Commitment.
250    “PBGC” means the Pension Benefit Guaranty Corporation.
251    “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Covenant Party or any ERISA Affiliate or to which any Covenant
Party or any ERISA Affiliate contributes or has an obligation to contribute, or
in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
plan years.
252    “Permitted Affiliate Group Designation Date” means any date on which the
Administrative Agent provides confirmation to the Company that the conditions
set out in Section 10.21(a) are satisfied.
253    “Permitted Affiliate Parent” has the meaning specified in Section
10.21(a)(i).
254    “Permitted Affiliate Parent Accession” has the meaning specified in
Section 10.21(a)(i).
255    “Permitted Affiliate Parent Release” has the meaning specified in Section
10.21(a)(iii).
256    “Permitted Earlier Maturity Indebtedness Exception” means, with respect
to any Extended Term Loans permitted to be Incurred hereunder, that up to the
greater of $75.0 million and 5.0% of Total Assets in aggregate principal amount
of such Indebtedness may have a maturity date that is earlier than and a
Weighted Average Life to Maturity that is shorter than, with respect to Extended
Term Loans, the Weighted Average Life to Maturity of the Existing Term Loan
Tranche from which such Extended Term Loans are amended.
257    “Permitted Equal Priority Refinancing Debt” means any secured
Indebtedness Incurred by a Borrower and/or a Guarantor in the form of one or
more series of senior secured notes, bonds or debentures or first lien secured
loans; provided that (i) such Indebtedness is secured by Liens on all or a
portion of the Collateral (and/or prior to the SPV Structure Termination Date,
the Proceeds Loan Collateral) on a basis that is equal in priority to the Liens
on the Collateral securing the Obligations under this Agreement (or in the case
of the Proceeds Loan Collateral, the Liens securing the obligations under the
Proceeds Loan Agreement) (but without regard to the control of remedies) and is
not secured by any property or assets of, prior to the SPV Structure Termination
Date, the Loan Parties, and, on or after the SPV Structure Termination Date, the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary, other than
the Collateral, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) the only obligors in respect of such Indebtedness shall be
Loan Parties and (iv) the applicable Loan Parties, the holders of such
Indebtedness (and/or their Debt Representative, as applicable) and the
Administrative Agent and/or the Security Agent shall be party to, prior to the
SPV Structure Termination Date, a Collateral Sharing Agreement, and, on or after
the SPV Structure Termination Date, an Intercreditor Agreement, providing that
the Liens on the Collateral securing such obligations shall rank equal in
priority to the Liens on the Collateral securing the Obligations under this
Agreement (but without regard to the control of remedies).
258    “Permitted Junior Lien Refinancing Debt” means Indebtedness constituting
secured Indebtedness Incurred by a Borrower and/or a Guarantor in the form of
one or more series of junior lien secured notes or junior lien secured loans
(including in the form of one or more tranches of loans under this Agreement);
provided that, (i) such Indebtedness is secured by the Collateral (and/or prior
to the SPV Structure Termination Date, the Proceeds Loan Collateral) on a junior
priority basis to the Liens securing the Obligations under this Agreement (or in
the case of the Proceeds Loan Collateral, the Liens securing the obligations
under the Proceeds Loan Agreement) and is not secured by any property or assets
of, prior to the SPV Structure Termination Date, the Loan Parties, and on or
after the SPV Structure Termination Date, the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary other than the Collateral, (ii) the only
obligors in respect of such Indebtedness shall be Loan Parties, (iii) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent and/or
the Security Agent), (iv) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness” and (v) the holders of such Indebtedness (and/or their
Debt Representative, as applicable) and the Administrative Agent and/or the
Security Agent shall be party to, prior to the SPV Structure Termination Date, a
Collateral Sharing Agreement, and, on or after the SPV Structure Termination
Date, an Intercreditor Agreement providing that the Liens on Collateral securing
such obligations shall rank junior to the Liens on the Collateral securing the
Obligations under this Agreement.
259    “Permitted Unsecured Refinancing Debt” means unsecured Indebtedness
Incurred by any of the Borrowers and/or a Guarantor in the form of one or more
series of senior unsecured notes, bonds or debentures or unsecured loans
(including in the form of one or more tranches of loans under this Agreement);
provided that (i) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” and (ii) the only obligors in respect of such Indebtedness shall
be Loan Parties.
260    “Platform” has the meaning specified in Section 6.01.
261    “Pledge Agreement” means each of (a) the pledge agreement made by the SPV
Borrower, with respect to (i) the pledge of certain bank accounts of the SPV
Borrower and (ii) the rights of the SPV Borrower under the Proceeds Loans and
the Proceeds Loan Agreement, including rights in respect of the Proceeds Loan
Guarantees, in favor of the SPV Security Agent for the benefit of the Secured
Parties in substantially the form set forth in Exhibit F-1, (b) the Pledge
Agreement made by the direct Parent or direct Parents, as applicable, of the
Company and the Initial Proceeds Loan Guarantor in favor of the Group Security
Agent and the Secured Parties (as defined therein) in substantially the form set
forth in Exhibit F-2, (c) the Pledge Agreement made by Leo Cable and LCPR Cayman
Holding Inc. in favor of the Group Security Agent and the Secured Parties (as
defined therein) in substantially the form set forth in Exhibit F-3, (d) the
Pledge Agreement made by the Company and the Initial Guarantor in favor of the
Group Security Agent and the Secured Parties (as defined therein) in
substantially the form set forth in Exhibit F-4 and (e) any other pledge
agreements made by any Covenant Party, any Loan Party or any other Grantor in
favor of the SPV Security Agent for the benefit of the Secured Parties or Group
Security Agent, as applicable.
262    “PR Code” means the Puerto Rico Internal Revenue Code of 2011, and the
regulations promulgated thereunder, as amended from time to time.
263    “Pro Rata Share” means, with respect to each Lender, at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Commitments of any Class, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; provided, further,
that, if any Lender has issued an Alternative Letter of Credit in respect of any
Class of Revolving Credit Commitments, such Lender’s relevant Revolving Credit
Commitment shall be reduced by the aggregate face amount of such Alternative
Letter of Credit for so long as such Alternative Letter of Credit is outstanding
(subject to Section 2.03(c)(ii)(B)(2)).
264    “Proceeding” has the meaning set forth in Section 10.05.
265    “Proceeds Loan Collateral” means, prior to the SPV Structure Termination
Date, the assets and shares of the Covenant Parties or any other Person which
from time to time are, or are agreed to be, the subject of a Lien in favor of
the Group Security Agent under any Intercreditor Agreement, under or pursuant to
the Proceeds Loan Collateral Documents, to secure the obligations under the
Proceeds Loan Finance Documents.
266    “Proceeds Loan Collateral Documents” means, collectively, any applicable
Pledge Agreement, any related supplements or reconfirmations or other similar
agreements delivered to the Group Security Agent pursuant to Section 6.16,
Section 6.11, Section 6.13 or Section 6.18 (as applicable), any Intercreditor
Agreement and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Group Security Agent.
267    “Proceeds Loan Finance Documents” means the Loan Finance Documents (as
defined in the Proceeds Loan Agreement).
268    “Proposed Affiliate Subsidiary” has the meaning specified in Section
10.21(c).
269    “Puerto Rico” means the Commonwealth of Puerto Rico.
270    “Qualified ECP Guarantor” means in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
271    “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.
272    “Qualifying Assignment” means any assignment of a Loan to an Affiliated
Lender in connection with a Facility and where, following such assignment, the
Affiliated Lender assigns the relevant Loans under the Facility to other Lenders
that are not Affiliated Lenders within 15 Business Days of the initial
assignment to the Affiliated Lender; provided that no Default of Event of
Default has occurred and is continuing.
273    “Quotation Day” means, in relation to any period for which interest is to
be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).
274    “Real Property” means, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
275    “Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
276    “Refinancing Amendment” means an amendment to this Agreement executed by
(a) the applicable Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Credit Commitments or Other Revolving
Credit Loans Incurred pursuant thereto, in accordance with ‎Section 2.15.
277    “Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.
278    “Refinancing Term Commitments” means one or more Classes of Term
Commitments hereunder that are established to fund Refinancing Term Loans of the
applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.
279    “Refinancing Term Loans” means one or more Classes of Term Loans
hereunder that result from a Refinancing Amendment.
280    “Register” has the meaning set forth in Section 10.07(d).
281    “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
282    “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
283    “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
284    “Reinvestment End Date” has the meaning set forth in Section 2.05(b)(i).
285    “Rejection Notice” has the meaning specified in Section 2.05(b)(vii).
286    “Related Indemnified Person” of the Administrative Agent, a Lender, an
Arranger or a Bookrunner means (a) any controlling Person or controlled
Affiliate of such Person, (b) the respective directors, officers, or employees
of such Person or any of its controlling Persons or controlled Affiliates and
(c) the respective agents or representatives of such Person or any of its
controlling Persons or controlled Affiliates, in the case of this clause (c),
acting on behalf of or at the instructions of such Person, controlling person or
such controlled Affiliate; provided that each reference to a controlled
Affiliate, director, officer or employee in this definition pertains to a
controlled Affiliate, director, officer or employee involved in the negotiation
or syndication of this Agreement and the Facilities.
287    “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
288    “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing or migrating in, into, onto or through the
Environment.
“Released Guarantor” has the meaning specified in Section 11.09.
289    “Relevant Interbank Market” means the London interbank market or such
other interbank market as may be applicable to any Facility to be drawn in an
Available Currency.
290    “Replaced Term Loans” has the meaning specified in Section 10.01.
291    “Replacement Term Loans” has the meaning specified in Section 10.01.
292    “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, other than events for which the
otherwise applicable notice period has been waived by regulation or otherwise by
the PBGC.
293    “Repricing Transaction” means (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans with
the proceeds of, or any conversion of Initial Term Loans into, any new or
replacement tranche of secured, long-term term loans the primary purpose of
which is to reduce the All-In Yield applicable to such Initial Term Loans or (b)
any amendment, amendment and restatement or other modification to this
Agreement, the primary purpose of which is to reduce the All-In Yield applicable
to the Initial Term Loans; provided that any refinancing or repricing of the
Initial Term Loans shall not constitute a Repricing Transaction if such
refinancing or repricing is in connection with a transaction that would result
in a Change of Control.
294    “Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion, as applicable, of Term Loans or Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.
295    “Required Class Lenders” means, as of any date of determination, with
respect to a Class, Lenders having more than 50% of the sum of (a) the Total
Outstandings under the Facility or Facilities comprising such Class (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations relating to Letters of Credit and Swing Line Loans, as
applicable, as calculated by the Administrative Agent, under the Facility or
Facilities comprising such Class being deemed “held” by such Lender for purposes
of this definition) and (b) the aggregate unused Commitments under the Facility
or Facilities comprising such Class; provided that the unused Commitments of,
and the portion of the Total Outstandings under such Facility or Facilities
held, or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Class Lenders; provided, further, that
the Loans of any Affiliated Lender shall be excluded for purposes of making a
determination of Required Class Lenders as set forth in Section 10.07(l);
provided, further, that any Commitments or Loans in relation to which a
cancellation or prepayment notice (as applicable) has been delivered in
accordance with Section 2.05(a) (to the extent such notice is unconditional and
irrevocable) or Section 2.05(b) (to the extent the applicable Lenders have not
declined the proceeds from such prepayment pursuant to Section 2.05(b)(vii))
shall be excluded for purposes of making a determination of Required Class
Lenders; provided, further, that to the extent that any cancellation or
prepayment is not made on the date specified in a relevant prepayment or
cancellation notice then the requirement to take into account any such
Commitments or Loans under any relevant Facility shall be reinstated with
retroactive effect from the date of delivery of such prepayment or cancellation
notice.
296    “Required Financial Covenant Lenders” means, as of any date of
determination, Lenders having more than 50% of the sum of (a) the Total
Outstandings under the Facility or Facilities that are Financial Covenant
Commitments (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations relating to Letters of Credit and Swing
Line Loans, as applicable, as calculated by the Administrative Agent, under such
Facility or Facilities being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Commitments under the Facility or
Facilities that are Financial Covenant Commitments; provided that the unused
Financial Covenant Commitments of, and the portion of the Total Outstandings
under the Facility or Facilities that are Financial Covenant Commitments, held,
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Financial Covenant Lenders; provided,
further, that, the Loans of any Affiliated Lender shall be excluded for purposes
of making a determination of Required Financial Covenant Lenders as set forth in
Section 10.07(l); provided, further, that any Commitments or Loans in relation
to which a cancellation or prepayment notice (as applicable) has been delivered
in accordance with Section 2.05(a) (to the extent such notice is unconditional
and irrevocable) or Section 2.05(b) (to the extent the applicable Lenders have
not declined the proceeds from such prepayment pursuant to Section 2.05(b)(vii))
shall be excluded for purposes of making a determination of Required Financial
Covenant Lenders; provided, further, that to the extent that any cancellation or
prepayment is not made on the date specified in a relevant prepayment or
cancellation notice then the requirement to take into account any such
Commitments or Loans under any relevant Facility shall be reinstated with
retroactive effect from the date of delivery of such prepayment or cancellation
notice.
297    “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations relating to Letters of Credit and Swing Line Loans, as calculated by
the Administrative Agent, being deemed “held” by such Lender for purposes of
this definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, the Loans
of any Affiliated Lender shall be excluded for purposes of making a
determination of Required Lenders as set forth in Section 10.07(l); provided,
further¸ that any Commitments or Loans in relation to which a cancellation or
prepayment notice (as applicable) has been delivered in accordance with Section
2.05(a) (to the extent such notice is unconditional and irrevocable) or Section
2.05(b) (to the extent the applicable Lenders have not declined the proceeds
from such prepayment pursuant to Section 2.05(b)(vii)) shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
to the extent that any cancellation or prepayment is not made on the date
specified in a relevant prepayment or cancellation notice then the requirement
to take into account any such Commitments or Loans under any relevant Facility
shall be reinstated with retroactive effect from the date of delivery of such
prepayment or cancellation notice.
298    “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, vice president, chief financial officer, chief
operating officer, chief administrative officer, general counsel, general
manager, secretary or assistant secretary, treasurer or assistant treasurer or
other similar officer or Person performing similar functions of such Person
(including pursuant to powers granted to such person under power of attorney).
Any document delivered hereunder that is signed by a Responsible Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
299    “Restricted Group” means the Company, any Permitted Affiliate Parent and
any Subsidiary of the Company or of a Permitted Affiliate Parent (including any
Borrower), together with any Affiliate Subsidiaries from time to time, but in
each case excluding any Unrestricted Subsidiary.
300    “Revolver Extension Request” has the meaning provided in Section 2.16(b).
301    “Revolver Extension Series” has the meaning provided in Section 2.16(b).
302    “Revolving Credit Availability Period” means with respect to any
Revolving Credit Commitments, the Revolving Credit Availability Period as
defined in the Additional Facility Joinder Agreement, the Refinancing Amendment
or the Extension Amendment applicable to such Revolving Credit Commitments.
303    “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) (other than Revolving Credit Loans made
pursuant to Section 2.14).
304    “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, as applicable, as such commitment
may be (i) reduced from time to time pursuant to Section 2.06, and (ii)
established, reduced or increased from time to time pursuant to (i) assignments
by or to such Revolving Credit Lender pursuant to an Assignment and Assumption,
(ii) a Refinancing Amendment, (iii) an Extension, (iv) an Additional Facility
Commitment, or (v) an Increase Confirmation, as applicable. It is understood
that, as of the Closing Date, the Revolving Credit Commitments are in an amount
equal to $0.
305    “Revolving Credit Exposure” means, as to each Revolving Credit Lender, in
respect of any Class of Revolving Credit Commitments, the sum of the amount of
the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit Loans,
the Outstanding Amount of all L/C Obligations of such Revolving Credit Lender
under Alternative Letters of Credit issued by such Revolving Credit Lender and
its Pro Rata Share or other applicable share provided for under this Agreement
of the amount of the L/C Obligations in respect of Letters of Credit and the
Swing Line Obligations, in each case, with respect to such Class of Revolving
Credit Commitment, as calculated by the Administrative Agent, at such time.
306    “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time or, if Revolving Credit Commitments
have terminated, Revolving Credit Exposure.
307    “Revolving Credit Loans” means any loan made pursuant to any Additional
Revolving Facility, any Other Revolving Credit Loan or any loan under any
Extended Revolving Credit Commitments, as the context may require.
308    “Revolving Credit Note” means a promissory note of a Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit C‑2 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to such Borrower.
309    “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.
310    “Same Day Funds” means immediately available funds.
311    “Sanctioned Country” means, at any time, a country or territory which is
the subject or target of any Sanctions.
312    “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the U.S.
Department of State, the European Union or Her Majesty’s Treasury of the United
Kingdom or (b) any Person resident, ordinarily located in, or organized in or
under the laws of, a Sanctioned Country or controlled (as determined by
applicable Law) by any Person that is a Sanctioned Person.
313    “Sanctions” means economic or financial sanctions or trade embargoes and
any related Laws imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the United States Department of the Treasury or the U.S. Department
of State, or (b) the European Union or Her Majesty’s Treasury of the United
Kingdom.
314    “Secured Hedge Agreement” means any Interest Rate Agreement, Commodity
Agreement or Currency Agreement permitted under Annex II that is entered into by
and between a Loan Party and any Hedge Bank.
315    “Secured Parties” means, collectively, the Administrative Agent, the
Security Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent
appointed by the Administrative Agent or the Security Agent from time to time
pursuant to Section 9.05.
316    “Security Agent” means, prior to the SPV Structure Termination Date, the
SPV Security Agent, and, on or after the SPV Structure Termination Date, the
Group Security Agent, as applicable.
317    “Security Test” means:
(a)    prior to the SPV Structure Termination Date, subject to and in accordance
with the Collateral and Guarantee Requirement, the requirement that all
obligations under the Proceeds Loan Finance Documents (other than, with respect
to any Proceeds Loan Guarantor, any Excluded Swap Obligations of such Proceeds
Loan Guarantor) shall have been unconditionally guaranteed by, and all relevant
Collateral shall have been provided by, each Proceeds Loan Borrower and each
Significant Subsidiary (other than an Excluded Subsidiary); and
(b)    on or after the SPV Structure Termination Date, subject to and in
accordance with the Collateral and Guarantee Requirement, the requirement that
all Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor) shall have been unconditionally guaranteed by,
and all relevant Collateral shall have been provided by, each Borrower and each
Significant Subsidiary (other than an Excluded Subsidiary).
“Senior Secured Notes Proceeds Loan” means the Proceeds Loan, if any, made by
the Initial Guarantor as lender under the Proceeds Loan Agreement on or about
the Acquisition Escrow Release Date with a portion of the proceeds of an
issuance of Additional SPV Debt by the Initial Guarantor, the net proceeds of
which are used to consummate the Acquisition.
“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(3).
318    “Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(1).
319    “Solicited Discounted Prepayment Notice” means a written notice of the
relevant Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit O.
320    “Solicited Discounted Prepayment Offer” means the written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
321    “Solicited Discounted Prepayment Response Date” has the meaning specified
in Section 2.05(a)(v)(D)(1).
322    “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets (on a going
concern basis) of such Person and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
such Person and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
such Person and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.
323    “SPC” has the meaning specified in Section 10.07(g).
324    “Special Mandatory Repayment” has the meaning specified in
Section 2.05(b)(x).
325    “Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to the Target and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that Leo Cable (or any of its Affiliates)
has the right (taking into account any applicable cure provisions) to terminate
its obligations under the Acquisition Agreement or decline to consummate the
Acquisition (in each case, in accordance with the terms of the Acquisition
Agreement) as a result of a breach of such representations and warranties in the
Acquisition Agreement.
326    “Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(1).
327    “Specified Discount Prepayment Notice” means a written notice of the
applicable Borrower’s Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit M.
328    “Specified Discount Prepayment Response” means the written response by
each Lender, substantially in the form of Exhibit O, to a Specified Discount
Prepayment Notice.
329    “Specified Discount Prepayment Response Date” has the meaning specified
in Section 2.05(a)(v)(B)(1).
330    “Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(3).
331    “Specified Representations” means those representations and warranties
made by the Loan Parties in Sections 5.01(a) (solely with respect to the Loan
Parties and Covenant Parties for purposes of Section 4.02(c) and solely with
respect to the Covenant Parties for purposes of Section 4.05(a)(iv)),
5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.12, 5.16, 5.18(b)(i) (solely with
respect to the use of proceeds of the Initial Term Loans on the Closing Date for
purposes of Section 4.02(c) and solely with respect to the use of proceeds of
the Initial Term Loans on the Acquisition Escrow Release Date for purposes of
Section 4.05(a)(iii)), 5.18(c)(i) (solely with respect to the use of proceeds of
the Initial Term Loans on the Closing Date for purposes of Section 4.02(c) and
solely with respect to the use of proceeds of the Initial Term Loans on the
Acquisition Escrow Release Date for purposes of Section 4.05(a)(iii)) and 5.19.
332    “SPV Borrower” has the meaning specified in the preliminary statements to
this Agreement.
“SPV Collateral” means the assets of the SPV Borrower or any other Person which
from time to time are, or are agreed to be, the subject of a Lien in favor of
the SPV Security Agent under the Collateral Sharing Agreement, under or pursuant
to the SPV Collateral Documents, to secure the Obligations.
333    “SPV Collateral Documents” means, collectively, the Acquisition Escrow
Agreement, any applicable Pledge Agreement, any related supplements or
reconfirmations or other similar agreements delivered to the Administrative
Agent and/or the SPV Security Agent pursuant to Section 6.11, Section 6.13 or
Section 6.18 (as applicable), any Collateral Sharing Agreement and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the SPV Security Agent for the benefit of the Secured Parties.
334    “SPV Security Agent” means The Bank of Nova Scotia, and any and all
successors thereto, in its capacity as security agent hereunder and the other
Loan Documents to which it is a party.
335    “SPV Structure Termination” means the earlier to occur of either:
(a)    the SPV Borrower becoming a member of the Restricted Group by
acquisition, merger or otherwise at the election of the Company; or
(b)    the SPV Borrower resigning as a Borrower under this Agreement in
accordance with Section 10.22 following the repayment in full of all outstanding
amounts under the Proceeds Loans and one or more members of the Restricted Group
acceding to this Agreement as a Borrower in accordance with Section 10.21.
336    “SPV Structure Termination Date” means the later to occur of:
(a)    the date on which the SPV Structure Termination occurs; and
(b)    the date on which each of the Administrative Agent, the SPV Security
Agent and the Group Security Agent notifies the Company that each of the
conditions set out in Section 6.23 have been satisfied (in form and substance
satisfactory to them (acting reasonably)) or waived.
337    “Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(1).
338    “Submitted Discount” has the meaning specified in
Section 2.05(a)(v)(C)(1).
339    “Swap” means any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
340    “Swap Obligation” means, with respect to any person, any obligation to
pay or perform under any Swap.
341    “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
342    “Swing Line Lender” any Participating Revolving Credit Lender that agrees
to become a Swing Line Lender in accordance with Section 2.04(h), in each case,
in its capacity as provider of Swing Line Loans or any successor swing line
lender hereunder.
343    “Swing Line Loan” has the meaning specified in Section 2.04(a).
344    “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B hereto.
345    “Swing Line Note” means a promissory note of a Borrower payable to a
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C‑3 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Swing Line Lender resulting from the applicable Swing Line Loans.
346    “Swing Line Obligations” means, as at any date of determination, the
aggregate Outstanding Amount of all Swing Line Loans.
347    “Swing Line Sublimit” means, with respect to any Revolving Credit
Commitments, an amount as may be agreed between a Borrower and the relevant
Swing Line Lender as provided in Section 2.04(h). The Swing Line Sublimit is
part of, and not in addition to, the Participating Revolving Credit Commitments.
348    “Target” means Beach Holding Corporation, a Delaware corporation.
349    “Taxes” means all present or future taxes, imposts, duties, deductions,
levies, withholdings (including backup withholding), assessments, fees or other
charges imposed by any Governmental Authority including interest, penalties and
additions to tax.
“Telecommunications, Cable and Broadcasting Laws” means all laws, statutes,
regulations and judgments relating to broadcasting or telecommunications or
cable television or broadcasting applicable to, and/or the business carried on
by, any member of the Restricted Group (for the avoidance of doubt, not
including laws, statutes, regulations or judgments relating solely to consumer
credit, data protection or intellectual property).
350    “Term Borrowing” means a Borrowing of any Term Loans.
351    “Term Commitment” means, as to each Term Lender, its obligation to make
Term Loans to any Borrower hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.05 or Section 2.06 and (b) established,
reduced or increased from time to time pursuant to (i) assignments by or to such
Term Lender pursuant to an Assignment and Assumption, (ii) a Refinancing
Amendment, (iii) an Extension, (iv) an Additional Facility Commitment or (v) an
Increase Confirmation, as applicable. The amount of each Lender’s Term
Commitment is set forth in the Register or in the Assignment and Assumption,
Extension Amendment, Refinancing Amendment or Additional Facility Joinder
Agreement pursuant to which such Lender shall have assumed, increased or
decreased its Term Commitment, as the case may be.
352    “Term Lender” means any Initial Lender or any Lender that commits to
provide any Additional Facility Loan that is a term loan, any Refinancing Term
Loan, or any Extended Term Loan, as the context may require.
353    “Term Loan” means the Initial Term Loan, any Additional Facility Loan
that is a term loan, any Refinancing Term Loan or any Extended Term Loan, as the
context may require.
354    “Term Loan Extension Request” has the meaning provided in
Section 2.16(a).
355    “Term Loan Extension Series” has the meaning provided in Section 2.16(a).
356    “Term Note” means a promissory note of a Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto evidencing the aggregate Indebtedness of such Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender.
357    “Threshold Amount” means $75,000,000.
358    “Total Additional Facility Commitment” means, in relation to an
Additional Facility, the aggregate for the time being of the Additional Facility
Commitments for that Additional Facility.
359    “Total Initial Term Commitment” means the sum of Initial Term Commitments
of all the Initial Term Lenders.
360    “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
361    “Treasury Services Agreement” means any agreement between any Loan Party,
the Company, any Permitted Affiliate Parent, any Affiliate Subsidiary or any
Subsidiary thereof and any Hedge Bank relating to treasury, depository, credit
card, debit card and cash management services or automated clearinghouse
transfer of funds or any similar services.
362    “Type” means, with respect to a Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.
363    “U.S. Subsidiary” means any Subsidiary of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
364    “Uniform Commercial Code” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.
365    “United States” and “U.S.” mean the United States of America.
366    “United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit H hereto.
367    “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i)(A).
368    “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56.
369    “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required scheduled
payments of principal, including payment at final scheduled maturity, in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by (b) the
then outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness, the effects of any amortization or prepayments made on such
Indebtedness prior to the date of such determination shall be disregarded in
making such calculation.
370    “Wider Group” means (a) the Ultimate Parent and its Subsidiaries from
time to time (other than the members of the Restricted Group); and (b) following
consummation of a Parent Joint Venture Transaction, each of the ultimate Holding
Companies of the Parent Joint Venture Holders, the Parent Joint Venture Holders
and the Joint Venture Parents, and in each case, their successors and their
Subsidiaries.
371    “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02.    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” (and its correlatives) means by way of example and
not as a limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(h)    Any reference to any action, decision or determination to be made by a
Loan Party, the Company, any Permitted Affiliate Parent, or any Restricted
Subsidiary at its option (or equivalent) may (unless expressly provided to the
contrary in this Agreement) be made by such Loan Party, the Company, such
Permitted Affiliate Parent or such Restricted Subsidiary in its sole discretion
acting in good faith.
(i)    The knowledge or awareness or belief of any Loan Party or any other
member of the Restricted Group shall be limited to the actual knowledge,
awareness or belief (in good faith) of the Board of Directors (or equivalent
body) of such Loan Party or such member of the Restricted Group at the relevant
time.
(j)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(k)    For purposes of determining compliance with Section 2.14 and any Section
of Annex II or Annex IV at any time, in the event that any Lien, Investment,
Incurrence or prepayment of Indebtedness, Asset Disposition, Restricted Payment,
Affiliate Transaction or Contractual Obligation meets the criteria of one or
more than one of the categories of transactions permitted pursuant to any clause
of such Sections, the SPV Borrower, the Company or any Permitted Affiliate
Parent, as applicable, will be entitled to classify such transaction (or portion
thereof) on the date of such transaction or later reclassify such transaction
(or portion thereof) in any manner that complies with such Sections.
(l)    No personal liability shall attach to any director, officer or employee
of any member of the Wider Group for any representation or statement made by
that member of the Wider Group in a certificate signed by such director, officer
or employee. Each of the Finance Parties agrees that it will not take any
proceedings against any officer, employee, agent, adviser or manager of the Loan
Parties or any member of the Restricted Group (or any of their respective
Affiliates) in respect of any claim it might have or in respect of any act or
omission of any kind (including gross negligence or wilful misconduct) by that
officer, employee, agent, adviser or manager in relation to any Loan Document.
(m)    To the extent required for the purposes of making any calculation or
determination of the amount of Commitments, Outstanding Amounts or
participations in or under the Facilities, or if any amounts under this
Agreement are expressed in, or computed by reference to, Dollars, such amounts
shall, if they are denominated in another currency other than Dollars, be
converted using the Dollar Equivalent.

Section 1.03.    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, except as otherwise
specifically prescribed herein.

Section 1.04.    Rounding.
Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

Section 1.05.    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by the Loan Documents; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Section 1.06.    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

Section 1.07.    Timing of Payment of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08.    Letters of Credit and Alternative Letters of Credit.
Unless otherwise specified herein, the amount of a Letter of Credit or
Alternative Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit or Alternative Letter
of Credit, as applicable, as calculated by the Administrative Agent, in effect
at such time; provided that with respect to any Letter of Credit or Alternative
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit or Alternative Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit or Alternative Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Section 1.09.    Cashless Roll.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the applicable Borrowers, the Administrative Agent and
such Lender, and any such exchange, continuation or rollover shall be deemed to
comply with any requirement hereunder or under any other Loan Document that any
payment be made “in Dollars” (or the relevant Available Currency), “in
immediately available funds”, “in cash” or any other similar requirements.

Section 1.10.    Permitted Affiliate Parent; Affiliate Subsidiary.
(a)    Any obligation in this Agreement of the Company or any Permitted
Affiliate Parent to cause members of the Restricted Group to comply with any
covenant shall be construed (i) such that the Company or any Permitted Affiliate
Parent shall be required to cause only their respective Subsidiaries that are
members of Restricted Group to comply with that obligation and (ii) as a direct
obligation of each Affiliate Subsidiary (if applicable).
(b)    To the extent that:
(i)    any representation in this Agreement is stated to be given by the Company
in respect of any member of the Restricted Group; and/or
(ii)    any covenant in this Agreement applies to the Company only or requires
that the Company cause any member of the Restricted Group to comply with any
such covenant,
(x) in the case of a Permitted Affiliate Parent, such representations shall be
given by, or such covenant or other obligation shall be construed as applying to
such Permitted Affiliate Parent, and (y) in the case of an Affiliate Subsidiary,
such representations shall be deemed to be given by, or such covenant or other
obligation shall be construed as applying to such Affiliate Subsidiary.

Section 1.01.    Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.    The Loans.
(a)    The Initial Term Loans
(i)    The Initial Term Borrowings. Subject to the terms and conditions set
forth herein, each Initial Term Lender severally agrees to make to the SPV
Borrower the Initial Term Loans denominated in Dollars, on any Business Day
during the Initial Term Availability Period, in an aggregate amount not to
exceed (1) for any such Initial Term Lender, the Initial Term Commitment of such
Initial Term Lender as of the date of such Borrowing (immediately prior to
giving effect thereto) and (2) in the aggregate, the Total Initial Term Loan
Commitment as of the date of such Borrowing (immediately prior to giving effect
thereto), each such Initial Term Loan to be funded by each such Initial Term
Lender on a pro rata basis, in accordance with the percentage of the Total
Initial Term Loan Commitment represented by its Initial Term Loan Commitment.
(ii)    The Initial Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein. The Initial Term Loans shall have the same
terms and shall be treated as a single Class for all purposes. Initial Term
Loans borrowed, exchanged, renewed, replaced or refinanced under this Section
2.01(a) and repaid or prepaid may not be reborrowed.
(b)    The Revolving Credit Borrowings.
Subject to the terms and conditions set forth herein, each Revolving Credit
Lender with any Revolving Credit Commitment severally agrees to make Revolving
Credit Loans denominated in one or more Available Currencies pursuant to
Section 2.02 from its applicable Lending Office to the applicable Borrowers,
from time to time, on any Business Day during the applicable Revolving Credit
Availability Period, in an aggregate amount, calculated by the Administrative
Agent, not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s applicable Revolving Credit Commitment; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations in respect of Letters
of Credit, plus the Outstanding Amount of all L/C Obligations of such Revolving
Credit Lender under Alternative Letters of Credit issued by such Revolving
Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans, in each case with respect to such Revolving Credit
Commitment, shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s applicable
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each Additional
Facility Borrowing, each conversion of Term Loans or Revolving Credit Loans from
one Type to another, and each continuation of Eurocurrency Rate Loans shall be
made upon the irrevocable notice of the relevant Borrower, to the Administrative
Agent (provided that, subject to the payment when due of any amounts owing as a
result thereof pursuant to Section 3.10, the notice in connection with any
acquisition or Investment permitted under this Agreement or other transaction
permitted under this Agreement, may be conditioned on the closing of such
transaction), which may be given by telephone or Committed Loan Notice; provided
that each telephonic notice by a Borrower pursuant to this Section 2.02(a) must
be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Each such notice must be received by the
Administrative Agent not later than (1) 1:00 p.m. two Business Days prior to the
requested date of any Borrowing, continuation of Eurocurrency Rate Loans or any
conversion of Loans from one Type to another, and (2) 1:00 p.m. on the requested
date of any Borrowing of Base Rate Loans; provided that the notice referred to
in Section 2.02(a)(1) may be delivered no later than one Business Day prior to
the requested date of the Borrowing in the case of the initial Revolving Credit
Borrowing and the Initial Term Borrowing. Except as provided in Sections 2.15 or
2.16, or as otherwise specified in an Additional Facility Joinder Agreement in
relation to any Additional Facility, each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Section 2.03(c), 2.04(b), 2.15 or 2.16, or as otherwise specified in
an Additional Facility Joinder Agreement in relation to any Additional Facility,
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the requesting
Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) if applicable, the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency in which the Loans to be borrowed, continued or converted are to be
denominated and (vii) wire instructions of the account(s) to which funds are to
be disbursed (it being understood, for the avoidance of doubt, that the amount
to be disbursed to any particular account may be less than the minimum or
multiple limitations set forth above so long as the aggregate amount to be
disbursed to all such accounts pursuant to such Borrowing meets such minimums
and multiples). The currency specified in a Committed Loan Notice for an
Additional Facility must be an Available Currency. If, (A) with respect to any
Eurocurrency Rate Loans denominated in Dollars, a Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans and
(B) with respect to any Eurocurrency Rate Loans denominated in any Available
Currency (other than Dollars), a Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Eurocurrency Rate Loans with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans or Eurocurrency Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. If no currency is specified, the
requested Borrowing shall be in Dollars. For the avoidance of doubt, (x) Base
Rate Loans must be denominated in Dollars and (y) Eurocurrency Rate Loans must
be denominated in an Available Currency for which LIBOR is available at such
time.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by a
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than the later of 12:00
noon on the Business Day specified in the applicable Committed Loan Notice and
one hour after written notice of such Borrowing is delivered by the
Administrative Agent to such Lender; provided that such funds may be made
available at such earlier time as may be agreed among the relevant Lenders, the
relevant Borrower and the Administrative Agent for the purposes of the relevant
transactions. The Administrative Agent shall make all funds so received
available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account(s) of the relevant
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) the wire transfer of such funds, in each case in accordance with
instructions provided by the relevant Borrower to (and reasonably acceptable to)
the Administrative Agent; provided that if there are Swing Line Loans or L/C
Borrowings outstanding on the date the Committed Loan Notice with respect to a
Borrowing under any Class of Revolving Credit Commitments is given by the
relevant Borrower, then the proceeds of such Borrowing shall be applied, first,
to the payment in full of any such L/C Borrowing, second, to the payment in full
of any such Swing Line Loans, and third, to the relevant Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the relevant Borrower pays the amount due, if any,
under Section 3.10 in connection therewith. During the occurrence and
continuation of an Event of Default, the Administrative Agent or the Required
Lenders may require by notice to the Borrowers that no Loans denominated in
Dollars may be converted to or continued as Eurocurrency Rate Loans and Loans
denominated in an Available Currency other than Dollars may only be continued as
Eurocurrency Rate Loans with an Interest Period of one month.
(d)    The Administrative Agent shall promptly notify the relevant Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the relevant Borrower and
the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to another, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect
unless otherwise agreed between the relevant Borrower and the Administrative
Agent; provided that, after the establishment of any new Class of Loans pursuant
to an Additional Facility Joinder Agreement, a Refinancing Amendment or
Extension Amendment, the number of Interest Periods otherwise permitted by this
Section 2.02(e) shall increase by three Interest Periods for each applicable
Class so established.
(f)    The failure of any Lender to make a Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make a Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower on such date a corresponding amount. If the Administrative
Agent shall have so made funds available, then, to the extent that such Lender
shall not have made such portion available to the Administrative Agent, each of
such Lender and the relevant Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the relevant Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of the relevant Borrower, the interest rate applicable
at the time to the Loans comprising such Borrowing and (ii) in the case of such
Lender, the Overnight Rate, plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the relevant Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the relevant Borrower
the amount of such interest paid by the relevant Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid (excluding the amount of any interest which may
have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the relevant
Borrower shall be without prejudice to any claim the relevant Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(h)    Upon receipt of a Committed Loan Notice for an Additional Facility, the
Administrative Agent shall promptly notify each Additional Facility Lender of
the aggregate amount of the Additional Facility Borrowing and of the amount of
such Additional Facility Lender’s Pro Rata Share thereof, which shall be based
on their respective Additional Facility Commitment. Each Additional Facility
Lender will make the amount of its Pro Rata Share of the Additional Facility
Borrowing available to the Administrative Agent for the account of the relevant
Borrower at the New York office of the Administrative Agent specified on
Schedule 10.02 prior to the time specified in the relevant Additional Facility
Joinder Agreement, in funds immediately available to the Administrative Agent.
(i)    No more than one Committed Loan Notice may be made under each Additional
Facility unless an Additional Facility Joinder Agreement specifies otherwise, in
which case the maximum number of requests for Additional Facility Loans under
that Additional Facility will be as set out in that Additional Facility Joinder
Agreement.
(j)    Unless the Administrative Agent agrees otherwise, or unless otherwise
agreed in the Additional Facility Joinder Agreement, no more than five
Additional Facility Loans may be outstanding at any one time under each
Additional Facility (other than Additional Facilities that are Revolving Credit
Loans).

Section 2.03.    Letters of Credit and Alternative Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from and including the Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit, to a Borrower at sight denominated
in an Available Currency for the account of a Loan Party, the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary (provided that any Letter
of Credit may be for the benefit of any Loan Party, the Company, a Permitted
Affiliate Parent, an Affiliate Subsidiary or a Subsidiary of such Loan Party,
the Company, a Permitted Affiliate Parent or an Affiliate Subsidiary or may be
issued for the joint and several account of a Loan Party, the Company, a
Permitted Affiliate Parent, an Affiliate Subsidiary and/or any of their
Subsidiaries, in each case to the extent otherwise permitted by this Agreement)
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drafts under the Letters of Credit and
(B) the Participating Revolving Credit Lenders severally agree to participate in
Letters of Credit (but shall not, for the avoidance of doubt, participate in
Alternative Letters of Credit) issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Participating Revolving Credit Lender would
exceed such Lender’s Participating Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations in respect of Letters of Credit would
exceed the applicable Letter of Credit Sublimit. Within the foregoing limits,
and subject to the terms and conditions hereof, a Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly a Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)    Subject to the terms and conditions set forth herein, with respect to
Alternative Letters of Credit, each Alternative L/C Issuer (or an Affiliate of
such an Alternative L/C Issuer) may, in its discretion, upon request of a
Borrower, (1) from time to time on any Business Day during the period from and
including the Effective Date until the Letter of Credit Expiration Date, agree
to issue Alternative Letters of Credit on a bilateral basis to a Borrower at
sight denominated in an Available Currency for the account of a Loan Party, the
Company, a Permitted Affiliate Parent or an Affiliate Subsidiary (provided that
any Alternative Letter of Credit may be for the benefit of any Loan Party, the
Company, a Permitted Affiliate Parent, an Affiliate Subsidiary or a Subsidiary
of such Loan Party, the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary, or may be issued for the joint and several account of a Loan Party,
the Company, a Permitted Affiliate Parent, an Affiliate Subsidiary and/or any of
their Subsidiaries, in each case to the extent otherwise permitted by this
Agreement) and to amend or renew Alternative Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) honor drafts under the
Alternative Letters of Credit; provided that no Alternative L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Alternative
Letter of Credit if, as of the date of such L/C Credit Extension, the Revolving
Credit Exposure of that Alternative L/C Issuer would exceed such Alternative L/C
Issuer’s Revolving Credit Commitment. Within the foregoing limits, and subject
to the terms and conditions hereof, a Borrower’s ability to obtain Alternative
Letters of Credit shall be fully revolving, and accordingly a Borrower may,
during the foregoing period, obtain Alternative Letters of Credit to replace
Alternative Letters of Credit that have expired or that have been drawn upon and
reimbursed.
(iii)    No L/C Issuer or Alternative L/C Issuer shall be under any obligation
to issue any Letter of Credit or Alternative Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer or Alternative
L/C Issuer from issuing such Letter of Credit or Alternative Letter of Credit,
or any Law applicable to such L/C Issuer or Alternative L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer or Alternative L/C Issuer shall
prohibit, or direct that such L/C Issuer or Alternative L/C Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit or
Alternative Letter of Credit in particular or shall impose upon such L/C Issuer
or Alternative L/C Issuer with respect to such Letter of Credit or Alternative
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer or Alternative L/C Issuer is not otherwise compensated hereunder) not
in effect on the Effective Date, or shall impose upon such L/C Issuer or
Alternative L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date (for which such L/C Issuer or Alternative L/C
Issuer is not otherwise compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit or Alternative Letter of Credit would occur more than twelve (12)
months after the date of issuance or last renewal, unless (1) each Appropriate
Lender has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit or Alternative Letter
of Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer or Alternative L/C Issuer, as
applicable;
(C)    the expiry date of such requested Letter of Credit or Alternative Letter
of Credit would occur after the Letter of Credit Expiration Date, unless (1)
each Appropriate Lender has approved such expiry date or (2) the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit or
Alternative Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to such L/C Issuer or Alternative L/C
Issuer, as applicable, and the Administrative Agent;
(D)    the issuance of such Letter of Credit or Alternative Letter of Credit
would violate any policies of the L/C Issuer or Alternative L/C Issuer, as
applicable, applicable to letters of credit generally;
(E)    with respect to any Letter of Credit, any Participating Revolving Credit
Lender is at that time a Defaulting Lender, unless such L/C Issuer has entered
into arrangements reasonably satisfactory to it and the relevant Borrower to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the participation in Letters of
Credit by such Defaulting Lender, including by Cash Collateralizing such
Defaulting Lender’s Pro Rata Share of the L/C Obligations in respect of such
Letter of Credit; and
(F)    such Letter of Credit or Alternative Letter of Credit is denominated in a
currency other than an Available Currency applicable to the Class of Commitments
under which such Letter of Credit or Alternative Letter of Credit is issued.
(iv)    No L/C Issuer or Alternative L/C Issuer shall be under any obligation to
amend any Letter of Credit or Alternative Letter of Credit if (A) such L/C
Issuer or Alternative L/C Issuer would have no obligation at such time to issue
such Letter of Credit or Alternative Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit or Alternative
Letter of Credit does not accept the proposed amendment to such Letter of Credit
or Alternative Letter of Credit. Notwithstanding anything herein to the
contrary, the expiry date of any Letter of Credit or Alternative Letter of
Credit denominated in a currency other than an Available Currency must be
approved by the relevant L/C Issuer or Alternative L/C Issuer in its sole
discretion even if it is less than twelve months after the date of issuance or
last renewal and any Auto-Extension Letter of Credit denominated in a currency
other than an Available Currency shall be issued only at the sole discretion of
the relevant L/C Issuer or Alternative L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit and
Alternative Letters of Credit; Auto-Extension Letters of Credit.
(i)    Each Letter of Credit or Alternative Letter of Credit shall be issued or
amended, as the case may be, upon the request of the relevant Borrower,
delivered to an L/C Issuer or Alternative L/C Issuer, as applicable (with a copy
to the Administrative Agent), in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, and the Administrative Agent
not later than 12:30 p.m. at least one Business Day prior to the proposed
issuance date or date of amendment, as the case may be; or, in each case, such
later date and time as the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, may agree in a particular instance in its sole discretion. In the
case of a request for an initial issuance of a Letter of Credit or Alternative
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer or Alternative L/C
Issuer, as applicable: (A) in respect of each Letter of Credit and Alternative
Letter of Credit, the relevant Class of Revolving Credit Commitments, (B) the
proposed issuance date of the requested Letter of Credit or Alternative Letter
of Credit (which shall be a Business Day); (C) the amount thereof; (D) the
expiry date thereof; (E) the name and address of the beneficiary thereof; (F)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (G) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (H) the Available Currency in
which the requested Letter of Credit or Alternative Letter of Credit is to be
issued will be denominated; and (I) such other matters as the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, may reasonably request. In the
case of a request for an amendment of any outstanding Letter of Credit or
Alternative Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, (1) the Letter of Credit or Alternative
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer or Alternative L/C Issuer, as applicable, will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the relevant
Borrower, and, if not, such L/C Issuer or Alternative L/C Issuer, as applicable,
will provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, such L/C Issuer or, with respect to an Alternative Letter of
Credit, Alternative L/C Issuer, on the requested date, shall issue a Letter of
Credit or Alternative Letter of Credit for the account of that Loan Party, the
Company, Permitted Affiliate Parent or Affiliate Subsidiary (and, if applicable,
any of their Subsidiaries) or enter into the applicable amendment, as the case
may be. With respect to the issuance of any Letter of Credit, (but not, for the
avoidance of doubt, any Alternative Letter of Credit), immediately upon such
issuance, each Participating Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of (A) such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement and (B) the stated amount of such Letter of Credit.
(iii)    If a Borrower so requests in any Letter of Credit Application, the
relevant L/C Issuer shall, and an Alternative L/C Issuer may, agree to issue a
Letter of Credit or Alternative Letter of Credit, as applicable, that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must (or, in the case of
any Alternative Letter of Credit, may) permit the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, to prevent any such extension at least
once in each 12 month period (commencing with the date of issuance of such
Letter of Credit or Alternative Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-extension Notice Date”) in
each such 12 month period to be agreed upon at the time such Letter of Credit or
Alternative Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, the relevant
Borrower shall not be required to make a specific request to the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer or Alternative L/C
Issuer, as applicable, to permit the extension of such Letter of Credit or
Alternative Letter of Credit at any time to an expiry date that is, unless the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit or Alternative Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer or Alternative L/C
Issuer, as applicable, shall not permit any such extension if (A) the relevant
L/C Issuer or Alternative L/C Issuer, as applicable, has determined that it
would have no obligation at such time to issue such Letter of Credit or
Alternative Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(iii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-extension Notice Date from the
Administrative Agent, any Participating Revolving Credit Lender (with respect to
any Letter of Credit only, and not with respect to any Alternative Letter of
Credit) or the relevant Borrower that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied.
(iv)    Promptly after issuance of any Letter of Credit or Alternative Letter of
Credit or any amendment to a Letter of Credit or Alternative Letter of Credit,
the relevant L/C Issuer or Alternative L/C Issuer, as applicable, will also
deliver to the relevant Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or Alternative Letter of Credit or
amendment thereof.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    With respect to any Letter of Credit:
(A)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the relevant Borrower and the Administrative Agent thereof. Not later
than 12:00 noon on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit with notice to that Borrower (each such date, an
“Honor Date”), that Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
(it being understood that in the case of a Letter of Credit denominated in an
Available Currency other than Dollars, the amount of such Letter of Credit shall
be determined by taking the Dollar Equivalent, calculated by the Administrative
Agent, of such Letter of Credit); provided that if such reimbursement is not
made on the date of drawing, such Borrower shall pay interest to the relevant
L/C Issuer on such amount at the rate applicable to Base Rate Loans (in the case
of a Letter of Credit denominated in Dollars) or Eurocurrency Rate Loans with an
Interest Period of one month (in the case of a Letter of Credit denominated in
an Available Currency other than Dollars) under the applicable Participating
Revolving Credit Commitments (without duplication of interest payable on L/C
Borrowings). The L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the drawing promptly following the determination or revaluation
thereof. If that Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Appropriate Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
Dollar Equivalent, calculated by the Administrative Agent, thereof in the case
of an Available Currency other than Dollars) (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share or other applicable share
provided for under this Agreement thereof. In such event, (x) in the case of an
Unreimbursed Amount denominated in Dollars, such Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans and (y) in the
case of an Unreimbursed Amount denominated in an Available Currency (other than
Dollars), such Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Eurocurrency Rate Loans with an interest period of one month, in
each case, under the Participating Revolving Credit Commitments to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans but subject to the amount of the unutilized portion of the
Participating Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.03 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i)(A) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(B)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i)(A) make funds available to
the Administrative Agent for the account of the relevant L/C Issuer in the
Available Currency applicable to the Class of Commitments under which such
Letter of Credit is issued, at the Administrative Agent’s Office for payments in
an amount equal to its Pro Rata Share or other applicable share provided for
under this Agreement of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent whereupon,
subject to the provisions of Section 2.03(c)(i)(C), each Appropriate Lender that
so makes funds available shall be deemed to have made, in the case of an
Unreimbursed Amount denominated in Dollars, a Base Rate Loan, and, in the case
of an Unreimbursed Amount denominated in an Available Currency (other than
Dollars), a Eurocurrency Rate Loan with an Interest Period of one month, under
the Participating Revolving Credit Commitments to a Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(C)    With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing because the conditions set forth in Section 4.03
cannot be satisfied or for any other reason, the relevant Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
Dollar Equivalent of the Unreimbursed Amount that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(i)(B) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(D)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c)(i) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.
(E)    Each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c)(i), shall be absolute
and unconditional and shall not be affected by any circumstance, including: (1)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the relevant L/C Issuer, any Borrower or any other Person for
any reason whatsoever; (2) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article IV; (3) any adverse change in the condition (financial or otherwise)
of the Loan Parties or the Covenant Parties; (4) any breach of this Agreement,
any other Loan Document or any Proceeds Loan Finance Document by any Borrower,
any other Loan Party, any Covenant Party or any other L/C Issuer; or (5) any
other circumstance, occurrence, event or condition, whether or not similar to
any of the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c)(i) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
relevant Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the relevant Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(F)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c)(i) by the time specified in Section 2.03(c)(i)(B), such L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
relevant L/C Issuer submitted to any Participating Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(i)(F) shall be conclusive absent manifest error.
(ii)    With respect to any Alternative Letter of Credit:
(A)    Upon receipt from the beneficiary of any Alternative Letter of Credit of
any notice of a drawing under such Alternative Letter of Credit, the relevant
Alternative L/C Issuer shall notify promptly the relevant Borrower and the
Administrative Agent thereof. Not later than 12:00 noon on the second Business
Day following any payment by an Alternative L/C Issuer under an Alternative
Letter of Credit with notice to that Borrower, that Borrower shall reimburse
such Alternative L/C Issuer through the Administrative Agent in an amount equal
to the amount of such drawing in Dollars (it being understood that in the case
of an Alternative Letter of Credit denominated in an Available Currency other
than Dollars, the amount of such Alternative Letter of Credit shall be
determined by taking the Dollar Equivalent, calculated by the Administrative
Agent, of such Alternative Letter of Credit); provided that if such
reimbursement is not made on the date of drawing, such Borrower shall pay
interest to the relevant Alternative L/C Issuer on such amount at the rate
applicable to Base Rate Loans (in the case of a Letter of Credit denominated in
Dollars) or Eurocurrency Rate Loans with an Interest Period of one month (in the
case of a Letter of Credit denominated in an Available Currency other than
Dollars) under the applicable Revolving Credit Commitments (without duplication
of interest payable on Alternative L/C Borrowings). The Alternative L/C Issuer
shall notify the applicable Borrower of the Dollar Equivalent of the drawing
promptly following the determination or revaluation thereof (such amount, the
“Drawn Amount”). Any notice given by an Alternative L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(ii)(A) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(B)    A Borrower may elect to fund all or part of any Drawn Amount by way of a
Revolving Credit Borrowing. For the purposes of any such Revolving Credit
Borrowing, (1) such Borrower shall, at the same time as it delivers a Request
for Credit Extension in respect thereof, notify the Administrative Agent that
the Revolving Credit Borrowing is for the purpose of funding the applicable
Borrower’s reimbursement obligations in respect of such Drawn Amount, and (2)
for purposes of calculating the Pro Rata Share of the Revolving Credit Lender
that has issued the Alternative Letter of Credit under which such Drawn Amount
is payable, the participation of such Revolving Credit Lender in such
Alternative Letter of Credit shall not be deducted from such Revolving Credit
Lender’s Revolving Credit Commitment under such Facility and such Revolving
Credit Lender’s Pro Rata Share of such Revolving Credit Borrowing under such
Facility shall be treated as if applied in or towards repayment of the Drawn
Amount so that such Revolving Credit Lender will not be required to make a cash
payment under Section 2.12 in respect of its participation in the relevant
Revolving Credit Borrowing under such Facility to the extent such Revolving
Credit Borrowing is in an amount not exceeding such Drawn Amount.
(d)    Repayment of Participations in respect of Letters of Credit.
(i)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Participating Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c)(i), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or any other Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share or other applicable share provided for under this Agreement
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the Dollar Equivalent received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i)(A) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of any Borrower to reimburse the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, for each drawing
under each Letter of Credit or Alternative Letter of Credit issued by it and to
repay each L/C Borrowing or Alternative L/C Borrowing, as applicable, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Alternative Letter of Credit, this Agreement, or any other agreement or
instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit or Alternative Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or Alternative Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit or Alternative Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit or Alternative Letter of Credit;
(iv)    any payment by the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, under such Letter of Credit or Alternative Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit or Alternative Letter of Credit, or any payment
made by the relevant L/C Issuer or Alternative L/C Issuer, as applicable, under
such Letter of Credit or Alternative Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit or Alternative Letter of
Credit, including any arising in connection with any proceeding under any Debtor
Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit or Alternative Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer or Alternative L/C
Issuer from liability to each Borrower to the extent of any direct damages (as
opposed to consequential, punitive, special or exemplary damages, claims in
respect of which are waived by each Borrower to the extent permitted by
applicable Law) suffered by each Borrower that are caused by such L/C Issuer’s
or Alternative L/C Issuer’s gross negligence, bad faith or wilful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit or Alternative Letter of Credit comply with the terms
thereof.
(f)    Role of L/C Issuers and Alternative L/C Issuers. Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit or
Alternative Letter of Credit, the relevant L/C Issuer or Alternative L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit or
Alternative Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers or Alternative L/C
Issuers, as applicable, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any L/C Issuer or Alternative L/C
Issuer, as applicable, shall be liable to any Lender for: (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Lenders or the Lenders holding a majority of the Participating Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or wilful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit, Alternative Letter of Credit or
Letter of Credit Application. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit or Alternative Letter of Credit; provided that this assumption
is not intended to, and shall not, preclude a Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuers or Alternative L/C Issuers,
as applicable, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer or Alternative L/C
Issuer, as applicable, shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided that anything
in such clauses to the contrary notwithstanding, a Borrower may have a claim
against an L/C Issuer or Alternative L/C Issuer, as applicable, and such L/C
Issuer or Alternative L/C Issuer, as applicable, may be liable to that Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, punitive or exemplary, damages suffered by that Borrower which
that Borrower proves were caused by such L/C Issuer’s or Alternative L/C
Issuer’s wilful misconduct, bad faith or gross negligence or such L/C Issuer’s
or Alternative L/C Issuer’s wilful, bad faith or grossly negligent failure to
pay under any Letter of Credit or Alternative Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or
Alternative Letter of Credit, in each case as determined in a final and
non-appealable judgment by a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, each L/C Issuer and Alternative L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer or Alternative L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or Alternative
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit or Alternative Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, (ii) if, with respect to
any Letter of Credit (but not with respect to any Alternative Letter of Credit)
any Event of Default occurs and is continuing and the Administrative Agent or
the Lenders holding a majority of the Participating Revolving Credit
Commitments, as applicable, require the relevant Borrower or any other Borrower
to Cash Collateralize the applicable L/C Obligations pursuant to Section 8.02,
(iii) if, with respect to any Alternative Letter of Credit, any Event of Default
occurs and is continuing and the relevant Alternative L/C Issuer requires the
relevant Borrower or any other Borrower to Cash Collateralize the applicable L/C
Obligations pursuant to Section 8.02, or (iv) if an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the applicable Borrower shall
Cash Collateralize the then Outstanding Amount of all of its (or, in the case of
clause (i), the applicable) L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default or the
applicable Letter of Credit Expiration Date, as the case may be), and shall do
so not later than 2:00 p.m. on (1) in the case of the immediately preceding
clause (i) or (ii), (x) the Business Day that a Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 noon or (y) if
clause (x) above does not apply, the Business Day immediately following the day
that a Borrower receives such notice and (2) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, an
L/C Issuer or a Swing Line Lender, the applicable Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, and (with respect to any Letter of Credit) the Participating
Revolving Credit Lenders, as collateral for the relevant L/C Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
L/C Issuer or Alternative L/C Issuer, as applicable, shall agree, in their sole
discretion, other credit support, in each case (“Cash Collateral”) pursuant to
documentation in form, amount and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, (which documents are hereby consented to by the Appropriate
Lenders). Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Alternative L/C Issuers and (with respect to
any Letter of Credit) the Participating Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in readily available
Cash Equivalents. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all relevant L/C Obligations, a Borrower will, forthwith upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited and held in the deposit accounts at the Administrative
Agent as aforesaid, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit or
Alternative Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer or Alternative L/C Issuer, as applicable. To
the extent the amount of any Cash Collateral exceeds the then Outstanding Amount
of such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the relevant Borrower. To the extent
any Event of Default giving rise to the requirement to Cash Collateralize any
Letter of Credit or Alternative Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit or Alternative Letter of Credit shall be
refunded to the relevant Borrower. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and/or
other obligations secured thereby, the applicable Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. In addition, the Administrative Agent
may request at any time and from time to time after the initial deposit of Cash
Collateral that additional Cash Collateral be provided by the applicable
Borrower in order to protect against the results of exchange rate fluctuations
with respect to Letters of Credit or Alternative Letters of Credit denominated
in currencies other than Dollars.
(h)    Letter of Credit and Alternative Letter of Credit Fees.
(i)    With respect to any Letter of Credit, the applicable Borrower shall pay
to the Administrative Agent for the account of each Participating Revolving
Credit Lender in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily stated maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided, any Letter of Credit fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the relevant L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Pro Rata Shares allocable to
such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account. Such Letter of
Credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable in the Available Currency in which the
applicable Letter of Credit is denominated on the last Business Day of each of
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the applicable Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(ii)    With respect to any Alternative Letter of Credit, the applicable
Borrower shall pay directly to the applicable Alternative L/C Issuer such fees
as are agreed between such Borrower and such Alternative L/C Issuer.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. With respect to any Letter of Credit, the applicable Borrower shall pay
directly to each L/C Issuer for its own account a fronting fee with respect to
such Letter of Credit issued by it equal to 0.125% per annum of the stated
maximum Dollar Equivalent available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such amount increases periodically pursuant to the terms of such
Letter of Credit) or such other fee as agreed between such Borrower and the L/C
Issuer. Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
applicable Borrower shall pay directly to each L/C Issuer for its own account
with respect to each Letter of Credit the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges shall be due and payable
within ten Business Days of demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition of an L/C Issuer or Alternative L/C Issuer. A Revolving Credit
Lender reasonably acceptable to the relevant Borrower and the Administrative
Agent may become an L/C Issuer or Alternative L/C Issuer hereunder pursuant to a
written agreement of such Borrower, the Administrative Agent and such Revolving
Credit Lender (which agreement shall include the Letter of Credit Sublimit for
any such L/C Issuer). The Administrative Agent shall notify the Participating
Revolving Credit Lenders of any such L/C Issuer or Alternative L/C Issuer.
(l)    [Reserved.]
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Participating Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letter of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.03(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments continuing at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the applicable
Borrower shall, on or prior to the applicable Maturity Date, cause all such
Letters of Credit to be replaced and returned to the applicable L/C Issuer
undrawn and marked “cancelled” or to the extent that the applicable Borrower is
unable to so replace and return any Letter(s) of Credit, such Letter(s) of
Credit shall be secured by a “back to back” letter of credit reasonably
satisfactory to the applicable L/C Issuer or the applicable Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the Maturity Date of any Class of Revolving Credit Commitments,
the applicable Letter of Credit Sublimit shall be in an amount agreed solely
with the applicable L/C Issuer.
(n)    Letter of Credit and Alternative Letter of Credit Reports. For so long as
any Letter of Credit or Alternative Letter of Credit issued by an L/C Issuer or
Alternative L/C Issuer, as applicable, is outstanding, such L/C Issuer or
Alternative L/C Issuer, as applicable, shall deliver to the Administrative Agent
on the last Business Day of each calendar month, and on each date that an L/C
Credit Extension occurs with respect to any such Letter of Credit or Alternative
Letter of Credit, a report in the form of Exhibit J, appropriately completed
with the information for every outstanding Letter of Credit or Alternative
Letter of Credit issued by such L/C Issuer or Alternative L/C Issuer, as
applicable.
(o)    Letters of Credit and Alternative Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit or Alternative Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Loan Party (other than the Borrower), the Company, a
Permitted Affiliate Parent, an Affiliate Subsidiary or a Subsidiary of a
Borrower, such Loan Party, a Permitted Affiliate Parent or an Affiliate
Subsidiary, each Borrower shall be obligated to reimburse the applicable L/C
Issuer or Alternative L/C Issuer, as applicable, hereunder for any and all
drawings under such Letter of Credit or Alternative Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit or
Alternative Letters of Credit for the account of any Loan Party (other than the
Borrower), the Company, a Permitted Affiliate Parent, any Affiliate Subsidiary
or a Subsidiary of the Borrower, such Loan Party, a Permitted Affiliate Parent
of an Affiliate Subsidiary inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Loan Party, the Company, such Permitted Affiliate Parent, such Affiliate
Subsidiary and such Subsidiaries thereof.
(p)    Amendments to Alternative Letters of Credit. No amendment or waiver of a
term of any Alternative Letter of Credit shall require the consent of any Lender
other than the relevant Alternative L/C Issuer unless such amendment or waiver
itself relates to or gives rise to a matter which would require an amendment of
or under this Agreement (including, for the avoidance of doubt, under this
Section 2). In such a case, Section 10.01 will apply.

Section 2.04.    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
applicable Swing Line Lender agrees to make loans in Dollars to a Borrower under
its Revolving Credit Commitment (each such loan, a “Swing Line Loan”), from time
to time on any Business Day during the period beginning on the Business Day
after the date of the establishment hereunder and effectiveness of the relevant
Participating Revolving Credit Commitments until the date which is one Business
Day prior to the Maturity Date of the Participating Revolving Credit Commitments
(taking into account the Maturity Date of any Participating Revolving Credit
Commitment that will automatically come into effect on such Maturity Date) in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender under the applicable
Facility, may exceed the amount of the Swing Line Lender’s Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan (i) the
Revolving Credit Exposure under such Participating Revolving Credit Commitments
of such Class shall not exceed the aggregate Participating Revolving Credit
Commitments of such Class, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than a Swing Line Lender), plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans under the applicable Facility
shall not exceed such Lender’s Participating Revolving Credit Commitment then in
effect; provided, further, that a Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, a
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Participating
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lenders a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share under the applicable Facility or other applicable share
provided for under this Agreement times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone or written Swing Line Loan
Notice; provided that each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lenders and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of that Borrower. Each such notice must be received by the Swing Line
Lenders and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date and shall specify (i) the amount to be borrowed, which shall be a
minimum of $1,000,000 (or an integral multiple of $100,000 in excess thereof),
and (ii) the requested borrowing date, which shall be a Business Day. Promptly
after receipt by the Swing Line Lenders of any Swing Line Loan Notice (by
telephone or in writing), the Swing Line Lenders will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line
Lenders will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lenders have received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lenders not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lenders will not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to that Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lenders shall not be obligated to make any Swing Line
Loan at a time when a Participating Revolving Credit Lender is a Defaulting
Lender unless the Swing Line Lenders have entered into arrangements reasonably
satisfactory to it and the applicable Borrower to eliminate the Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swing Line Loans, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Swing Line
Lenders to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata
Share of the outstanding Swing Line Loans. A Borrower shall repay to the Swing
Line Lenders each Defaulting Lender’s portion (after giving effect to Section
2.17(a)(iv)) of each Swing Line Loan promptly following demand by the Swing Line
Lenders.
(c)    Refinancing of Swing Line Loans.
(i)    A Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of a Borrower (which hereby irrevocably authorizes each Swing
Line Lender to so request on its behalf), that each Participating Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the amount
of Swing Line Loans of that Borrower then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Participating Revolving Credit Commitments and the conditions
set forth in Section 4.03. The applicable Swing Line Lender shall furnish the
applicable Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Participating
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice, which shall be on or after the third Business Day
after the date of such notice, available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Participating Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender. Upon the remittance
by the Administrative Agent to the Swing Line Lender of the full amount
specified in such Committed Loan Notice, that Borrower shall be deemed to have
repaid the applicable Swing Line Loan.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by a Swing Line Lender that each of the Participating
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Participating Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. If such Participating
Revolving Credit Lender pays such amount, the amount so paid shall constitute
such Lender’s Revolving Credit Loan including in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(iii) shall be conclusive absent manifest error.
(iv)    Each Participating Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, a Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or the failure to
satisfy any condition in Article IV, (C) any adverse change in the condition
(financial or otherwise) of the Loan Parties or the Covenant Parties, (D) any
breach of this Agreement, or (E) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Participating
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to purchase and fund risk participations in Swing
Line Loans) is subject to the conditions set forth in Section 4.03. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the applicable Borrower to repay the applicable Swing Line Loans, together
with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Participating Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the applicable Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share under the
applicable Facility or other applicable share provided for under this Agreement
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Participating Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share under the applicable Facility or other
applicable share provided for under this Agreement thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the relevant Borrower for interest on the Swing
Line Loans. Until each Participating Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of any Swing Line Loan, interest in respect of such Pro Rata Share or
other applicable share provided for under this Agreement shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. A Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any Participating Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when other
Participating Revolving Credit Commitments are in effect (or will automatically
be in effect upon such maturity) with a longer maturity date (each a
“non-Expiring Credit Commitment” and, collectively, the “non-Expiring Credit
Commitments”), then each outstanding Swing Line Loan on the earliest occurring
Maturity Date shall be deemed reallocated to the non-Expiring Credit Commitments
on a pro rata basis; provided that (i) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such non-Expiring Credit Commitments, immediately prior to such
reallocation (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or Cash Collateralized in a manner reasonably
satisfactory to the applicable Swing Line Lender and (ii) notwithstanding the
foregoing, if a Default or Event of Default has occurred and is continuing, the
applicable Borrower shall still be obligated to pay Swing Line Loans allocated
to the Participating Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the Maturity Date of the Expiring Credit
Commitment.
(h)    Addition of a Swing Line Lender. A Participating Revolving Credit Lender
reasonably acceptable to the relevant Borrower and the Administrative Agent may
become a Swing Line Lender hereunder pursuant to a written agreement among such
Borrower, the Administrative Agent and such Participating Revolving Credit
Lender (which agreement shall include the Swing Line Sublimit for such
additional Swing Line Lender). The Administrative Agent shall notify the
Participating Revolving Credit Lenders of any such additional Swing Line Lender.

Section 2.05.    Prepayments.
(a)    Optional.
(i)    The Borrowers may, subject to Section 2.05(a)(iii), upon notice to the
Administrative Agent by the Borrowers, at any time or from time to time
voluntarily prepay any Class or Classes of Term Loans and Revolving Credit Loans
of any Class or Classes in whole or in part without premium or penalty, except
as set forth in Section 2.05(a)(vi); provided that: (A) such notice must be
received by the Administrative Agent not later than 11:30 a.m. (1) two Business
Days prior to any date of prepayment of Eurocurrency Rate Loans (unless
otherwise agreed by the Administrative Agent) or (2) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans shall be in a
minimum principal amount of $1,000,000, or a whole multiple of $100,000 in
excess thereof or, in each case, is less, the entire principal amount thereof
then outstanding; and (C) any prepayment of Base Rate Loans shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by a Borrower, subject to Section 2.05(a)(iii), such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be, as set forth in Section 2.05(c), accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.10. Each prepayment of the principal of, and interest on,
any Revolving Credit Loans shall be made in the relevant Available Currency. In
the case of each prepayment of the Loans pursuant to this Section 2.05(a), a
Borrower may in its sole discretion select the Borrowing or Borrowings to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable share provided for
under this Agreement.
(ii)    The Borrowers may, subject to Section 2.05(a)(iii) below, upon notice to
the applicable Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof, or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by a Borrower, subject to Section
2.05(a)(iii), such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.10, the
Borrowers may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would
have resulted from a refinancing of all or a portion of the applicable Facility
or was otherwise contingent upon the occurrence of any other event or
satisfaction of any other condition, which refinancing or other event shall not
be consummated or shall otherwise be delayed or which condition shall not have
been (or in the good faith judgment of the Borrowers is not likely to be)
satisfied.
(iv)    Voluntary prepayments of any Class of Term Loans permitted pursuant to
Section 2.05(a)(i) shall be applied in a manner determined at the discretion of
the Borrowers and specified in the notice of prepayment.
(v)    Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) only to the
extent funded as a discount, no proceeds of Revolving Credit Loans are applied
to fund any purchase or prepayment under subclause (ii) of this clause (v), any
Borrower Party (or, in the case of a direct prepayment, the relevant Borrower)
may (i) purchase outstanding Term Loans on a non-pro rata basis through open
market purchases (pursuant to Section 10.07(k)) or (ii) prepay the outstanding
Term Loans (which Term Loans shall, for the avoidance of doubt, be automatically
and permanently canceled immediately upon such purchase or prepayment), which in
the case of clause (ii) only shall be prepaid without premium or penalty on the
following basis:
(A)    Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v) and without premium or penalty.
(B)    (1) Any Borrower Party may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Agent with five Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the applicable Borrower Party, to (x)
each Term Lender or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts or Specified Discount Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. on the third Business Day after the date of
delivery of such notice to such Lenders (the “Specified Discount Prepayment
Response Date”).
(1)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(2)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Borrower Party will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and Classes of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to Section 2.05(a)(v)(B)(2); provided that if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Borrower Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the Classes of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the applicable Borrower Party and
such Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the applicable
Borrower Party shall be due and payable by such Borrower Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
Section 2.05(a)(v)(J)).
(C)    (1) Any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
(or such shorter period as agreed by the Auction Agent) in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges or Discount Range Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof, and (IV) unless rescinded, each such solicitation by the
applicable Borrower Party shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.
(1)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by the Auction Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to Section
2.05(a)(v)(C)(3)) at the Applicable Discount (each such Term Lender, a “Discount
Prepayment Participating Lender”).
(2)    If there is at least one Discount Prepayment Participating Lender, the
relevant Borrower Party will prepay the respective outstanding Term Loans of
each Discount Prepayment Participating Lender in the aggregate principal amount
and of the Classes specified in such Lender’s Discount Range Prepayment Offer at
the Applicable Discount; provided that if the Submitted Amount by all Discount
Prepayment Participating Lenders offered at a discount to par greater than the
Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment of
the principal amount of the relevant Term Loans for those Discount Prepayment
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Discount Prepayment
Participating Lenders”) shall be made pro rata among the Identified Discount
Prepayment Participating Lenders in accordance with the Submitted Amount of each
such Identified Discount Prepayment Participating Lender and the Auction Agent
(in consultation with such Borrower Party and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Borrower Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount and the aggregate principal amount and Classes of Term Loans
to be prepaid at the Applicable Discount on such date, (III) each Discount
Prepayment Participating Lender of the aggregate principal amount and Classes of
such Term Lender to be prepaid at the Applicable Discount on such date and (IV)
if applicable, each Identified Discount Prepayment Participating Lender of the
Discount Range Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the relevant Borrower Party and Term Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the applicable Borrower Party shall
be due and payable by such Borrower Party on the Discounted Prepayment Effective
Date in accordance with Section 2.05(a)(v)(F) (subject to Section
2.05(a)(v)(J)).
(D)    (1)    Any Borrower Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice (or such
later notice specified therein); provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
Class or Classes of Term Loans the applicable Borrower Party is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof, and (IV) unless
rescinded, each such solicitation by the applicable Borrower Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and Classes of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.
(1)    The Auction Agent shall promptly provide the relevant Borrower Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the applicable
Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
Party elects to accept any Offered Discount as the Acceptable Discount, then as
soon as practicable after the determination of the Acceptable Discount, but in
no event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this Section
2.05(a)(v)(D)(2) (the “Acceptance Date”), the applicable Borrower Party shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the applicable Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(2)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Borrower Party at the Acceptable Discount in accordance with this Section
2.05(a)(v)(D). If the applicable Borrower Party elects to accept any Acceptable
Discount, then such Borrower Party agrees to accept all Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Discount
Prepayment Qualifying Lender”). The applicable Borrower Party will prepay
outstanding Term Loans pursuant to this subsection (D) to each Discount
Prepayment Qualifying Lender in the aggregate principal amount and of the
Classes specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Discount Prepayment Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those Discount
Prepayment Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Discount Prepayment Qualifying
Lenders”) shall be made pro rata among the Identified Discount Prepayment
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Discount Prepayment Qualifying Lender and the Auction Agent (in consultation
with such Borrower Party and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”). On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the relevant
Borrower Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Term
Loans and the Classes to be prepaid to be prepaid at the Applicable Discount on
such date, (III) each Discount Prepayment Qualifying Lender of the aggregate
principal amount and the Classes of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Discount Prepayment Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Borrower Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Borrower Party shall be due and payable by such Borrower Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to Section 2.05(a)(v)(J)).
(E)    In connection with any Discounted Term Loan Prepayment, the Borrower
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require, as a condition to the applicable Discounted Term Loan Prepayment, the
payment of customary fees and expenses from a Borrower Party to such Auction
Agent for its own account in connection therewith.
(F)    If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Discount Prepayment Participating Lenders, or
Discount Prepayment Qualifying Lenders, as applicable, at the Administrative
Agent’s Office in immediately available funds not later than 12:00 p.m. on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the relevant Class(es) of Term Loans and Lenders as specified by the
applicable Borrower Party in the applicable offer. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders, Discount
Prepayment Participating Lenders, or Discount Prepayment Qualifying Lenders, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective applicable share as calculated by the Auction
Agent in accordance with this Section 2.05(a)(v) and, if the Administrative
Agent is not the Auction Agent, the Administrative Agent shall be fully
protected in relying on such calculations of the Auction Agent. The aggregate
principal amount of the Classes and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.
(I)    Each of the Borrower Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.
(J)    Each Borrower Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date (and
if such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).
(vi)    Notwithstanding the foregoing, in the event that, on or prior to October
25, 2020 (but not otherwise), a Borrower (A) prepays, refinances, substitutes or
replaces any Initial Term Loans pursuant to a Repricing Transaction (including,
for avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii)
that constitutes a Repricing Transaction), other than where such prepayment is
funded by the issuance of notes by the a Loan Party, the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary or a special purpose vehicle which
on-lends the proceeds of such notes to a Loan Party, the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary, or (B) effects any amendment of
this Agreement resulting in a Repricing Transaction, such Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (1) in the case of clause (A), a prepayment premium of 1.00% of the
aggregate principal amount of the Term Loans so prepaid, refinanced, substituted
or replaced and (2) in the case of clause (B), a fee equal to 1.00% of the
aggregate principal amount of the applicable Initial Term Loans outstanding of
any Term Lender that shall have been the subject of a mandatory assignment under
this Agreement (including pursuant to Section 3.12) following the failure of
such Term Lender to consent to such amendment on or prior to October 25, 2020.
Such amounts shall be due and payable within five Business Days of the date of
effectiveness of such Repricing Transaction or (in the case of clause (B), if
later than the date of effectiveness of the Repricing Transaction) the date of
effectiveness of such mandatory assignment.
(b)    Mandatory.
(i)    Subject to Section 2.05(b)(ii) below, if any member of the Restricted
Group makes any Asset Disposition that results in the realization or receipt by
any member of the Restricted Group of Net Available Cash, the Borrowers shall
cause to be prepaid on or prior to the date that is five Business Days after the
realization or receipt by any member of the Restricted Group of such Net
Available Cash (or, in the event of Net Available Cash which may be reinvested
as set forth below in this Section 2.05(b)(i), on the date such reinvestment
period expires), subject to Section 2.05(b)(vii), an aggregate principal amount
of Term Loans in an amount which is the lesser of (A) the Net Available Cash
from such Asset Disposition and (B) an amount so as to ensure that the
Consolidated Senior Secured Net Leverage Ratio does not exceed 5.00 to 1.00 (on
a pro forma basis after taking into account such Asset Dispositions and
prepayments (but ignoring such Net Available Cash for purposes of determining
compliance)); provided that, at the option of the Borrowers, all or any portion
of the Net Available Cash received in connection with an Asset Disposition may
be used in the business of the Restricted Group, including to make acquisitions,
investments, capital expenditures or operational expenditures, in each case
within 12 months of such receipt, and such proceeds shall not be required to be
applied to prepay the Term Loans except to the extent not, within 12 months of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds is not so used within such 12
month period but within such 12 month period is contractually committed to be
used, then if such proceeds are not so used within 180 days from the end of such
12 month period) (the “Reinvestment End Date”), then such remaining portion
shall be required to prepay the Term Loans (to the extent otherwise required by
this Section 2.05(b)(i)), as of the date or such termination; provided, further,
that, if at the time that any such prepayment would be required, any Borrower
(or any member of the Restricted Group) is required to offer to prepay or
repurchase other Senior Secured Indebtedness pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Disposition (such Senior Secured Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrowers may apply such
Net Available Cash on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided, further, that the portion of such net proceeds allocated
to the Other Applicable Indebtedness shall not exceed the amount of such net
proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such net proceeds
shall be allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(i) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided, further, that no such
prepayment under this Section 2.05(b)(i) shall be required where the amount of
any such prepayment would be less than the greater of $45.0 million and 3.0% of
Total Assets.
(ii)    [Reserved].
(iii)    If (A) prior to the SPV Structure Termination Date, any Loan Party or
any member of the Restricted Group Incurs or issues any Indebtedness after the
Effective Date not permitted to be Incurred or issued pursuant to Section 4.09
of Annex II, the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all net cash proceeds
received therefrom on or prior to the date that is five Business Days after
receipt by such Loan Party or member of the Restricted Group, as applicable, of
such net cash proceeds and (B) on or after the SPV Structure Termination Date,
any member of the Restricted Group Incurs or issues any Indebtedness after the
Effective Date not permitted to be Incurred or issued pursuant to Section 4.09
of Annex IV, the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all net cash proceeds
received therefrom on a date that is five Business Days from receipt by such
member of the Restricted Group of such net cash proceeds.
(iv)    If any Borrower Incurs or issues any Refinancing Term Loans resulting in
net cash proceeds (as opposed to such Refinancing Term Loans arising out of an
exchange of existing Term Loans for such Refinancing Term Loans), such Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans in an
amount equal to 100% of all net cash proceeds received therefrom on or prior to
the date which is five Business Days after the receipt by such Borrower of such
net cash proceeds.
(v)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations, in each case under any Class of
Revolving Credit Commitments at any time exceeds the aggregate Revolving Credit
Commitments of such Class then in effect, the relevant Borrower shall promptly
prepay Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize any
L/C Obligations under such Class of Revolving Credit Commitments in an aggregate
amount equal to such excess; provided that such Borrower shall not be required
to Cash Collateralize any L/C Obligations pursuant to this Section 2.05(b)(v)
unless, after giving effect to the prepayment in full of the applicable
Revolving Credit Loans and Swing Line Loans, the aggregate Outstanding Amount
under such Class of Revolving Credit Commitments exceeds the aggregate Revolving
Credit Commitments of such Class then in effect.
(vi)    Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
(A) applied either (x) ratably to each Class of Term Loans then outstanding or
(y) as requested by a Borrower in the notice delivered pursuant to clause (vii)
below, to any Class or Classes of Term Loans, (B) applied, with respect to each
such Class for which prepayments will be made, in a manner determined at the
discretion of the applicable Borrower in the applicable notice and (C) paid to
the Appropriate Lenders in accordance with their respective Pro Rata Share (or
other applicable share provided by this Agreement) of each such Class of Term
Loans, subject to Section 2.05(b)(vii). Notwithstanding clause (A) hereinabove,
(1) in the case of prepayments pursuant to Section 2.05(b)(iv), such prepayment
shall be applied in accordance with this Section 2.05(b)(vi) solely to those
applicable Classes of Term Loans selected by the applicable Borrower and
specified in the applicable Refinancing Amendment or notice (i.e., the
applicable Refinanced Debt), and (2) any Additional Facility Joinder Agreement
or Extension Amendment, may provide (including on an optional basis as elected
by the Borrower) for a less than ratable application of prepayments to any Class
of Term Loans established thereunder.
(vii)    A Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by such Borrower pursuant
to clauses (i) through (v) of this Section 2.05(b) at least two Business Days
prior to the date of such prepayment (unless otherwise agreed by the
Administrative Agent); provided that, subject to the payment when due of any
amounts owing as a result thereof pursuant to Section 3.10, such Borrower may
rescind (or delay the date of prepayment identified in) such notice if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility or other conditional event, which refinancing or other
conditional event shall not be consummated or shall otherwise be delayed. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the applicable Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share (or other applicable share provided by this Agreement)
of the prepayment. Each Term Lender may reject all or a portion of its Pro Rata
Share (or other applicable share provided by this Agreement) of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to Section 2.05(b)(ii) and Section 2.05(b)(iii) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the applicable Borrower no later than 5:00 p.m. one Business Day after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the mandatory prepayment of Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be offered to the Term Lenders not so declining such prepayment on a pro rata
basis in accordance with the amounts of the Term Loans of such Lenders (with
such non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their Pro
Rata Share (or other applicable share provided by this Agreement) of such
Declined Proceeds, any Declined Proceeds remaining thereafter shall be retained
by a Borrower.
(viii)    Notwithstanding any other provisions of this Section 2.05, (A) to the
extent that any or all of the Net Available Cash of any Asset Disposition by a
member of the Restricted Group is prohibited or delayed by applicable local Law
from being repatriated to the jurisdiction of the relevant Borrower, the portion
of such Net Available Cash so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable member of the Restricted Group so long, but only so
long, as the applicable local Law will not permit repatriation to the
jurisdiction of the relevant Borrower (each Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable member of the Restricted
Group to promptly take all actions reasonably required by the applicable local
law to permit such repatriation), and once such repatriation of any of such
affected Net Available Cash is permitted under the applicable local law, such
repatriation will be promptly effected and an amount equal to such repatriated
Net Available Cash will be promptly (and in any event not later than five
Business Days after such repatriation) applied (net of additional Taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05(b) to the extent provided herein and (B) to the
extent that a Borrower has determined in good faith that repatriation of any of
or all the Net Available Cash of any such Asset Disposition would have material
adverse tax consequences (as determined in good faith by a Borrower) with
respect to such Net Available Cash, such Net Available Cash so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.05(b) but may be retained by the applicable member of the Restricted
Group.
(ix)    Upon becoming aware of a Change of Control:
(A)    the Company or any Permitted Affiliate Parent shall promptly notify the
Administrative Agent; and
(B)    if the Required Lenders so require, the Administrative Agent shall, by
not less than 30 Business Days’ notice to the applicable Borrower, cancel each
Facility, and the Commitments thereunder, and declare all outstanding
Borrowings, together with accrued interest and all other amounts accrued under
the Loan Documents immediately due and payable, whereupon each Facility, and the
Commitments thereunder, will be cancelled and all such outstanding and accrued
amounts will become immediately due and payable.
(x)    In the event that (A) the Completion Date does not take place on or prior
to the Acquisition Escrow Longstop Date, (B) the Acquisition Agreement is
terminated prior to the Acquisition Escrow Longstop Date or (C) the Acquisition
is consummated without the use of the Acquisition Escrow Proceeds Funded Amount
(the date of any such event, the “Acquisition Escrow Termination Date”), the SPV
Borrower shall cause to be prepaid an aggregate principal amount of the Initial
Term Loans equal to the Acquisition Escrow Proceeds Funded Amount, together with
accrued and unpaid interest (the “Special Mandatory Repayment”). Notice of the
Special Mandatory Repayment will be delivered by the SPV Borrower, no later than
the second Business Day following the Acquisition Escrow Termination Date, to
the Administrative Agent and the Acquisition Escrow Agent, and will provide that
such Initial Term Loans shall be repaid on a date that is no later than the
fifth Business Day after such notice is delivered in accordance with the terms
of the Acquisition Escrow Agreement; provided that if the SPV Borrower shall
fail to so deliver such notice of Special Mandatory Repayment within such time
period, the Administrative Agent shall be entitled to deliver such notice on
behalf (or in lieu) of the SPV Borrower to the Acquisition Escrow Agent.
(xi)    In the event that the Completion Date occurs and the purchase price for
the Acquisition set forth in the Acquisition Agreement shall be reduced in
excess of 10% of the total purchase price contemplated by the Acquisition
Agreement on the date hereof, the SPV Borrower shall cause to be prepaid an
aggregate principal amount of the Initial Term Loans equal to the Acquisition
Escrow Proceeds Funded Amount less the Acquisition Escrow Proceeds Funded Amount
actually used to pay the purchase price for the Acquisition.
(c)    Interest Funding Losses, Etc.
(i)    Except to the extent otherwise agreed by each Lender so being prepaid,
all prepayments of Loans (other than any Revolving Credit Loan that is a Base
Rate Loan and any Swing Line Loan) shall be accompanied by all accrued and
unpaid interest thereon to but not including the date of such prepayment,
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.10.
(ii)    So long as no Event of Default shall have occurred and be continuing, if
any prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05 (but excluding prepayments required under Section 2.05(b)(iv)),
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05 in respect of any such Eurocurrency Rate
Loan prior to the last day of the Interest Period therefor, a Borrower may, in
its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from such Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the applicable
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans by a
Borrower for all purposes under this Agreement.

Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. A Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent at least three Business Days prior to the date of
termination or reduction (unless the Administrative Agent agrees to a shorter
period in its discretion), (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000, or any whole multiple of $100,000 in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Commitments, the applicable Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Participating Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided in the immediately preceding sentence, the amount of
any such Revolving Credit Commitment reduction shall not be applied to the
applicable Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by a Borrower. Notwithstanding the foregoing, a Borrower may rescind
or postpone any notice of termination of any Commitments if such termination
would have resulted from a refinancing of all of the applicable Facility or
other conditional event, which refinancing or other event shall not be
consummated or otherwise shall be delayed.
(b)    Mandatory. The Term Commitment of each Initial Term Lender with an
Initial Term Commitment shall terminate on the Initial Term Commitment
Termination Date. The Term Commitment of each Term Lender with respect to any
Additional Facility Loan, any Refinancing Term Loan or any Term Loan Extension
Series shall be automatically and permanently reduced to zero upon the funding
(in full, if provided for in the applicable Additional Facility Joinder
Agreement, Refinancing Amendment or Extension Amendment) of Term Loans to be
made by it on the date set forth in the corresponding Additional Facility
Joinder Agreement, Refinancing Amendment or Extension Amendment. The Revolving
Credit Commitment of each Revolving Credit Lender shall automatically and
permanently terminate on the Maturity Date for the applicable Class of Revolving
Credit Commitments; provided that (x) the foregoing shall not release any
Revolving Credit Lender from any liability it may have for its failure to fund
Revolving Credit Loans, L/C Advances or participations in Swing Line Loans that
were required to be funded by it on or prior to such Maturity Date and (y) the
foregoing will not release any Revolving Credit Lender from any obligation to
fund its portion of L/C Advances or participations in Swing Line Loans with
respect to Letters of Credit issued or Swing Line Loans made prior to such
Maturity Date. Each Additional Facility Commitment shall terminate on the date
specified in the relevant Additional Facility Joinder Agreement.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the applicable Letter of Credit Sublimit or the
Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.12). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

Section 2.07.    Repayment of Loans.
(a)    Term Loans.
(i)    The Borrowers shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders on the Maturity Date for any Class of Term
Loans, the aggregate principal amount of all Term Loans of such Class
outstanding on such date.
(ii)    The amount of any such payment set forth in clause (i) above shall be
adjusted to account for the addition of any Extended Term Loans or Refinancing
Term Loans to contemplate (A) the reduction in the aggregate principal amount of
any Term Loans that were paid down in connection with the Incurrence of such
Extended Term Loans or Refinancing Term Loans, and (B) any increase to payments
to the extent and as required pursuant to the terms of any applicable Extension
Amendment or Refinancing Amendment.
(iii)    Any Borrower which has drawn an Additional Facility Loan shall repay
such Loan under the Additional Facility in accordance with the provisions of the
relevant Additional Facility Joinder Agreement.
(b)    Revolving Credit Loans. The Borrowers shall, jointly and severally, repay
to the Administrative Agent for the ratable account of the Appropriate Lenders
on the Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Revolving Credit Commitments of such Class or otherwise in accordance with
the provisions of the relevant Additional Facility Joinder Agreement,
Refinancing Amendment or Extension Amendment.
(c)    Swing Line Loans. The Borrowers shall repay the aggregate principal
amount of any Swing Line Loan (a) on the earlier to occur of (i) the date five
Business Days after such Loan is made and (ii) the Latest Maturity Date for the
Participating Revolving Credit Commitments or (b) or otherwise in accordance
with the provisions of the relevant Additional Facility Joinder Agreement,
Refinancing Amendment or Extension Amendment.

Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the relevant class of
Revolving Credit Loans;
(b)    During the continuance of a Default under Section 8.01(a), each Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Each Additional Facility Loan shall bear interest at a rate specified in
the Additional Facility Joinder Agreement.

Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrowers agree to pay to the Administrative Agent
for the account of any Revolving Credit Lender under each Class of Revolving
Credit Commitments in accordance with its Pro Rata Share or other applicable
share provided for under this Agreement, a commitment fee equal to the product
of the Applicable Rate with respect to unused Revolving Credit Commitment fees
for such Class and the actual daily amount by which the aggregate Revolving
Credit Commitment for the applicable Class of Revolving Credit Commitments
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Class of Revolving Credit Commitments and (B) the Outstanding Amount of L/C
Obligations for such Class of Revolving Credit Commitments; provided that any
commitment fee accrued with respect to any of the Revolving Credit Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrowers
prior to such time; provided, further, that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Class of Revolving Credit
Commitments (unless otherwise specified in the relevant Additional Facility
Joinder Agreement, Extension Amendment or Refinancing Amendment) shall accrue at
all times starting from the first day of the Revolving Credit Availability
Period for such Class until the earlier of (x) the last day of the Revolving
Credit Availability Period for such Class of Revolving Credit Commitments, and
(y) the date of the termination of the Revolving Credit Commitments of such
Class, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable (i) quarterly in arrears on
the last Business Day of each of March, June, September and December, commencing
with the first such date during the first full fiscal quarter to occur after the
first day of the Revolving Credit Availability Period for such Class of
Revolving Credit Commitments and (ii) on the earlier of (x) the Maturity Date
for such Class of Revolving Credit Commitments and (y) the date of the
termination of the Revolving Credit Commitments of such Class. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees. Each Borrower shall pay to the Administrative Agent and/or
the Arrangers, as applicable, such fees as shall have been separately agreed
upon with such Persons in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between such Borrower and the
Administrative Agent or the Arrangers, as applicable).
(c)    Additional Facility Fees. If specified in the relevant Additional
Facility Joinder Agreement, Borrowers shall pay to the Administrative Agent (for
the account of each Lender under the relevant Additional Facility) an upfront
fee computed at the rate specified in the relevant Additional Facility Joinder
Agreement on that Lender’s Commitment under that Additional Facility in
accordance with the terms therein.

Section 2.10.    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate or the prime rate) shall be
made on the basis of a year of 365 days, or 366 days, as applicable, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360 day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is repaid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. In computing interest on
any Loan, in each case as applicable, the day such Loan is made (or converted to
a Loan of a different Type) shall be included and the day such Loan is repaid
(or converted to a Loan of a different Type) shall be excluded. Each
determination by the Administrative Agent of interest or fees hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of United States Department of the Treasury Regulation
Section 5f.103-1(c), as non-fiduciary agent for the Borrowers, in each case in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type, amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a) or
Section 10.07(d), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b) or Section 10.07(d), and by each Lender in
its account or accounts pursuant to Sections 2.11(a) and (b), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of each Borrower under this
Agreement and the other Loan Documents.

Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to payments in
respect of Alternative Letters of Credit, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the applicable Available Currency in Same Day Funds not later than
2:00 p.m. on the date specified herein. If, for any reason, the Borrowers are
prohibited by any Law from making any required payment hereunder in an Available
Currency (other than Dollars), except in respect of Alternative Letters of
Credit, the Borrowers shall make such payment in Dollars in the Dollar
Equivalent, as calculated by the applicable Borrower, of the Available Currency
payment amount. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
(or as otherwise agreed between the Administrative Agent and such Lender) to
such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue to, but excluding, such next succeeding Business Day. Payments owing to
an Alternative L/C Issuer in respect of reimbursement obligations under an
Alternative Letter of Credit shall, to the extent not paid with the proceeds of
a Revolving Credit Borrowing, be made directly by the relevant Borrower to such
Alternative L/C Issuer.
(b)    If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall not be reflected in computing interest or fees,
as the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless a Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Additional Facility Joinder
Agreement, Extension Amendment or Refinancing Amendment are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the sum of (i) the Outstanding Amount of all Loans
outstanding at such time and (ii) the Outstanding Amount of all L/C Obligations
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.

Section 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein or required by court order, any Lender shall obtain payment in
respect of any principal or interest on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of any principal or interest on such Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder or (C) any receipt or
recovery by a Lender in its capacity as an Alternative L/C Issuer at any time
prior to the Administrative Agent having exercised any of its rights under
Section 8.02 or Section 2.05(b)(ix)(B) (an “Acceleration Event”); provided that,
following the occurrence of an Acceleration Event, the provisions of this
paragraph shall apply to all receipts and recoveries by Alternative L/C Issuers.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.09)
with respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For purposes of subclause (f)(i) of the definition of
“Indemnified Taxes”, a Lender that acquires a participation pursuant to this
Section 2.13 shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

Section 2.14.    Additional Facilities.
(a)    By at least two Business Days’ notice to the Administrative Agent (or
such shorter period as the Administrative Agent shall agree), and pursuant to
the terms and conditions in this Section 2.14 and in the applicable Additional
Facility Joinder Agreement or Increase Confirmation, an Additional Facility or
an Increase (as defined below) may be provided to any Loan Party in an aggregate
principal amount not to exceed the Additional Facility Available Amount (as
determined on the date of Incurrence thereof); provided that (i) on the date of
the proposed Additional Facility Loan all representations and warranties to be
made in a Request for Credit Extension in accordance with Section 4.03 are true
and correct in all material respects (or, with respect to any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language, after giving effect to any qualification therein, in all
respects) on and as of the date of the proposed Additional Facility Loan with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language, after giving effect to any
qualification therein, in all respects) as of such earlier date, and (ii) no
Event of Default is continuing on such date or would occur after giving effect
to the proposed advance; provided, further, that in connection with any
Additional Facility the primary purpose of which is to finance a Limited
Condition Transaction, the conditions set forth in the Section 2.14(a)(i) and
(ii) shall not be required to be satisfied (other than to the extent required by
the Additional Facility Lenders party thereto).
(b)    Any person may become a Lender under this Agreement by delivering to the
Administrative Agent an Additional Facility Joinder Agreement which must be duly
executed by that person, the Administrative Agent, the applicable Borrower and
the applicable Additional Borrower, if any. That person shall become a Lender on
the date specified in the Additional Facility Joinder Agreement. Additional
Facilities may be provided by any existing Lender, but no existing Lender will
have an obligation to make an Additional Facility Commitment nor will the
applicable Borrower have any obligation to approach any existing Lender to
provide any Additional Facility Commitment.
(c)    Upon the relevant person becoming a Lender, the total of the Commitments
under this Agreement shall be increased by the amount set out in the relevant
Additional Facility Joinder Agreement as that Lender’s Additional Facility
Commitment.
(d)    Each Lender under an Additional Facility will grant to the applicable
Borrower a term or revolving loan facility in the amount specified in the
relevant Additional Facility Joinder Agreement during the Additional Facility
Availability Period specified in the Additional Facility Joinder Agreement,
subject to the terms of this Agreement.
(e)    No Additional Facility shall have the benefit of any guarantee unless the
existing Lenders also share in such guarantee. The execution by the applicable
Borrower, the Guarantors and the relevant Additional Borrower of the Additional
Facility Joinder Agreement shall constitute confirmation by each Guarantor that
its obligations under the Guaranty shall extend to the total of the Commitments
as increased by the addition of the relevant Lender’s Commitment and shall be
owed to each Secured Party including the relevant Lender but otherwise shall
continue unaffected.
(f)    The aggregate amount of all outstanding Additional Facility Loans under
an Additional Facility shall not at any time exceed the relevant Total
Additional Facility Commitments for that Additional Facility.
(g)    The aggregate amount of the participations of a Lender in Additional
Facility Loans under an Additional Facility shall not at any time exceed that
Lender’s Additional Facility Commitment for that Additional Facility at that
time.
(h)    No Additional Facility shall have the benefit of any security unless the
existing Lenders also share in such security (except in the case of a security
interest in any Escrow Account during the escrow period applicable to such
Additional Facility); provided that the Additional Facility Borrowers and the
relevant Additional Facility Lender may agree that an Additional Facility shares
in the Collateral on a junior basis to the other Facilities. The effectiveness
of an Additional Facility shall be subject to customary reaffirmation in respect
of any Collateral Documents and, to the extent reasonably requested by the
Administrative Agent, delivery of a written opinion of counsel to the Loan
Parties in form and substance reasonably satisfactory to the Administrative
Agent.
(i)    in respect of each Additional Facility:
(i)    each Additional Facility Borrower for that Additional Facility is a Loan
Party;
(ii)    the principal amount, interest rate, interest periods, Latest Maturity
Date, use of proceeds, repayment schedule, availability, fees, incorporation of
relevant clauses relating to, or in connection with, any Additional Facility and
related provisions, and the currency of that Additional Facility shall be agreed
by the relevant Additional Facility Borrowers and the relevant Additional
Facility Lenders (and, in the case of currency and incorporation of the relevant
clauses relating to, or in connection with, any Additional Facility which is a
revolving facility, the Administrative Agent) and set out in the relevant
Additional Facility Joinder Agreement;
(iii)    the relevant Additional Facility Joinder Agreement shall specify
whether that Additional Facility is in form of a term loan or a revolving loan;
(iv)    notwithstanding anything to the contrary in this Agreement, (A) any
Additional Revolving Facility may provide for the ability on a voluntary basis
to permanently repay and terminate or reduce any Revolving Credit Commitments on
a pro rata basis, less than or greater than a pro rata basis with other
outstanding revolving Facilities hereunder and (B) any Additional Facility Loan
in the form of a term loan may participate on a pro rata basis, less than or
greater than a pro rata basis in any voluntary prepayments of the Term Loans
hereunder under other outstanding Classes of Term Loans, and on a pro rata basis
or less than a pro rata basis in any mandatory prepayments of the Term Loans
hereunder under other outstanding Classes of Term Loans;
(v)    any Additional Facility Commitments may, at the election of the
applicable Borrower, be designated as Financial Covenant Commitments;
(vi)    each Additional Facility Joinder Agreement may provide for the consent
of the Additional Facility Lenders under the applicable Additional Facility
(including any Increase in respect thereof) to one or more amendments to this
Agreement, the other Loan Documents and the Proceeds Loan Finance Documents (in
addition to those amendments contemplated by this Section 2.14(vi)), and each
party to this Agreement acknowledges and agrees that such consent shall be
binding on all Additional Facility Lenders in respect of such Additional
Facility and shall be counted for purposes of the definition of determining
whether the consent of the Required Lenders, Required Class Lenders, Required
Financial Covenant Lenders and affected Lenders has been obtained, and for all
other relevant purposes under Section 10.01; and
(vii)    subject to sub-clauses (i), (ii), (iv), (v) and (vi) above, the general
terms of that Additional Facility shall be consistent in all material respects
with the terms of this Agreement.
(j)    The Borrowers may pay to any Additional Facility Lender a fee in the
amount and at the times agreed between the applicable Borrower and that
Additional Facility Lender.
(k)    Each Additional Facility Lender shall become a party to this Agreement
and be entitled to share in the Collateral in accordance with this Agreement,
any applicable Collateral Sharing Agreement (prior to the SPV Structure
Termination Date), any applicable Intercreditor Agreement (on or after the SPV
Structure Termination Date) and the Collateral Documents pari passu with the
Lenders under the other Facilities; provided that the Additional Facility
Borrowers and the relevant Additional Facility Lender may agree that an
Additional Facility shares in the Collateral on a junior basis to the other
Facilities which, if so agreed, shall be set out in the relevant Additional
Facility Joinder Agreement. In addition, each Additional Facility Lender shall
be subject to any applicable Collateral Sharing Agreement (prior to the SPV
Structure Termination Date), any applicable Intercreditor Agreement (on or after
the SPV Structure Termination Date) or enter into equivalent collateral sharing
or intercreditor arrangements having a similar effect.
(l)    Each party to this Agreement (other than each proposed Additional
Facility Lender, the applicable Borrower and each Additional Facility Borrower)
irrevocably authorizes and instructs the Administrative Agent to execute on its
behalf any Additional Facility Joinder Agreement which has been duly completed
and signed on behalf of each proposed Additional Facility Lender, the applicable
Borrower and each proposed Additional Facility Borrower and each Loan Party
agrees to be bound by such joinder.
(m)    On the Additional Facility Commencement Date:
(i)    each Additional Facility Lender party to that Additional Facility Joinder
Agreement, each other Finance Party and the Loan Parties shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had each Additional Facility Lender been a Lender on the
Effective Date, with the rights and/or obligations assumed by it as a result of
that accession and with the Commitment specified by it as its Additional
Facility Commitment; and
(ii)    each Additional Facility Lender shall become a party to this Agreement
as an “Additional Facility Lender”.
(n)    [Reserved.]
(o)    With the prior written consent of the Borrowers, the Administrative Agent
is authorized and instructed to enter into such documentation as is reasonably
required to amend this Agreement, any other Loan Document and any Proceeds Loan
Finance Document (in accordance with the terms of this Section 2.14) to reflect
the terms of each Additional Facility without the consent of any Lender other
than each applicable Additional Facility Lender, including amendments as deemed
necessary by the Administrative Agent in its reasonable judgment to effect any
lien or payment subordination and associated rights of the applicable Lenders to
the extent any Additional Facilities are to rank junior in right of security or
payment or to address technical issues relating to funding and payments.
(p)    This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.
(q)    The facilities under which any Term Commitments or Revolving Credit
Commitments have been made available may be increased by any amount (an
“Increase”) which shall not exceed the Additional Facility Available Amount by
the execution by any Lender or Additional Facility Lender of one or more
Additional Facility Joinder Agreements or Increase Confirmations (under which
the Maturity Date, Applicable Rate and any other economic terms applicable to
the relevant Additional Facility Commitments are the same as those applicable to
the existing Term Commitments or Revolving Credit Commitments, as applicable).
Following any such Increase, references to Term Loans and Revolving Credit
Loans, as applicable, and the Lenders in respect of the Term Loans and Revolving
Credit Loans, as applicable, shall include Lenders and Loans made under any such
Additional Facility Joinder Agreements or Increase Confirmations. In respect of
any such Increase:
(i)    (A) on the date of the proposed Increase, all representations and
warranties to be made in a Request for Credit Extension in accordance with
Section 4.03 shall be true and correct in all material respects (or, with
respect to any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language, after giving effect to any
qualification therein, in all respects) on and as of the date of the proposed
Increase with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects (or,
with respect to any such representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language, after giving
effect to any qualification therein, in all respects) as of such earlier date,
and (B) no Event of Default is continuing on such date or would occur after
giving effect to the proposed advance; provided that, in connection with any
such Increase the primary purpose of which is to finance a Limited Condition
Transaction, the conditions set forth in Section 2.14(q)(i)(A) and (B) shall not
be required to be satisfied (other than to the extent required by any Lender or
Additional Facility Lender in respect of such Increase);
(ii)    each party to this Agreement (other than the relevant Lender or
Additional Facility Lender and the applicable Borrower) irrevocably authorizes
and instructs the Administrative Agent to execute on its behalf any Additional
Facility Joinder Agreement or Increase Confirmation which has been duly
completed and signed on behalf of each Lender or proposed Additional Facility
Lender, the applicable Borrower and each Loan Party agrees to be bound by such
joinder; and
(iii)    with the prior written consent of the Borrowers, the Administrative
Agent is authorized and instructed to enter into such documentation as is
reasonably required to amend this Agreement, any other Loan Document and any
Proceeds Loan Finance Document (in accordance with the terms of this Section
2.14) to reflect the terms of each Increase without the consent of any Lender
other than each applicable Additional Facility Lender.
(r)    If the All-In Yield in respect of any Dollar-denominated Additional
Facility Loan that is a Term Loan, or any other broadly syndicated floating rate
Dollar-denominated term loan, Incurred by a Loan Party or Covenant Party, as
applicable, within the 24 month period beginning on the Closing Date that (i)
ranks pari passu in right of payment with the Initial Term Loans and is secured
by the Collateral on a pari passu basis with the Liens on the Collateral
securing the Initial Term Loans, if Incurred by a Loan Party or (ii) ranks pari
passu in right of payment with the Proceeds Loans and is secured by the Proceeds
Loan Collateral on a pari passu basis with the Liens on the Proceeds Loan
Collateral securing the Proceeds Loans, if Incurred by a Covenant Party (any
such loans, the “MFN Term Loans”), exceeds, as of the date of funding thereof,
the All-In Yield in respect of any Initial Term Loans by more than 0.50%, the
Applicable Rate in respect of such Initial Term Loans shall be adjusted so that
the All-In Yield in respect of such Initial Term Loans is equal to the All-In
Yield in respect of such MFN Term Loans minus 0.50%.

Section 2.15.    Refinancing Amendments.
(a)    On one or more occasions after the Effective Date, the Borrowers may
obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor that agrees to provide any portion of Credit
Agreement Refinancing Indebtedness in the form of Refinancing Term Loans or
Other Revolving Credit Commitments pursuant to a Refinancing Amendment in
accordance with this ‎Section 2.15 (each, an “Additional Refinancing Lender”)
(provided that (i) solely with respect to Other Revolving Credit Commitments and
Other Revolving Credit Loans, the Administrative Agent, each Swing Line Lender
and each L/C Issuer shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Refinancing Lender’s providing such
Other Revolving Credit Commitments to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Revolving Credit
Commitments to such Lender or Additional Refinancing Lender, unless such Lender
or Additional Refinancing Lender is an existing Revolving Credit Lender or any
Affiliate or Approved Fund of an existing Revolving Credit Lender, (ii) with
respect to Refinancing Term Loans, any Affiliated Lender providing Refinancing
Term Loans shall be subject to the same restrictions set forth in ‎Section
10.07(j) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Term Loans and (iii) Affiliated
Lenders may not provide Other Revolving Credit Commitments), in respect of all
or any portion of any Class, series or tranche, as selected by the Borrowers in
their sole discretion without prejudice to Section 2.05(a)(i), of Term Loans or
Revolving Credit Loans (or unused Revolving Credit Commitments or Additional
Facility Commitments) then outstanding under this Agreement, in the form of
Refinancing Term Loans, Refinancing Term Commitments, Other Revolving Credit
Commitments, or Other Revolving Credit Loans, in each case, constituting Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment; provided
that notwithstanding anything to the contrary in this ‎Section 2.15 or
otherwise, (A) the borrowing and repayment (except for (1) payments of interest
and fees at different rates on Other Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Other
Revolving Credit Commitments, (3) repayments made in connection with any
refinancing of Other Revolving Credit Commitments and (4) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause ‎(c) below)) of Loans with respect to Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis (or, in the case of repayment, on a pro rata basis or less
than pro rata basis) with all other Revolving Credit Commitments, (B) subject to
the provisions of ‎Section 2.03(m) and ‎Section 2.04(g) to the extent dealing
with Swing Line Loans and Letters of Credit which mature or expire after a
maturity date when there exist Other Revolving Credit Commitments with a longer
maturity date, all Swing Line Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Credit Commitments existing on the date such Other
Revolving Credit Commitments are obtained (and except as provided in ‎Section
2.03(m) and ‎Section 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued), (C) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis, less than pro rata basis or greater than pro rata basis
with all other Revolving Credit Commitments and (D) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans existing
on the date such Other Revolving Credit Commitments are obtained.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in ‎Section
4.03 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Effective Date other than changes to such legal opinion resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each Refinancing Series shall be in an aggregate principal amount that is
not less than $1,000,000 in the case of an Other Revolving Credit Commitment and
$15,000,000 in the case of a Refinancing Term Commitment; provided that such
amounts may be less than $1,000,000 and $15,000,000, respectively, if such
amount is equal to (i) the entire outstanding principal amount of the Refinanced
Debt that is in the form of Revolving Credit Commitments or (ii) the entire
principal amount of Refinanced Debt that is in the form of Term Loans.
(d)    Each of the parties hereto hereby agrees that this Agreement, the other
Loan Documents and the Proceeds Loan Finance Documents may be amended pursuant
to a Refinancing Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness Incurred pursuant thereto, (ii)
make such other changes to this Agreement, the other Loan Documents and the
Proceeds Loan Finance Documents consistent with the provisions and intent of the
third paragraph of ‎Section 10.01 (without the consent of the Required Lenders
called for therein) and (iii) effect such other amendments to this Agreement,
the other Loan Documents and the Proceeds Loan Finance Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the applicable Borrowers, to effect the provisions of this ‎Section 2.15,
and the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Refinancing Amendment.
(e)    This ‎Section 2.15 shall supersede any provisions in ‎Section 2.13 or
Section ‎10.01 to the contrary.
(f)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 2.15 will be construed to limit the provisions of Section 2.14 or
the ability to Incur Indebtedness, including Refinancing Indebtedness, under
Section 4.09 of Annex II.

Section 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The applicable Borrower may at any time and from
time to time request that all or a portion of the Term Loans of any given Class
(or series or tranche thereof) selected by it in its sole discretion (an
“Existing Term Loan Tranche”) be amended, converted or exchanged to extend the
scheduled Maturity Date(s) with respect to all or a portion of any principal
amount of the Term Loans of such Existing Term Loan Tranche (any such Term Loans
which have been so amended, extended, or converted, “Extended Term Loans”) and
to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the applicable Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Term Loan Tranche) (each, a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall (i) be identical as offered to each
Lender under such Existing Term Loan Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other similar fees payable in connection therewith that are not generally shared
with all relevant Lenders) and offered pro rata to each Lender under such
Existing Term Loan Tranche, and (ii) be identical to the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are intended to
be amended, except that: (A) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of principal of the
Extended Term Loans, if any, may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (B) the
All-In Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, OID or otherwise) may be different than the
All-In Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (C) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (D) Extended Term Loans may have optional prepayment
terms (including call protection and prepayment terms and premiums), as may be
agreed by the applicable Borrower and the Lenders thereof; provided that no
Extended Term Loans may be optionally prepaid prior to the date on which the
Term Loans under the Existing Term Loan Tranche from which such Extended Term
Loans were amended are repaid in full, unless such optional prepayment is
accompanied by a pro rata optional prepayment of such Term Loans; provided that
(1) subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity of any Extended Term Loans (to the extent they
are unsecured) of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of the Existing Term Loan Tranche from which such Extended Term
Loans are amended, (2) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (3) any Extended Term Loans may
participate on a pro rata basis or less than or greater than a pro rata basis in
any voluntary repayments or prepayments of principal of Term Loans hereunder and
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis except in the case of a prepayment under Section 2.05(b)(iv) and
Section 2.05(b)(vi)(A)(2)), in any mandatory repayments or prepayments of Term
Loans hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. The applicable Borrower may impose an
Extension Minimum Condition with respect to any Term Loan Extension Request,
which may be waived by such Borrower in its sole discretion.
(b)    Extension of Revolving Credit Commitments. The applicable Borrower may at
any time and from time to time request that all or a portion of the Revolving
Credit Commitments of any given Class (or series or tranche thereof) selected by
it in its sole discretion (each, an “Existing Revolver Tranche”) be amended,
converted or exchanged to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, converted or exchanged
“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.16. In order to establish any Extended Revolving
Credit Commitments, the applicable Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (i) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
all relevant Lenders) and offered pro rata to each Lender under such Existing
Revolver Tranche, and (ii) be identical to the Revolving Credit Commitments
under the Existing Revolver Tranche from which such Extended Revolving Credit
Commitments are to be amended, except that: (A) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; (B) the
All-In Yield with respect to extensions of credit under the Extended Revolving
Credit Commitments (whether in the form of interest rate margin, upfront fees,
OID or otherwise) may be different than the All-In Yield for extensions of
credit under the Revolving Credit Commitments of such Existing Revolver Tranche,
in each case, to the extent provided in the applicable Extension Amendment; (C)
the Extension Amendment may provide for other covenants and terms that apply
solely to any period after the Latest Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments), and (D) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for (1) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (2)
repayments required upon the Maturity Date of the non-extending Revolving Credit
Commitments); provided, further, that (A) in no event shall the Maturity Date of
any Extended Revolving Credit Commitments of a given Revolver Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any other Revolving Credit Commitments hereunder and (B) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing. Any Extended Revolving Credit Commitments amended pursuant to any
Revolver Extension Request shall be designated a series (each, a “Revolver
Extension Series”) of Extended Revolving Credit Commitments for all purposes of
this Agreement; provided that any Extended Revolving Credit Commitments amended
from an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. The
applicable Borrower may impose an Extension Minimum Condition with respect to
any Revolver Extension Request, which may be waived by such Borrower in its sole
discretion.
(c)    Extension Request. The applicable Borrower shall provide the applicable
Extension Request at least two Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments of any Existing Revolver Tranche amended into Extended Revolving
Credit Commitments, as applicable, pursuant to any Extension Request. Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Extension Request amended into Extended Term
Loans and any Revolving Credit Lender (each, an “Extending Revolving Credit
Lender”) wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (including
incorporating a new tranche of Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, in accordance with the Extension Election by
the Extending Term Lenders and/or the Extending Revolving Credit Lenders) (each,
an “Extension Amendment”) to this Agreement among the applicable Borrower, the
Administrative Agent and each Extending Term Lender or Extending Revolving
Credit Lender, as applicable, providing an Extended Term Loan or Extended
Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.16(a) or (b),
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.03 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Effective Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement, the other Loan
Documents and the Proceeds Loan Finance Documents may be amended pursuant to an
Extension Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
Incurred pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 2.07 with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans required to be paid thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.07), (iii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) address
technical issues relating to funding and payments and (v) effect such other
amendments to this Agreement, the other Loan Documents and the Proceeds Loan
Finance Documents as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the applicable Borrower, to effect the
provisions of this Section 2.16, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
(f)    This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
(g)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 2.16 will be construed to limit the provisions in Section 2.14.

Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to an L/C Issuer or a Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by an L/C Issuer or a
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as any Borrower may request, so long as no Default or Event
of Default has occurred and is continuing, to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and any Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to any Borrower as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 or Section 4.03, as applicable,
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) or 2.09(b) for any period
during which that Lender is a Defaulting Lender (and the applicable Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (B) shall be limited
in its right to receive Letter of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Participating Revolving Credit Commitment of that Defaulting
Lender; provided that (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (B) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Non-Defaulting Lender under such Participating
Revolving Credit Commitments. Subject to Section 2.19, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, each
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the applicable Class of Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Termination of Revolving Credit Commitments. The applicable Borrower
shall have the right to terminate a Class of Revolving Credit Commitment of a
Defaulting Lender in accordance with Section 2.06 solely to the extent such
termination does not cause the Revolving Credit Exposure of such Class to exceed
the Revolving Credit Commitment of such Class.

Section 2.18.    General limitation on each Borrower’s Obligation
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other applicable Law affecting the
rights of creditors generally, if the obligations of any Borrower under this
Agreement would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability hereunder, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such Borrower, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 2.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE III    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.
(a)    Any and all payments made by or on account of each Borrower (the term
“Borrower” under Article III being deemed to include any Loan Party, the
Company, a Permitted Affiliate Parent, an Affiliate Subsidiary or a Subsidiary
of such Loan Party, a Permitted Affiliate Parent or an Affiliate Subsidiary for
whose account a Letter of Credit or Alternative Letter of Credit is issued) or
Guarantor under any Loan Document shall be made without any deduction for Taxes,
except as required by applicable Laws. If any Loan Party or other applicable
withholding agent shall be required by applicable Laws to make a deduction, (i)
if the Tax in question is an Indemnified Tax, the sum payable by any Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums paid under this
Section 3.01(a)), each Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deduction been
required, (ii) the applicable withholding agent shall make such deductions,
(iii) the applicable withholding agent shall pay the full amount deducted to the
relevant taxation authority or other authority within the time limit allowed in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment (or, if receipts or evidence are not available within 30 days, as soon
as possible thereafter), if any Loan Party is the applicable withholding agent,
it shall furnish to such Finance Party (as the case may be) the original or a
copy of a receipt evidencing payment thereof or other evidence acceptable to
such Finance Party (acting reasonably).
(b)    In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under or otherwise with respect
to, any Loan Document , excluding, in each case, any of the following:
(i)    any such Taxes imposed as a result of a Finance Party’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document, except where such Assignment and Assumption, participation,
transfer, assignment or designation is requested or required in writing by a
Borrower;
(ii)    any such Taxes imposed as a result of a Finance Party executing any Loan
Document in Puerto Rico;
(iii)    any such Taxes imposed as a result of a Finance Party voluntarily
registering or filing a Loan Document with any Governmental Authority if such
registration or filing was not necessary to enforce, prove, maintain or
otherwise assert the rights of such Finance Party under a Loan Document; and
(iv)    any increased amount of, or any penalties or interest relating to, such
Taxes, to the extent the increase, penalty or interest is incurred as a result
of any such Taxes not being paid at the time of the relevant filing or
registration of the Loan Document except where such increase or penalties are
caused by the unreasonable failure or delay by the Borrower,
all such non-excluded taxes described in this Section 3.01(b) being hereinafter
referred to as “Other Taxes”.
(c)    Each Loan Party agrees to indemnify each Finance Party against (i) the
full amount of Indemnified Taxes payable by such Finance Party (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 3.01), (ii) Other Taxes payable by such Loan Party pursuant to
Section 3.01(b) above, and (iii) any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by such
Finance Party (acting reasonably) (or by Administrative Agent on behalf of such
Lender) to the applicable Loan Party, accompanied by a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts
shall be conclusive absent manifest error. This Section 3.01(c) shall not be
construed to require any Finance Party to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the
applicable Loan Party or any other Person.
(d)    Each Finance Party shall, at such times as are reasonably requested by a
Borrower or the Administrative Agent, promptly provide that Borrower and the
Administrative Agent with any certificate or other properly completed and
executed documentation reasonably requested by a Borrower or the Administrative
Agent that establishes, as applicable, whether such Finance Party is eligible
for the benefits of an income tax treaty or other provision of applicable Law
with respect to any payments hereunder to be exempt from, or entitled to a
reduced rate of, Tax on payments hereunder. Each such Finance Party shall,
whenever a lapse in time or change in circumstances renders such documentation
obsolete or inaccurate in any material respect, deliver promptly and on or
before the date such documentation expires, becomes obsolete or inaccurate, to
that Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by that
Borrower or the Administrative Agent) or promptly notify that Borrower and the
Administrative Agent in writing of its inability to do so. In addition, any
Finance Party, if reasonably requested by a Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by a Borrower or the Administrative Agent as will enable a
Borrower or the Administrative Agent to determine whether or not such Finance
Party is subject to backup withholding or information reporting requirements.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Finance Party are not subject to withholding Tax or are subject to such Tax at a
rate reduced by an applicable tax treaty or under any provision of applicable
Law, the applicable withholding agent shall withhold amounts required to be
withheld by applicable Law from such payments at the applicable statutory rate.
Notwithstanding the generality of the foregoing, a Finance Party and any Loan
Party shall use commercially reasonable efforts to cooperate in completing any
reasonable procedural formalities necessary for that Loan Party to obtain
authorization to make a payment to that Finance Party either without a
deduction, with a deduction at a reduced Tax rate or at a reduced rate by an
applicable tax treaty, including, if applicable, making any necessary
registrations or filings with the tax authorities of the jurisdiction of
incorporation of that Loan Party. Notwithstanding any other provision of this
Section 3.01(d), a Finance Party shall not be required to deliver any form
pursuant to this Section 3.01(d) that such Finance Party is not legally eligible
to deliver.
Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of IRS Form W‑9 (or any
successor forms) certifying that such Lender is exempt from U.S. federal backup
withholding, provided that if the Lender is a disregarded entity for U.S.
federal income tax purposes, it shall provide the appropriate withholding form
of its owner that is regarded for U.S federal income tax purposes (together with
supporting documentation).
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of a Borrower or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed copies of IRS Form W‑8BEN or
W‑8BEN-E, as applicable, (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party,
(B)    two properly completed and duly signed copies of IRS Form W‑8ECI (or any
successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (1) a
certificate substantially in the form of Exhibit H hereto (any such certificate
a “United States Tax Compliance Certificate”) and (2) two properly completed and
duly signed copies of IRS Form W‑8BEN or W‑8BEN-E, as applicable, (or any
successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), IRS Form W‑8IMY (or any successor forms) of the
Lender, accompanied by a Form W‑8ECI, W‑8BEN, W-8BEN-E, United States Tax
Compliance Certificate, Form W‑9, Form W‑8IMY or any other required information
from each beneficial owner, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such
partner(s)), or
(E)    two properly completed and duly signed copies of any other form
prescribed by applicable U.S. federal income tax laws (including the United
States Department of the Treasury Regulations) as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.
(iii)    Each of the Agent Parties that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent two properly completed and duly signed copies of IRS Form
W‑9 with respect to fees received for its own account, certifying that such
Agent Party is exempt from U.S. federal backup withholding. Each Agent Party
that is not a United States person (as defined in Section 7701(a)(30) of the
Code) shall deliver to the Borrowers and the Administrative Agent two properly
completed and duly signed copies of an applicable IRS Form W‑8 with respect to
fees received for its own account.
(iv)    Each Lender that is not a (1) resident individual (as defined in Section
1010.01(a)(30) of the PR Code), (2) citizen of the United States, or (3) a
domestic corporation or partnership (as defined in Section 1010.01(a)(6) of the
PR Code) shall deliver to the Borrowers and the Administrative Agent on or
before the date on which it becomes a party to this Agreement (and from time to
time thereafter upon the request of a Borrower or the Administrative Agent) a
statement in substantially the form of Exhibit Z hereto setting forth whether or
not said Lender is engaged in the conduct of a trade or business within Puerto
Rico, and, if not so engaged, whether it is a related person (as defined in
Section 1010.05(b) of the PR Code) with respect to the Borrowers.
(e)    If a payment made to a Lender under any Loan Document would be subject to
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by applicable Laws and at
such time or times reasonably requested by the Borrowers or the Administrative
Agent such documentation prescribed by applicable Laws and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 3.01(e), the term “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. For the avoidance of doubt, a Loan Party
may make any FATCA deduction it is required to make and any payment required in
connection with FATCA deduction, and no Loan Party shall be required to increase
any payment in respect of which it makes such a FATCA deduction or otherwise
compensate the recipient of the payment for FATCA.
(f)    Any Finance Party claiming any additional amounts payable pursuant to
this Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change of
Lending Office (or any other measures reasonably requested by the Borrowers) if
such measures would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender (acting reasonably), result in any unreimbursed cost or expense or be
otherwise disadvantageous to such Lender.
(g)    If any Finance Party determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01(g) with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) of the Lender or
Administrative Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund net
of any Taxes payable by any Administrative Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or the
Administrative Agent, as the case may be, agree promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this Section 3.01(g), in no event will a Lender or Administrative
Agent be required to pay any amount to a Loan Party pursuant to this Section
3.01(g) the payment of which would place the Finance Party in a less favorable
net after-Tax position than the Finance Party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01(g) shall
not be construed to require the Finance Party to make available its tax returns
(or any other information relating to Taxes that it deems confidential) to the
Borrowers or any other Person.
(h)    For the avoidance of doubt, the terms “Lender” and “Finance Party” shall,
for purposes of this Section 3.01 and the definition of “Indemnified Taxes”,
include any L/C Issuer, any Alternative L/C Issuer and any Swing Line Lender.

Section 3.02.    [Reserved.]

Section 3.03.    [Reserved.]

Section 3.04.    [Reserved.]

Section 3.05.    [Reserved.]

Section 3.06.    [Reserved.]

Section 3.07.    Illegality.
(a)    If any Lender reasonably determines that any applicable Law or its
interpretation or application thereof has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans or
to determine or charge interest rates based upon the Eurocurrency Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any other
Available Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, (A) if applicable and such Loans are denominated in Dollars,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) or (B) if
applicable and such Loans are denominated in an Available Currency (other than
Dollars), to the extent the applicable Borrower and all Appropriate Lenders
agree, convert such Loans to Loans bearing interest at an alternative rate
mutually acceptable to the applicable Borrower and all of the Appropriate
Lenders, in each case either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.
(b)    Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice in Section 3.07(a) and will not,
in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Upon any such prepayment or conversion pursuant
to Section 3.07(a), the Borrowers shall also pay accrued interest on the amount
so prepaid or converted and all amounts due, if any, in connection with such
prepayment and conversion.

Section 3.08.    Inability to Determine Rates.
If the Required Lenders reasonably determine in good faith that for any reason
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof that (a) deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount, currency and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the relevant
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, and (ii) in the event of
a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein or, in the case of a pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in an
Available Currency (other than Dollars), the Borrowers and Lenders may establish
a mutually acceptable alternative rate.

Section 3.09.    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.
(a)    If any Lender reasonably determines that as a result of a Change in Law,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Loans or (as the case may be)
issuing, participating in or maintaining Letters of Credit or Alternative
Letters of Credit (or maintaining its obligations to participate in or issue any
Letters of Credit or Alternative Letters of Credit), or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (including any Taxes (other than (i) Indemnified Taxes or Other Taxes
or (ii) Taxes excluded from the definition of “Indemnified Taxes” or “Other
Taxes”)), including by imposing, modifying or holding any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, and
excluding for purposes of this Section 3.09(a) any such increased costs or
reduction in amount resulting from reserve requirements contemplated by Section
3.09(b) or the definition of “Eurocurrency Rate”, then from time to time within
five days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.11), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
(b)    If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, or participations in or
issuance of Letters of Credit or Alternative Letters of Credit by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity and such Lender’s desired return on capital),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrowers will pay to such Lender, as the case
may be, within five days after demand by such Lender, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    The Borrowers shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Rate funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrowers equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financing
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of any Eurocurrency Rate Loans of the Borrowers, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender. If a Lender fails to give notice five days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable 15 days from receipt of such notice.

Section 3.10.    Funding Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrowers shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of any Borrower on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert, as applicable,
any Eurocurrency Rate Loan of that Borrower on the date or in the amount
notified by that Borrower;
including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Eurocurrency Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained.

Section 3.11.    Matters Applicable to All Requests for Compensation.
(a)    If any Lender requests compensation under Section 3.09, or any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.07, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or issuing Letters of Credit or Alternative Letters
of Credit hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender
(acting reasonably), such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.09, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.07, as
applicable, and (ii) in each case, would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material economic, legal or regulatory respect; provided that
nothing in this Section 3.11(a) shall affect or postpone any Obligations of the
Loan Parties or the rights of the Lenders under this Article III.
(b)    Each Lender may make any Credit Extension to a Borrower through any
Lending Office; provided that the exercise of this option shall not affect the
obligation of that Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.
(c)    If any Lender requests compensation under Section 3.09, the Borrowers
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurocurrency Rate Loans from
one Interest Period to another Interest Period, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.11(e)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Section 3.01, 3.07, 3.08 or 3.09 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that no Loan Party shall be required to compensate a Lender pursuant to
the foregoing provisions of Section 3.01, 3.07, 3.08 or 3.09 for any increased
costs incurred or reductions suffered more than 270 days prior to the date that
such Lender notifies a Borrower of the event giving rise to such claim and of
such Lender’s intention to claim compensation therefor (except that, if the
circumstance giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.11(c) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for such Eurocurrency
Rate Loans and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.07, 3.08 or 3.09 hereof that gave rise
to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(f)    If any Lender gives notice to a Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.07, 3.08 or
3.09 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.11 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
(g)    Any Finance Party claiming compensation under this Article III shall
deliver a certificate to the Borrowers setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive on the absence of manifest error. In determining such amounts, such
Finance Party may use any reasonable averaging and attribution methods.

Section 3.12.    Replacement of Lenders under Certain Circumstances.
If (i) any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.07 or Section 3.09, (ii) a Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or 3.09 and, in
each case, such Lender has declined or is unable to designate a different
Lending Office in accordance with Sections 3.01(g) or 3.11(a), (iii) any Lender
is a Non-Consenting Lender, (iv) any Lender becomes a Defaulting Lender, (v) a
Loan Party is required to pay any additional amount in respect of Tax pursuant
to Sections 3.01 or 3.09 to any Lender which is in excess of the amount which
that Loan Party was required to pay to that Lender at the date that that Lender
became a Lender under this Agreement, or (vi) any other circumstance exists
hereunder that gives any Borrower the right to replace a Lender as a party
hereto, then that Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement (or, with respect to clause (iii)
above, all of its interests, rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, waiver and
amendment) and the related Loan Documents to one or more Eligible Assignees
(provided that neither the Administrative Agent nor any Lender shall have any
obligation to that Borrower to find a replacement Lender or other such Person)
that shall assume such obligations (any of which assignee may be another Lender,
if a Lender accepts such assignment); provided that:
(a)    the relevant Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b)(ii)(D);
(b)    such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers;
(c)    such Lender being replaced pursuant to this Section 3.12 shall (i)
execute and deliver an Assignment and Assumption with respect to all, or a
portion as applicable, of such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to a Borrower or Administrative Agent (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption or deliver such Notes shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment may be recorded in the Register and the Notes shall be deemed to
be cancelled upon such failure;
(d)    the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;
(e)    in the case of any such assignment resulting from a claim for
compensation under Section 3.09 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(f)    such assignment shall not conflict with applicable Laws;
(g)    any Lender that acts as an L/C Issuer or Alternative L/C Issuer may not
be replaced hereunder at any time when it has any Letter of Credit or
Alternative Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer or Alternative L/C Issuer (including
the furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such L/C Issuer or Alternative
L/C Issuer or the depositing of Cash Collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer or Alternative L/C Issuer) have been made with respect to each such
outstanding Letter of Credit or Alternative Letter of Credit, as applicable; and
(h)    the Lender that acts as the Administrative Agent cannot be replaced in
its capacity as Administrative Agent other than in accordance with Section 9.06.
In the event that (i) any Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders with respect to a certain Class or Classes of the Loans and/or
Commitments and (iii) the Required Lenders (or, in the case of a consent, waiver
or amendment involving all affected Lenders of a certain Class, the Required
Class Lenders) have agreed (but solely to the extent required by Section 10.01)
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
In connection with any such replacement, (i) if the Lender to be replaced is a
Non-Consenting Lender, the Borrowers shall pay to each Non-Consenting Lender,
concurrently with the effectiveness of the respective assignment, the fee set
forth in Section 2.05(a)(vi) to the extent applicable and (ii) if any such
Non-Consenting Lender or Defaulting Lender and does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption Agreement to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 3.13.    Survival.
All of each Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and the Loan Documents and repayment of
all other Obligations hereunder.

ARTICLE IV    
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

Section 4.01.    Conditions to Effectiveness
The effectiveness of the Commitments of the Lenders on the Effective Date is
subject to the satisfaction (or waiver) of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or .pdf copies or other facsimiles (followed promptly by originals,
if requested) unless otherwise specified, each in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    duly executed counterparts of this Agreement by the SPV Borrower, the
Initial Guarantor, the Initial Term Lenders, the Administrative Agent and the
SPV Security Agent;
(ii)    a customary opinion of Maples and Calder, as Irish legal counsel to the
Loan Parties;
(iii)    a customary opinion of Ropes & Gray International LLP, as New York and
Delaware counsel to the Loan Parties; and
(iv)    a copy of the following documents, in each case in respect of each of
the Loan Parties and certified by a Responsible Officer of such Loan Party: (A)
a certificate of good standing (or equivalent) issued by the relevant
Governmental Authority in its jurisdiction, if available in such jurisdiction;
(B) its Organization Documents; (C) a resolution of its Board of Directors
(and/or other appropriate corporate body); and (D) a specimen signature of each
person authorized by the resolution referred to in clause (C).
(b)    The Administrative Agent shall have received, at least three Business
Days prior to the Effective Date, all documentation and other information about
each Loan Party required under applicable “know your customer” and anti-money
laundering rules and regulations, including under the Beneficial Ownership
Regulations (such information to include, for the avoidance of doubt, a
Beneficial Ownership Certification for each entity that qualifies as a “legal
entity customer” thereunder) and the USA Patriot Act, and satisfactory to each
Finance Party (acting reasonably), in each case, that has been requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Arranger in
writing at least ten days prior to the Effective Date.
(a)    The Specified Representations of each Loan Party (with respect only to
itself) shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

Section 4.01.    Conditions to Credit Extensions on the Closing Date.
The obligation of each Initial Term Lender to make any Credit Extension on the
Closing Date is subject to the satisfaction or waiver of the following
conditions:
(a)    The Effective Date shall have occurred.
(b)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(c)    The Specified Representations shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(d)    The Refinancing shall have been consummated, or substantially
simultaneously with the borrowing of the Initial Term Loans.
(e)    The Acquisition Escrow Proceeds Funded Amount shall be substantially
simultaneously deposited in the Acquisition Escrow Account.
(f)    The Administrative Agent shall have received a certificate from the chief
financial officer (or officer with similar responsibilities) of (i) the SPV
Borrower and (ii) the Company as to the Solvency on the Closing Date of (A) the
SPV Borrower and (B) the Company and its Subsidiaries on a consolidated basis,
respectively, in substantially the form set forth in Exhibit Y-1.
(g)    The Administrative Agent’s receipt of the following, each of which shall
be originals or .pdf copies or other facsimiles (followed promptly by originals,
if requested) unless otherwise specified, each in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    duly executed counterparts of the Acquisition Escrow Agreement by the SPV
Borrower and Initial Guarantor;
(ii)    duly executed counterparts of the Acquisition Escrow Shortfall Guarantee
by the Company;
(iii)    duly executed counterparts of the Proceeds Loan Agreement by the SPV
Borrower, the Company and the Initial Proceeds Loan Guarantor;
(iv)    duly executed counterparts of the Covenant Agreement by the SPV
Borrower, the Company and the Initial Proceeds Loan Guarantor;
(v)    duly executed counterparts of the Pledge Agreement made by the SPV
Borrower in favor of the Group Security Agent for the benefit of the Secured
Parties (as defined therein) in substantially the form set forth in Exhibit F-1;
(vi)    duly executed counterparts of the Pledge Agreement made by Leo Cable,
LCPR Cayman Holding Inc. and the Company in favor of the Group Security Agent
for the benefit of the Secured Parties (as defined therein) in substantially the
form set forth in Exhibit F-2;
(vii)    duly executed counterparts of the Pledge Agreement made by the direct
Parent or direct Parents, as applicable, of the Company and the Initial Proceeds
Loan Guarantor in favor of the Group Security Agent for the benefit of the
Secured Parties (as defined therein) in substantially the form set forth in
Exhibit F-3;
(viii)    duly executed counterparts of the Pledge Agreement made by the Company
and the Initial Proceeds Loan Guarantor in favor of the Group Security Agent for
the benefit of the Secured Parties (as defined therein) in substantially the
form set forth in Exhibit F-4;
(ix)    duly executed counterparts of the Initial Collateral Sharing Agreement
by the SPV Borrower;
(x)    duly executed counterparts of the Group Intercreditor Agreement by the
SPV Borrower, the Company and the Initial Proceeds Loan Guarantor;
(xi)    a customary opinion of Maples and Calder, as Irish and Cayman legal
counsel to the Loan Parties;
(xii)    a customary opinion of McConnell Valdés LLC, as Puerto Rico legal
counsel to the Loan Parties; and
(xiii)    a customary opinion of Ropes & Gray International LLP, as New York,
Delaware and English counsel to the Loan Parties.

Section 4.02.    Conditions to all Credit Extensions after the Closing Date.
After the Closing Date, the obligation of each Lender to honor any Request for
Credit Extension (other than (i) with respect to a Limited Condition Transaction
and (ii) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans, but including
Additional Facility Loans, as applicable) is subject to the satisfaction or
waiver of the following conditions precedent:
(a)    The representations and warranties of each Loan Party set forth in
Article V and each Loan Party in each other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
Alternative L/C Issuer or the Swing Line Lender, as applicable, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    It shall not be unlawful in any applicable jurisdiction for that Lender
to perform its obligations to make the relevant Credit Extension on the date of
such Credit Extension, as applicable.
Each Request for Credit Extension after the Closing Date (other than (i) with
respect to a Limited Condition Transaction and (ii) a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans, as applicable) submitted by any Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.03(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

Section 4.03.    Compliance with Conditions.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in Section 4.01 each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date or the date of the
applicable Borrowing, as applicable, specifying its objection thereto.

Section 4.04.    Acquisition Escrow Release.
(a)    The Acquisition Escrow Proceeds Funded Amount shall be released from the
Acquisition Escrow Account in connection with the consummation of the
Acquisition in accordance with the terms of the Acquisition Escrow Agreement and
upon satisfaction (or waiver) of the following conditions (the “Acquisition
Escrow Release Conditions”):
(i)    The Acquisition shall have been consummated or shall be consummated
substantially concurrently with the Acquisition Escrow Release Date in all
material respects in accordance with the terms of the Acquisition Agreement. No
provision of the Acquisition Agreement shall have been waived, amended or
otherwise modified, or consents granted thereunder, in a manner that is material
and adverse to the Lenders without the consent of the Required Lenders (not to
be unreasonably withheld, delayed, denied or conditioned and provided that each
Lender shall be deemed to have consented to such waiver, amendment, consent or
other modification unless such Lender shall object thereto within three Business
Days after receipt of written notice of such waiver, amendment, consent or other
modification); provided that (A) any reduction in the purchase price for the
Acquisition set forth in the Acquisition Agreement shall not be deemed to be
material and adverse to the interests of the Lenders so long as either (y) such
reduction is not in excess of 10% of the total purchase price contemplated by
the Acquisition Agreement on the date hereof or (z) otherwise, if all of such
reduction is applied to reduce, on a pro rata basis, (1) the amount of the cash
consideration that is not being funded with the proceeds of the Acquisition
Escrow Proceeds Funded Amount or the Bridge Facility, (2) the Acquisition Escrow
Proceeds Funded Amount and (3) the Bridge Facility (other than Indebtedness
represented by the Initial Guarantor Notes Issuance), (B) any increase in the
purchase price set forth in the Acquisition Agreement shall be deemed to be not
material and adverse to the interests of the Lenders so long as such purchase
price increase is not funded with additional Indebtedness of the SPV Borrower,
the Initial Guarantor or the Company, other than amounts Incurred under a
Subordinated Shareholder Loan on or about the Completion Date (it being
understood and agreed that no purchase price, working capital or similar
adjustment provisions set forth in the Acquisition Agreement shall constitute a
reduction or increase in the purchase price) and (C) any change tom or consent
or waiver under, the definition of Seller Material Adverse Effect (as defined in
the Acquisition Agreement on the date hereof) shall be deemed materially adverse
to the Lenders.
(ii)    Since December 31, 2018, there shall not have occurred and be continuing
any event, occurrence, development, state of facts, effect, condition or change
that, individually or in the aggregate, has had, or is reasonably likely to
have, a Seller Material Adverse Effect (as defined in the Acquisition Agreement
on the date hereof).
(iii)    Substantially concurrently with the Acquisition Escrow Release Date,
the Acquisition Escrow Proceeds Funded Amount shall have been on-lent by the SPV
Borrower to one or more Proceeds Loan Borrowers and constitute Proceeds Loans.
(iv)    The Specified Representations (with respect only to the Covenant
Parties) and the Specified Acquisition Agreement Representations shall be true
and correct in all material respects as of the Acquisition Escrow Release Date
(except to the extent that any such Specified Representations or Specified
Acquisition Agreement Representation expressly speaks as of an earlier date, in
which case, such Specified Representations or Specified Acquisition Agreement
Representation shall be so true and correct as of such earlier date), but only,
with respect to the Specified Acquisition Agreement Representations, to the
extent that Leo Cable (or any of its affiliates) has the right (taking into
account any applicable cure provisions) to terminate its obligations under the
Acquisition Agreement or decline to consummate the Acquisition (in each case, in
accordance with the terms of the Acquisition Agreement) as a result of a breach
of such Specified Acquisition Agreement Representation.
(v)    No Event of Default under Section 8.01(a) or Section 8.01(f) shall have
occurred that is continuing.
(vi)    The Administrative Agent shall have received a certificate from the
chief financial officer (or officer with similar responsibilities) of Leo Cable
as to the Solvency (after giving effect to the Acquisition) of Leo Cable and its
Subsidiaries on a consolidated basis in substantially the form set forth in
Exhibit Y-2.
(vii)    The Administrative Agent’s receipt of the following, each of which
shall be originals or .pdf copies or other facsimiles (followed promptly by
originals, if requested) unless otherwise specified, each in form and substance
reasonably satisfactory to the Administrative Agent a copy of the following
documents, in each case in respect of each of the Proceeds Loan Obligors (other
than the Company and the Initial Proceeds Loan Guarantor) and certified by a
Responsible Officer of such Proceeds Loan Obligor: (A) a certificate of good
standing (or equivalent) issued by the relevant Governmental Authority in its
jurisdiction, if available in such jurisdiction; (B) its Organization Documents;
(C) a resolution of its Board of Directors (and/or other appropriate corporate
body); and (D) a specimen signature of each person authorized by the resolution
referred to in clause (C).
(viii)    The Administrative Agent’s receipt of the following, each of which
shall be originals or .pdf copies or other facsimiles (followed promptly by
originals, if requested) unless otherwise specified, each in form and substance
reasonably satisfactory to the Administrative Agent:
(A)    duly executed joinder to the Proceeds Loan Agreement by each of the
Proceeds Loan Obligors (other than the Company and the Initial Proceeds Loan
Guarantor);
(B)    duly executed joinder to the Covenant Agreement by each of the Proceeds
Loan Obligors (other than the Company, the Initial Proceeds Loan Guarantor or
any other Proceeds Loan Obligor that was originally party thereto);
(C)    duly executed joinder to the Group Intercreditor Agreement by each of the
Proceeds Loan Obligors (other than the Company and the Initial Proceeds Loan
Guarantor); and
(D)    a customary opinion of Ropes & Gray International LLP, as New York,
Delaware and English counsel to the Proceeds Loan Obligors.
(ix)    All fees and expenses required to be paid hereunder on or before the
Completion Date (and all fees and expenses required to be paid (including under
the Fee Letter) on or before the Completion Date) shall have been paid in full
in cash.
(b)    The Acquisition Escrow Proceeds Funded Amount shall be released from the
Acquisition Escrow Account in connection with the Special Mandatory Repayment in
accordance with the terms of Section 2.05(b)(x) and the Acquisition Escrow
Agreement.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Loan Party on its own behalf, and each Covenant Party on its own behalf and
on behalf of each member of the Restricted Group, represents and warrants to the
Administrative Agent and the Lenders on the Effective Date and at the time of
each Credit Extension (to the extent required to be true and correct for such
Credit Extension pursuant to Article IV) that:

Section 5.01.    Existence, Qualification and Power; Compliance with Laws
(a)    Each Loan Party, each Covenant Party and each member of the Restricted
Group that is a Material Subsidiary (a) is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties and the Covenant Parties, execute, deliver and perform its
obligations under the Loan Documents and the Proceeds Loan Finance Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists in such jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all applicable
Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (a) (other than
with respect to any Borrower), (b)(i) (other than with respect to any Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02.    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party and Covenant Party of
each Loan Document and each Proceeds Loan Finance Document to which such Person
is a party, and the consummation of the Borrowings under, and the use of
proceeds of the Term Loans and the Revolving Credit Commitments, (a) have been
duly authorized by all necessary corporate or other organizational action, and
(b) do not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 4.12 of Annex
II and Annex IV, as applicable), or require any payment to be made under (x) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (iii) violate any
applicable Law; except with respect to any violation, conflict, breach or
contravention or payment (but not creation of Liens) referred to in clauses (ii)
and (iii), to the extent that such violation, conflict, breach or contravention
or payment could not reasonably be expected to have a Material Adverse Effect.

Section 5.03.    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party or Covenant Party of this Agreement, any
other Loan Document or any Proceeds Loan Finance Document to which such Person
is a party, the grant by any Loan Party or Covenant Party of the Liens granted
by it pursuant to the Collateral Documents or the Proceeds Loan Collateral
Documents, as applicable, the perfection or maintenance of the Liens created
under the Collateral Documents or the Proceeds Loan Collateral Documents, as
applicable (including the priority thereof), or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents and
the Proceeds Loan Collateral pursuant to the Proceeds Loan Collateral Documents,
except for (i) filings, registrations, notices, notifications and
acknowledgments necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties and on the Proceeds Loan Collateral
granted by the Covenant Parties in favour of the Group Security Agent, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations,
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04.    Binding Effect.
This Agreement, each other Loan Document and each Proceeds Loan Finance Document
has been duly executed and delivered by each Loan Party and Covenant Party that
is a party thereto. Subject to customary exceptions contained in the legal
opinion of legal counsel to the Loan Parties and the Covenant Parties delivered
pursuant to this Agreement, this Agreement, each other Loan Document and each
Proceeds Loan Finance Document constitutes a legal, valid and binding obligation
of such Loan Party and Covenant Party that is a party thereto, enforceable
against each such Loan Party and Covenant Party in accordance with its terms,
except as such enforceability may be limited by (i) Debtor Relief Laws and by
general principles of equity principles of good faith and fair dealing, and (ii)
the need for filings and registrations necessary to create or perfect the Liens
on the Collateral granted by the Loan Parties in favor of the Secured Parties
and the Proceeds Loan Collateral granted by the Covenant Parties in favour of
the Group Security Agent and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of or security interests in any Equity
Interests in Non-U.S. Subsidiaries.

Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The consolidated financial statements of the Reporting Entity most
recently delivered to the Administrative Agent fairly present in all material
respects the financial condition and the consolidated financial position of the
Reporting Entity as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.
(b)    Since the Effective Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Section 5.06.    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Covenant Parties, overtly threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
member of the Restricted Group or against any of their properties or revenues
that either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.07.    Ownership of Property; Liens.
(a)    Each Loan Party, each Covenant Party and each member of the Restricted
Group that is a Material Subsidiary has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all of its
property necessary in the ordinary conduct of its business, free and clear of
all Liens except Permitted SPV Liens or Permitted Liens, as applicable, and
except where the failure to have such title or other interest could not have or
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    Each Loan Party, each Covenant Party and each member of the Restricted
Group that is a Material Subsidiary has complied with all obligations under all
leases to which it is a party, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect, and all such leases
are in full force and effect, except those in respect of which the failure to be
in full force and effect could not reasonably be expected to have a Material
Adverse Effect.

Section 5.08.    Environmental Matters.
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:
(a)    each member of the Restricted Group and its respective properties and
operations are in compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the members of the
Restricted Group;
(b)    the members of the Restricted Group have not received any written notice
that alleges any of them is in violation of or potentially liable under any
Environmental Laws and none of the Covenant Parties nor any of their Real
Property is the subject of any claims, investigations, liens, demands, or
judicial, administrative or arbitral proceedings pending or, to the knowledge of
the members of the Restricted Group, threatened in writing, under any
Environmental Law the effect of which would be to impose liability on any member
of the Restricted Group under such Environmental Law or to revoke or modify any
Environmental Permit held by any of the Covenant Parties; and
(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the members
of the Restricted Group, or, to the knowledge of the members of the Restricted
Group, Real Property formerly owned, operated or leased by any member of the
Restricted Group that, in any case, could reasonably be expected to require any
member of the Restricted Group to perform any investigation, remedial activity
or corrective action or cleanup under Environmental Laws or could otherwise
reasonably be expected to result in any member of the Restricted Group incurring
liability under Environmental Laws.

Section 5.09.    Taxes.
(a)    There is no pending claim for a Tax deficiency or assessment known to any
Loan Party, any Covenant Party or any member of the Restricted Group against any
Loan Party, any Covenant Party or any member of the Restricted Group that would,
individually or in the aggregate, have or is reasonably likely to have a
Material Adverse Effect.
(b)    No Loan Party or Covenant Party is materially overdue in the filing of
any Tax returns required to be filed by it (where such late filing might result
in any material fine or penalty on it) and it has paid within any period
required by law all Taxes shown to be due on any Tax returns required to be
filed by it or on any assessments made against it (other than Tax liabilities
being contested by it in good faith and where it has made adequate reserves for
such liabilities), except where such overdue filing, non-payment or claim for
payment, in each case, would not have or not be reasonably likely to have a
Material Adverse Effect.

Section 5.10.    ERISA Compliance.
(a)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Pension Plan and
Multiemployer Plan is in compliance with the applicable provisions of ERISA, the
Code and other applicable federal or state Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur, (ii)
neither any Covenant Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), and (iii) neither any Covenant Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, except, with respect to each of the foregoing clauses of
this Section 5.10(b), as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

Section 5.11.    [Reserved.]

Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No Loan Party, no Covenant Party and no Restricted Subsidiary is engaged
nor will it engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit or Alternative Letter of
Credit will be used for any purpose that violates Regulation U, Regulation T and
Regulation X of the Board.
(b)    No Loan Party or Covenant Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

Section 5.13.    Disclosure.
No report, financial statement, certificate or other written information,
furnished by or on behalf of any Loan Party or Covenant Party (other than
projected financial information, pro forma financial information and information
of a general economic or industry nature) to the Administrative Agent or any
Lender under this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and pro forma
financial information prepared by the Company, the Company represents that such
information was prepared in good faith based upon the assumptions specified
therein or believed to be reasonable at the time of preparation, it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 5.14.    Labor Matters.
Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Covenant Party or member of the Restricted Group that is a Material
Subsidiary pending or, to the knowledge of the Company, threatened and (b) hours
worked by and payments made to employees of the Restricted Group have been in
compliance with the Fair Labor Standards Act of 1938, as amended, or any other
applicable Laws dealing with such matters.

Section 5.15.    Intellectual Property; Etc.
Each Covenant Party and each member of the Restricted Group that is a Material
Subsidiary owns, licenses or possesses the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Company, the operation
of the respective businesses of each Covenant Party and member of the Restricted
Group that is a Material Subsidiary as currently conducted does not infringe
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights is pending
or, to the knowledge of the Company, threatened in writing against any Covenant
Party or any member of the Restricted Group that is a Material Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.16.    Solvency.
As of the Closing Date, the SPV Borrower is, and the Company and its
Subsidiaries on a consolidated basis are, Solvent.

Section 5.17.    [Reserved.]

Section 5.18.    USA Patriot Act, Anti-Corruption Laws and Sanctions.
(a)    To the extent applicable, each Loan Party, each Covenant Party and each
of their Subsidiaries, is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Department of the Treasury (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the USA Patriot Act.
(b)    (i) No part of the proceeds of the Loans (or any Letters of Credit or
Alternative Letters of Credit) will be used directly or, to the knowledge of any
Loan Party, any Covenant Party or any of their Subsidiaries, indirectly, (A) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) or (B) except as would not
reasonably be expected to have a Material Adverse Effect, in violation of any
other Anti-Corruption Laws and (ii) each Loan Party, each Covenant Party and
each of their Subsidiaries and, to the knowledge of any Loan Party, any Covenant
Party or any of their Subsidiaries, their respective directors, officers and
employees, are currently in compliance with (A) the FCPA in all material
respects and (B) except as would not reasonably be expected to have a Material
Adverse Effect, any and other Anti-Corruption Laws.
(c)    (i) No Loan Party, Covenant Party or any of their Subsidiaries will
directly, or to the knowledge of any Loan Party, any Covenant Party or any of
their Subsidiaries, indirectly, use the proceeds of the Loans in violation of
applicable Sanctions or otherwise knowingly make available such proceeds to any
Person for the purpose of financing the activities of any Sanctioned Person,
except to the extent licensed, exempted or otherwise approved by a competent
governmental body responsible for enforcing such Sanctions, (ii) no Loan Party,
Covenant Parties or any of their Subsidiaries, or to the knowledge of each Loan
Party, each Covenant Party or any of their Subsidiaries, their respective
directors, officers or employees or, to the knowledge of the Company, any
controlled Affiliate of the Company or its Subsidiaries that will act in any
capacity in connection with or benefit from any Facility, is a Sanctioned Person
and (iii) no Loan Party, Covenant Party or their Subsidiaries or, to the
knowledge of any Loan Party, any Covenant Party or any of their Subsidiaries,
their respective directors, officers and employees, are in violation of
applicable Sanctions in any material respect.

Section 5.19.    Collateral Documents.
(a)    Except as otherwise contemplated hereby, under any other Loan Documents
or under any Proceeds Loan Finance Documents, the provisions of the Collateral
Documents and the Proceeds Loan Collateral Documents, together with such filings
and other actions required to be taken hereby or by the applicable Collateral
Documents or Proceeds Loan Collateral Documents (including the delivery of
certificates representing securities required to be delivered pursuant to the
applicable Collateral Documents or Proceeds Loan Collateral Documents), are
effective (or will be effective in the case of Collateral Documents or Proceeds
Loan Collateral Documents subsequently entered into pursuant to Section 6.11) to
create in favor of the Secured Parties and/or the applicable Security Agent, as
applicable, except as otherwise provided hereunder, including subject to Liens
permitted by Section 4.12 of Annex II or Annex IV, as applicable, a legal,
valid, enforceable and perfected first priority Lien on all right, title and
interest of the respective Grantor in the Collateral or Proceeds Loan Collateral
described therein.
(b)    Notwithstanding anything herein (including this Section 5.19), in any
other Loan Document or in any Proceeds Loan Finance Document to the contrary, no
representation or warranty is made as to the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest (A) to the extent such
pledge, security interest, perfection or priority is not required pursuant to
the Collateral and Guarantee Requirement or (B) until such pledge, security
interest, perfection or priority is required pursuant to Section 6.11.

Section 5.20.    Telecommunications, Cable and Broadcasting Laws.
Each Covenant Party, to the best of its knowledge and belief, is in compliance
in all material respects with all Telecommunications, Cable and Broadcasting
Laws (but excluding for these purposes only, breaches of Telecommunications,
Cable and Broadcasting Laws which have been expressly waived by the relevant
regulatory authority), in each case, except as would not reasonably be expected
to have a Material Adverse Effect.

ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) hereunder
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit or Alternative Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or Alternative L/C Issuer, as applicable, or such
Letter of Credit or Alternative Letter of Credit has been deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable), then from and after the Effective Date,
the Loan Parties shall, with respect to the covenants set forth in Sections 6.01
and 6.02 and, with respect to the other covenants set forth in this Article VI,
the Covenant Parties shall and shall cause each member of the Restricted Group
to:

Section 6.01.    Company Materials.
The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the other Finance Parties materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Finance
Parties (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties, the Covenant
Parties or any of their Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that so long as the Loan Parties, the Covenant Parties or any of their
Subsidiaries are the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Company Materials that may be
distributed to the Public Lenders and that: (i) all such Company Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (ii)
by marking Company Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Finance Parties to treat such Company Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties, the Covenant Parties or any of
their Subsidiaries, or the respective securities of any of the foregoing for
purposes of United States Federal and state securities laws (provided that, to
the extent such Company Materials constitute Information, they shall be treated
as set forth in Section 10.08); (iii) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agent and the other
Finance Parties shall treat the Company Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrowers shall be
under no obligation to mark the Company Materials “PUBLIC.”

Section 6.02.    Compliance Certificates and other Information.
The Borrowers shall deliver to the Administrative Agent for prompt further
distribution to each Lender:
(a)    no later than five Business Days after the delivery of the financial
statements referred to in Section 4.03(a)(1) and (2) of Annex II and Annex IV,
as applicable, a duly completed Compliance Certificate signed by a Responsible
Officer of the Company;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the Loan
Parties or any member of the Restricted Group files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8, or equivalent) and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant to any other clause of this Section 6.02 (provided, that, to the extent
any such reports or registration statements are filed on the SEC’s website or on
a Parent’s website, such documents shall be deemed to be delivered to the
Administrative Agent);
(c)    promptly after the furnishing thereof, in connection with any
Indebtedness of Loan Parties or any member of the Restricted Group in a
principal amount in excess of the Threshold Amount, copies of any material
notices received by any Loan Party or Covenant Party (other than in the ordinary
course) or material statements or material reports furnished to the holders of
such Indebtedness generally (other than in the ordinary course or in connection
with any board observer or similar rights) of the Loan Parties or any member of
the Restricted Group and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02; provided that, to the extent
any such notices, statements or reports are filed on the SEC’s website or on a
Parent’s website, such documents shall be deemed to be delivered to the
Administrative Agent;
(d)    together with the delivery of each annual Compliance Certificate pursuant
to Section 6.02(a), a list of each Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate (to the extent that there have been any
changes in the identity or status of any Subsidiary as an Unrestricted
Subsidiary since the later of the Effective Date and the most recent list
provided); and
(e)    promptly, such additional information as the Administrative Agent or any
Lender through the Administrative Agent may from time to time reasonably request
(i) regarding the business, legal, financial or corporate affairs of the Loan
Parties or any member of the Restricted Group, or compliance with the terms of
the Loan Documents, or (ii) for the purposes of applicable “know your customer”
and anti-money laundering rules and regulations (including, for the avoidance of
doubt, the Beneficial Ownership Regulation and the USA Patriot Act).

Section 6.03.    Notices.
Promptly after a Responsible Officer of a Loan Party or Covenant Party has
obtained actual knowledge thereof, such Loan Party or Covenant Party shall
notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and
(c)    of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against any Loan Party or any member of the Restricted Group, that could in each
case reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of such Loan Party or Covenant Party, as
applicable, (i) that such notice is being delivered pursuant to Section 6.03(a),
(b) or (c) (as applicable) and (ii) setting forth details of the occurrence
referred to therein and stating what action the Loan Party or Covenant Party, as
applicable, has taken and proposes to take with respect thereto.

Section 6.04.    Payment of Taxes.
Each Loan Party shall, and each Covenant Party shall and shall cause each member
of the Restricted Group to, pay, discharge or otherwise satisfy, as the same
shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (b) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Section 6.05.    Preservation of Existence, Etc.
Each Loan Party shall, and each Covenant Party shall cause each member of the
Restricted Group to:
(a)    preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises material to the ordinary conduct of its business,
except, in the case of Section 6.05(a) or (b), to the extent (i) that failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) pursuant to any merger,
consolidation, liquidation, dissolution or Asset Disposition permitted in Annex
II or Annex IV, as applicable.

Section 6.06.    Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Covenant Party
shall, and shall cause each member of the Restricted Group to, maintain,
preserve and protect all of its properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

Section 6.07.    Maintenance of Insurance.
Each Covenant Party shall, and shall cause each member of the Restricted Group
to, maintain with insurance companies that the Company believes (in the good
faith judgment of its management) are reputable at the time the relevant
coverage is placed or renewed, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Restricted Group) as are customarily carried under similar circumstances by such
other Persons.

Section 6.08.    Compliance with Laws.
Each Loan Party shall, and each Covenant Party shall and shall cause each member
of the Restricted Group to, comply in all respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith would not have
or could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 6.09.    Books and Records.
Each Loan Party shall, and each Covenant Party shall cause each member of the
Restricted Group to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP or Local GAAP, as applicable, and which reflect all
material financial transactions and matters involving the assets and business of
such Loan Party, such Covenant Party or such member of the Restricted Group, as
the case may be (it being understood and agreed that certain Non-U.S.
Subsidiaries maintain individual books and records in conformity with generally
accepted accounting principles in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

Section 6.10.    Inspection Rights.
While an Event of Default is continuing or if the Administrative Agent has
reasonable grounds to believe that an Event of Default may exist and at other
times if the Administrative Agent has reasonable grounds for such request, any
Loan Party or any Covenant Party shall permit, upon reasonable prior notice to
such Loan Party or Covenant Party, as applicable, the Administrative Agent and
accountants or other professional advisers and independent contractors of the
Administrative Agent to:
(a)    visit and inspect the properties of any Loan Party or any member of the
Restricted Group during normal business hours;
(b)    inspect its books and records other than records which the relevant Loan
Party or member of the Restricted Group is prohibited by Law or contract from
disclosing to the Administrative Agent; and
(c)    discuss with its principal officers and auditors its business, assets,
liabilities, financial position, results of operations and business prospects;
provided that (i) any such discussion with auditors shall only be on the basis
of the audited financial statements of the Loan Parties or any member of the
Restricted Group and any compliance certificates issued by such auditors and
(ii) representatives of the Loan Parties or any member of the Restricted Group
shall be entitled to be present at any such discussion with the auditors.

Section 6.11.    Additional Collateral; Additional Guarantors.
At the Borrowers’ expense, subject to the limitations and exceptions of this
Agreement, including the provisions of the Collateral and Guarantee Requirement
and any applicable limitation in any applicable Collateral Document or Proceeds
Loan Collateral Document, each Loan Party shall, and the Company shall and shall
cause each member of the Restricted Group to, take all action necessary or
reasonably requested by the Administrative Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including in relation to
any provision of this Agreement which requires the Loan Parties or any member of
the Restricted Group to deliver a Collateral Document or Proceeds Loan
Collateral Document for the purposes of granting any guarantee or Collateral for
the benefit of the Secured Parties or Proceeds Loan Collateral for the benefit
of the Group Security Agent and the Administrative Agent and/or the Security
Agent agrees to execute, as soon as reasonably practicable, any such guarantee
or Collateral Document which is presented to it for execution.

Section 6.12.    Compliance with Environmental Laws.
(a)    Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Covenant Party shall, and shall cause each member of the
Restricted Group to: (i) comply, and take all reasonable actions to cause all
lessees and other Persons operating or occupying its properties to comply with
all Environmental Laws and Environmental Permits; (ii) obtain and renew all
Environmental Permits necessary for its operations and properties; and (iii) in
each case to the extent any member of the Restricted Group is required by
Environmental Laws, conduct any investigation, remedial or other corrective
action necessary to address Hazardous Materials at any property or facility in
accordance with Environmental Laws.
(b)    The Covenant Parties shall, and shall cause each member of the Restricted
Group to, promptly notify the Administrative Agent of any Environmental
Liabilities or claims (to the best of such Covenant Party’s or member of the
Restricted Group’s knowledge and belief) pending or threatened against it which
has or is reasonably likely to have a Material Adverse Effect.
(c)    No Covenant Party shall, and the Covenant Parties shall not permit any
member of the Restricted Group to, permit or allow to occur any discharge,
release, leak, migration or other escape of any Hazardous Materials into the
Environment on, under or from any property owned, leased, occupied or controlled
by it, where such discharge, release, leak, migration or escape has or is
reasonably likely to have a Material Adverse Effect.

Section 6.13.    Further Assurances.
(a)    Promptly upon reasonable request by the Administrative Agent and/or the
applicable Security Agent (as applicable), the Loan Parties and/or Covenant
Parties shall (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Collateral Document,
any Proceeds Loan Collateral Document or other document or instrument relating
to any Collateral or Proceeds Loan Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent and/or the applicable Security Agent (as
applicable) may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents and the Proceeds Loan
Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement.
(b)    In relation to any provision of this Agreement which requires the Loan
Parties or any member of the Restricted Group to deliver a Collateral Document
or Proceeds Loan Collateral Document for the purposes of granting any Guaranty,
Collateral or Proceeds Loan Collateral, the Administrative Agent and/or the
applicable Security Agent (as applicable) agrees to execute, as soon as
reasonably practicable, any such guarantee, Collateral Document or Proceeds Loan
Collateral Document in agreed form which is presented to it for execution.

Section 6.14.    Designation of Subsidiaries.
The Company may at any time after the Effective Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary, in accordance with the provisions set forth in, prior to
the SPV Structure Termination Date, Annex I and Annex II and, on or after the
SPV Structure Termination Date, Annex III and Annex IV.

Section 6.15.    Use of Proceeds.
Each Borrower shall use the proceeds of any Borrowing, Letter of Credit or
Alternative Letter of Credit for any purpose not otherwise prohibited under this
Agreement, including (a) with respect to the Initial Term Loans, to finance the
Refinancing and the Acquisition, including depositing the Acquisition Escrow
Proceeds Funded Amount in the Acquisition Escrow Account and making one or more
Proceeds Loans, and to pay fees, costs, expenses and other amounts in connection
therewith, (b) to finance the repayment of outstanding indebtedness of the Loan
Parties or the Restricted Group, including accrued and unpaid interest and any
prepayment fees and other related fees, (c) to finance ongoing working capital
requirements, (d) for any general corporate purposes, and (e) to cover fees,
costs, expenses and other amounts in connection with the Facilities or other
transactions related thereto or any of the foregoing.

Section 6.16.    [Reserved.]

Section 6.17.    Subordinated Shareholder Loans.
No later than 45 days following the Incurrence by any member of the Restricted
Group of any Subordinated Shareholder Loan (or such longer period as the
Administrative Agent may agree in its discretion), the Company or such member of
the Restricted Group will cause each creditor in respect of any such
Indebtedness to enter into a Pledge Agreement, in substantially the form
attached as Exhibit F-3, with respect to such Indebtedness.

Section 6.18.    Maintenance of Intellectual Property.
Except as otherwise permitted by this Agreement, each Covenant Party shall, and
shall cause each member of the Restricted Group to:
(a)    make such registrations and pay such fees and similar amounts as are
necessary to keep the registered Intellectual Property owned by any member of
the Restricted Group and which is material to the conduct of the business of the
Restricted Group as a whole from time to time;
(b)    take such steps as are necessary and commercially reasonable (including
the institution of legal proceedings) to prevent third parties infringing those
Intellectual Property referred to in Section 6.19(a) and (without prejudice to
Section 6.19(a)) take such other steps as are reasonably practicable to maintain
and preserve its interests in those rights, except where failure to do so will
not have or be reasonably likely to have a Material Adverse Effect; and
(c)    ensure that any license arrangements in respect of the Intellectual
Property referred to in Section 6.19(a) entered into with any third party are
entered into on arm’s length terms and in the ordinary course of business (which
shall include, for the avoidance of doubt, any such licensing arrangements
entered into in connection with outsourcing on normal commercial terms) and will
not have or be reasonably likely to have a Material Adverse Effect.

Section 6.19.    Change in Accounting Practices.
(a)    The Company shall notify the Administrative Agent if it elects to make
one or more changes in any material accounting policies, practices or procedures
whether resulting from the Company’s decision at any time to adopt IFRS or
otherwise and, in such event the Company shall provide, at the time of such
notice, in respect of any change in the basis upon which the financial
information required to be delivered under Section 4.03(a)(1) or (2) of Annex II
or Annex IV, as applicable, is prepared, either (i) a statement (providing
reasonable detail) confirming the changes would have no material effect on the
operation of the Consolidated Net Leverage Ratio or Consolidated Senior Secured
Net Leverage Ratio or (ii) a description of the changes and the adjustments that
would be required to be made to that financial information in order to cause
them to reflect the accounting policies, practices or procedures prior to such
change and sufficient information, in such detail and format as may be
reasonably required by the Administrative Agent, to enable the Lenders to make a
comparison between the financial positions indicated by that financial
information and by the financial information required to be delivered under
Section 4.03(a)(1) and (2) of Annex II or Annex IV, as applicable. Following the
delivery of any such notice, the Required Lenders shall have the right to
request, and following any such request the Company shall use commercially
reasonable efforts to provide, the statement contemplated by clause (i) of the
immediately preceding sentence or the description contemplated by clause (ii) of
the immediately preceding sentence, as applicable, relating to the financial
information required to be delivered under Section 4.03(a)(1) or (2) of Annex II
or Annex IV, as applicable, for the most recently completed quarter.
(b)    In the event of any changes to any member of the Restricted Group’s
accounting policies, practices or procedures other than resulting from the
Company’s decision at any time to adopt IFRS, if the Company notifies the
Administrative Agent that it is no longer practicable to test compliance with
the Consolidated Net Leverage Ratio and Consolidated Senior Secured Net Leverage
Ratio against the financial information required to be delivered pursuant to
Section 4.03(a)(1) or (2) of Annex II or Annex IV, as applicable:
(i)    the Administrative Agent and the Company shall enter into negotiations
with a view to agreeing upon an alternative definitions of “Consolidated Net
Leverage Ratio” and “Consolidated Senior Secured Net Leverage Ratio” in order to
maintain a consistent basis for such financial covenants (and for approval by
the Required Lenders);
(ii)    if the Administrative Agent and the Company agree upon an alternative
definitions of “Consolidated Net Leverage Ratio” and “Consolidated Senior
Secured Net Leverage Ratio” that is acceptable to the Required Lenders, such
alternative financial covenants shall be binding on all parties hereto; and
(iii)    if, after three months following the date of the notice given to the
Administrative Agent pursuant to this Section 6.20(b), the Administrative Agent
and the Company cannot agree upon alternative financial covenants that are
acceptable to the Required Lenders, the Administrative Agent shall refer the
matter to any of the Auditors as may be agreed between the Company and the
Administrative Agent for determination of the adjustments required to be made to
such financial information or the calculation of such ratios to take account of
such change, such determination to be binding on the parties hereto; provided
that pending such determination (but not thereafter) the Company shall continue
to prepare financial information and calculate such covenants in accordance with
Section 6.19(a) above.
(c)    In the event of any changes to such accounting policies, practices or
procedures resulting from the Company’s decision at any time to adopt IFRS, if
the Company notifies the Administrative Agent that it is no longer practicable
to test compliance with the Consolidated Net Leverage Ratio or Consolidated
Senior Secured Net Leverage Ratio against the financial information required to
be delivered pursuant to Section 4.03(a)(1) or (2) of Annex II or Annex IV, as
applicable:
(i)    the Company shall provide the Administrative Agent with (A) revised
financial covenant ratio levels to replace those contained in the Financial
Covenant and for purposes of determining compliance with any provision of this
Agreement (including Annex II or Annex IV, as applicable) by reference to the
Consolidated Net Leverage Ratio or Consolidated Senior Secured Net Leverage
Ratio (the “Revised Ratios”) and (B) relevant financial covenant definitions to
replace those contained in Annex I (the “Revised Definitions”), in each case
resulting from the adoption of IFRS by the Company and that are substantially
equivalent to the financial covenant ratio levels and definitions in existence
at such time on the basis of GAAP, as confirmed by a report of a reputable
accounting firm; and
(ii)    the Revised Ratios and Revised Definitions shall become effective, and
this Agreement shall be amended accordingly to reflect such amendments without
any further consents from any Lender, if the Administrative Agent (acting on the
instructions of the Required Lenders) has not objected (acting reasonably) to
the implementation of the Revised Ratios and Revised Definitions within 60 days
following the date on which the Revised Ratios and Revised Definitions are
provided to the Administrative Agent pursuant to this Section 6.20(c); provided
that, if at any time after the Company has adopted IFRS, it then elects to adopt
GAAP, then this Agreement shall, immediately upon such election, be amended to
reflect such amendments without any further consents by any Finance Party to
implement a deletion of the Revised Ratio and Revised Definitions and to
reinstate the financial covenant ratio levels contained in the Financial
Covenant and for purposes of determining compliance with any provision of this
Agreement (including Annex II or Annex IV, as applicable) by reference to the
Consolidated Net Leverage Ratio or Consolidated Senior Secured Net Leverage
Ratio and the relevant financial covenant definitions contained in Annex I or
Annex III, as applicable, in each case, as at the Effective Date (updated to
reflect any other amendments made since the Effective Date) subject to any
amendments in accordance with Sections 6.20(a) and (b).

Section 6.20.    “Know Your Client” Checks.
(a)    If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any applicable Law or regulation made after
the date of this Agreement, (ii) any change in the status of a Loan Party or a
Covenant Party or the composition of the shareholders of a Loan Party or a
Covenant Party after the date of this Agreement, or (iii) a proposed assignment
or transfer by a Lender of any of its rights and/or obligations under this
Agreement to a party that is not a Lender prior to such assignment or transfer,
obliges the Administrative Agent or any Lender (or, in the case of clause (iii),
any prospective new Lender) to comply with “know your client” or similar
reasonable identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party and each Covenant
Party shall promptly (or within the time period specified in Section 6.16, if
applicable) upon the request of the Administrative Agent or any Lender (through
the Administrative Agent) supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Administrative Agent (for
itself or on behalf of any Lender) or any Lender (through the Administrative
Agent and for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in clause (iii) above,
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your client” or other similar checks under all applicable
Laws and regulations pursuant to the transactions contemplated in the Loan
Documents.
(b)    Each Lender shall promptly upon the request of the Administrative Agent
supply, or cause the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your client” or other similar checks under all applicable Laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
(c)    The Loan Parties shall, by not less than five Business Days prior written
notice to the Administrative Agent, notify the Administrative Agent (which shall
promptly notify the Lenders) of its intention to request that any person becomes
an Additional Borrower or Additional Guarantor.
(d)    Following the giving of any notice pursuant to Section 6.21(c), if the
joinder of such Additional Borrower or Additional Guarantor obliges the
Administrative Agent or any Lender to comply with “know your client” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Loan Parties shall promptly upon the request of
the Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or on behalf of any prospective new Lender) in order for the
Administrative Agent or such Lender or any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your client” or other
similar checks under all applicable Laws and regulations pursuant to the joinder
of such Person to this Agreement as an Additional Borrower or Additional
Guarantor.

Section 6.21.    Maintenance of Ratings.
The Company shall use commercially reasonable efforts to have the Term Loans
hereunder publicly rated by any two of S&P, Moody’s and Fitch (but shall not be
required to maintain any specific ratings level).

Section 6.22.    SPV Structure Termination.
(a)    The Company shall give the Administrative Agent and the Security Agent at
least 3 Business Days’ written notice prior to effecting any proposal to effect
the SPV Structure Termination.
(b)    Following delivery of a notice by the Company in accordance with Section
6.23(a) above:
(i)    the Security Agent shall (and it is hereby authorized by the other
Finance Parties without the need for any further consent or notification to):
(A)    at the request of and cost of the Company execute such documents as may
be required to release any assets constituting SPV Collateral from security
interests constituted by any relevant Collateral Document; and
(B)    resign as a party to this Agreement by delivering a notice to that effect
in accordance with this Agreement to the Administrative Agent and the Company;
(ii)    if there will be Commitments or Outstanding Amounts under this Agreement
after the SPV Structure Termination Date:
(A)    the Company shall:
(1)    deliver to the Administrative Agent a duly executed copy of a written
notice from the Company to each Agent (as defined in any Intercreditor
Agreement) which is a party to such Intercreditor Agreement on such date
designating the Liabilities (as defined in the applicable Intercreditor
Agreement) under this Agreement as Pari Passu Debt (as defined in the applicable
Intercreditor Agreement);
(2)    procure that members of the Restricted Group accede to this Agreement as
Borrowers or Guarantors in accordance with Section 10.21 such that the Company
is able to give the confirmation in clause (4) below;
(3)    procure that Collateral Documents are entered into such that the Company
is able to give the confirmation at paragraph (4) below;
(4)    deliver to the Administrative Agent a certificate signed by a Responsible
Officer of the Company confirming that the Collateral and Guarantee Requirement
is satisfied by reference to the annual financial statements relating to the
Restricted Group most recently delivered pursuant to Section 4.03(a)(1) of Annex
II; and
(5)    procure that the Group Security Agent accedes to this Agreement by
executing and delivering to the Administrative Agent an accession agreement.
(B)    each Lender hereby irrevocably authorizes and appoints the Administrative
Agent to act on its behalf and perform the duties and exercise the rights,
powers and discretions that are specifically provided to Pari Passu Creditors
under (and as defined in) any applicable Intercreditor Agreement, and upon the
Administrative Agent so acceding to any such Intercreditor Agreement on the
behalf of each Lender, each Lender will be bound by all of the terms and
provisions of such Intercreditor Agreement applicable to Pari Passu Creditors as
if it were a direct party to such Intercreditor Agreement; and
(C)    the Administrative Agent shall (without the further consent of any
Lender), and is hereby irrevocably authorized to, accede to any Intercreditor
Agreement as a Pari Passu Representative (as defined in the applicable
Intercreditor Agreement) in accordance such Intercreditor Agreement and be bound
in accordance with the terms thereof;
(iii)    the SPV Borrower, the Administrative Agent and the Security Agent, as
applicable, shall (and are hereby authorized by the other Finance Parties to)
release the members of the Restricted Group that are party to any Covenant
Agreement from all of their obligations and liabilities under such documents;
and
(iv)    the SPV Borrower, the Administrative Agent and the Security Agent, as
applicable, shall (and are hereby authorized by the other Finance Parties to)
release the obligations of each Obligor (as defined in the Proceeds Loan
Agreement) in its capacity as a guarantor or borrower under the Proceeds Loan
Agreement, release each member of the Restricted Group and each other Grantor
from its obligations under the Proceeds Loan Collateral Documents, and release
any assets constituting Proceeds Loan Collateral from Security Interests
constituted by any relevant Proceeds Loan Collateral Document.

ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) hereunder
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit or Alternative Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or Alternative L/C Issuer, as applicable, or such
Letter of Credit or Alternative Letter of Credit has been deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable), then from and after the Effective Date:

Section 7.01.    Annex II and Annex IV.
(a)    Prior to the SPV Structure Termination Date, each Loan Party and each
Covenant Party shall, and, to the extent provided below and in Annex II , each
Covenant Party shall cause each member of the Restricted Group to, comply with
the covenants set forth in Annex II to this Agreement.
(b)    On or after the SPV Structure Termination Date, each Loan Party shall,
and, to the extent provided below and in Annex IV, shall cause each member of
the Restricted Group to, comply with the covenants set forth in Annex IV to this
Agreement.

Section 7.02.    Financial Covenant.
(a)    Subject to Section 8.04, the Company shall not permit, as of any
Compliance Date, (i) the Consolidated Net Leverage Ratio for the relevant Test
Period to exceed 5.50 to 1.00 and (ii) the Consolidated Senior Secured Net
Leverage Ratio for the relevant Test Period to exceed 5.00 to 1.00, in each case
as of such Compliance Date (the “Financial Covenant”).
(b)    If the Financial Covenant has been breached as of a Compliance Date (the
“First Compliance Date”) but is complied with when tested on the next Compliance
Date (the “Second Compliance Date”), then, the prior breach of the Financial
Covenant or any Event of Default arising therefrom shall not (or shall be deemed
to not) directly or indirectly constitute, or result in, a breach of any
representation, warranty, undertaking or other term in the Loan Documents or a
Default or an Event of Default (the “Second Compliance Date Deemed Cure”) unless
the Administrative Agent has taken any acceleration action under Section 8.02
before the delivery of the financial statements in respect of the Second
Compliance Date.
(c)    If there is a dispute as to any interpretation of or computation for the
Financial Covenant, the interpretation or computation of the Auditors of the
Company shall prevail.
(d)    The provisions of this Section 7.02 are for the benefit of the Financial
Covenant Commitments only, and the Required Financial Covenant Lenders may
amend, waive or otherwise modify this Section 7.02 or the defined terms used for
purposes of this Section 7.02 or waive any Default or Event of Default resulting
from a breach of this Section 7.02 without the consent of any Lenders other than
the Required Financial Covenant Lenders to the extent provided in and in
accordance with the provisions of Section 10.01(a).

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

Section 8.01.    Events of Default.
Any of the following from and after the Effective Date shall constitute an event
of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) within three Business Days
after the same becomes due, when and as required to be paid herein, any amount
of principal of any Loan, or (ii) within five Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or
(b)    Specific Covenants.
(i)    Prior to the SPV Structure Termination Date, any Loan Party or Covenant
Party fails to perform or observe any term, covenant or agreement contained in
any of Sections 4.07, 4.09, 4.10, 4.11, 4.12 or 4.15 of Annex II; or
(ii)    On or after the SPV Structure Termination Date, any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
4.07, 4.09, 4.10, 4.11, 4.12 or 4.15 of Annex IV; or
(c)    Other Defaults.
(i)    Any Loan Party or Covenant Party fails to perform or observe any term,
covenant or agreement contained in, prior to the SPV Structure Termination Date,
Section 4.03 of Annex II (as relates to delivery of financial information), or,
on or after the SPV Structure Termination Date, Section 4.03 of Annex IV (as
relates to delivery of financial information), or Section 6.02 of this Agreement
and such failure continues for 90 days after the earlier of (A) receipt by the
Borrowers of written notice thereof from the Administrative Agent and (B) such
Loan Party or Covenant Party, as applicable, becoming aware of that failure to
comply;
(ii)    Any Loan Party or Covenant Party fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a), Section 8.01(b)
or Section 8.01(c)(iii)), contained in any Loan Document or Proceeds Loan
Finance Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (A) receipt by the Borrowers of
written notice thereof from the Administrative Agent and (B) such Loan Party or
Covenant Party, as applicable, becoming aware of that failure to comply;
(iii)    Any Covenant Party fails to perform, observe or comply with the
Financial Covenant and such failure to perform, observe or comply has not been
cured pursuant to Section 8.04; provided that the failure to comply with the
Financial Covenant shall not constitute an Event of Default with respect to any
Loans or Commitments that are not Financial Covenant Commitments or Loans made
under Financial Covenant Commitments, unless and until the Required Financial
Covenant Lenders take, or direct the Administrative Agent to take, action in
accordance with Section 8.02 as a result of such failure to comply with the
Financial Covenant and such action has not been rescinded on or before such
date; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party or
Covenant Party herein, in any other Loan Document or Proceeds Loan Finance
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect in any material respect (or, with respect to any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language, in any respect (after giving effect to any
qualification therein)) when made or deemed made and, in the event that such
representation or warranty is capable of remedy, the misrepresentation is not
remedied within 30 days after the earlier of (i) receipt by the Borrowers of
written notice thereof from the Administrative Agent and (ii) such Loan Party or
Covenant Party, as applicable, becoming aware of that misrepresentation; or
(e)    Cross-Default.
(i)    Subject to clause (iii) below, (A) any Indebtedness of any Loan Party or
any member of the Restricted Group is not paid when due or within any originally
applicable grace period, (B) any Indebtedness of any Loan Party or any member of
the Restricted Group becomes prematurely due and payable or is placed on demand,
in each case as a result of an event of default (howsoever described) under the
document relating to that Indebtedness, or (C) any Indebtedness of a Loan Party
or any member of the Restricted Group becomes capable of being declared
prematurely due and payable or placed on demand, in each case as a result of an
event of default (howsoever described) under the document relating to that
Indebtedness;
(ii)    It shall not be an Event of Default under this Section 8.01(e): (A)
where the aggregate principal amount (or, if the relevant Indebtedness relates
to an Interest Rate Agreement, Commodity Agreement or Currency Agreement, the
amount or value (as applicable)) of all Indebtedness to which any event
specified in Section 8.01(e)(i) relates is less than the Threshold Amount or the
equivalent in other currencies; (B) if the circumstance which would otherwise
have caused an Event of Default under this Section 8.01(e) is being contested in
good faith by appropriate action; (C) if the relevant Indebtedness is
Cash-Collateralized and such cash is available for application in satisfaction
of such Indebtedness; (D) [Reserved]; (E) if such Indebtedness is owed by one
Loan Party to another or one member of the Restricted Group to another member of
the Restricted Group; or (F) with respect to any Loans or Commitments that are
not Financial Covenant Commitments or Loans made under Financial Covenant
Commitments as a result of any failure to comply with the Financial Covenant
unless and until the Required Financial Covenant Lenders take, or direct the
Administrative Agent to take, action in accordance with Section 8.02 as a result
of such failure to comply with the Financial Covenant; or
(f)    Insolvency Proceedings, Etc.
(i) Prior to the SPV Structure Termination Date, any Loan Party, or any Covenant
Party that is a Material Subsidiary, and (ii) on or after the SPV Structure
Termination Date, any Borrower or any other Loan Party that is a Material
Subsidiary, institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding, in each case of this Section 8.01(f)(i), except as a
result of, or in connection with, any Solvent Liquidation; or
(g)    Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any part of the property of (i) prior
to the SPV Structure Termination Date, the Loan Parties, taken as a whole, or
the Restricted Group, taken as a whole and (ii) on and after the SPV Structure
Termination Date the Restricted Group, taken as a whole, and which, in each
case, could reasonably be expected to result in a Material Adverse Effect and
such writ or warrant of attachment is not released, vacated or fully bonded
within 60 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party, Covenant Party or any
Restricted Subsidiary that is a Material Subsidiary, a final non-appealable
judgment and order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
denied coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of 60
consecutive days; or
(i)    Invalidity of Loan Documents and Proceeds Loan Finance Documents.
(A) Any material provision of any Loan Document or Proceeds Loan Finance
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted as an SPV Asset Disposition, an Asset Disposition and
under Section 4.15 of Annex II or Annex IV, as applicable) or as a result of
acts or omissions by the Administrative Agent or any Lender or the satisfaction
in full of all the Obligations (other than contingent reimbursement or
indemnification obligations), ceases to be in full force and effect, or (B) any
Loan Party or Covenant Party contests in writing the validity or enforceability
of any provision of any Loan Document or Proceeds Loan Finance Document or the
validity or priority of a Lien as required by the Collateral Documents or
Proceeds Loan Collateral Documents on a material portion of the Collateral or
Proceeds Loan Collateral, as applicable, or (C) any Loan Party or Covenant Party
denies in writing that it has any or further liability or obligation under any
Loan Document or Proceeds Loan Finance Documents (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document or
Proceeds Loan Finance Documents; or
(j)    [Reserved]; or
(k)    Collateral Documents and Proceeds Loan Collateral Documents. (i) Any
Collateral Document or Proceeds Loan Collateral Document after delivery thereof
pursuant to Section 6.11, Section 6.13, Section 6.16 or Section 6.18 shall for
any reason (other than pursuant to the terms hereof or thereof including as a
result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
or Proceeds Loan Collateral Document on and security interest in any material
portion of the Collateral or Proceeds Loan Collateral purported to be covered
thereby, to the extent such Collateral or Proceeds Loan Collateral, as
applicable, has a fair market value in excess of $75.0 million, subject to Liens
permitted under Section 4.12 of Annex II or Annex IV, as applicable, except to
the extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the
Administrative Agent and/or the applicable Security Agent (as applicable) to
maintain possession of certificates actually delivered to it representing
securities pledged or mortgaged under the Collateral Documents or Proceeds Loan
Collateral Documents or to file Uniform Commercial Code continuation statements
or (ii) any Lien created or purported to be created by the Collateral Documents
or Proceeds Loan Collateral Documents (to the extent relating to Collateral or
Proceeds Loan Collateral having a fair market value in excess of $75.0 million)
shall cease to have the lien priority established or purported to be established
by any Collateral Sharing Agreement or any Intercreditor Agreement, as
applicable; or
(l)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Covenant Party or an ERISA Affiliate in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) a Covenant Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect;
provided, that: during the Clean-up Period in respect of any acquisition or
Investment permitted under this Agreement, references to any Loan Party, any
Covenant Party, any member of the Restricted Group or a Material Subsidiary in
Section 8.01(b), Section 8.01(c)(i), Section 8.01(c)(ii) or Section 8.01(d) will
not include any entity or assets that have been acquired pursuant to an
acquisition or Investment permitted under this Agreement if the relevant event
or circumstance that would, but for the operation of this proviso, constitute a
breach of the representations and warranties or a breach of the covenants or a
potential or actual Event of Default (A) existed prior to the date of such
acquisition or Investment permitted under this Agreement, (B) is capable of
remedy during such Clean-Up Period and reasonable steps are being taken, having
become aware of such event or circumstance, to ensure that such event or
circumstance is being remedied, (C) was not procured or approved by any Loan
Party, any Covenant Party or any other member of the Restricted Group and (D)
has not resulted in or could not be reasonably be expected to result in a
Material Adverse Effect.

Section 8.02.    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers or Alternative L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligations shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the applicable Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to a Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers or Alternative L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of the applicable
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 8.02 at the request of the Required Financial Covenant
Lenders (as opposed to Required Lenders).

Section 8.03.    Application of Funds.
Except as may be otherwise provided in any applicable Refinancing Amendment with
respect to Obligations under the applicable Refinancing Term Loans (in each
case, which shall not be more favorable to the holders of such Loans than the
allocation described below) and subject to the applicable Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings, Alternative L/C Borrowings, and
any fees, premiums and scheduled periodic payments due under Treasury Services
Agreements or Secured Hedge Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and Alternative L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of
Alternative Letters of Credit), and any breakage, termination or other payments
under Treasury Services Agreements or Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the applicable Borrower or as otherwise required by applicable Law.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit or Alternative Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit or such Alternative Letters of Credit, as applicable, as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit or
all Alternative Letters of Credit, as applicable, have either been fully drawn
or expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above and, if no Obligations remain outstanding, to
the Borrower.

Section 8.04.    Borrowers’ Right to Cure.
Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:
(a)    For the purpose of determining whether an Event of Default under the
Financial Covenant has occurred, the Company may on one or more occasions
designate any portion of the net cash proceeds from any Subordinated Shareholder
Loans, sale or issuance of Qualified Equity Interests of a member of the
Restricted Group or contribution to the common capital of a member of the
Restricted Group (or from any other contribution to capital or issuance of any
other Equity Interests on terms reasonably satisfactory to the Administrative
Agent) (the “Cure Amount”), at the option of the Company, as an increase to
Consolidated EBITDA or a deduction from the calculation of Indebtedness for the
applicable fiscal quarter; provided that (i) such amounts to be designated are
actually received by such member of the Restricted Group on or after the first
day of such applicable fiscal quarter and on or prior to the 15th Business Day
after the date on which financial statements are required to be delivered with
respect to such applicable fiscal quarter, which shows that the Financial
Covenant has been breached (the “Cure Expiration Date”), (ii) such amounts do
not exceed the aggregate amount necessary to cure any Event of Default under the
Financial Covenant as of such date and (iii) the Company shall have provided
notice to the Administrative Agent on the date such amounts are designated as a
“Cure Amount” (it being understood that to the extent any such notice is
provided in advance of delivery of a Compliance Certificate for the applicable
period, the amount of such net cash proceeds that is designated as the Cure
Amount may be different than the amount necessary to cure any Event of Default
under the Financial Covenant and may be modified, as necessary, in a subsequent
corrected notice delivered on or before the Cure Expiration Date (it being
understood that in any event the final designation of the Cure Amount shall
continue to be subject to the requirements set forth in clauses (i) and (ii)
above)). The Cure Amount used to calculate Consolidated EBITDA or Indebtedness
for one fiscal quarter shall be used and included when calculating Consolidated
EBITDA or Indebtedness of each Test Period that includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.02 (and not pro forma compliance with Section
7.02 that is required by any other provision of this Agreement) and shall not
result in any adjustment to any amounts (including the amount of Indebtedness)
or increase in cash (and shall not be included for purposes of determining
pricing, mandatory prepayments and the availability or amount permitted pursuant
to any covenant under Article VII) with respect to the quarter with respect to
which such Cure Amount was made other than the amount of the Consolidated EBITDA
or Indebtedness referred to in the immediately preceding sentence.
(c)    In furtherance of Section 8.04(a), (i) upon actual receipt and
designation of the Cure Amount by member of the Restricted Group, the Financial
Covenant shall be deemed satisfied and complied with as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply with the Financial Covenant and any Event of Default under the
Financial Covenant (and any other Default arising solely as a result thereof)
shall be deemed not to have occurred for purposes of the Loan Documents, and
(ii) upon delivery to the Administrative Agent prior to the Cure Expiration Date
of a notice from the Company stating its good faith intention to exercise its
right set forth in this Section 8.04, neither the Administrative Agent on or
after the last day of the applicable quarter nor any Lender may exercise any
rights or remedies under Section 8.02 (or under any other Loan Document) on the
basis of any actual or purported Event of Default under the Financial Covenant
(and any other Default as a result thereof) until and unless the Cure Expiration
Date has occurred without the Cure Amount having been received and designated.
(d)    In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised.
(e)    There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

ARTICLE IX    
ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer and Alternative L/C Issuer hereby
irrevocably appoints The Bank of Nova Scotia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Section 9.06 (solely with
respect to the removal and consent rights of the Borrowers set forth therein)
and Section 9.10 (solely with respect to the requirement for execution, filing
and other actions with respect to the Collateral Documents and other collateral
documentation set forth therein)) are solely for the benefit of the
Administrative Agent, the Security Agent, the Lenders and each L/C Issuer and
Alternative L/C Issuer, and no Loan Party or Grantor shall have rights as a
third party beneficiary of any of such provisions.
(b)    The Security Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Hedge Bank) and each L/C Issuer and Alternative L/C Issuer acknowledges and
agrees that, upon becoming a party to this Agreement and any applicable
Collateral Sharing Agreement or Intercreditor Agreement, it shall have appointed
and authorized the Security Agent to act as the agent of such Lender, L/C Issuer
and Alternative L/C Issuer for purposes of (i) acquiring and holding the
security interests under the Collateral Documents for the benefit of the Secured
Parties and (ii) and enforcing any and all Liens on Collateral granted by any of
the Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto, including without limiting the
generality of the foregoing, the Security Agent to (A) execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto (including any Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents, and any such action by the Security
Agent shall bind each Lender, L/C Issuer and Alternative L/C Issuer and (B)
negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each of the
Secured Parties.

Section 9.02.    Rights as a Lender.
The Person serving as the Administrative Agent and/or the Security Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and/or the Security Agent, as applicable, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent and/or the Security Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties, the Covenant Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent and/or the Security Agent hereunder and without any duty to
account therefor to the Lenders.

Section 9.03.    Exculpatory Provisions.
The Administrative Agent and the Security Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent and the Security Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
and/or the Security Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent and/or the Security Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent and/or the Security Agent to
liability or that is contrary to any Loan Document or applicable Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers, the Covenant Parties or any
of their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent and/or the Security Agent or any of their respective
Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
and/or the Security Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct;
(e)    shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent
and/or the Security Agent, as applicable, by a Loan Party, a Covenant Party, a
Lender, an L/C Issuer or an Alternative L/C Issuer; and
(f)    neither the Administrative Agent nor the Security Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Security Agent.

Section 9.04.    Reliance by Administrative Agent and Security Agent.
The Administrative Agent and the Security Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Security Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit or Alternative Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, an L/C Issuer or an Alternative L/C Issuer, the
Administrative Agent and the Security Agent may presume that such condition is
satisfactory to such Lender, L/C Issuer or Alternative L/C Issuer unless the
Administrative Agent and/or the Security Agent, as applicable, shall have
received notice to the contrary from such Lender, L/C Issuer or Alternative L/C
Issuer, prior to the making of such Loan or the issuance, extension, renewal or
increase of such Letter of Credit or Alternative Letter of Credit. The
Administrative Agent and the Security Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05.    Delegation of Duties.
The Administrative Agent and the Security Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents that is a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1 (which may be Affiliates of the Administrative Agent and/or the
Security Agent) appointed by the Administrative Agent and/or the Security Agent,
as applicable. The Administrative Agent, the Security Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX and the confidentiality obligations of the
Administrative Agent and the Security Agent, as applicable, under Section 10.08
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Security Agent, as applicable, and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and/or as Security Agent. The Administrative Agent and
the Security Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
and/or the Security Agent, as applicable, acted with gross negligence or willful
misconduct in the selection of such sub-agent.

Section 9.06.    Resignation of Administrative Agent and Security Agent.
The Administrative Agent and/or the Security Agent may resign as the
Administrative Agent and/or the Security Agent, as applicable, upon ten days’
written notice to the Lenders and the Company; provided that no such notice
period shall be required with respect to the SPV Security Agent’s resignation
pursuant to Section 6.23(b)(i)(B); provided further that if no successor agent
is appointed in accordance with the terms set forth below within such ten-day
period, the Administrative Agent and/or the Security Agent, as applicable, shall
not be permitted to resign until the earlier to occur of (a) the date of the
appointment of the successor agent or (b) the date that is 30 days after the
last day of such ten-day period. If the Administrative Agent and/or the Security
Agent is subject to an Agent-Related Distress Event, the Required Lenders may
remove the Administrative Agent and/or the Security Agent, as applicable, upon
ten days’ notice. Upon the resignation or removal of the Administrative Agent
and/or the Security Agent under this Section 9.06, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders that is a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, which such appointment shall be subject to the consent of the
Company (which consent may be withheld at the Company’s sole discretion) at all
times other than during the existence of an Event of Default under Section
8.01(a) or (f). If no successor agent is appointed by the Required Lenders prior
to the effective date of the resignation or removal of the Administrative Agent
and/or the Security Agent, the retiring or removed Administrative Agent and/or
Security Agent, as applicable, may appoint, after consulting with the Lenders
and Company, a successor agent from among the Lenders that is a “U.S. person”
and a “financial institution” within the meaning of Treasury Regulation Section
1.1441-1; provided that if the Administrative Agent and/or the Security Agent,
as applicable, shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring or removed
Administrative Agent and/or the Security Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent or the
Security Agent on behalf of the Lenders, an L/C Issuer or an Alternative L/C
Issuer under any of the Loan Documents, the retiring or removed Administrative
Agent or Security Agent shall continue to hold such collateral security until
such time as a successor Administrative Agent or Security Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent and/or the Security Agent, as applicable,
shall instead be made by or to each Lender, L/C Issuer or Alternative L/C Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent and/or Security Agent as provided for above in this Section
9.06. So long as no Default or Event of Default has occurred and is continuing,
the Company may in its absolute discretion, by notice to the Administrative
Agent and/or the Security Agent, as applicable, require the Administrative Agent
and/or the Security Agent, as applicable, to resign by giving 15 days’ notice,
in which case the Administrative Agent and/or the Security Agent, as applicable,
shall resign and the Company shall appoint a successor Administrative Agent
and/or Security Agent (without any Lender’s consent). The Company may exercise
such right to replace the Administrative Agent and/or the Security Agent twice
during the life of the Facilities. Upon the acceptance of a successor’s
appointment as Administrative Agent and/or Security Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent and/or
Security Agent. Upon resignation or removal, the retiring or removed
Administrative Agent and/or Security Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable to a successor Administrative Agent and/or Security Agent shall be the
same as those payable to its predecessor on the Effective Date unless otherwise
agreed with such successor. After the retiring Administrative Agent’s or
Security Agent’s resignation or the removed Administrative Agent’s or Security
Agent’s removal hereunder and under the other Loan Documents, the provisions of
this Article IX and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring or removed Administrative Agent and/or Security Agent,
their respective sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and/or Security Agent was acting as Administrative
Agent and/or Security Agent, as applicable, and the retiring or removed
Administrative Agent and/or Security Agent shall continue to be subject to
Section 10.08.
Any resignation by or removal of The Bank of Nova Scotia as Administrative Agent
pursuant to this Section 9.06 shall also constitute its resignation as L/C
Issuer, Alternative L/C Issuer and Swing Line Lender, as applicable. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (A)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, Alternative L/C Issuer
and Swing Line Lender, (B) the retiring L/C Issuer, Alternative L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (C) the successor
L/C Issuer and Alternative L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit or Alternative Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer and Alternative L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer and Alternative
L/C Issuer with respect to such Letters of Credit or Alternative Letters of
Credit.

Section 9.07.    Non-Reliance on Administrative Agent, Security Agent and Other
Lenders.
Each Lender, L/C Issuer and Alternative L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Security
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender, L/C Issuer and
Alternative L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Security Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Section 9.08.    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, the Administrative Agent and/or
the Security Agent, Bookrunners or Arrangers listed on the cover page hereof
shall not have any powers, duties, obligations or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacity as
Administrative Agent and/or Security Agent, as applicable, Lender, L/C Issuer,
Alternative L/C Issuer or (in the case of Section 10.01(g) below) Arranger
hereunder.

Section 9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, but not obligated, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Alternative L/C Issuers and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuers, the Alternative L/C Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due to the
Lenders, the L/C Issuers, the Alternative L/C Issuers and the Administrative
Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, L/C Issuer and Alternative L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the L/C Issuers and the
Alternative L/C Issuers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, L/C
Issuer or the Alternative L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
L/C Issuer or Alternative L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, L/C Issuer or Alternative L/C Issuer
in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent and/or
the Security Agent, at the direction of the Required Lenders, to credit bid all
or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 thereof (and any
successor provisions), or any similar Laws in any other jurisdictions to which a
Loan Party is subject or (ii) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent and/or the Security Agent (whether by judicial
action or otherwise) in accordance with any applicable Law. In connection with
any such credit bid and purchase, the Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or
debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase). In connection with any such bid (A) the
Administrative Agent and/or the Security Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (B) to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent and/or the Security Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 10.01(a) through (h)), (C) the Administrative Agent and/or
the Security Agent shall be authorized to assign the relevant Obligations to any
such acquisition vehicle pro rata by the Lenders, as a result of which each of
the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (D) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 9.10.    Collateral Matters.
Each of the Lenders (including in its capacity as a potential Hedge Bank), L/C
Issuers and Alternative L/C Issuers irrevocably authorize the Administrative
Agent and/or the Security Agent, as applicable:
(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the Secured
Parties, including the Acquisition Escrow Agreement for the benefit of the
Initial Term Lenders;
(b)    to agree, on behalf of the Lenders, to release any Lien on any property
granted under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and (B)
obligations and liabilities which are accrued and payable under Treasury
Services Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) and the
expiration or termination of all Letters of Credit and Alternative Letters of
Credit (other than Letters of Credit or Alternative Letters of Credit that are
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the Administrative Agent and/or the
Security Agent or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and/or the Security Agent
and the relevant L/C Issuer or Alternative L/C Issuer, as applicable, shall have
been made), (ii) at the time the property subject to such Lien is disposed or to
be disposed as part of or in connection with any Asset Disposition permitted
hereunder or under any other Loan Document (other than a lease and other than to
a Person that is a Loan Party), (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Guarantor or an
Additional Borrower, upon resignation of such Additional Borrower pursuant to
Section 10.22 or release of such Guarantor from its obligations under its
Guaranty pursuant to Section 11.09, (v) if such property becomes an Excluded
Asset, (vi) to release and re-take any Lien on Collateral to the extent
otherwise permitted by the terms thereof, (vii) to the extent such release is
required pursuant to the terms of any Intercreditor Agreement, (viii) in
connection with any merger or other transaction permitted by and in compliance
with Section 5.01 of Annex II, or (ix) as a result of, and in connection with,
any Solvent Liquidation; and
(c)    to agree, on behalf of the Lenders, to release or subordinate any Lien on
any property granted to or held by the Administrative Agent and/or the Security
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 4.12 of Annex II or Annex IV to the extent required by the
holder of, or pursuant to the terms of any agreement governing, the obligations
secured by such Liens.
Upon request by the Administrative Agent and/or the Security Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and/or
the Security Agent’s authority to agree to release or subordinate its interest
in particular types or items of property pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent and/or the
Security Agent will (and each Lender irrevocably authorizes the Administrative
Agent and/or the Security Agent, as applicable, to), at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item in accordance with the terms of the
Loan Documents and this Section 9.10.
In relation to any provision of this Agreement which requires the Loan Parties,
a Permitted Affiliate Parent or any member of the Restricted Group to deliver a
Collateral Document for the purposes of granting any Guaranty or Collateral for
the benefit of the Finance Parties, the Security Agent and/or the Administrative
Agent, as applicable, shall execute, as soon as reasonably practicable, any such
guarantee or Collateral Document in agreed form which is presented to it for
execution.
In relation to the Acquisition Escrow Agreement (and any other escrow agreement,
to the extent applicable), the Security Agent acknowledges and agrees that it
shall not take any enforcement action, or provide any instruction, in respect of
the Acquisition Escrow Account, including providing any Notice of Exclusive
Control (as defined therein), unless the Initial Term Loans, in accordance with
Section 8.02, have been automatically accelerated or otherwise declared due and
payable. If the Security Agent shall have taken any enforcement action, or
provided any instruction in respect of the Acquisition Escrow Account, including
providing any Notice of Exclusive Control (as defined therein), and the events
giving rise to such enforcement action, instruction or Notice of Exclusive
Control are cured or waived in accordance with the terms of this Agreement or
any Collateral Sharing Agreement, such enforcement action, instruction or Notice
of Exclusive Control shall be deemed to be revoked and shall have no further
effect between the Security Agent, the SPV Borrower and the Acquisition Escrow
Agent and the Security Agent shall immediately notify the Acquisition Escrow
Agent of the same.

Section 9.11.    Treasury Services Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent and/or the Security Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under any Treasury Services Agreements and
Secured Hedge Agreements unless the Administrative Agent and/or the Security
Agent, as applicable, has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent and/or the
Security Agent, as applicable, may request, from the applicable Hedge Bank, as
the case may be.

Section 9.12.    Withholding Tax Indemnity.
To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within ten days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any L/C Issuer, any Alternative L/C
Issuer and any Swing Line Lender.

Section 9.13.    Collateral Sharing Agreements and Intercreditor Agreements.
(a)    Prior to the SPV Structure Termination Date, the Lenders hereby authorize
the Administrative Agent to enter into any Collateral Sharing Agreement or other
written collateral sharing arrangement permitted under this Agreement and the
Lenders acknowledge that any such Collateral Sharing Agreements or arrangements
will be binding upon the Lenders.
(b)    On or after the SPV Structure Termination Date, the Lenders hereby
authorize the Administrative Agent to enter into any Intercreditor Agreement or
other written intercreditor arrangement permitted under this Agreement and the
Lenders acknowledge that any such Intercreditor Agreements or arrangements will
be binding upon the Lenders.

ARTICLE X    
MISCELLANEOUS

Section 10.01.    Amendments, Etc.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent,
if it has the prior written consent of the Required Lenders, and the Loan
Parties may from time to time agree in writing to amend any Loan Document or to
consent to or waive, prospectively or retrospectively, any of the requirements
of any Loan Document and any amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Loan Parties; provided that any
changes to the Financial Covenant or Section 8.04 and, in each case, any
definition related thereto (as any such definition is used therein but not as
otherwise used in this Agreement or any other Loan Document) or waiver of any
Default or Event of Default resulting from a failure to perform or observe the
Financial Covenant or Section 8.04 shall only require the consent of the
Required Financial Covenant Lenders.
For the avoidance of doubt, any amendments relating to this Agreement shall only
be made in accordance with the provisions of this Agreement and any amendments
relating to an Interest Rate Agreement, Commodity Agreement or Currency
Agreement shall only be made in accordance with the provisions of such Interest
Rate Agreement, Commodity Agreement or Currency Agreement, in each case
notwithstanding any other provisions of the Loan Documents. An amendment,
consent or waiver relating to the following matters (including any technical
consequential amendments relating to such amendment, consent or waiver) may be
made with the prior written consent of each Lender affected thereby and without
the consent of any other Lender:
(i)    without prejudice to Section 2.14, any increase in the principal amount
of any Commitment of such Lender;
(ii)    a reduction in the proportion of any amount received or recovered
(whether by way of set-off, combination of accounts or otherwise) in respect of
any amount due from any Loan Party under this Agreement to which such Lender is
entitled;
(iii)    a decrease in any Applicable Rate for, or the principal amount of, any
Loan, any Letter of Credit or Alternative Letter of Credit or any interest
payment, fees or other amounts due under this Agreement to such Lender from any
Loan Party or any other party to this Agreement;
(iv)    any change in the currency of payment of any amount under the Loan
Documents;
(v)    unless otherwise specified the deferral of the date for payment of any
principal, interest, fee or any other amount due under this Agreement to such
Lender from any Loan Party or any other party to this Agreement;
(vi)    the deferral of any Maturity Date;
(vii)    any reduction to the percentages set forth in the definition of
Required Lenders, Required Financial Covenant Lenders, Required Class Lenders or
any other provision specifying the number of Lenders or proportion of Loans or
Commitments required to take any action under the Loan Documents;
(viii)    a change to this Section 10.01(a) or Section 10.01(d);
(ix)    any change to Section 8.03; or
(i)    any change to Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby.
Notwithstanding the foregoing, a waiver of issuance or release of any or all or
substantially all of the Guarantors under the guarantees, the Covenant Parties
under the guarantees of the Proceeds Loan Agreement, the Collateral under the
Collateral Documents or the Proceeds Loan Collateral under the Proceeds Loan
Collateral Documents (except as expressly permitted by any Collateral Sharing
Agreement, any Intercreditor Agreement or other arrangement permitted under this
Agreement) shall require the consent of Lenders holding more than 90% of the
aggregate Outstanding Amounts and available Commitments.
(b)    The Administrative Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by, and approved in accordance with (if
applicable), this Section 10.01.
(c)    Any amendment or waiver which:
(i)    relates only to the rights or obligations applicable to a particular
Class of Loan or Facility; and
(ii)    does not materially and adversely affect the rights or interests of
Lenders in respect of any other Class of Loan or Facility,
may be made in accordance with this Section 10.01 but as if references in this
Section 10.01 to the specified proportion of Lenders (including, for the
avoidance of doubt, each affected Lender) whose consent would, but for this
Section 10.01(c) be required for that amendment or waiver were to that
proportion of the Lenders participating in that particular Class of Loan or
Facility.
(d)    (e)    Notwithstanding any other provision of this Section 10.01 the
Administrative Agent may at any time without the consent or sanction of the
Lenders, concur with the Borrowers in making any modifications to any Loan
Document; provided that the Administrative Agent is of the opinion (acting
reasonably) that such modification:
(A)    would not be materially prejudicial to the position of any Lender; or
(B)     relates to the implementation of any alternative basis for the
calculation of interest that is binding on all parties in accordance with this
Agreement; or
(C)    is of a formal, minor, operational or technical nature or is to correct a
manifest error, ambiguity, omission, defect or inconsistency; or
(A)    is to effect changes to the Loan Documents that are necessary and
appropriate to effect the offering process set forth in Section 2.05(a)(v); or
(B)    is reasonably necessary for the implementation of the Transactions.
(ii)    Any such modification shall be made on such terms as the Administrative
Agent may reasonably determine, shall be binding upon the Finance Parties, and
shall be notified by the Administrative Agent to the Finance Parties as soon as
practicable thereafter.
(f)    [Reserved.]
(g)    (i) No amendment, waiver or consent shall, unless in writing and signed
by each L/C Issuer or Alternative L/C Issuer, as applicable, in addition to the
Lenders required above, affect the rights or duties of such L/C Issuer or
Alternative L/C Issuer, as applicable, under this Agreement or any Letter of
Credit Application relating to any Letter of Credit or Alternative Letter of
Credit issued or to be issued by it; provided, however, that this Agreement may
be amended to adjust the mechanics related to the issuance of Letters of Credit
and Alternative Letters of Credit, including mechanical changes relating to the
existence of multiple L/C Issuers and Alternative L/C Issuers, with only the
written consent of the Administrative Agent, the applicable L/C Issuer or
Alternative L/C Issuer, as applicable, and the Borrowers so long as the
obligations of the Revolving Credit Lenders of such Class, if any, who have not
executed such amendment, and if applicable the other L/C Issuers or Alternative
L/C Issuers, if any, who have not executed such amendment, are not adversely
affected thereby; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lenders in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lenders under this Agreement;
provided, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lenders and the Borrowers so long as the obligations of
the Revolving Credit Lenders of such Class, if any, who have not executed such
amendment are not adversely affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; and (iv) Section 10.07(g) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any such Defaulting Lender may not be increased or extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting Lender to a greater extent than
other affected Lenders shall require the consent of such Defaulting Lender and
(z) the consent of any Defaulting Lender shall be required in respect of any
amendments referred to in the final paragraph of Section 10.01(a).
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to Collateral Sharing Agreement any Intercreditor
Agreement or other arrangement permitted under this Agreement (i) that is for
the purpose of adding the holders (or a representative of the holders) of
Additional Facilities or other Indebtedness permitted to be Incurred hereunder
as parties thereto, as expressly contemplated by the terms thereof (it being
understood that any such amendment or supplement may make such other changes
thereto as, in the good faith determination of the Administrative Agent, are
required to effectuate the foregoing; provided that such other changes are not
adverse, in any material respect, to the interests of the Lenders) or (ii) that
is expressly contemplated by any Collateral Sharing Agreement, any Intercreditor
Agreement or any other arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more Additional Facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, Revolving Credit Loans, Swing Line Loans and L/C Obligations and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Financial Covenant Lenders or Required Class Lenders, as
applicable.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the applicable Borrower and the Administrative Agent may enter into
any Refinancing Amendment in accordance with Section 2.15 and any Extension
Amendment in accordance with Section 2.16, and such Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Replaced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing
(except by virtue of amortization or prepayment of the Replaced Term Loans prior
to the time of such Incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities, omissions or defects, or (iii) to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary in this Agreement, where a request for
a waiver of, or an amendment to, any provision of any Loan Document has been
sent by the Administrative Agent to the Lenders at the request of a Loan Party,
each Lender that does not respond to such request for waiver or amendment within
ten Business Days after receipt by it of such request (or within such other
period as the Administrative Agent and the Borrowers shall specify), shall be
excluded from the calculation in determining whether the requisite level of
consent to such waiver or amendment was granted.
Notwithstanding anything to the contrary in the Loan Documents, a Finance Party
may waive, relinquish or otherwise irrevocably give up all or any of its rights
under any Loan Document with the consent of any Loan Party.
(h)    Prior to the SPV Structure Termination Date, if pursuant to any
Collateral Sharing Agreement a Borrower is required to act in accordance with
the instructions of the Senior Facilities Required Holders (as defined in the
Collateral Sharing Agreement) in relation to a Proceeds Loan Agreement Voting
Request (as defined in the Collateral Sharing Agreement) or otherwise becomes
entitled to exercise a Proceeds Loan Agreement Lender Right (as defined in the
Collateral Sharing Agreement) that relates solely to operational amendments to
the Proceeds Loan Agreement or an Additional Loan Accession Agreement (as
defined in the Proceeds Loan Agreement) in order to facilitate the on-lending by
a Borrower of the proceeds of Additional SPV Debt, including, without
limitation, repayments to the Borrower of such on-lending, cashless rollovers
and the calculation of related amounts payable, the Senior Facilities Required
Holders (as defined in the Collateral Sharing Agreement) shall mean the
Administrative Agent alone, without any requirement to obtain the consent of or
any instruction from any other Lender.
(i)    In the event that the SPV Borrower, as lender under the Proceeds Loan
Agreement, is eligible or required to vote (or otherwise consent) (including
with respect to any enforcement decision) with respect to any matter arising
from time to time under any Intercreditor Agreement in which all other creditors
(or all other creditors of the same class) under the applicable Intercreditor
Agreement are eligible or required to vote (or otherwise consent), the SPV
Borrower shall vote, or otherwise provide or withhold any consent or instruction
(the “Instructing Group Consent”) as directed by the “Instructing Group” as
defined in, an in accordance with, any applicable Collateral Sharing Agreement.
If applicable, the SPV Borrower shall solicit votes (or other consents or
instructions) from Lenders with respect to any Instructing Group Consent.

Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)    Notices; Effectiveness; Electronic Communications.
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(a)(iii)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower, the Company, the Administrative Agent, the L/C
Issuers, the Alternative L/C Issuers or the Swing Line Lenders, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers and the Swing
Line Lenders.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(iii) shall be effective as provided in such Section
10.02(a)(iii).
(iii)    Electronic Communications. Notices and other communications to the
Lenders, the L/C Issuers and the Alternative L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender, L/C Issuer or Alternative L/C Issuer pursuant to Article II if such
Lender, L/C Issuer or Alternative L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the company materials or the adequacy of the Platform, and expressly disclaim
liability for errors in or omissions from the company materials. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any agent
party in connection with the company materials or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer, any Alternative L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, that in no event shall any Agent Party have any liability
to the Loan Parties, any Lender, any L/C Issuer, any Alternative L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(c)    Change of Address, Etc. Each of the Borrowers, the Company, the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers and the Swing
Line Lenders may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(d)    Reliance by Administrative Agent, L/C Issuers, Alternative L/C Issuers
and Lenders. The Administrative Agent, the L/C Issuers, the Alternative L/C
Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the applicable Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, each L/C
Issuer, each Alternative L/C Issuer and each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
applicable Borrower in the absence of gross negligence, willful misconduct or
bad faith of such Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03.    No Waiver; Cumulative Remedies.
No failure by any Lender, any L/C Issuer, any Alternative L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, L/C Issuers and Alternative L/C Issuers; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) an
L/C Issuer, an Alternative L/C Issuer or a Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer, Alternative L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law or (e) the Security Agent from
exercising any rights or remedies granted to it under the Collateral Documents,
any Collateral Sharing Agreement or any Intercreditor Agreement; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04.    Attorney Costs and Expenses.
The Arrangers shall bear their own costs and expenses incurred in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated). From and after the Effective
Date, the Borrowers shall pay or reimburse the Administrative Agent and/or the
Security Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs, which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and the
Lenders taken as a whole and one local counsel as reasonably necessary in any
relevant jurisdiction material to the interests of the Lenders taken as a whole
and solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Indemnitees similarly situated). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within 30 days after written demand therefor
(together with documentation and details supporting such reimbursement request).
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its discretion. For the
avoidance of doubt, this Section 10.04 shall not apply to Taxes, except any
Taxes that represent costs and expenses arising from any non-Tax claim.

Section 10.05.    Indemnification by the Borrower.
Each Borrower shall indemnify and hold harmless the Administrative Agent, each
Agent-Related Person, each Lender, Arranger, Bookrunner and their respective
Affiliates, and their respective officers, directors, employees, partners,
agents, advisors and other representatives of the foregoing (collectively the
“Indemnitees”) from and against any and all liabilities, losses, damages,
claims, or out-of-pocket expenses (including Attorney Costs but limited in the
case of legal fees and expenses to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole and, if reasonably necessary, one local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction, and solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnitees similarly situated) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan, Letter of Credit or
Alternative Letter of Credit or the use or proposed use of the proceeds
therefrom including any refusal by an L/C Issuer or Alternative L/C Issuer, as
applicable, to honor a demand for payment under a Letter of Credit or
Alternative Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit or
Alternative Letter of Credit, (c) any actual or alleged Environmental Liability
of the Loan Parties or any Subsidiary thereof, or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (a “Proceeding”) and regardless of
whether any Indemnitee is a party thereto or whether or not such Proceeding is
brought by any Borrower or any other Person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims or
out-of-pocket expenses resulted from (i) the fraud, gross negligence, bad faith
or willful misconduct of such Indemnitee or of any of its Related Indemnified
Persons, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (ii) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Related Indemnified Persons, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (iii) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of any Borrower or any
of its Affiliates (as determined in a final and non-appealable judgment of a
court of competent jurisdiction). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except for direct (as opposed to indirect,
special, punitive or consequential) damages resulting from the gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment, of any such Indemnitee),
nor shall any Indemnitee, Related Indemnified Person, Loan Party or any
Subsidiary thereof have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Effective Date) (other than, in the case of any Loan Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party, or which are included in a third-party claim, and for any out-of-pocket
expenses related thereto). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary thereof, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within ten
days after written demand therefor (together with backup documentation
supporting such reimbursement request); provided, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.
To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), an L/C Issuer, an
Alternative L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer, such Alternative L/C Issuer or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), an L/C Issuer
or an Alternative L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), L/C Issuer or Alternative L/C Issuer in connection with such
capacity. The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12(e).

Section 10.06.    Payments Set Aside.
To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer, any Alternative L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer, any Alternative L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer, such
Alternative L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender, each L/C Issuer and each
Alternative L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect (or such other applicable
daily interest rate as reasonably selected by the Administrative Agent). The
obligations of the Lenders, L/C Issuers and Alternative L/C Issuers under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (except as permitted by Section 5.01 of Annex II
or Annex IV, as applicable) and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Assignee pursuant to an
assignment made in accordance with the provisions of Section 10.07(b) (such an
assignee, an “Eligible Assignee”) and (A) in the case of any Assignee that,
immediately prior to or upon giving effect to such assignment, is an Affiliated
Lender, solely Section 10.07(j) or (B) in the case of any Assignee that is a
Loan Party or any of its Subsidiaries, solely Section 2.05(a)(v) or Section
10.07(k), (ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) or Section 10.07(h) or (iv) to
an SPC in accordance with the provisions of Section 10.07(g) (each, a “New
Lender”); provided, that notwithstanding the foregoing, no Lender may assign or
transfer by participation any of its rights or obligations hereunder (1) prior
to the funding of the Initial Term Loans on the Closing Date, without the prior
written consent of the Company (which may be granted or withheld in its sole
discretion), (2) to any Person that is then a Defaulting Lender, or (3) to a
natural Person or a Disqualified Institution. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e), any sub-agents of the
Administrative Agent, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement. The Administrative Agent shall promptly give notice to the
Borrowers of any request by a Lender to assign any of its rights or obligations
hereunder to any Person that is on the Disqualified Institutions List or, to the
extent it has knowledge, any Person that is an Affiliate of a Person on the
Disqualified Institutions List; provided that the Administrative Agent shall
have no responsibility or liability with respect to the Disqualified
Institutions List or any assignments to any Disqualified Institution.
(b)    (c)    Subject to the limitations set forth in Section 10.07(a) and the
conditions set forth in Section 10.07(b)(ii), any Lender may assign to one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed, except (x) in connection with a proposed assignment to any Disqualified
Institution or (y) with respect to the consent of the Company for an assignment
of a Revolving Credit Commitment or Revolving Credit Loan) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
(2) for an assignment of, or related to, Revolving Credit Commitments or
Revolving Credit Exposure if such assignment is to an entity which is a lender
under any revolving credit facility for any member of the Restricted Group or
the Wider Group, (3) other than with respect to any proposed assignment to any
Person that is a Disqualified Institution, if an Event of Default under
Section 8.01(a) or, solely with respect to the applicable Borrower, Section
8.01(f) has occurred and is continuing, or (4) for an assignment of all or a
portion of the Loans pursuant to Section 10.07(j) or Section 10.07(k); provided,
further, that, other than with respect to any proposed assignment to any Person
that is a Disqualified Institution, the Company shall be deemed to have
consented to any such assignment of, or related to, Term Loans unless it shall
have objected thereto by written notice to the Administrative Agent within 15
Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of the Loans
pursuant to Section 10.07(j) or Section 10.07(k);
(C)    each applicable L/C Issuer at the time of such assignment; provided that
no consent of the applicable L/C Issuer shall be required for any assignment of
a Term Loan or Term Commitments, any assignment of Revolving Credit Loans or
Revolving Credit Commitments that are not Participating Revolving Credit
Commitments, or any assignment to the Administrative Agent or an Arranger or
Bookrunner or an Affiliate of the Administrative Agent or an Arranger or
Bookrunner; and
(D)    each applicable Swing Line Lender; provided that no consent of a Swing
Line Lender shall be required for any assignment of a Term Loan or Term
Commitment, any assignment of Revolving Credit Loans or Revolving Credit
Commitments that are not Participating Revolving Credit Commitments, or any
assignment to the Administrative Agent or an Arranger or Bookrunner or an
Affiliate of the Administrative Agent or an Arranger of Bookrunner;
provided that, to the extent contemplated by any Collateral Sharing Agreement or
any Intercreditor Agreement, the Assignee shall have entered into any
documentation required for it to accede as a party to such Collateral Sharing
Agreement or such Intercreditor Agreement in the relevant capacity (which
documentation may include an Assignment and Assumption to the extent the
relevant accession provisions are included therein).
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Company, the Administrative Agent, any applicable L/C Issuer or
Alternative L/C Issuer, any applicable Swing Line Lender or any other party
hereto so long as such Lender complies with the requirements of
Section 10.07(b)(ii); provided that to the extent applicable Laws do not require
any Lender to assign any portion of its Commitments, Loans and other rights,
duties and obligations hereunder to any specific Person, the Company, the
Administrative Agent, any applicable L/C Issuer, any applicable Alternative L/C
Issuer, any applicable Swing Line Lender or any other party hereto shall
maintain any consent rights pursuant to this Section 10.07(b)(i).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 in the case of Revolving Credit Commitments or Revolving
Credit Loans and $1,000,000 in the case of Term Loans, unless each of the
Company and the Administrative Agent otherwise consent; provided that such
assignments shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
(B)    unless otherwise consented to in writing by the Company, no Lender shall
be entitled to effect any assignment or transfer which would result in the
Assignee holding an aggregate participation of more than zero but less than (1)
$5,000,000 in relation to any Revolving Credit Commitment, or (2) $1,000,000 in
relation to any Term Loans;
(C)    [Reserved];
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion); and
(E)    other than in the case of assignments pursuant to Section 10.07(k), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the relevant Borrower and the Administrative Agent; the applicable
Pro Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (1) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (2) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(d)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (i) other than in connection with an assignment
pursuant to Section 10.07(k), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, provided, however, that an Assignee will not be eligible for benefits
under Sections 3.01 or 3.09 where the relevant payment under Section 3.01 or
3.09 is required as a result of circumstances existing on the effective date of
the Assignment and Assumption, to the extent such benefits would not have been
available to the assignor had the assignor remained a Lender, and (ii) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the applicable
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender; provided that, except as otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.07(c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).
(e)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrowers pursuant to Section 10.07(j) or Section
10.07(k) and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts, and
the Drawn Amounts), L/C Borrowings, Alternative L/C Borrowings and the amounts
due under Section 2.03, owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers and the Finance Parties shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, and any Finance Party, at any reasonable time and from time to time
upon reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related United States Department of the Treasury Regulations (or any other
relevant or successor provisions of the Code or of such United States Department
of the Treasury Regulations). Notwithstanding the foregoing, in no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans held by Affiliated
Lenders.
(f)    Subject to Section 10.07(f), any Lender, without consent of, or notice
to, the Company or the Administrative Agent, may at any time sell participations
to any Person (other than a natural person, any Borrower or any Borrower’s
Affiliate or its Subsidiaries, a Disqualified Institution or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01 that requires
the affirmative vote of such Lender. Subject to Section 10.07(f), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01
and 3.09 to the same extent as if it were a Lender (subject, for the avoidance
of doubt, to the limitations and requirements of those Sections (including
Section 3.01(e)) applying to each Participant as if it were a Lender), and it
being understood that the documentation required under Section 3.01(e) shall be
delivered to the Discount Prepayment Participating Lender) and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The portion of any Participant Register relating to any
Participant requesting payment from the applicable Borrower or seeking to
exercise its rights under Section 10.09 shall be available for inspection by the
applicable Borrower upon reasonable request to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Department of the Treasury Regulations, or is otherwise required thereunder. For
the avoidance of doubt, the Administrative Agent shall have no responsibility
for maintaining a Participant Register or with respect to the sale of
participations to any Person that is a Disqualified Institution.
(g)    If:
(i)    a Lender assigns or transfers any participation to a Participant or
changes its Lending Office; and
(ii)    as a result of circumstances existing at the date of the assignment or
transfer or change, a Loan Party would be obliged to make a payment to the
Participant or Lender acting through its new Lending Office under Section 3.01
or 3.09,
then the Participant or Lender acting through its new Lending Office shall only
be entitled to receive payment under those Sections to the same extent as the
Participant or Lender acting through its existing Lending Office would have been
if the assignment, transfer or change had not occurred. Any Lender may, without
the consent of the Borrowers or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (A) an SPC shall be entitled to the benefit of Sections 3.01, and
3.09 (subject to the requirements and the limitations of such Sections and it
being understood that the documentation required under Section 3.01(e) shall be
delivered to the Granting Lender), but neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement except, in the case of Section 3.01, to the extent that the grant to
the SPC was made with the prior written consent of the Borrowers (not to be
unreasonably withheld or delayed; provided that, for the avoidance of doubt, the
Borrowers shall have a reasonable basis for withholding consent if an exercise
by an SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrowers at such time), (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the Lender hereunder. The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Notwithstanding anything to the contrary contained herein, any SPC may
(1) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC. If a Granting Lender grants an option to an SPC as
described herein and such grant is not reflected in the Register, the Granting
Lender shall maintain a separate register on which it records the name and
address of each SPC and the principal amounts (and related interest) of each
SPC’s interest with respect to the Loans, Commitments or other interests
hereunder, which entries shall be conclusive absent manifest error; provided,
that no Lender shall have any obligation to disclose any portion of such
register to any Person except to the extent disclosure is necessary to establish
that the Loans, Commitments or other interests hereunder are in registered form
for United States federal income tax purposes.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrowers or the Administrative Agent, (i) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (ii) any Lender
that is a fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(A) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (B) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, any L/C
Issuer, any Alternative L/C Issuer or any Swing Line Lender may, upon 30 days’
notice to the Borrowers and the Lenders, resign as an L/C Issuer, Alternative
L/C Issuer or Swing Line Lender, respectively; provided that on or prior to the
expiration of such 30-day period with respect to such resignation, the relevant
L/C Issuer, Alternative L/C Issuer or Swing Line Lender shall have identified a
successor L/C Issuer, Alternative L/C Issuer or Swing Line Lender reasonably
acceptable to the Borrowers willing to accept its appointment as successor L/C
Issuer, Alternative L/C Issuer or Swing Line Lender, as applicable. In the event
of any such resignation of an L/C Issuer, Alternative L/C Issuer or Swing Line
Lender, the Borrowers shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer, Alternative L/C
Issuer or Swing Line Lender hereunder; provided that no failure by the Borrowers
to appoint any such successor or by the relevant L/C Issuer, Alternative L/C
Issuer or Swing Line Lender to designate any such successor shall affect the
resignation of the relevant L/C Issuer, Alternative L/C Issuer or Swing Line
Lender, as the case may be, except as expressly provided above. If an L/C Issuer
or Alternative L/C Issuer resigns as an L/C Issuer or Alternative L/C Issuer, it
shall retain all the rights and obligations of an L/C Issuer or Alternative L/C
Issuer hereunder with respect to all Letters of Credit or Alternative Letters of
Credit, as applicable, outstanding as of the effective date of its resignation
as an L/C Issuer or Alternative L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If a Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
(k)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender solely through (x)
Dutch auctions or other offers to purchase or take by assignment open to all
Lenders on a pro rata basis (including in accordance with the procedures
described in Section 2.05(a)(v) or as otherwise approved by the Administrative
Agent) or (y) open market purchase on a non-pro rata basis, in each case subject
to the following limitations:
(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit I hereto (an “Affiliated Lender
Assignment and Assumption”);
(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
(iii)    (A) each Affiliated Lender that purchases any Term Loans pursuant to
Section 10.07(j)(x) shall represent and warrant to the selling Lender and the
Administrative Agent (other than any other Affiliated Lender), or shall make a
statement that such representation cannot be made, that it does not possess
material non-public information with respect to the Loan Parties and their
Subsidiaries or the Company and its Subsidiaries or the securities of any of
them that has not been disclosed to the Term Lenders generally (other than Term
Lenders who elect not to receive such information) and (B) each Lender (other
than any other Affiliated Lender) that assigns any Term Loans to an Affiliated
Lender pursuant to Section 10.07(j)(y) shall deliver to the Administrative Agent
and the Borrowers a customary Big Boy Letter;
(iv)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the principal amount of all Term
Loans at such time outstanding (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; provided, further, that such cap shall not apply to Loans
assigned to Affiliated Lenders where the assignment is in relation to a
Qualifying Assignment; and
(v)    as a condition to each assignment pursuant to this Section 10.07(j), the
Administrative Agent and the Borrowers shall have been provided a notice in the
form of Exhibit E‑2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit E‑2.
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this Section 10.07(j) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans, plus all accrued and unpaid interest thereon (except to the extent
owing to or for the account of any direct or indirect assignor Lender), to the
relevant Borrower for the purpose of cancelling and extinguishing such Term
Loans. Upon the date of such contribution, assignment or transfer, (A) the
aggregate Outstanding Amount of Term Loans of the relevant Class shall reflect
such cancellation and extinguishing of such Term Loans and (B) the relevant
Borrower shall promptly provide notice to the Administrative Agent of such
contribution of such Term Loans, and the Administrative Agent, upon receipt of
such notice, shall reflect the cancellation of such Term Loans in the Register.
(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to a Loan Party or any of their
respective Subsidiaries solely through (x) Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis (including in accordance with
procedures of the type described in Section 2.05(a)(v)) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided that:
(i)    upon such assignment, transfer or contribution, such Loan Party or
Subsidiary shall automatically be deemed to have contributed the principal
amount of such Term Loans, plus all accrued and unpaid interest thereon, to a
Borrower; and
(ii)    (A) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon (except to the extent owing to or for the account of any
direct or indirect assignor Lender), so contributed, assigned or transferred to
a Borrower shall be deemed automatically cancelled and extinguished on the date
of such contribution, assignment or transfer, (B) the aggregate Outstanding
Amount of Term Loans of the relevant Class shall reflect such cancellation and
extinguishing of such Term Loans and (C) such Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of such Term Loans in the Register.
(m)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or the definition of “Required Class Lenders” to the contrary, for
purposes of determining whether the Required Lenders and Required Class Lenders
(in respect of a Class of Term Loans) have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom,
or subject to Section 10.07(m), any plan of reorganization pursuant to the
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Term Loans
held by any Affiliated Lenders shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders, Required Class Lenders (in
respect of a Class of Term Loans) or all Lenders have taken any actions, except
that no amendment, modification or waiver of any Loan Document shall, without
the consent of the applicable Affiliated Lender, deprive any Affiliated Lender
of its Pro Rata Share of any payment to which all Lenders of the applicable
Class of Term Loans are entitled or affect an Affiliated Lender in a manner that
is disproportionate to the effect on any Lender of the same Class of Term Loans.
(n)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that (and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that) if a
proceeding under any Debtor Relief Law shall be commenced by or against any Loan
Party at a time when such Affiliated Lender is a Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Term Loans held by such Affiliated
Lender in a manner such that all Affiliated Lenders will be deemed to vote in
the same proportion as Lenders that are not Affiliated Lenders, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Term Loans held by it in
order to provide that all Affiliated Lenders will be deemed to vote in the same
proportion as Lenders that are not Affiliated Lenders; provided that such
Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that has a disproportionate effect on such Affiliated Lender
as compared to the proposed treatment of similar Obligations held by Term
Lenders that are not Affiliated Lenders.
(o)    [Reserved.]
(p)    The aggregate Outstanding Amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
immediately cancelled hereunder), any Borrower pursuant to Section 10.07(j) or
(k).

Section 10.08.    Confidentiality.
Each of the Finance Parties agrees to maintain the confidentiality of the
Information, except that Information may be disclosed: (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors and loan syndication
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates): provided that the applicable Finance Party agrees
that it will notify the Borrowers prior to any such disclosure by such Person to
the extent practicable (other than at the request of a regulatory authority or
any self-regulatory authority having or asserting jurisdiction over such Person)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process; provided that the applicable Finance Party agrees that it will
notify the Borrowers as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or any
self-regulatory authority having or asserting jurisdiction over such Person)
unless such notification is prohibited by law, rule or regulation; (d) to any
other party to this Agreement; (e) subject to an agreement containing provisions
at least as restrictive as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Company), to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be an Additional
Lender, any pledgee referred to in Section 10.07(f), or any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, or any
provider of credit insurance relating to the Borrowers and their obligations;
(f) with the written consent of the Borrowers; (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08 by such Finance Party or becomes available to the
Administrative Agent, any Arranger, any Lender, any L/C Issuer, any Alternative
L/C Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than a Loan Party or their respective Affiliates (so long as
such source is not known to the Administrative Agent, such Arranger, such
Lender, such L/C Issuer, such Alternative L/C Issuer or any of their respective
Affiliates to be bound by confidentiality obligations to any Loan Party); (h) to
any rating agency when required by it on a customary basis and after
consultation with the Borrowers (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender); (i) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder; or (j) to the extent such Information is independently
developed by such Person or its Affiliates so long as not based on Information
obtained in a manner that would otherwise violate this Section 10.08.
For purposes of this Section, “Information” means all information received from
any Loan Party, any Covenant Party or any Subsidiary thereof relating to any
Loan Party, any Covenant Party or any Subsidiary thereof or their respective
businesses, other than any such information that is available to the
Administrative Agent or any other Finance Party on a non-confidential basis
prior to disclosure by any Loan Party, any Covenant Party or any Subsidiary
thereof other than as a result of a breach of this Section 10.08 by such Finance
Party; provided that all information received after the Effective Date from the
Loan Parties, the Covenant Parties or any of their Subsidiaries shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential.
Each of the Administrative Agent, the L/C Issuers, the Alternative L/C Issuers
and the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Loan Parties, the Covenant Parties or any
of their Subsidiaries, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.09.    Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrowers, any such notice being waived by
each Borrower (on its own behalf and on behalf of each Loan Party and each of
its Subsidiaries) to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held by, and other Indebtedness at
any time owing by, such Lender and its Affiliates or the Administrative Agent to
or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations (other than, with respect to any
Guarantor, Excluded Swap Obligations of such Guarantor) owing to such Lender and
its Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, the
Alternative L/C Issuers and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

Section 10.10.    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent, an Arranger or a Bookrunner or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the relevant Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or
such Arranger, Bookrunner or Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.11.    Counterparts; Electronic Execution of Assignments and Certain
Other Documents.
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier, .pdf or other electronic imaging means
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier, .pdf or other electronic imaging means.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.12.    Integration; Termination.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

Section 10.13.    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than Obligations under Secured Hedge
Agreements, Treasury Services Agreements or contingent indemnification
obligations, in any such case, not then due and payable) or any Letter of Credit
or Alternative Letter of Credit shall remain outstanding (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or Alternative L/C Issuer such Letter of Credit or Alternative Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the applicable L/C Issuer or Alternative L/C Issuer).

Section 10.14.    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers, the Alternative L/C Issuers or the
Swing Line Lenders, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 10.15.    GOVERNING LAW; FORUM; PROCESS AGENT.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN AS SET FORTH IN
THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE AND ANY APPELLATE COURTS FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS,
IRREVOCABLY AND UNCONDITIONALLY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN
PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(c)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREES THAT
SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE MADE UPON (A) PRIOR TO THE
SPV STRUCTURE TERMINATION DATE, THE SPV BORROWER, AND THE SPV BORROWER HEREBY
ACCEPTS SUCH APPOINTMENT AND (B) ON OR AFTER THE SPV STRUCTURE TERMINATION DATE,
LILAC COMMUNICATIONS INC., AND LILAC COMMUNICATIONS INC. HEREBY ACCEPTS SUCH
APPOINTMENT (EACH IN SUCH CAPACITY, THE “PROCESS AGENT”) AND EACH LOAN PARTY
HEREBY CONFIRMS AND AGREES THAT THE PROCESS AGENT HAS BEEN DULY AND IRREVOCABLY
APPOINTED AS ITS RESPECTIVE AGENT TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH
WRITS, PROCESSES AND SUMMONSES, AND AGREES THAT THE FAILURE OF THE PROCESS AGENT
TO GIVE ANY NOTICE OF ANY SUCH SERVICE OF PROCESS TO THE OTHER BORROWERS OR ANY
OTHER LOAN PARTY SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF
ANY JUDGMENT BASED THEREON. IF THE PROCESS AGENT SHALL CEASE TO SERVE AS AGENT
FOR THE OTHER BORROWERS OR ANY OTHER LOAN PARTY TO RECEIVE SERVICE OF PROCESS
HEREUNDER, EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES, AS APPLICABLE,
SHALL PROMPTLY APPOINT A SUCCESSOR AGENT SATISFACTORY TO THE ADMINISTRATIVE
AGENT. EACH OF THE OTHER BORROWERS AND EACH OTHER LOAN PARTY HEREBY FURTHER
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING BY THE
MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, AT ITS NOTICE ADDRESS SET FORTH IN THIS
AGREEMENT, AND (II) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR SHALL LIMIT THE
RIGHT TO SUE IN ANY OTHER JURISDICTION.

Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17.    Binding Effect.
This Agreement shall become effective on the first date (the “Effective Date”)
that (a)(i) it shall have been executed by the Loan Parties and the
Administrative Agent and (ii) the Administrative Agent shall have been notified
by each Lender, Swing Line Lender, L/C Issuer and Alternative L/C Issuer that
each such Lender, Swing Line Lender, L/C Issuer and Alternative L/C Issuer has
executed it and (b) all of the conditions in Section 4.01 have been satisfied or
waived, and thereafter shall be binding upon and inure to the benefit of the
Loan Parties, each Lender, each other Person that becomes party hereto and each
of their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable).

Section 10.18.    USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

Section 10.19.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (ii) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each other Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for each Loan Party or any of their respective Affiliates, or any
other Person and (ii) neither the Administrative Agent, any other Arranger nor
any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the other Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by
applicable law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.20.    COLLATERAL SHARING AGREEMENTS AND INTERCREDITOR AGREEMENTS.
(a)    PRIOR TO THE SPV STRUCTURE TERMINATION DATE:
(i)    PURSUANT TO THE EXPRESS TERMS OF EACH COLLATERAL SHARING AGREEMENT IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF ANY COLLATERAL
SHARING AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE RELEVANT
COLLATERAL SHARING AGREEMENT SHALL GOVERN AND CONTROL.
(ii)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE RELEVANT COLLATERAL SHARING AGREEMENT ON BEHALF OF SUCH LENDER, AND TO
TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY
IT IN ACCORDANCE WITH THE TERMS OF SUCH COLLATERAL SHARING AGREEMENT(S). EACH
LENDER AGREES TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS
OF THE RELEVANT COLLATERAL SHARING AGREEMENT.
(iii)    THE PROVISIONS OF THIS SECTION 10.20(A) ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE RELEVANT COLLATERAL SHARING AGREEMENT. REFERENCE
MUST BE MADE TO THE RELEVANT COLLATERAL SHARING AGREEMENT ITSELF TO UNDERSTAND
ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE RELEVANT COLLATERAL SHARING AGREEMENT AND THE TERMS
AND PROVISIONS THEREOF, AND NONE OF THE ADMINISTRATIVE AGENT AND/OR SECURITY
AGENT (AND NONE OF THEIR AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS
TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE RELEVANT
COLLATERAL SHARING AGREEMENT.
(iv)    THE PROVISIONS OF THIS SECTION 10.20(A) SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO EACH COLLATERAL SHARING AGREEMENT AND ANY OTHER COLLATERAL
SHARING ARRANGEMENT PERMITTED BY THIS AGREEMENT.
(b)    ON OR AFTER THE SPV STRUCTURE TERMINATION DATE:
(i)    PURSUANT TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT
INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
(ii)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE RELEVANT INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE
ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF SUCH INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES
TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT.
(iii)    THE PROVISIONS OF THIS SECTION 10.20(B) ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST
BE MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS
AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.
(iv)    THE PROVISIONS OF THIS SECTION 10.20(B) SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO EACH INTERCREDITOR AGREEMENT AND ANY OTHER INTERCREDITOR
ARRANGEMENT PERMITTED BY THIS AGREEMENT.

Section 10.21.    Additional Parties.
(a)    Permitted Affiliate Group and Affiliate Subsidiary Designation.
(i)    The Borrowers may at any time provide the Administrative Agent with
notice that it wishes to designate and include (x) any Affiliate of the Company
(other than a Subsidiary of the Company or a Permitted Affiliate Parent) (the
“Affiliate Subsidiary”) (but not, for the avoidance of doubt, such Subsidiary’s
Subsidiaries) or (y) any Affiliate of the Company (the “Permitted Affiliate
Parent”) and the Subsidiaries of any such Permitted Affiliate Parent as members
of the Restricted Group for the purposes of this Agreement. Such Affiliate shall
(in the case of clause (x)) become an Affiliate Subsidiary (an “Affiliate
Subsidiary Accession”) and a Restricted Subsidiary or (in the case of clause
(y)) a Permitted Affiliate Parent (a “Permitted Affiliate Parent Accession”) and
such Subsidiaries thereof shall become Restricted Subsidiaries or Unrestricted
Subsidiaries (to the extent designated as such in accordance with this
Agreement) for the purposes of this Agreement upon confirmation from the
Administrative Agent to the Company that:
(A)    (I) Prior to the SPV Structure Termination Date, such Affiliate shall
have become a Proceeds Loan Borrower in accordance with the terms of the
Proceeds Loan Agreement; and (II) on or after the SPV Structure Termination
Date, such Affiliate and the Company have complied with the requirements of
Section 10.21(b) and such Affiliate shall have become a Borrower by executing a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent; or
(B)    (I) Prior to the SPV Structure Termination Date, such Affiliate shall
have become a Proceeds Loan Guarantor in accordance with the terms of the
Proceeds Loan Agreement; and (II) on or after the SPV Structure Termination
Date, such Affiliate and the Company have complied with the requirements of
Section 10.21(c) and such Affiliate has acceded to this Agreement as a
Guarantor;
provided that, prior to or immediately after giving effect to such transaction,
no Event of Default (or no Event of Default under Section 8.01(a) or Section
8.01(f) if such designation is made in connection with the Acquisition) shall
have occurred and be continuing.
(ii)    The Company or a Permitted Affiliate Parent may designate that any
Permitted Affiliate Parent is no longer a Permitted Affiliate Parent (a
“Permitted Affiliate Parent Release”) or that an Affiliate Subsidiary is no
longer an Affiliate Subsidiary (a “Affiliate Subsidiary Release”); provided that
immediately after giving effect to such Permitted Affiliate Parent Release or
Affiliate Subsidiary Release, as applicable, no Default or Event of Default
shall have occurred and be continuing or would occur as a consequence thereof
and either (A) the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries could Incur at least $1.00 of additional Indebtedness pursuant to
(I) prior to the SPV Structure Termination Date, Section 4.09(b) of Annex II or
(II) on or after the SPV Structure Termination Date, Section 4.09(a) of Annex IV
or (B) the Consolidated Net Leverage Ratio would be no greater than it was
immediately prior to giving effect to such designation, in each case, on a pro
forma basis taking into account such Permitted Affiliate Parent Release or
Affiliate Subsidiary Release, as applicable.
(iii)    Concurrently with a Permitted Affiliate Parent Accession or an
Affiliate Subsidiary Accession, the immediate Holding Company of such Permitted
Affiliate Parent or Affiliate Subsidiary, as applicable, will grant a Lien
pursuant to a Collateral Document over all the issued capital stock or share
capital of such Permitted Affiliate Parent or Affiliate Subsidiary, as
applicable, as security for (A) prior to the SPV Structure Termination Date, the
obligations under the Proceeds Loan Agreement and (B) on or after the SPV
Structure Termination Date, the Obligations, in each case in favour of the
applicable Security Agent and in form and substance satisfactory to the
applicable Security Agent (acting reasonably).
(b)    Additional Borrowers.
(i)    Subject to Section 10.21(b)(ii), the Borrowers may, upon not less than
five Business Days’ prior written notice to the Administrative Agent, request
that (A) prior to the SPV Structure Termination Date, any Affiliate of the SPV
Borrower becomes an Additional Borrower under this Agreement or (B) on or after
the SPV Structure Termination Date, the Company, any Permitted Affiliate Parent,
any Affiliate Subsidiary or any Wholly Owned Subsidiary that is a member of the
Restricted Group becomes an Additional Borrower under this Agreement.
(ii)    Any such Person referred to in Section 10.21(b)(i) may become an
Additional Borrower with respect to a Facility if:
(A)    it is incorporated, registered or organized under the laws of an Approved
Jurisdiction or the Required Lenders under such Facility have approved the
addition of that Person as an Additional Borrower;
(B)    such Person and the Borrowers deliver to the Administrative Agent a duly
completed and executed joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which such Person agrees to
become a party to this Agreement as an Additional Borrower;
(C)    the Borrowers confirm that no Event of Default is continuing or would
occur as a result of that Person becoming an Additional Borrower;
(D)    the Administrative Agent (for and on behalf of the Lenders) shall have
received, at least three Business Days prior to the date of accession of such
Person as an Additional Borrower, all documentation and other information about
such Person required under applicable “know your customer” and anti-money
laundering rules and regulations, including under the Beneficial Ownership
Regulations (such information to include, for the avoidance of doubt, a
Beneficial Ownership Certification for each entity that qualifies as a “legal
entity customer” thereunder) and the USA Patriot Act, and satisfactory to each
Finance Party (acting reasonably), that has been requested by the Administrative
Agent (for itself or on behalf of any Lender) or any Lender (through the
Administrative Agent and for itself) in writing at least ten days prior to the
date of accession of such Person as an Additional Borrower;
(E)    the Administrative Agent has received all of the documents and other
evidence listed in Schedule 10.21 in relation to that Person, each in form and
substance reasonably satisfactory to the Administrative Agent; and
(F)    such Person shall have entered into all documentation required for it (i)
to accede to (A) this Agreement as an Additional Borrower and (B) to the extent
required by any Collateral Sharing Agreement or any Intercreditor Agreement, as
applicable, such Collateral Sharing Agreement or Intercreditor Agreement as a
“debtor” (or other relevant capacity) and/or (ii) to have acknowledged any
Collateral Sharing Agreement or Intercreditor Agreement, as applicable, in the
manner contemplated thereby.
(iii)    The Administrative Agent shall notify the Borrowers and the Lenders
promptly upon being satisfied that the conditions specified in Section
10.21(b)(ii) above (and, in the case of any Permitted Affiliate Parent, Section
10.21(a)) have been satisfied.
(c)    Additional Guarantors.
(i)    Subject to Section 10.21(c)(ii), the Borrowers may, upon not less than
five Business Days prior written notice to the Administrative Agent, request
that (A) prior to the SPV Structure Termination Date, any Affiliate of the SPV
Borrower becomes an Additional Guarantor under this Agreement or (B) on or after
the SPV Structure Termination Date, the Company, any Permitted Affiliate Parent,
any of their Subsidiaries or any Affiliate Subsidiary becomes an Additional
Guarantor under this Agreement.
(ii)    Any such Person referred to in Section 10.21(c)(i) may become an
Additional Guarantor if:
(A)    such Person and the Borrowers deliver to the Administrative Agent a duly
completed and executed joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent;
(B)    the Borrowers confirm that no Event of Default is continuing or would
occur as a result of that Person becoming an Additional Guarantor;
(C)    the Administrative Agent (for and on behalf of the Lenders) shall have
received, at least three Business Days prior to the date of accession of such
Person as an Additional Guarantor, all documentation and other information about
such Person required under applicable “know your customer” and anti-money
laundering rules and regulations, including under the Beneficial Ownership
Regulations (such information to include, for the avoidance of doubt, a
Beneficial Ownership Certification for each entity that qualifies as a “legal
entity customer” thereunder) and the USA Patriot Act, and satisfactory to each
Finance Party (acting reasonably), that has been requested by the Administrative
Agent (for itself or on behalf of any Lender) or any Lender (through the
Administrative Agent and for itself) in writing at least ten days prior to the
date of accession of such Person as an Additional Guarantor;
(D)    the Administrative Agent has received all of the documents and other
evidence listed in Schedule 10.21 in relation to that Person, each in form and
substance reasonably satisfactory to the Administrative Agent; and
(E)    to the extent required by any Collateral Sharing Agreement or any
Intercreditor Agreement, as applicable, such Person shall have entered into all
documentation required for it to accede to or acknowledge (as required) such
Collateral Sharing Agreement or Intercreditor Agreement as a “debtor” (or other
relevant capacity) an Additional Guarantor (as defined thereunder).
(iii)    The Administrative Agent shall notify the Borrowers and the Lenders
promptly upon being satisfied that the conditions specified in Section
10.21(c)(ii) have been satisfied.
(d)    Assumption of Rights and Obligations. Upon satisfactory delivery of a
duly executed joinder to the Administrative Agent, together with the other
documents required to be delivered under Section 10.21(b) or Section 10.21(c),
the relevant Person, the Loan Parties and the Secured Parties, will assume such
obligations towards one another and/or acquire such rights against each other as
they would each have assumed or acquired had such Person been an original party
to this Agreement as a Borrower or a Guarantor as the case may be and such
Person shall become a party to this Agreement as an Additional Borrower and/or
an Additional Guarantor as the case may be.

Section 10.22.    Resignation of a Borrower or a Guarantor.
(a)    Any Borrower or any Guarantor may cease to be a Borrower or a Guarantor
by delivering to the Administrative Agent a resignation letter.
(b)    The Administrative Agent shall accept a resignation letter and notify the
Borrowers and the other Finance Parties of its acceptance if:
(i)    the Borrowers have confirmed in a certificate signed by a Responsible
Officer of the Borrowers that (A) no Event of Default is continuing or would
result from the acceptance of the resignation letter and (B) no breach of the
Collateral and Guarantee Requirement would result from the acceptance of the
resignation letter;
(ii)    with respect to the SPV Borrower, (A) prior to or concurrently with such
resignation, one or more Persons shall have acceded to this Agreement as
Additional Borrowers and (B) each of the Administrative Agent, the SPV Security
Agent and the Group Security Agent notifies the Company that each of the
conditions set out in Section 6.23 have been satisfied (in form and substance
satisfactory to them (acting reasonably)) or waived;
(iii)    with respect to a Borrower, such Borrower is not under any present
obligation to make any payment as a Borrower under any Loan Documents at such
time; and
(iv)    with respect to a Guarantor, (A) if such Guarantor is also a Borrower,
it has resigned as a Borrower in accordance with the terms of this Section 10.22
and (B) such Guarantor is not under any present obligation to make any payments
under any Loan Documents at such time.
(c)    Upon notification by the Administrative Agent to Borrowers of its
acceptance of the resignation of the relevant Borrower or Guarantor, that
company shall cease to be an Additional Borrower or Additional Guarantor, as
applicable, and shall have no further rights or obligations under the Loan
Documents as an Additional Borrower or Additional Guarantor, as applicable.

Section 10.23.    Judgment Currency.
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable Law).

Section 10.24.    Waiver of Immunity.
Each of the Loan Parties acknowledges and agrees that the activities
contemplated by the provisions of the Loan Documents are commercial in nature
rather than governmental or public and therefore acknowledges and agrees that
such Loan Party is not entitled to any right of immunity on the grounds of
sovereignty or otherwise with respect to such activities or in any legal action
or proceeding arising out of or relating to the Loan Documents. To the extent
permitted by applicable Law, each Loan Party, in respect of itself, its process
agents and its properties (including its Subsidiaries) and revenues, expressly
and irrevocably waives any such right of immunity which may now or hereafter
exist (including any immunity from the jurisdiction of any court or from any
suit, execution, attachment (whether provisional or final, in aid of execution,
prior to judgment or otherwise) or other legal process (including in any
jurisdiction where immunity (whether or not claimed) may be attributed to it or
its assets)) or claim thereto which may now or hereafter exist and irrevocably
agrees not to assert any such right or claim of immunity in any such action or
proceeding to the fullest extent permitted now or in the future by the Laws of
any such jurisdiction. The Loan Parties agree that the waivers set forth in this
Section 10.24 shall have the fullest effect permitted under applicable Law,
including the Foreign Sovereign Immunities Act of 1976 of the United States of
America (28 U.S.C. §§1602-1611) (the “FSIA”), and are intended to be irrevocable
and not subject to withdrawal for purposes of the FSIA.

ARTICLE XI    
GUARANTEE

Section 11.01.    The Guaranty.
Each Guarantor hereby jointly and severally irrevocably with the other
Guarantors guarantees, as a primary obligor and not as a surety, to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at Stated Maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code and (ii) any other Debtor Relief Laws) on the
Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Obligations (excluding, with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor) from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Secured Hedge
Agreement or any Treasury Services Agreement, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the Borrowers or other Guarantor(s) shall fail to pay in
full when due (whether at Stated Maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 11.02.    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section
11.09). Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable Law and except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 11.09,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, an L/C Issuer,
an Alternative L/C Issuer, any Lender or the Security Agent shall fail to be
perfected;
(e)    the release of any other Guarantor pursuant to Section 11.09; or
(f)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by applicable Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrowers under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by
applicable Law, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this guarantee or acceptance of this
guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this guarantee. This guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against the Borrowers or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03.    Reinstatement.
The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrowers or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. Each Guarantor agrees that it will indemnify the
Secured Parties and each holder of the Guaranteed Obligations in connection with
such rescission or restoration including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under Debtor Relief Law.

Section 11.04.    Subrogation; Subordination.
Each Guarantor hereby agrees that until the irrevocable payment and satisfaction
in full in cash of all Guaranteed Obligations and the expiration and termination
of the Commitments of the Lenders under this Agreement it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrowers or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

Section 11.05.    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06.    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Guarantor in the payment of any moneys due hereunder, shall have
the right to bring a motion-action under New York CPLR Section 3213.

Section 11.07.    Continuing Guarantee.
The guarantee in this Article XI is a continuing guarantee of payment and not of
collection, and shall apply to all Guaranteed Obligations whenever arising.

Section 11.08.    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other applicable Law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 11.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

Section 11.09.    Release of Guarantors.
(a)    Prior to the SPV Structure Termination Date, if, in compliance with the
terms and provisions of the Loan Documents and the Proceeds Loans Finance
Documents (and subject to the terms of any applicable Intercreditor Agreement),
(i)    any Proceeds Loan Guarantor ceases to be a Restricted Subsidiary or a
Permitted Affiliate Parent pursuant to a transaction or designation permitted by
this Agreement (including, for the avoidance of doubt, a Permitted Affiliate
Parent Release or an Affiliate Subsidiary Release);
(ii)    any Proceeds Loan Guarantor is an Affiliate Subsidiary and such
Affiliate Subsidiary becomes a Subsidiary of or is merged into or with the
Company, a Permitted Affiliate Parent or another Restricted Subsidiary of the
Company or a Permitted Affiliate Parent which is not an Affiliate Subsidiary, a
Permitted Affiliate Parent or a Proceeds Loan Guarantor;
(iii)    any Proceeds Loan Guarantor is a Permitted Affiliate Parent and such
Permitted Affiliate Parent becomes a Subsidiary of or is merged into or with the
Company, another Permitted Affiliate Parent or a Restricted Subsidiary of the
Company or another Permitted Affiliate Parent which is not an Affiliate
Subsidiary, a Permitted Affiliate Parent or a Proceeds Loan Guarantor;
(iv)    all or substantially all of the Equity Interests or property of any
Proceeds Loan Guarantor are sold or otherwise transferred to a Person or
Persons, none of which is a Loan Party, in an Enforcement Sale or otherwise;
(v)    a Proceeds Loan Guarantor is prohibited or restricted by applicable Law
from guaranteeing the obligations under the Proceeds Loan Agreement (other than
customary legal and contractual limitations substantially similar to those
provided for in this Agreement or the Guaranty); provided that such guarantee
will be released as a whole or in part to the extent it is necessary to achieve
compliance with such prohibition or restriction;
(vi)    a Proceeds Loan Guarantor is released from its obligations under the
Loan Documents as a result of a transaction permitted by, and in compliance
with, the covenant set forth in Section 5.02 of Annex II; provided that such
Proceeds Loan Guarantor is not under any present obligation or claim to pay
principal and/or interest on the Proceeds Loans at such time;
(vii)    a Proceeds Loan Guarantor resigns or as a result of, and in connection
with, any Solvent Liquidation;
(viii)    upon termination of the Proceeds Loan Agreement and payment in full of
all Proceeds Loan; or
(ix)    a Proceeds Loan Guarantor becomes an Excluded Subsidiary,
(any such Proceeds Loan Guarantor in (i) to (ix) above, a “Released Proceeds
Loan Guarantor”), such Released Proceeds Loan Guarantor and (in the case of a
sale of all of the Equity Interests of the Released Proceeds Loan Guarantor) its
Restricted Subsidiaries shall, upon the designation, consummation of such sale
or transfer or other transaction, be automatically released from its obligations
under the Proceeds Loan Finance Documents and its obligations to pledge and
grant any Proceeds Loan Collateral owned by it pursuant to any Proceeds Loan
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Released Proceeds Loan Guarantor, the pledge of or
security interest in such Equity Interests to the Group Security Agent pursuant
to the Proceeds Loan Collateral Documents shall be automatically released.
(b)    Prior to the SPV Structure Termination Date, if, in compliance with the
terms and provisions of the Loan Documents (and subject to the terms of any
applicable Collateral Sharing Agreement),
(i)    all or substantially all of the Equity Interests or property of any
Guarantor are sold or otherwise transferred to a Person or Persons, none of
which is a Loan Party, in an Enforcement Sale or otherwise;
(ii)    a Guarantor is prohibited or restricted by applicable Law from
guaranteeing the Obligations (other than customary legal and contractual
limitations substantially similar to those provided for in this Agreement or the
Guaranty); provided that such guarantee will be released as a whole or in part
to the extent it is necessary to achieve compliance with such prohibition or
restriction;
(iii)    a Guarantor is released from its obligations under the Loan Documents
as a result of a transaction permitted by, and in compliance with, the covenant
set forth in Section 5.01 of Annex II; provided that such Guarantor is not under
any present obligation or claim to pay principal and/or interest on the
Facilities at such time;
(iv)    a Guarantor resigns pursuant to Section 10.22 or as a result of, and in
connection with, any Solvent Liquidation; or
(v)    upon termination of the Aggregate Commitments and payment in full of all
Obligations,
(any such Guarantor in (i) to (v) above, a “Released SPV Guarantor”), such
Released SPV Guarantor and (in the case of a sale of all of the Equity Interests
of the Released SPV Guarantor) its Subsidiaries that are Guarantors shall, upon
the designation, consummation of such sale or transfer or other transaction, be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and its obligations to pledge and grant any SPV
Collateral owned by it pursuant to any SPV Collateral Document and, so long as
the Borrowers shall have provided the Administrative Agent such certifications
or documents as the Administrative Agent shall reasonably request, the
Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09(b) in accordance with the relevant
provisions of the SPV Collateral Documents.
(c)    On or after the SPV Structure Termination Date, if, in compliance with
the terms and provisions of the Loan Documents (and subject to the terms of any
applicable Intercreditor Agreement),
(i)    any Guarantor ceases to be a Restricted Subsidiary or a Permitted
Affiliate Parent pursuant to a transaction or designation permitted by this
Agreement (including, for the avoidance of doubt, a Permitted Affiliate Parent
Release or an Affiliate Subsidiary Release);
(ii)    any Guarantor is an Affiliate Subsidiary and such Affiliate Subsidiary
becomes a Subsidiary of or is merged into or with the Company, a Permitted
Affiliate Parent or another Restricted Subsidiary of the Company or a Permitted
Affiliate Parent which is not an Affiliate Subsidiary, a Permitted Affiliate
Parent or a Guarantor;
(iii)    any Guarantor is a Permitted Affiliate Parent and such Permitted
Affiliate Parent becomes a Subsidiary of or is merged into or with the Company,
another Permitted Affiliate Parent or a Restricted Subsidiary of the Company or
another Permitted Affiliate Parent which is not an Affiliate Subsidiary, a
Permitted Affiliate Parent or a Guarantor;
(iv)    all or substantially all of the Equity Interests or property of any
Guarantor are sold or otherwise transferred to a Person or Persons, none of
which is a Loan Party, in an Enforcement Sale or otherwise;
(v)    a Guarantor is prohibited or restricted by applicable Law from
guaranteeing the Obligations (other than customary legal and contractual
limitations substantially similar to those provided for in this Agreement or the
Guaranty); provided that such guarantee will be released as a whole or in part
to the extent it is necessary to achieve compliance with such prohibition or
restriction;
(vi)    a Guarantor is released from its obligations under the Loan Documents as
a result of a transaction permitted by, and in compliance with, the covenant set
forth in Section 5.01 of Annex II or Annex IV; provided that such Guarantor is
not under any present obligation or claim to pay principal and/or interest on
the Facilities at such time;
(vii)    a Guarantor resigns pursuant to Section 10.22 or as a result of, and in
connection with, any Solvent Liquidation;
(viii)    upon termination of the Aggregate Commitments and payment in full of
all Obligations; or
(ix)    a Guarantor becomes an Excluded Subsidiary,
(any such Guarantor in (i) to (ix) above, a “Released Guarantor”), such Released
Guarantor and (in the case of a sale of all of the Equity Interests of the
Released Guarantor) its Restricted Subsidiaries shall, upon the designation,
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under Section
10.05 hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Released Guarantor, the pledge
of or security interest in such Equity Interests to the Administrative Agent
pursuant to the Collateral Documents shall be automatically released, and, so
long as the Borrowers shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Administrative Agent shall take such actions as are necessary to
effect each release described in this Section 11.09(c) in accordance with the
relevant provisions of the Collateral Documents.
(d)    If a Guaranty has been provided by an Additional Guarantor as required
under Section 4.15 of Annex II as a result of its guarantee of other
Indebtedness of the Restricted Group, then such Guaranty shall be automatically
released (subject to the terms of the applicable Intercreditor Agreement) upon
the release or discharge of such Additional Guarantor from such guarantee of
other Indebtedness so long as no other Indebtedness that would give rise to the
obligation to provide such Guaranty is at the time guaranteed by such Additional
Guarantor. In addition, if an Additional Guarantor resigns in accordance with
Section 10.22, then the Guaranty of such Additional Guarantor shall be
automatically released.
(e)    Subject to Section 11.09(a) and (b), the guarantees made herein shall
remain in full force and effect so long as any Lender shall have any Commitment
hereunder or any Loan or any other Obligation remains outstanding (other than
(i) contingent indemnification obligations as to which no claim has been
asserted and (ii) obligations under Treasury Services Agreements or obligations
under Secured Hedge Agreements as to which arrangements reasonably satisfactory
to the applicable Hedge Bank have been made) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit or
Alternative Letter of Credit shall remain outstanding (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or Alternative L/C Issuer, as applicable, or such Letter of Credit or
Alternative Letter of Credit has been deemed reissued under another agreement
reasonably acceptable to the applicable L/C Issuer or Alternative L/C Issuer, as
applicable).
(f)    In the event of a Post-Closing Reorganization, any Guaranty of a Parent
that ceases to be a Parent of the Company, shall be automatically released
(subject to the terms of the applicable Intercreditor Agreement).
(g)    The Administrative Agent shall be authorized to enter into any documents
desirable to evidence or document such release of Guaranty and resignation of
such relevant Guarantor.

Section 11.10.    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers, the Swing
Line Lenders and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers, the Swing
Line Lenders and the Lenders for the full amount guaranteed by such Guarantor
hereunder.

Section 11.11.    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party or Guarantor
to honor all of its obligations under this Guaranty in respect of any Swap
Obligation (provided that each Qualified ECP Guarantor shall only be liable
under this Section 11.11 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 11.11, or
otherwise under this Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the payment in full and discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
11.11 constitute, and this Section 11.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 11.12.    No Marshalling.
Except to the extent required by applicable Law, neither the Administrative
Agent nor any other Secured Party will be required to marshal any collateral
securing, or any guaranties of, the Guaranteed Obligations, or to resort to any
item of collateral or any guaranty in any particular order, and the Secured
Parties’ rights with respect to any collateral and guaranties will be cumulative
and in addition to all other rights, however existing or arising. To the extent
permitted by applicable Law, the Guarantor irrevocably waives, and agrees that
it will not invoke or assert, any Law requiring or relating to the marshalling
of collateral or guaranties or any other Law which might cause a delay in or
impede the enforcement of the Secured Parties’ rights under this guarantee or
any other agreement.

Section 11.13.    Election of Remedies.
Each Guarantor understands that the exercise by the Administrative Agent and the
other Secured Parties of certain rights and remedies contained in the Loan
Documents may affect or eliminate the Guarantor’s right of subrogation and
reimbursement against the Loan Parties and that the Guarantor may therefore
incur a partially or totally nonreimbursable liability under this guarantee. The
Guarantors expressly authorize the Administrative Agent and the other Secured
Parties to pursue their rights and remedies with respect to the Guaranteed
Obligations in any order or fashion they deem appropriate, in their sole and
absolute discretion, and waives any defense arising out of the absence,
impairment, or loss of any or all rights of recourse, reimbursement,
contribution, exoneration or subrogation or any other rights or remedies of the
Guarantors against the Borrower, any other person or any security, whether
resulting from any election of rights or remedies by the Administrative Agent or
the other Secured Parties, or otherwise.

Section 11.14.    Administrative Agent’s Duties.
The grant to the Administrative Agent under this guarantee of any right or power
does not impose upon the Administrative Agent any duty to exercise that right or
power.

Section 11.15.    Guarantor Intent.
Without prejudice to the generality of Section 11.13, and subject to applicable
Law restrictions, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to the Obligations, including for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.

Section 11.16.    Joint and Several Liability.
All Loans, upon funding, shall be deemed to be jointly funded to and received by
the Borrowers. Each Borrower is jointly and severally liable under this
Agreement for all Obligations, regardless of the manner or amount in which
proceeds of Loans are used, allocated, shared or disbursed by or among the
Borrowers themselves, or the manner in which any Lender or other Finance Party
accounts for such Loans or other extensions of credit on its books and records.
Each Borrower shall be liable for all amounts due to any Lender or other Finance
Party from the Borrowers under this Agreement, regardless of which Borrower
actually receives Loans or other extensions of credit hereunder or the amount of
such Loans and extensions of credit received or the manner in which such Lender
or other Finance Party accounts for such Loans or other extensions of credit on
its books and records. Each Borrower’s Obligations with respect to Loans and
other extensions of credit made to it, and such Borrower’s Obligations arising
as a result of the joint and several liability of such Borrower hereunder with
respect to Loans made to, and Letters of Credit issued for the account of, the
other Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of such Borrower. The Borrowers
acknowledge and expressly agree with each Lender and other Finance Party that
the joint and several liability of each Borrower is required solely as a
condition to, and is given solely as inducement for and in consideration of,
credit or accommodations extended or to be extended under the Loan Documents to
any or all of the other Borrowers and is not required or given as a condition of
extensions of credit to such Borrower. Each Borrower’s Obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an any Lender or other Finance Party with respect to any
provision of any instrument evidencing the Obligations of any other Borrower, or
any part thereof, or any other agreement executed as of the Closing Date or
thereafter executed by any other Borrower and delivered to any Lender or other
Finance Party, (iv) the failure by any Lender or other Finance Party to take any
steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for the Obligations of any other Borrower,
(v) any Lender’s or other Finance Party’s election, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, (vi) any borrowing or grant of a security interest by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code,
(vii) the disallowance of all or any portion of any Lender’s or other Finance
Party’s claim(s) for the repayment of the Obligations of any other Borrower
under Section 502 of the Bankruptcy Code, or (viii) any other circumstances
which might constitute a legal or equitable discharge or defense of a Guarantor
or of any other Borrower. With respect to any Borrower’s Obligations arising as
a result of the joint and several liability of the Borrowers hereunder with
respect to any Loans or other extensions of credit made to any of the other
Borrowers hereunder, such Borrower waives, until the Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which any Lender or other Finance Party
had as of the Closing Date or may have thereafter against any other Borrower,
any endorser or any guarantor of all or any part of the Obligations, and any
benefit of, and any right to participate in, any security or collateral given to
any Lender or other Finance Party to secure payment of the Obligations or any
other liability of any Borrower to any Lender or other Finance Party. Upon any
Event of Default, the Finance Parties may proceed directly and at once, without
notice, against any Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Borrower
or any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that the Finance Parties shall be under no
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of the Obligations. Notwithstanding anything to the
contrary in the foregoing, none of the foregoing provisions of this Section
11.16 shall apply to any Person released from its Obligations as a Borrower in
accordance with this Agreement.

Section 11.17.    Limited Recourse Obligations.
(a)    Notwithstanding any other provision of this Agreement, the obligations of
the SPV Borrower and the Initial Guarantor under the Loan Documents will be
limited as set forth in this Section 11.17.
(b)    All payments to be made by the SPV Borrower and the Initial Guarantor
under the Loan Documents to which it is a party will be made only from and to
the extent of such sums received or recovered by or on behalf of the SPV
Borrower, the Initial Guarantor, the Administrative Agent or the SPV Security
Agent from the SPV Collateral, including the SPV Borrower’s and the Initial
Guarantor’s rights under the Proceeds Loan Agreement, and none of the
Administrative Agent, the SPV Security Agent or the other Secured Parties will
have any further recourse to the SPV Borrower or the Initial Guarantor in
respect thereof in the event that the amount due and payable by the SPV Borrower
and the Initial Guarantor under the Loan Documents exceeds the amounts so
received or recovered under the SPV Collateral or its other assets (the “Limited
Recourse Restrictions”).
(c)    The Administrative Agent, the SPV Security Agent and the other Secured
Parties each agree that neither they, nor any person acting on their behalf,
will be entitled at any time to institute against the SPV Borrower or the
Initial Guarantor, or join any institution against the SPV Borrower or the
Initial Guarantor of any bankruptcy, reorganisation, arrangement, insolvency,
examinership, winding-up or liquidation proceedings, proceedings for the
appointment of a liquidator, examiner, administrator or other similar official
or other proceedings under any applicable insolvency or similar Law in
connection with any obligations of the SPV Borrower or the Initial Guarantor
owed to any of the Administrative Agent, the SPV Security Agent or the other
Secured Parties under the Loan Documents, save for lodging a claim in the
liquidation of the SPV Borrower or the Initial Guarantor which is initiated by
another party or taking proceedings to obtain declaration or judgment as to the
obligations of the SPV Borrower in relation thereto (the “Non-Petition
Restrictions”).
(d)    Prior to the SPV Structure Termination Date, the Secured Parties will not
have a direct claim on the cash flow or assets of the Proceeds Loan Obligors or
any of their respective Subsidiaries, and none of the Proceeds Loan Obligors or
any of their respective Subsidiaries will have any obligation, contingent or
otherwise, to pay amounts due under the Loan Documents, or to make funds
available to the SPV Borrower or the Initial Guarantor for those payments, other
than the obligations of the Proceeds Loan Obligors to make payments to the SPV
Borrower or the Initial Guarantor as lenders under the Proceeds Loans.
(e)    Although the Secured Parties will benefit from the Covenant Agreement,
none of the Administrative Agent, the SPV Security Agent or any other Secured
Party will be entitled to exercise any rights or remedies under the Covenant
Agreement against any Proceeds Loan Obligor, other than the rights to instruct
the SPV Borrower and the Initial Guarantor to accelerate or otherwise enforce
the SPV Borrower’s and the Initial Guarantor’s rights under the Proceeds Loans
or the Proceeds Loan Guarantees in accordance with the terms thereof and any
Collateral Sharing Agreement.
(f)    Nothing in this Section 11.17 will limit the ability of the Secured
Parties or the SPV Security Agent to accelerate the Obligations or exercise
other remedies in accordance with Article 8.

Section 11.18.    Acknowledgement Regarding any Supported QFCs.
To the extent that any Loan Documents provide support, through a guarantee or
otherwise, for any Secured Hedge Agreement or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.16, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b);

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(c)    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
LCPR LOAN FINANCING LLC,
as the SPV Borrower
By: Maples Fiduciary Services (Delaware) Inc., as Manager




By: _______________________
Name:
Title:






LCPR SENIOR SECURED FINANCING DESIGNATED ACTIVITY COMPANY,
as the Initial Guarantor




By: _______________________
Name:
Title:






THE BANK OF NOVA SCOTIA,
as Administrative Agent




By: _______________________
Name:
Title:




THE BANK OF NOVA SCOTIA,
as SPV Security Agent




By: _______________________
Name:
Title:






THE BANK OF NOVA SCOTIA,
as an Initial Term Lender




By: _______________________
Name:
Title:
Agreed and accepted:
LCPR LOAN FINANCING LLC,
as Process Agent
By: Maples Fiduciary Services (Delaware) Inc., as Manager




By: _______________________
Name:
Title:






Agreed and accepted:
LiLAC COMMUNICATIONS INC.,
as Process Agent




By: _______________________
Name:
Title:



ANNEX I
ADDITIONAL DEFINITIONS
(PRIOR TO THE SPV STRUCTURE TERMINATION DATE)


Unless otherwise specified herein, (1) references in this Annex I to sections of
Articles 4 or 5 are to those sections of Annex II and (2) defined terms used in
this Annex I shall bear the meanings given to them in this Annex I or as
otherwise given to them in Section 1.01 of this Agreement.
“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition. Acquired Indebtedness shall be deemed to have been
Incurred, with respect to clause (1) of the preceding sentence, on the date such
Person becomes a Restricted Subsidiary and, with respect to clause (2) of the
preceding sentence, on the date of consummation of such acquisition of assets.
“Additional Intercreditor Agreement” has the meaning given to such term in
Section 4.23(b).
“Additional Proceeds Loan” means any Proceeds Loan under the Proceeds Loan
Agreement, other than the Initial Proceeds Loan.
“Additional SPV Debt” means (i) Public Debt and (ii) other Indebtedness Incurred
under Credit Facilities, in each case Incurred by the SPV Borrower or the
Initial Guarantor.
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Approved Jurisdiction” means any of the following: any member state of the
European Union that is a member of the European Union on the Effective Date,
Barbados, Bermuda, the Cayman Islands, England and Wales, the Netherlands,
Puerto Rico, the United States of America, any State of the United States of
America or the District of Columbia.
“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases (other than
an operating lease entered into in the ordinary course of business), transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors’ qualifying shares or shares
required by applicable Law to be held by a Person other than the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries,
including any disposition by means of a merger, consolidation or similar
transaction.
Notwithstanding the preceding, the following items shall not be deemed to be an
Asset Disposition:
(1)
a disposition by a Restricted Subsidiary to the Company or a Permitted Affiliate
Parent, by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
(other than a Receivables Entity) to a Restricted Subsidiary, by the Company to
a Permitted Affiliate Parent or by a Permitted Affiliate Parent to the Company;

(2)
the sale or disposition of cash, Cash Equivalents or Investment Grade Securities
in the ordinary course of business;

(3)
a disposition of inventory, equipment, trading stock, communications capacity or
other assets in the ordinary course of business;

(4)
a sale, lease, transfer or other disposition, or a series of related sales,
leases, transfers, issuances or dispositions that are part of a common plan, of
obsolete, surplus or worn out equipment or other equipment and assets that are
no longer useful in the conduct of the business of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries

(5)
transactions permitted under Section 5.01 or a transaction that constitutes a
Change of Control;

(6)
an issuance of Capital Stock or other securities by a Restricted Subsidiary to
the Company, a Permitted Affiliate Parent or to another Restricted Subsidiary;

(7)
(a) for purposes of Section 4.10 only, the making of a Permitted Investment or a
disposition permitted to be made under Section 4.07, or (b) solely for the
purpose of Section 4.10(b)(3), a disposition, the proceeds of which are used to
make Restricted Payments permitted to be made under Section 4.07 or Permitted
Investments;

(8)
dispositions of assets of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, or the issuance or sale of Capital Stock of any
Restricted Subsidiary in a single transaction or series of related transactions
with an aggregate fair market value in any calendar year of less than the
greater of $45.0 million and 3.0% of Total Assets (with unused amounts in any
calendar year being carried over to the next succeeding year subject to a
maximum of the greater of $45.0 million and 3.0% of Total Assets of carried over
amounts for any calendar year);

(9)
dispositions in connection with Permitted Liens;

(10)
dispositions of Receivables or related assets in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(11)
the assignment, licensing or sublicensing of intellectual property or other
general intangibles and assignments, licenses, sublicenses, leases or subleases
of spectrum or other property;

(12)
foreclosure, condemnation or similar action with respect to any property,
securities, or other assets;

(13)
the sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of Receivables arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

(14)
sales of accounts receivable and related assets or an interest therein of the
type specified in the definition of “Qualified Receivables Transaction” to a
Receivables Entity, and Investments in a Receivables Entity consisting of cash
or Securitization Obligations;

(15)
a transfer of Receivables and related assets of the type specified in the
definition of “Qualified Receivables Transaction” (or a fractional undivided
interest therein) by a Receivables Entity in a Qualified Receivables
Transaction;

(16)
any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(17)
any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), made as part of such acquisition and in each case comprising all
or a portion of the consideration in respect of such sale or acquisition;

(18)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(19)
(a) disposals of assets, rights or revenue not constituting part of the
Distribution Business of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries, and (b) other disposals of non-core assets acquired in
connection with any acquisition permitted under this Agreement;

(20)
any disposition or expropriation of assets or Capital Stock which the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary is required by, or made
in response to concerns raised by, a regulatory authority or court of competent
jurisdiction;

(21)
any disposition of other interests in other entities in an amount not to exceed
$10.0 million;

(22)
any disposition of real property; provided that the fair market value of the
real property disposed of in any calendar year does not exceed the greater of
$45.0 million and 3.0% of Total Assets (with unused amounts in any calendar year
being carried over to the next succeeding year, subject to a maximum of the
greater of $45.0 million and 3.0% of Total Assets of carried over amounts for
any calendar year);

(23)
any disposition of assets to a Person who is providing services related to such
assets, the provision of which have been or are to be outsourced by the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary to such Person;

(24)
any disposition of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding agreements;
provided that any cash or Cash Equivalents received in such disposition is
applied in accordance with Section 2.05(b)(i) of this Agreement;

(25)
any sale or disposition with respect to property built, repaired, improved,
owned or otherwise acquired by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary pursuant to customary sale and lease-back transactions,
asset securitizations and other similar financings permitted by this Agreement;

(26)
contractual arrangements under long-term contracts with customers entered into
by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary in the
ordinary course of business which are treated as sales for accounting purposes;
provided that there is no transfer of title in connection with such contractual
arrangement;

(27)
any disposition reasonably required in connection with the Spin-Off (including
any transfer of assets to Affiliates of the Company, any Permitted Affiliate
Parent and any Restricted Subsidiary prior to the completion of any Spin-Off);

(28)
the sale or disposition of the Towers Assets;

(29)
any dispositions constituting the surrender of tax losses by the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary (A) to the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary; (B) to the Ultimate
Parent or any of its Subsidiaries (other than the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary); or (C) in order to eliminate, satisfy or
discharge any tax liability of any Person that was formerly a Subsidiary of the
Ultimate Parent which has been disposed of pursuant to which a disposal
permitted by the terms of this Agreement, to the extent that the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary would have a liability (in
the form of an indemnification obligation or otherwise) to one or more Persons
in relation to such tax liability if not so eliminated, satisfied or discharged;
and

(30)
any other disposition of assets comprising in aggregate percentage value of
10.0% or less of Total Assets.

In the event that a transaction (or any portion thereof) meets the criteria of a
disposition permitted under clauses (1) through (30) above and would also be a
Restricted Payment permitted to be made under Section 4.07 or a Permitted
Investment, the Company, in its sole discretion, will be entitled to divide and
classify such transaction (or a portion thereof) as a disposition permitted
under clauses (1) through (30) above and/or one or more of the types of
Restricted Payments permitted to be made under Section 4.07 or Permitted
Investments.
“Bank Products” means (1) any facilities or services related to cash management,
cash pooling, treasury, depository, overdraft, commodity trading or brokerage
accounts, credit or debit card, p-cards (including purchasing cards or
commercial cards), electronic funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade financial services or
other cash management and cash pooling arrangements and (2) daylight exposures
of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary in
respect of banking and treasury arrangements entered into in the ordinary course
of business.
“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “beneficially held”,
“beneficially holding” and “beneficial ownership” have a corresponding meaning.
“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof; provided, that (i) if and for
so long as the Company or a Permitted Affiliate Parent is a Subsidiary of the
Ultimate Parent, any action required to be taken under this Agreement by the
Board of Directors of the Company or a Permitted Affiliate Parent can, in the
alternative, at the option of the Company or such Permitted Affiliate Parent, be
taken by the Board of Directors of the Ultimate Parent and (ii) following
consummation of a Spin-Off, any action required to be taken under this Agreement
by the Board of Directors of the Company or a Permitted Affiliate Parent can, in
the alternative, at the option of the Company or such Permitted Affiliate
Parent, be taken by the Board of Directors of the Spin Parent.
“Bridge Facility” means the bridge credit facility agreement, between the
Initial Guarantor as borrower, the administrative agent party thereto, the SPV
Borrower as guarantor, and the lenders party thereto from time to time, as
amended, supplemented or otherwise modified from time to time, to be entered
into pursuant to the commitment letter dated as of October 9, 2019, by and among
the Company and the Arrangers (or their respective Affiliates), and any other
agreement with respect to long-term indebtedness that is intended to replace or
refinance commitments and/or outstanding loans thereunder, including for the
avoidance of doubt in connection with the Initial Guarantor Notes Issuance.
“Business Division Transaction” means any creation of or participation in any
joint venture with respect to any assets, undertakings and/or businesses of the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary which
comprise all or part of the Company’s, any Permitted Affiliate Parent’s or any
Restricted Subsidiary’s business solutions division (or its predecessor or
successors), to or with any other entity or person whether or not the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary, excluding the
contribution to (but not the use by) any joint venture of the backbone assets
utilized by the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary and excluding any Subsidiary included in or owned by the Company’s, a
Permitted Affiliate Parent’s or any Restricted Subsidiary’s business solutions
division but not engaged in the business of that division.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participation or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined in accordance with GAAP, and
the Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.
“Cash Equivalents” means:
(1)
securities or obligations issued, insured or unconditionally guaranteed by the
United States government, the government of the United Kingdom, the relevant
member state of the European Union as of January 1, 2004 (each, a “Qualified
Country”) or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(2)
securities or obligations issued by any Qualified Country, or any political
subdivision of any such Qualified Country, or any public instrumentality
thereof, having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service in any Qualified Country);

(3)
commercial paper issued by any lender party to a Credit Facility or any bank
holding company owning any lender party to a Credit Facility;

(4)
commercial paper maturing no more than 12 months after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service in any Qualified Country);

(5)
time deposits, eurodollar time deposits, bank deposits, certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any lender party to a Credit Facility or any other
bank or trust company (x) having combined capital and surplus of not less than
$250.0 million in the case of U.S. banks and $100.0 million (or the Dollar
Equivalent thereof) in the case of non-U.S. banks or (y) the long-term debt of
which is rated at the time of acquisition thereof at least “A-” or the
equivalent thereof by Standard & Poor’s Ratings Services, or “A-” or the
equivalent thereof by Moody’s Investors Service, Inc. (or if at the time neither
is issuing comparable ratings, then a comparable rating of another nationally
recognized rating agency in any Qualified Country);

(6)
auction rate securities rated at least Aa3 by Moody’s and AA- by S&P (or, if at
any time either S&P or Moody’s shall not be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(7)
repurchase agreements or obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (1), (2) and (5) above
entered into with any bank meeting the qualifications specified in clause (5)
above or securities dealers of recognized national standing;

(8)
marketable short-term money market and similar funds (x) either having assets in
excess of $250.0 million (or the Dollar Equivalent thereof) or (y) having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service in any Qualified Country);

(9)
interests in investment companies or money market funds, 95% the investments of
which are one or more of the types of assets or instruments described in clauses
(1) through (8) above;

(10)
any other investments used by the Company, any Permitted Affiliate Parent or the
Restricted Subsidiaries as temporary investments permitted by the Administrative
Agent in writing in its sole discretion; and

(11)
in the case of investments by the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary organized or located in a jurisdiction other than the
United States or a member state of the European Union (or any political
subdivision or territory thereof), or in the case of investments made in a
country outside the United States, other customarily utilized high-quality
investments in the country where such Restricted Subsidiary is organized or
located or in which such Investment is made, all as conclusively determined in
good faith by the Company or a Permitted Affiliate Parent;

provided that bank deposits and short term investments in local currency of any
Restricted Subsidiary shall qualify as Cash Equivalents as long as the aggregate
amount thereof does not exceed the amount reasonably estimated by such
Restricted Subsidiary as being necessary to finance the operations, including
capital expenditures, of such Restricted Subsidiary for the succeeding 90 days.
“Change of Control” means:
(1)
LiLAC Ventures and/or LiLAC Communications, individually or collectively, (a)
cease to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of the Company or any Permitted Affiliate Parent or
(b) ceases, by virtue of any powers conferred by the articles of association or
other documents regulating the Company or any Permitted Affiliate Parent to,
directly or indirectly, direct or cause the direction of management and policies
of the Company or any Permitted Affiliate Parent, as applicable; or

(1)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation) in one or a series of related transactions, of all or
substantially all of the assets of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries taken as a whole to any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Holder; or

(2)
the adoption by the stockholders of the Company or any Permitted Affiliate
Parent (after a Permitted Affiliate Group Designation Date) of a plan or
proposal for the liquidation or dissolution of the Company or any Permitted
Affiliate Parent (after a Permitted Affiliate Group Designation Date), other
than a transaction complying with Section 5.01; or

(3)
the Initial Guarantor Share Trustee ceases to directly or indirectly hold 100%
of the Capital Stock of the Initial Guarantor; or

(4)
the Share Trustee ceases to directly or indirectly hold 100% of the Capital
Stock of the SPV Borrower;

provided, however, that a Change of Control shall not be deemed to have occurred
pursuant to (i) clause (1) of this definition upon the consummation of the
Post-Closing Reorganization or a Spin-Off or (ii) this definition solely as a
result of the resignation and/or release of any Borrower or Permitted Affiliate
Parent in accordance with the terms of this Agreement.
“Collateral Sharing Agreement” means, collectively, (i) the Initial Collateral
Sharing Agreement and (ii) any Additional Collateral Sharing Agreement.
“Commodity Agreements” means, in respect of a Person, any commodity purchase
contract, commodity futures or forward contract, commodities option contract or
other similar contract (including commodities derivative agreements or
arrangements), to which such Person is a party or a beneficiary.
“Common Holding Company” means, following a Permitted Affiliate Parent
Accession, a person that is a Holding Company of the Company and each Permitted
Affiliate Parent.
“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Effective Date, and includes, without limitation, all series
and classes of such common stock.
“Consolidated EBITDA” means, for any period, operating income (loss) determined
on the basis of GAAP of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries on a Consolidated basis, plus, without duplication, at
the option of the Company or a Permitted Affiliate Parent (except with respect
to clauses (1) and (2) below), the following (to the extent deducted or taken
into account, as the case may be, for the purposes of determining operating
income (loss), other than in respect of clause (20)(b) and clause (21) below):
(1)
Consolidated depreciation expense;

(2)
Consolidated amortization expense;

(3)
stock based compensation expense;

(4)
other non-cash charges reducing operating income (provided that if any such
non-cash charge represents an accrual of or reserve for potential cash charges
in any future period, the cash payment in respect thereof in such future period
shall reduce operating income to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period) less other non-cash items of
income increasing operating income (excluding any such non-cash item of income
to the extent it represents (i) a receipt of cash payments in any future period,
(ii) the reversal of an accrual or reserve for a potential cash item that
reduced operating income in any prior period and (iii) any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase operating income in such prior period);

(5)
any extraordinary, one-off, non-recurring, exceptional or unusual gain, loss,
expense or charge, including any charges or reserves in respect of any
restructuring, redundancy, relocation, refinancing, integration or severance or
other post-employment arrangements, signing, retention or completion bonuses,
transaction costs, acquisition costs, disposition costs, business optimization,
information technology implementation or development costs, costs related to
governmental investigations and curtailments or modifications to pension or
post-retirement benefits schemes, litigation or any asset impairment charges or
the financial impacts of natural disasters (including fire, earthquake, flood,
hurricane and storm and related events);

(6)
effects of adjustments (including the effects of such adjustments pushed down to
such Person and its Restricted Subsidiaries) in such Person’s Consolidated
financial statements pursuant to GAAP (including inventory, property, equipment,
software, goodwill, intangible assets, in process research and development,
deferred revenue and debt line items) attributable to the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of amounts thereof, net of taxes and
Permitted Tax Distributions;

(7)
any net gain (or loss) realized upon the sale, held for sale or other
disposition of any asset or disposed operations of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary which is not sold or otherwise
disposed of in the ordinary course of business (as determined conclusively in
good faith by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent);

(8)
the amount of Management Fees and other fees and related expenses (including
Intra-Group Services) paid in such period to the Permitted Holders to the extent
permitted by Section 4.11;

(9)
any reasonable expenses, charges or other costs to effect or consummate the
Transactions, a Spin-Off, a Permitted Joint Venture, any Equity Offering,
Permitted Investment, any transaction permitted under Section 4.11, acquisition,
disposition, recapitalization or the Incurrence of any Indebtedness permitted by
this Agreement, in each case, as determined conclusively in good faith by the
Board of Directors, senior management or an Officer of the Company or a
Permitted Affiliate Parent;

(10)
any adjustments to reduce the impact of the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting principles or policies;

(11)
(i) the amount of loss on the sale or transfer of any assets in connection with
an asset securitization programme, Receivables factoring transaction or other
Receivables transaction (including, without limitation, a Qualified Receivables
Transaction) and/or (ii) any gross margin (revenue minus cost of goods sold)
recognized by any Affiliate of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary in relation to the sale of goods and services relating to
the business of the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary;

(12)
Specified Legal Expenses;

(13)
an amount equal to 100% of the up-front installation fees associated with
commercial contract installations completed during the applicable reporting
period, less any portion of such fees included in operating income for such
period, provided that the amount of such fees, to the extent amortized over the
life of the underlying service contract, shall not be included in operating
income in any future period;

(14)
any fees or other amounts charged or credited to the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary related to Intra-Group Services
may be excluded from the calculation of Consolidated EBITDA;

(15)
any charges or costs in relation to any long-term incentive plan and any
interest component of pension or post-retirement benefits schemes;

(16)
after reversing net other operating income or expense;

(17)
Receivables Fees;

(18)
any costs, charges, fees and related expenses in connection with programming
rights that would be accounted for as intangible assets under GAAP;

(19)
any taxes, assessments, levies or other governmental charges that are based, in
whole or in part, on income measures or any provision for Permitted Tax
Distribution;

(20)
(a) any expense to the extent covered by liability, casualty events or business
interruption insurance or indemnity, or Parametric Cover, and actually
reimbursed or paid out or with respect to which the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary has made a determination that a
reasonable basis exists for indemnification, reimbursement or pay-out, but only
to the extent that such amount is in fact indemnified, reimbursed or paid out
within the next four fiscal quarters following such determination (collectively,
“Business Interruption Receipts”) (with a deduction in calculating Consolidated
EBITDA in the applicable future period of any amount so added back in any prior
period to the extent not so indemnified or reimbursed within such four fiscal
quarters), and (b) to the extent not otherwise included in operating income and
without duplication of amounts included under clause (a) above, the amount of
proceeds of business interruption insurance or Parametric Cover in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not then received) so long as the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in good faith expects to
receive such proceeds within the next four fiscal quarters (collectively,
“Business Interruption Expected Proceeds”, and together with Business
Interruption Receipts, the “Business Interruption Addback”) (it being understood
that (i) to the extent not actually received within such four fiscal quarters,
such amount shall be deducted in calculating Consolidated EBITDA for such future
period and (ii) there shall be no double counting of amounts included in
calculating Consolidated EBITDA as Business Interruption Expected Proceeds which
are subsequently received in such future period as Business Interruption
Receipts); provided that, for the avoidance of doubt, for any period, there
shall be no double counting of any amount included in calculating Consolidated
EBITDA as a Business Interruption Addback and as an addback pursuant to clause
(5) of this definition of Consolidated EBITDA; and

(21)
without duplication of amounts above, non-cash expenses represented by roaming
agreement credits.

For the purposes of determining the amount of Consolidated EBITDA of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries under
this definition which is denominated in a foreign currency, the Company or a
Permitted Affiliate Parent shall calculate the Dollar Equivalent amount of such
Consolidated EBITDA based on the weighted average exchange rates for the
relevant period used in the Consolidated financial statements of the Reporting
Entity for such relevant period.
“Consolidated Interest Expense” means, for any period, the net interest
income/expense of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries on a Consolidated basis (in each case, determined on the basis of
GAAP), whether paid or accrued, including any such interest and charges
consisting of:
(1)
interest expense attributable to Capitalized Lease Obligations;

(2)
non-cash interest expense;

(3)
dividends or other distributions in respect of all Disqualified Stock of the
Company or a Permitted Affiliate Parent and all Preferred Stock of any
Restricted Subsidiary, to the extent held by Persons other than the Company, a
Permitted Affiliate Parent or a Subsidiary of the Company or a Permitted
Affiliate Parent;

(4)
the Consolidated interest expense that was capitalized during such period; and

(5)
interest actually paid by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, under any guarantee of Indebtedness or other obligation
of any other Person.

Notwithstanding the foregoing, Consolidated Interest Expense shall not include
(a) any interest accrued, capitalized or paid in respect of Subordinated
Shareholder Loans, (b) any commissions, discounts, yield and other fees and
charges related to Qualified Receivables Transactions, (c) any payments on any
operating leases, including without limitation any payments on any lease,
concession or license of property (or guarantee thereof) which would be
considered an operating lease under GAAP, (d) any foreign currency gains or
losses, (e) any pension liability cost, (f) any amortization of debt discount,
debt issuance cost, charges and premium, (g) costs and charges associated with
Hedging Obligations, and (h) any interest, costs and charges contained in clause
(3) of this definition.
“Consolidated Net Leverage Ratio”, as of any date of determination, means the
ratio of:
(1)
(a) the outstanding Indebtedness of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries on a Consolidated basis as of such date and the
Reserved Indebtedness Amount (to the extent applicable) as of such date, other
than:

(i)
Indebtedness up to a maximum amount equal to the Credit Facility Excluded Amount
(or its equivalent in other currencies) at the date of determination Incurred
under any Permitted Credit Facility;

(ii)
any Subordinated Shareholder Loans;

(iii)
any Indebtedness Incurred pursuant to Section 4.09(c)(25);

(iv)
any Indebtedness arising under the Production Facilities to the extent that it
is limited recourse to the assets funded by such Production Facilities; and

(v)
any Indebtedness which is a contingent obligation of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary; provided that, any guarantee by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary of
Indebtedness of any Parent shall be included for the purposes of calculating the
Consolidated Net Leverage Ratio under Section 4.09(b)(1), Section 4.09(c)(6)(A),
Section 4.09(c)(6)(B) and Section 4.09(c)(15);

less
(b) the aggregate amount of cash and Cash Equivalents of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries on a Consolidated
basis, to
(2)
the Pro forma EBITDA for the Test Period,

provided that the pro forma calculation of the Consolidated Net Leverage Ratio
shall not give effect to (a) any Indebtedness Incurred on the date of
determination pursuant to Section 4.09(c) or (b) the discharge on the date of
determination of any Indebtedness to the extent that such discharge results from
the proceeds Incurred pursuant to Section 4.09(c).
For the avoidance of doubt, in determining the Consolidated Net Leverage Ratio,
(i) no cash or Cash Equivalents shall be included that are the proceeds of
Indebtedness in respect of which the calculation of the Consolidated Net
Leverage Ratio is to be made and (ii) the Consolidated EBITDA and all
outstanding Indebtedness of any company, business division or other assets to be
acquired or disposed of pursuant to a signed purchase agreement (which may be
subject to one or more conditions precedent) may be given pro forma effect.
“Consolidated Senior Secured Net Leverage Ratio”, as of any date of
determination, means the ratio of:
(1)
(a) the outstanding Senior Secured Indebtedness of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries on a Consolidated basis as of
such date and the Reserved Indebtedness Amount (to the extent applicable) as of
such date, other than:

(i)
Senior Secured Indebtedness up to a maximum amount equal to the Credit Facility
Excluded Amount (or its equivalent in other currencies) at the date of
determination Incurred under any Permitted Credit Facility;

(ii)
Senior Secured Indebtedness Incurred pursuant to Section 4.09(c)(25); and

(iii)
any Senior Secured Indebtedness which is a contingent obligation of the Company,
any Permitted Affiliate Parent or a Restricted Subsidiary;

less
(b) the aggregate amount of cash and Cash Equivalents of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries on a Consolidated
basis, to
(2)
the Pro forma EBITDA for the Test Period,

provided, that the pro forma calculation of the Consolidated Senior Secured Net
Leverage Ratio shall not give effect to (a) any Indebtedness Incurred on the
date of determination pursuant to Section 4.09(c) or (b) the discharge on the
date of determination of any Indebtedness to the extent that such discharge
results from the proceeds Incurred pursuant to Section 4.09(c).
For the avoidance of doubt, in determining the Consolidated Senior Secured Net
Leverage Ratio, (i) no cash or Cash Equivalents shall be included that are the
proceeds of Indebtedness in respect of which the calculation of the Consolidated
Net Leverage Ratio is to be made and (ii) the Consolidated EBITDA and all
outstanding Indebtedness of any company, business division or other assets to be
acquired or disposed of pursuant to a signed purchase agreement (which may be
subject to one or more conditions precedent) may be given pro forma effect.
“Consolidation” means the consolidation or combination of the accounts of each
of the Company’s Restricted Subsidiaries (excluding the Affiliate Subsidiaries)
with those of the Company and each of a Permitted Affiliate Parent’s Restricted
Subsidiaries (excluding the Affiliate Subsidiaries) with those of such Permitted
Affiliate Parent, in each case, in accordance with GAAP consistently applied and
together with the accounts of the Affiliate Subsidiaries on a combined basis
(including eliminations of intercompany transactions and balances, as
appropriate); provided that, for the purposes of making any determination or
calculation under this Agreement (other than with respect to any determination
or calculation of Total Assets) that refers to “Consolidated” or
“Consolidation”, the relevant measures being consolidated or combined shall
(without duplication) (a) be reduced proportionately to reflect any
Non-Controlling Interests, and to the extent that, since the beginning of the
relevant period, the Company’s or a Permitted Affiliate Parent’s proportionate
interest in any direct or indirect Restricted Subsidiary has decreased as at the
date of determination or calculation, such measures shall be reduced by an
amount proportionate to such reduction as if such reduction occurred on the
first day of such period (and in the event of an increase, shall be increased by
an amount proportionate to such increase) and (b) be deemed to include the
relevant measures of any Minority Investments to the extent of the Company’s, a
Permitted Affiliate Parent’s or a Restricted Subsidiary’s proportionate interest
in such Person, and to the extent that, since the beginning of the relevant
period, the Company’s, a Permitted Affiliate Parent’s or a Restricted
Subsidiary’s proportionate interest in any such Person has decreased as at the
date of determination or calculation, such measures shall be reduced by an
amount proportionate to such reduction as if such reduction occurred on the
first day of such period (and in the event of an increase, shall be increased by
an amount proportionate to such increase); provided, further, that
“Consolidation” will not include (i) consolidation or combination of the
accounts of any Unrestricted Subsidiary, but the interest of the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary in an Unrestricted
Subsidiary will be accounted for as an Investment, (ii) at the Company’s or a
Permitted Affiliate Parent’s election, any Receivables Entities, and (iii) at
the Company’s or a Permitted Affiliate Parent’s election, any Minority
Investment, any Restricted Subsidiary or other assets in any Person held for
sale in accordance with GAAP. The term “Consolidated” has a correlative meaning.
“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or
video-on-demand basis or otherwise) any one or more of audio and/or visual
images, audio content, or interactive content (including hyperlinks, re-purposed
web-site content, database content plus associated templates, formatting
information and other data including any interactive applications or
functionality), text, data, graphics, or other content, by means of any means of
distribution, transmission or delivery system or technology (whether now known
or herein after invented).
“Content Transaction” means any sale, transfer, demerger, contribution, spin-off
or distribution of, any creation or participation in any joint venture and/or
entering into any other transaction or taking any action with respect to, in
each case, any assets, undertakings and/or businesses of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary which comprise all or
part of the Content business (or its predecessor or successors) of the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary, to or with any other
entity or person whether or not the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary.
“Covenant Agreement” means the covenant agreement to be dated the Effective
Date, between, among others, the SPV Borrower, the Proceeds Loan Obligors and
the Administrative Agent pursuant to which the Proceeds Loan Obligors agree to
be bound by the covenants (other than any payment obligations) in this Agreement
applicable to them.
“Credit Facility” means, one or more debt facilities, arrangements, instruments,
trust deeds, note purchase agreements, indentures, commercial paper facilities
or overdraft facilities (including, without limitation, the Facilities, any
Permitted Credit Facility or any Production Facility) with banks or other
institutions or investors providing for revolving credit loans, term loans,
Receivables financing (including through the sale of Receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such Receivables), letters of credit, notes, bonds,
debentures or other Indebtedness, in each case, as amended, restated, modified,
renewed, refunded, replaced, restructured, refinanced, repaid, increased or
extended in whole or in part from time to time (and whether in whole or in part
and whether or not with the original administrative agent and lenders or another
administrative agent or agents or other banks or institutions or investors and
whether provided under this Agreement, a Permitted Credit Facility, a Production
Facility or one or more other credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including but not limited to any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages or letter of credit applications and
other guarantees, pledges, agreements, security agreements and collateral
documents). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement or instrument (1) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (2) adding
additional borrowers or guarantors thereunder, (3) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or (4)
otherwise altering the terms and conditions thereof.
“Credit Facility Basket Amount” means (i) $1,125.0 million or (ii) upon the
occurrence of the Acquisition Escrow Termination Date, an amount equal to the
aggregate principal amount of the Initial Proceeds Loan plus $62.50 million.
“Credit Facility Excluded Amount” means the greater of (1) $50.0 million (or its
equivalent in other currencies) and (2) 0.25 multiplied by the Pro forma EBITDA
of the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries
on a Consolidated basis for the Test Period.
“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract, derivative
or other similar agreement as to which such Person is a party or a beneficiary.
“Debt Pushdown” means, prior to the SPV Structure Termination Date, at the
option of the Proceeds Loan Borrowers, a pushdown of any Proceeds Loans and all
related obligations under the Proceeds Loan Agreement through the corporate
structure of the Restricted Group through one or a combination of the following
methods: (i) the Proceeds Loan Borrowers will repay the applicable Proceeds
Loans, together with accrued and unpaid interest and the SPV Borrower and/or the
Initial Guarantor will on the day of repayment use the proceeds from such
repayment to make new Proceeds Loans under the Proceeds Loan Agreement (the
“Debt Pushdown Proceeds Loans”) to a Proceeds Loan Obligor (the “Debt Pushdown
Proceeds Loan Borrower”) such that the currency, principal amount, maturity
date, interest rate and interest period (which will be deemed to accrue from the
last interest payment date of the applicable Proceeds Loan prior to repayment)
of a Debt Pushdown Proceeds Loan will effectively be the same as the currency,
principal, maturity, interest rate and interest period of the applicable
Proceeds Loan prior to repayment; (ii) the novation or other transfer of the
rights and obligations of the applicable Proceeds Loan Borrowers to the Debt
Pushdown Proceeds Loan Borrower, (iii) the merger of the Proceeds Loan Borrowers
with the Debt Pushdown Proceeds Loan Borrower, or (iv) any similar transaction.
“Declaration of Trust” means the declaration of trust dated October 14, 2019
pursuant to which the Share Trustee directly or indirectly holds the Capital
Stock of the SPV Borrower on trust for certain charities and charitable
institutions according to the terms thereof until the Termination Date (as
defined therein).
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company, any Permitted Affiliate Parent or one of
the Restricted Subsidiaries in connection with an Asset Disposition that is so
designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent payment,
redemption, retirement, sale or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 4.10.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(1)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

(2)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary); or

(3)
is redeemable at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of the date (a) of the Latest Maturity
Date of the Facilities or (b) on which there are no Loans outstanding, provided
that only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified
Stock; provided, further that any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Company or a Permitted Affiliate Parent to repurchase such Capital Stock
upon the occurrence of a change of control or asset sale (each defined in a
substantially identical manner to the corresponding definitions in this
Agreement) shall not constitute Disqualified Stock if the terms of such Capital
Stock (and all such securities into which it is convertible or for which it is
ratable or exchangeable) provide that the Company or such Permitted Affiliate
Parent may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Company or
such Permitted Affiliate Parent with Section 4.10, and such repurchase or
redemption complies with Section 4.07.
“Distribution Business” means:
(1)    the business of upgrading, constructing, creating, developing, acquiring,
operating, owning, leasing and maintaining cable television networks (including
for avoidance of doubt master antenna television, satellite master antenna
television, single and multi-channel microwave single or multi-point
distribution systems and direct-to-home satellite systems) for the transmission,
reception and/or delivery of multi-channel television and radio programming,
telephony and internet and/or data services to the residential markets; or
(2)    any business which is incidental to or related to such business.
“Dollar Equivalent” means, (1) with respect to any monetary amount in Dollars,
such amount and (2) with respect to any monetary amount in a currency other than
Dollars, at any time of determination thereof by the Company, a Permitted
Affiliate Parent or the Administrative Agent, as the case may be, the amount of
Dollars obtained by converting such currency other than Dollars involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable currency other than Dollars as published in The Financial Times in
the “Currencies” section (or, if The Financial Times is no longer published, or
if such information is no longer available in The Financial Times, such source
as may be selected in good faith by the Board of Directors or senior management
of the Company or a Permitted Affiliate Parent) on the date of such
determination.
“Equity Offering” means (1) the distribution of Capital Stock of the Spin Parent
in connection with any Spin-Off, or (2) a sale of (a) Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock), (b)
Capital Stock the proceeds of which are contributed as equity share capital to
the Company or a Permitted Affiliate Parent or as Subordinated Shareholder Loans
or (c) Subordinated Shareholder Loans.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into escrow accounts with an independent escrow agent
on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
accounts upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“European Union” means the European Union, including member states as of May 1,
2004 but excluding any country which became or becomes a member of the European
Union after May 1, 2004.
“Excess Capacity Network Services” means the provision of network services, or
an agreement to provide network services, by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in favor of one or more other members of the
Wider Group where such network services are only provided in respect of the
capacity available to the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in excess of that network capacity it requires to continue
to provide current services to its existing and projected future customers and
to allow it to provide further services to both its existing and projected
future customers.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Company, a Permitted Affiliate Parent or an Affiliate Subsidiary as
capital contributions or Subordinated Shareholder Loans to the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary after the Effective Date
or from the issuance or sale (other than to a Restricted Subsidiary) of Capital
Stock (other than Disqualified Stock) of the Company, a Permitted Affiliate
Parent or an Affiliate Subsidiary, in each case, to the extent designated as an
Excluded Contribution pursuant to an Officer’s Certificate of the Company or a
Permitted Affiliate Parent.
“Existing Credit Facilities” means (1) the amended and restated first lien
credit agreement dated as of July 7, 2014 (as amended, supplemented or otherwise
modified from time to time) and (2) the amended and restated second lien credit
agreement dated as of July 7, 2014 (as amended, supplemented or otherwise
modified from time to time), in each case of the Company.
“Existing Intercreditor Agreement” means the second lien intercreditor agreement
dated July 7, 2014 among the Company, The Bank of Nova Scotia as Senior
Representative for the First Lien Credit Agreement Secured Parties, The Bank of
Nova Scotia as Second Priority Representative for the Second Lien Credit
Agreement Secured Parties (in each case, as each such capitalized term is
defined therein) and the other parties from time to time thereto, as amended
from time to time prior to the Group Intercreditor Effective Date.
“Expenses Agreement” means the expenses agreement dated as of October 25, 2019
between, among others, the SPV Borrower, the Initial Guarantor and the Company
pursuant to which the Company has agreed to pay certain obligations of the SPV
Borrower and Initial Guarantor including, without limitation, in respect of
maintenance of the SPV Borrower’s and Initial Guarantor’s existence, the payment
of certain tax liabilities of the SPV Borrower and the Initial Guarantor, the
payment of additional amounts pursuant to this Agreement following certain tax
events and the payment of additional interest required to be paid under this
Agreement on overdue principal and interest.
“fair market value” wherever such term is used in this Agreement (except as
otherwise specifically provided for in this Agreement) may be conclusively
established by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent in good faith.
“First-Priority Lien” means any Lien on some or all of the Proceeds Loan
Collateral that ranks or is intended to rank pari passu with the Liens on the
obligations under the Proceeds Loan Finance Documents, including any Lien that
ranks pari passu by virtue of any Intercreditor Agreement or any other agreement
or instrument; provided further that Liens that rank pari passu with the Liens
on the Proceeds Loan Collateral securing the Proceeds Loan Finance Documents but
secure Indebtedness that is junior to the Proceeds Loan Finance Documents with
respect to the distributions of proceeds of enforcement of Proceeds Loan
Collateral shall not be First-Priority Liens.
“Grantor” means any Person that has pledged Proceeds Loan Collateral to secure
the Proceeds Loans and the Proceeds Loan Guarantees.
“Group Intercreditor Agreement” means an intercreditor agreement substantially
in the form of Exhibit G hereto (which agreement in such form, or with
immaterial changes thereto, the Administrative Agent is authorized to enter
into) together with any material changes thereto which are reasonably acceptable
to the Administrative Agent and which material changes shall be posted to the
Lenders not less than five Business Days before execution thereof and, if the
Required Lenders shall not have objected to such changes within five Business
Days after posting, then the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s entry into such intercreditor agreement (with
such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Administrative Agent’s execution
thereof.
“Group Intercreditor Effective Date” means the date as notified in writing by
the Company, or any Affiliate Proceeds Loan Obligor, to the Administrative Agent
on which the Group Intercreditor Agreement has become or will become effective
(which, for the avoidance of doubt, shall occur concurrently with or after the
refinancing in full of the Existing Credit Facilities).
“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
(1)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

(2)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, however, that the term
“guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “guarantee” used as a verb has a
corresponding meaning.

The term “guarantor” means the obligor under a guarantee.
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Commodity Agreement or Currency
Agreement.
“Holding Company” means, in relation to a Person, an entity of which that Person
is a Subsidiary.
“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Restricted Subsidiary (whether by
merger, consolidation, acquisition or otherwise) will be deemed to be Incurred
by such Restricted Subsidiary at the time it becomes a Restricted Subsidiary;
and the terms “Incurred” and “Incurrence” have meanings correlative to the
foregoing and any Indebtedness pursuant to any revolving credit or similar
facility shall only be “Incurred” at the time any funds are borrowed thereunder,
subject to the definitions of “Additional Facility Availability Amount” (as
defined in Section 1.01 of this Agreement) and of “Reserved Indebtedness Amount”
(as defined in Section 4.09(e)(7)) and related provisions.
“Indebtedness” means, with respect to any Person (and with respect to the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries, on a
Consolidated basis) on any date of determination (without duplication):
(1)
money borrowed or raised and debit balances at banks;

(2)
any bond, note, loan stock, debenture or similar debt instrument;

(3)
acceptance or documentary credit facilities; and

(4)
the principal component of Indebtedness of other Persons to the extent
guaranteed by such Person to the extent not otherwise included in the
Indebtedness of such Person,

provided that Indebtedness which has been cash-collateralized shall not be
included in any calculation of Indebtedness to the extent so cash-collateralized
(including, for the avoidance of doubt, any Indebtedness to the extent the
proceeds thereof constitute Escrowed Proceeds).
Notwithstanding the foregoing, “Indebtedness” shall not include (a) any deposits
or prepayments received by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary from a customer or subscriber for its service and any
other deferred or prepaid revenue, (b) any obligations to make payments in
relation to earn outs, (c) Indebtedness which is in the nature of equity (other
than redeemable shares) or equity derivatives; (d) Capitalized Lease
Obligations, (e) Receivables sold or discounted, whether recourse or
non-recourse, including for the avoidance of doubt, any indebtedness in respect
of Qualified Receivables Transactions, including, without limitation, guarantees
by a Receivables Entity of the obligations of another Receivables Entity and any
indebtedness in respect of Limited Recourse, (f) pension obligations or any
obligation under employee plans or employment agreements, (g) any “parallel
debt” obligations to the extent that such obligations mirror other Indebtedness,
(h) any payments or liability for assets acquired or services supplied deferred
(including Trade Payables and, without limitation, any liability under an IRU
Contract), (i) the principal component or liquidation preference of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock or, with respect to any Restricted
Subsidiary, any Preferred Stock (including, in each case, any accrued
dividends), (j) any Hedging Obligations, (k) any Non-Recourse Indebtedness and
(l) the Acquisition Escrow Shortfall Guarantee (or any similar arrangement
entered into in connection with an Escrow Account). The amount of Indebtedness
of any Person at any date will be the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability, upon the
occurrence of the contingency giving rise to the obligation, of any contingent
obligations at such date.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking or consulting firm of nationally recognized standing that is, in the
good faith judgment of the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent, qualified to perform the task for which
it has been engaged.
“Initial Collateral Sharing Agreement” means the collateral sharing agreement
dated on or about the Closing Date between, among others, the SPV Borrower, the
Security Trustee and the Administrative Agent, as amended, restated or otherwise
modified or varied from time to time.
“Initial Guarantor Declaration of Trust” means the declaration of trust dated
October 7, 2019 pursuant to which the Initial Guarantor Share Trustee directly
or indirectly holds the Capital Stock of the Initial Guarantor on trust for
certain charities and charitable institutions according to the terms thereof
until the Termination Date (as defined therein).
“Initial Guarantor Notes Issuance” means the issuance of senior secured notes by
the Initial Guarantor, the net proceeds of which will be used to fund the
Acquisition.
“Initial Guarantor Share Trustee” means MaplesFS Trustees Ireland Limited, who
directly holds the Capital Stock of the Initial Guarantor under the Initial
Guarantor Declaration of Trust.
“Initial Proceeds Loan Guarantor” means Puerto Rico Cable Acquisition Company
LLC, and any and all successors thereto.
“Initial Public Offering” means an Equity Offering of common stock or other
common equity interests of the Company, a Permitted Affiliate Parent, the Spin
Parent or any direct or indirect parent company of the Company or a Permitted
Affiliate Parent (the “IPO Entity”) following which there is a Public Market
and, as a result of which, the shares of the common stock or other common equity
interests of the IPO Entity in such offering are listed on an internationally
recognized exchange or traded on an internationally recognized market
(including, for the avoidance of doubt, any such Equity Offering of common stock
or other common equity interest of the Spin Parent in connection with any
Spin-Off).
“Intercreditor Agreement” means, collectively, (i) prior to the Closing Date,
the Existing Intercreditor Agreement, (ii) on and after the Closing Date, the
Group Intercreditor Agreement and (iii) any Additional Intercreditor Agreement.
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
“Intra-Group Services” means any of the following (provided that the terms of
each such transaction are not materially less favorable, taken as a whole, to
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction in
arm’s length dealings with a Person that is not an Affiliate or, in the event
that there are no comparable transactions to apply for comparative purposes, is
otherwise on terms that, taken as a whole, the Company or a Permitted Affiliate
Parent has conclusively determined in the good faith judgment of its Board of
Directors or senior management to be fair to the Company or a Permitted
Affiliate Parent or such Restricted Subsidiary):
(1)
the sale of programming or other content by the Ultimate Parent, Liberty Latin
America, the Spin Parent or any of their respective Subsidiaries to any of the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary;

(2)
the lease or sublease of office space, other premises or equipment by the
Company, a Permitted Affiliate Parent or the Restricted Subsidiaries to the
Ultimate Parent, Liberty Latin America, the Spin Parent or any of their
respective Subsidiaries or by the Ultimate Parent, Liberty Latin America, the
Spin Parent or any of their respective Subsidiaries to the Company, any
Permitted Affiliate Parent or the Restricted Subsidiaries;

(3)
the provision or receipt of other goods, services, facilities or other
arrangements (in each case not constituting Indebtedness) in the ordinary course
of business, by the Company, any Permitted Affiliate Parent or the Restricted
Subsidiaries to or from the Ultimate Parent, Liberty Latin America, the Spin
Parent or any of their respective Subsidiaries, including, without limitation,
(a) the employment of personnel, (b) provision of employee healthcare or other
benefits, including stock and other incentive plans, (c) acting as agent to buy
or develop equipment, other assets or services or to trade with residential or
business customers, and (d) the provision of treasury, audit, accounting,
banking, strategy, IT, branding, marketing, network, technology, research and
development, telephony, office, administrative, compliance, payroll or other
similar services; and

(4)
the extension by or to the Company, any Permitted Affiliate Parent or the
Restricted Subsidiaries to or by the Ultimate Parent, Liberty Latin America, the
Spin Parent or any of their respective Subsidiaries of trade credit not
constituting Indebtedness in relation to the provision or receipt of Intra-Group
Services referred to in paragraphs (1), (2) or (3) of this definition of
Intra-Group Services.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances or extensions of credit to customers in the
ordinary course of business) or other extensions of credit (including by way of
guarantee or similar arrangement, but excluding any debt or extension of credit
represented by a bank deposit other than a time deposit) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person and all other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP; provided that
none of the following will be deemed to be an Investment:
(1)
Hedging Obligations entered into in the ordinary course of business;

(2)
endorsements of negotiable instruments and documents in the ordinary course of
business; and

(3)
an acquisition of assets, Capital Stock or other securities by the Company, a
Permitted Affiliate Parent or a Subsidiary for consideration to the extent such
consideration consists of Common Stock of the Company, a Permitted Affiliate
Parent or a Parent.

For purposes of the definition of “Unrestricted Subsidiary” and Section 4.07:
(1)
“Investment” will include the portion (proportionate to the Company’s or a
Permitted Affiliate Parent’s equity interest in a Restricted Subsidiary to be
designated as an Unrestricted Subsidiary) of the fair market value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company or such
Permitted Affiliate Parent will be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to
(a) the Company’s or such Permitted Affiliate Parent’s “Investment” in such
Subsidiary at the time of such redesignation less (b) the portion (proportionate
to the Company’s or such Permitted Affiliate Parent’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time that such Subsidiary is so redesignated a Restricted Subsidiary; and

(2)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer,

in each case, as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent.
If the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
transfers, conveys, sells, leases or otherwise disposes of Voting Stock of a
Restricted Subsidiary such that such Subsidiary is no longer a Restricted
Subsidiary, then the Investment of the Company or a Permitted Affiliate Parent
in such Person shall be deemed to have been made as of the date of such transfer
or other disposition in an amount equal to the fair market value of such Voting
Stock on such date.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Company or a Permitted Affiliate Parent’s
option) by any dividend, distribution, interest payment, return of capital,
repayment or other amount or value received in respect of such Investment.
“Investment Grade Securities” means:
(1)
securities issued by the U.S. government or by any agency or instrumentality
thereof (other than Cash Equivalents) or directly and fully guaranteed or
insured by the U.S. government and in each case with maturities not exceeding
two years from the date of the acquisition;

(2)
securities issued by or a member of the European Union as of January 1, 2004, or
any agency or instrumentality thereof (other than Cash Equivalents) or directly
and fully guaranteed or insured by a member of the European Union as of January
1, 2004, and in each case with maturities not exceeding two years from the date
of the acquisition;

(3)
debt securities or debt instruments with a rating of A or higher by S&P or A-2
or higher by Moody’s or the equivalent of such rating by such rating
organization, or if no rating of Standard & Poor’s Ratings Services or Moody’s
Investors Service, Inc. then exists, the equivalent of such rating by any other
nationally recognized securities ratings agency, but excluding any debt
securities or instruments constituting loans or advances among the Company, a
Permitted Affiliate Parent and their Subsidiaries;

(4)
investments in any fund that invests exclusively in investments of the type
described in clauses (1) through (3) which fund may also hold immaterial amounts
of cash and Cash Equivalents pending investment and/or distribution; and

(5)
corresponding instruments in countries other than those identified in clauses
(1) and (2) above customarily utilized for high-quality investments and, in each
case, with maturities not exceeding two years from the date of the acquisition.

“Investment Grade Status” shall occur when the Facilities receive any two of the
following:
(1)
a rating of “Baa3” (or the equivalent) or higher from Moody’s;

(2)
a rating of “BBB-” (or the equivalent) or higher from S&P; and

(3)
a rating of “BBB-” (or the equivalent) or higher from Fitch,

in each case, with a “stable outlook” from such rating agency.
“IPO Market Capitalization” means an amount equal to (1) the total number of
issued and outstanding shares of Capital Stock of the IPO Entity at the time of
closing of the Initial Public Offering multiplied by (2) the price per share at
which such shares of common stock or common equity interests are sold or
distributed in such Initial Public Offering.
“IRU Contract” means a contract entered into by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary in the ordinary course of business
in relation to the right to use capacity on a telecommunications cable system
(including the right to lease such capacity to another person).
“Joint Venture Parent” means the joint venture entity formed in a Parent Joint
Venture Transaction.
“LCPR Credit Agreement” means the credit agreement to be entered into between,
among others, the Company, as borrower, the Initial Proceeds Loan Guarantor, as
guarantor, The Bank of Nova Scotia as the administrative agent and the Group
Security Agent, and certain financial institutions as lenders (as may be further
amended, supplemented or otherwise modified from time to time).
“LCPR Initial Revolving Credit Commitments” means the $125 million aggregate
principal amount of revolving credit commitments of the revolving credit lenders
under the LCPR Credit Agreement.
“Liberty Latin America” means Liberty Latin America Ltd., and any and all
successors thereto.
“Lien” means any assignment, mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof).
“LiLAC Communications” means LiLAC Communications Inc., and any and all
successors thereto.
“LiLAC Ventures” means LiLAC Ventures Ltd., and any and all successors thereto.
“Limited Condition Transaction” means (1) any Investment or acquisition, in each
case, by one or more of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing; (2) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment; and (3) any Restricted Payment.
“Limited Recourse” means a letter of credit, revolving loan commitment, cash
collateral account, guarantee or other credit enhancement issued by the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary (other than a
Receivables Entity) in connection with the Incurrence of Indebtedness by a
Receivables Entity under a Qualified Receivables Transaction; provided that, the
aggregate amount of such letter of credit reimbursement obligations and the
aggregate available amount of such revolving loan commitments, cash collateral
accounts, guarantees or other such credit enhancements of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries (other than a
Receivables Entity) shall not exceed 25% of the principal amount of such
Indebtedness at any time.
“Local GAAP” means generally accepted accounting principles of the jurisdiction
of the SPV Borrower as in effect from time to time.
“Management Fees” means any management, consultancy, stewardship or other
similar fees payable by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, including any fees, charges and related expenses Incurred
by any Parent on behalf of and/or charged to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary.
“Market Capitalization” means an amount equal to (1) the total number of issued
and outstanding shares of Capital Stock of the IPO Entity on the date of the
declaration of the relevant dividend, multiplied by (2) the arithmetic mean of
the closing prices per share of such Capital Stock for the 30 consecutive
trading days immediately preceding the date of the declaration of such dividend.
“Minority Investment” means any Person in which the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary owns a minority interest that is not
a Subsidiary of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary that has been designated as a “Minority Investment” by the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent.
The Board of Directors or senior management of the Company or a Permitted
Affiliate Parent may subsequently elect to remove any such designation. Any such
designation or election shall be evidenced to the Administrative Agent by
promptly filing with the Administrative Agent an Officer’s Certificate
certifying such designation or election by the Board of Directors or senior
management of the Company or a Permitted Affiliate Parent.
“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
(1)
all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements) and Permitted Tax Distributions, as a
consequence of such Asset Disposition;

(2)
all payments made on any Indebtedness which is secured by any assets subject to
such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition, or by applicable Law be repaid out of the proceeds from
such Asset Disposition;

(3)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition;
and

(4)
the deduction of appropriate amounts to be provided by the seller as a reserve,
in accordance with GAAP, against any liabilities associated with the assets
disposed of in such Asset Disposition and retained by the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary after such Asset Disposition.

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, Subordinated Shareholder Loans or other capital contributions, the cash
proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result of such issuance or sale (after taking into account any available tax
credit or deductions and any tax sharing arrangements).
“Non-Controlling Interest” means any minority interest in a Restricted
Subsidiary held by a Person other than the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary.
“Non-Recourse Indebtedness” means any indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary (and not of any other Person), in
respect of which the Person or Persons to whom such indebtedness is or may be
owed has or have no recourse whatsoever to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary for any payment or repayment in respect
thereof:
(1)    other than recourse to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary which is limited solely to the amount of any recoveries
made on the enforcement of any collateral securing such indebtedness or in
respect of any other disposition or realization of the assets underlying such
indebtedness;
(2)    provided that such Person or Persons are not entitled, pursuant to the
terms of any agreement evidencing any right or claim arising out of or in
connection with such indebtedness, to commence proceedings for the winding up,
dissolution or administration of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary (or proceedings having an equivalent effect) or to appoint
or cause the appointment of any receiver, trustee or similar person or officer
in respect of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary or any of its assets until after the Facilities have been repaid in
full; and
(3)    provided further that the principal amount of all indebtedness Incurred
and outstanding pursuant to this definition does not exceed the greater of (i)
$75.0 million and (ii) 5.0% of Total Assets.
“Notes Assumption” means (i) the assumption by, or assignment or other transfer
to, the Company, any Permitted Affiliate Parent and/or any Restricted Subsidiary
of any obligations under any Indebtedness Incurred by the Initial Guarantor and
any of its Subsidiaries and/or (ii) the acquisition or other transfer of the
Initial Guarantor and any of its Subsidiaries, together with any outstanding
obligations under Indebtedness Incurred by the Initial Guarantor or any of its
Subsidiaries, by the Company, any Permitted Affiliate Parent and/or any
Restricted Subsidiary.
“Officer” of any Person means the Chairman of the Board of Directors, the Chief
Executive Officer, the Chief Financial Officer, Deputy Chief Financial Officer,
the President, any Vice President, any Managing Director, any Director, any
Board Member, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary, or any authorized signatory of such Person.
“Officer’s Certificate” means a certificate signed by an Officer.
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Company, a Permitted Affiliate Parent or the
Administrative Agent.
“ordinary course of business” means the ordinary course of business of the
Company, any Permitted Affiliate Parent, any Affiliate Subsidiary and any of
their respective Subsidiaries and/or the Ultimate Parent and its Subsidiaries.
“Parametric Cover” means any parametric insurance or derivative arrangements in
respect of weather-related events.
“Parent” means (1) the Ultimate Parent, (2) any Subsidiary of the Ultimate
Parent of which the Company is a Subsidiary on the Effective Date, (3) any other
Person of which the Company or a Permitted Affiliate Parent at any time is or
becomes a Subsidiary after the Effective Date (including, for the avoidance of
doubt, the Spin Parent and any Subsidiary of the Spin Parent following any
Spin-Off), and (4) any Joint Venture Parent, any Subsidiary of the Joint Venture
Parent and any Parent Joint Venture Holders following any Parent Joint Venture
Transaction.
“Parent Expenses” means:
(1)
costs (including all professional fees and expenses) Incurred by any Parent or
any Subsidiary of a Parent in connection with reporting obligations under or
otherwise Incurred in connection with compliance with applicable Laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, the Loan Documents or any agreement or instrument relating to
Indebtedness of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary;

(2)
indemnification obligations of any Parent or any Subsidiary of a Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person with respect to its
ownership of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary or the conduct of the business of the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;

(3)
obligations of any Parent or any Subsidiary of a Parent in respect of director
and officer insurance (including premiums therefor) with respect to its
ownership of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary or the conduct of the business of the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;

(4)
general corporate overhead expenses, including professional fees and expenses
and other operational expenses of any Parent or Subsidiary of a Parent related
to the ownership, stewardship or operation of the business (including, but not
limited to, Intra-Group Services) of the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, including acquisitions or dispositions or
treasury transactions by the Company, a Permitted Affiliate Parent or the
Subsidiaries permitted hereunder (whether or not successful), in each case, to
the extent such costs, obligations and/or expenses are not paid by another
Subsidiary of such Parent; and

(5)
fees and expenses payable by any Parent in connection with the Transactions.

“Parent Joint Venture Holders” means the holders of the share capital of the
Joint Venture Parent.
“Parent Joint Venture Transaction” means a transaction pursuant to which a joint
venture is formed by the contribution of some or all of the assets of a Parent
or issuance or sale of shares of a Parent to one or more entities which are not
Affiliates of the Ultimate Parent.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
related business assets (including, without limitation, securities of a Related
Business) or a combination of such assets, cash and Cash Equivalents between the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries and
another Person.
“Permitted Business” means any business:
(1)
engaged in by any Parent, any Subsidiary of any Parent, the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary (in each case, after giving effect
to the Acquisition) on the Effective Date;

(2)
that consists of the upgrade, construction, creation, development, marketing,
acquisition (to the extent permitted under this Agreement), operation,
utilization and maintenance of networks that use existing or future technology
for the transmission, reception and delivery of voice, video and/or other data
(including networks that transmit, receive and/or deliver services such as
multi-channel television and radio, programming, telephony (including, for the
avoidance of doubt, mobile telephony), internet services and Content, high speed
data transmission, video, multi-media and related activities);

(3)
or other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which any Parent, any Subsidiary of any Parent, the Company, any
Permitted Affiliate Parent or the Restricted Subsidiaries (in each case, after
giving effect to the Acquisition) are engaged on the Effective Date, including,
without limitation, all forms of television, telephony (including, for the
avoidance of doubt, mobile telephony) and internet services and any services
relating to carriers, networks, broadcast or communications services, or
Content; or

(4)
that comprises being a Holding Company of one or more Persons engaged in any
such business referred to above.

“Permitted Collateral Liens” means:
(1)
Liens on the Proceeds Loan Collateral that are described in one or more of
clauses (2), (3), (4), (5), (6), (8), (9), (11) and (12) of the definition of
“Permitted Liens” and that, in each case, would not materially interfere with
the ability of the Security Agent to enforce the Lien in the Collateral granted
under the Proceeds Loan Collateral Documents; and

(2)
Liens on the Proceeds Loan Collateral to secure:

(a)
the obligations under the Proceeds Loan Finance Documents;

(b)
Indebtedness of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries that is permitted to be Incurred under Section 4.09(b)(2), Section
4.09(c)(1), Section 4.09(c)(3), Section 4.09(c)(4) (in the case of Section
4.09(c)(4), to the extent such Indebtedness is secured by a Lien on the Proceeds
Loan Collateral that is existing on, or provided for, under written arrangements
existing on the Effective Date), Section 4.09(c)(13) (in the case of
4.09(c)(13), to the extent such guarantee is in respect of Indebtedness
otherwise permitted to be secured and specified in this clause (2) of this
definition of Permitted Collateral Liens), Section 4.09(c)(14), Section
4.09(c)(18), Section 4.09(c)(21) or Section 4.09(c)(25);

(c)
Indebtedness that is permitted to be Incurred under Section 4.09(c)(6) and
guarantees thereof; provided that, at the time of the acquisition or other
transaction pursuant to which such Indebtedness was Incurred and after giving
effect to the Incurrence of such Indebtedness on a pro forma basis, (i) the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries would
have been able to Incur $1.00 of additional Indebtedness pursuant to Section
4.09(b)(2) or (ii) the Consolidated Senior Secured Net Leverage Ratio would not
be greater than it was immediately prior to giving pro forma effect to such
acquisition or other transaction and to the Incurrence of such Indebtedness; and

(d)
any Refinancing Indebtedness in respect of Indebtedness referred to in the
foregoing clauses (a), (b) and (c);

provided, however, that (i) such Lien ranks equal or junior to all other Liens
on the Proceeds Loan Collateral securing Senior Indebtedness of the Proceeds
Loan Obligors and (ii) holders of Indebtedness referred to in this clause (2)
(or their duly authorized Representative) shall enter into any applicable
Intercreditor Agreement; and
(3)
Liens on the Proceeds Loan Collateral to secure:

(a)
Indebtedness that is permitted to be Incurred under Section 4.09(b)(1), Section
4.09(c)(1), Section 4.09(c)(4) (in the case of Section 4.09(c)(4), to the extent
such Indebtedness is secured by a Lien on the Proceeds Loan Collateral that is
existing on, or provided for, under written arrangements existing on the
Effective Date), Section 4.09(c)(6), Section 4.09(c)(13) (in the case of
4.09(c)(13), to the extent such guarantee is in respect of Indebtedness
otherwise permitted to be secured and specified in this clause (3) of this
definition of Permitted Collateral Liens), Section 4.09(c)(14), Section
4.09(c)(18), Section 4.09(c)(21) or Section 4.09(c)(25);

(b)
any Refinancing Indebtedness in respect of Indebtedness referred to in the
foregoing clause (a) and this clause (b);

provided, however, that (i) such Lien ranks junior to all other Liens on the
Proceeds Loan Collateral securing the Senior Indebtedness of the Proceeds Loan
Obligors and (ii) holders of Indebtedness referred to in this clause (3) (or
their duly authorized Representative) shall enter into any applicable
Intercreditor Agreement.
“Permitted Credit Facility” means, one or more debt facilities or arrangements
(including, without limitation, this Agreement) that may be entered into by the
Company, a Permitted Affiliate Parent and the Restricted Subsidiaries providing
for credit loans, letters of credit or other Indebtedness or other advances, in
each case, Incurred in compliance with Section 4.09.
“Permitted Financing Action” means, to the extent that any Incurrence of
Indebtedness or Refinancing Indebtedness is permitted pursuant to Section 4.09,
any transaction to facilitate or otherwise in connection with a cashless
rollover of one or more lenders’ or investors’ commitments or funded
Indebtedness in relation to the Incurrence of that Indebtedness or Refinancing
Indebtedness.
“Permitted Holders” means, collectively, (1) the Ultimate Parent, (2) in the
event of a Spin-Off, the Spin Parent and any Subsidiary of the Spin Parent, (3)
any Affiliate or Related Person of a Permitted Holder described in clauses (1)
or (2) above, and any successor to such Permitted Holder, Affiliate, or Related
Person, (4) any Person who is acting as an underwriter in connection with any
public or private offering of Capital Stock of the Company or a Permitted
Affiliate Parent, acting in such capacity and (5) any “person” or “group” of
related persons (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) whose acquisition of “beneficial ownership” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of Voting Stock or of all or
substantially all of the assets of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries (taken as a whole) constitutes a Change of
Control in respect of which the Company has notified the Administrative Agent of
such Change of Control and the Required Lenders have not required a prepayment
and cancellation of the Facilities under Section 2.05(b)(ix) of this Agreement.
“Permitted Initial Proceeds Loan Guarantor Merger” means the transaction or
series of related transactions pursuant to which the Initial Proceeds Loan
Guarantor consolidates, merges or otherwise combines with or into the Company.
“Permitted Investment” means an Investment by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in:
(1)
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other than
a Receivables Entity) or a Person which will, upon the making of such
Investment, become a Restricted Subsidiary (other than a Receivables Entity);

(2)
another Person if as a result of such Investment such other Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
assets to, the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
(other than a Receivables Entity);

(3)
cash and Cash Equivalents or Investment Grade Securities;

(4)
Receivables owing to the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company, a
Permitted Affiliate Parent or any such Restricted Subsidiary deems reasonable
under the circumstances;

(5)
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(6)
loans or advances to employees made in the ordinary course of business
consistent with past practices of the Company, a Permitted Affiliate Parent or
such Restricted Subsidiary;

(7)
Capital Stock, obligations, accounts receivables, or securities received in
settlement of debts created in the ordinary course of business and owing to the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments or pursuant to any plan of reorganization, workout,
recapitalization or similar arrangement including upon the bankruptcy or
insolvency of a debtor;

(8)
Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including without limitation an
Asset Disposition, in each case, that was made in compliance with Section 4.10
and other Investments resulting from the disposition of assets in transactions
excluded from the definition of “Asset Disposition” pursuant to the exclusions
from such definition;

(9)
any Investment existing on the Effective Date or made pursuant to binding
commitments in effect on the Effective Date or an Investment consisting of any
extension, modification, replacement, renewal or reinvestment of any Investment
or binding commitment existing on the Effective Date or made in compliance with
Section 4.07; provided that the amount of any such Investment or binding
commitment may be increased (a) as required by the terms of such Investment or
binding commitment as in existence on the Effective Date (including as a result
of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities) or (b) as otherwise permitted under this
Agreement;

(10)
Currency Agreements, Commodity Agreements and Interest Rate Agreements, in each
case not entered into for speculative purposes, and related Hedging Obligations;

(11)
Investments by the Company, a Permitted Affiliate Parent or any of the
Restricted Subsidiaries, together with all other Investments pursuant to this
clause (11), in an aggregate amount at the time of such Investment not to exceed
the greater of $75.0 million and 5.0% of Total Assets at any one time; provided
that, if an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.07, such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (2) of the definition of “Permitted Investments” and
not this clause;

(12)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in a Receivables Entity or any Investment by a Receivables Entity in
any other Person, in each case, in connection with a Qualified Receivables
Transaction; provided that any Investment in any such Person is in the form of a
Purchase Money Note, or any equity interest or interests in Receivables and
related assets generated by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary and transferred to any Person in connection with a
Qualified Receivables Transaction or any such Person owning such Receivables;

(13)
guarantees issued in accordance with Section 4.09 and other guarantees (and
similar arrangements) of obligations not constituting Indebtedness;

(14)
pledges or deposits (a) with respect to leases or utilities provided to third
parties in the ordinary course of business or (b) otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 4.12;

(15)
the Facilities, the Existing Credit Facilities, the Proceeds Loans, the Bridge
Facility and any other Indebtedness (other than Subordinated Obligations) of the
Company, any Permitted Affiliate Parent or a Restricted Subsidiary;

(16)
so long as no Default or Event of Default of the type specified in Section
8.01(a) (Non-Payment) of this Agreement has occurred and is continuing, (a)
minority Investments in any Person engaged in a Permitted Business and (b)
Investments in joint ventures that conduct a Permitted Business to the extent
that, after giving pro forma effect to any such Investment, the Consolidated
Senior Secured Net Leverage Ratio would not exceed 4.50 to 1.00;

(17)
any Investment to the extent made using as consideration Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock),
Subordinated Shareholder Loans or Capital Stock of any Parent;

(18)
Investments acquired after the Effective Date as a result of an acquisition by
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, including
by way of merger, amalgamation or consolidation with or into the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in a transaction that is
not prohibited by Section 5.01, after the Effective Date to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(19)
Permitted Joint Ventures;

(20)
Investments in Securitization Obligations;

(21)
[Reserved];

(22)
any Person where such Investment was acquired by the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary (a) in exchange for any other
Investment or accounts receivable held by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (b) as a result of a foreclosure by
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(23)
any transaction to the extent constituting an Investment that is permitted and
made in accordance with Section 4.11(b) (except those transactions described in
Section 4.11(b)(1), Section 4.11(b)(5), Section 4.11(b)(9), and Section
4.11(b)(22));

(24)
Investments in or constituting Bank Products;

(25)
any loans or guarantees relating to Excess Capacity Network Services provided
that the price payable to the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in relation to such Excess Capacity Network Services is no
less than the cost incurred by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in providing such Excess Capacity Network Services;

(26)
Investments of all or a portion of the Escrowed Proceeds permitted under the
relevant escrow agreement;

(27)
Investments consisting of purchases and acquisitions of inventory, supplies,
material, services or equipment or purchases of contract rights or licenses or
leases of intellectual property;

(28)
Investments consisting of the licensing or contribution of intellectual property
pursuant to joint marketing arrangements;

(29)
advances in the form of a prepayment of expenses, so long as such expenses are
being paid in accordance with customary trade terms of the Company, a Permitted
Affiliate Parent or the Restricted Subsidiaries;

(30)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in any joint venture in connection with intercompany cash management
arrangements or related activities arising in the ordinary course of business;
and

(31)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in connection with any start-up financing or seed funding of any
Person, together with all other Investments pursuant to this clause (31), in an
aggregate amount at the time of such Investment not to exceed the greater of (i)
$15.0 million and (ii) 1.0% of Total Assets at any one time; provided that, if
an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.07, such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (2) of the definition of “Permitted Investments” and
not this clause

“Permitted Joint Ventures” means one or more joint ventures formed (a) by the
contribution of some or all of the assets of the Company’s or a Permitted
Affiliate Parent’s business solutions division pursuant to a Business Division
Transaction to a joint venture formed by the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries with one or more joint venturers,
(b) by the contribution of some or all of the assets of the Company’s or a
Permitted Affiliate Parent’s Content business pursuant to a Content Transaction
to a joint venture formed by the Company, a Permitted Affiliate Parent or any of
the Restricted Subsidiaries with one or more joint venturers and/or (c) for the
purposes of network and/or infrastructure sharing with one or more joint
venturers.
“Permitted Liens” means:
(1)
Liens on Receivables and related assets of the type described in the definition
of “Qualified Receivables Transaction” Incurred in connection with a Qualified
Receivables Transaction, and Liens on Investments in Receivables Entities;

(2)
pledges or deposits by such Person under workmen’s compensation Laws,
unemployment insurance Laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

(3)
Liens imposed by Law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s, construction and other like Liens, in
each case for sums not yet overdue for a period of more than 60 days or that are
bonded or being contested in good faith by appropriate proceedings;

(4)
Liens for taxes, assessments or other governmental charges not yet subject to
penalties for non-payment or which are being contested in good faith by
appropriate proceedings;

(5)
Liens in favor of issuers of surety, bid or performance bonds or with respect to
other regulatory requirements or trade or government contracts or to secure
leases or permits, licenses, statutory or regulatory obligations, or letters of
credit or bankers’ acceptances or similar obligations issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;

(6)
(a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property or
assets over which the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar arrangements relating thereto (including, without limitation, the right
reserved to or vested in any governmental authority by the terms of any lease,
license, franchise, grant or permit acquired by the Company, a Permitted
Affiliate Parent or any of its Restricted Subsidiaries or by any statutory
provision to terminate any such lease, license, franchise, grant or permit, or
to require annual or other payments as a condition to the continuance thereof),
(b) minor survey exceptions, encumbrances, trackage rights, special assessments,
ground leases, easements or reservations of, or rights of others for, licenses,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning, building codes or other restrictions (including,
without limitation, minor defects or irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries or to the ownership of its properties which do not in
the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries, and (c) any
condemnation or eminent domain proceedings affecting any real property;

(7)
[Reserved];

(8)
leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Company,
any Permitted Affiliate Parent or the Restricted Subsidiaries;

(9)
Liens arising out of judgments, decrees, orders or awards so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order or award have not been finally terminated or the
period within which such proceedings may be initiated has not expired;

(10)
Liens for the purpose of securing the payment of all or a part of the purchase
price of, or Capitalized Lease Obligations, Purchase Money Obligations or other
payments Incurred to finance the acquisition, improvement or construction of,
assets or property acquired or constructed in the ordinary course of business
(including Liens arising out of conditional sale, title retention, hire
purchase, consignment or similar arrangements for the sale of goods entered into
in the ordinary course of business); provided that such Liens do not encumber
any other assets or property of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto;

(11)
Liens (a) arising solely by virtue of any statutory or common law provisions or
customary business provisions relating to banker’s Liens, rights of set-off or
similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution, (b) attaching to commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business,
(c) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes or (d) deposits made in the ordinary
course of business to secure liability to insurance carriers;

(12)
Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries in the ordinary course of business;

(13)
Liens securing Indebtedness to the extent Incurred in compliance with Section
4.09(c)(17), including guarantees and any Refinancing Indebtedness in respect
thereof;

(14)
Liens (a) over the segregated trust accounts set up to fund productions, (b)
required to be granted over productions to secure production grants granted by
regional and/or national agencies promoting film production in the relevant
regional and/or national jurisdiction and (c) over assets relating to a specific
production funded by Production Facilities;

(15)
Liens existing on, or provided for under written arrangements existing on, the
Effective Date;

(16)
Liens on property, other assets or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary (including Liens created, Incurred or
assumed in connection with or in contemplation of such acquisition or
transaction); provided that any such Lien may not extend to any other property
owned by the Company, a Permitted Affiliate Parent or any other Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition);

(17)
Liens on property at the time the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into any Restricted Subsidiary (including
Liens created, Incurred or assumed in connection with or in contemplation of
such acquisition or transaction); provided, however, that any such Lien may not
extend to any other property owned by the Company, a Permitted Affiliate Parent
or such Restricted Subsidiary (other than pursuant to after-acquired property
clauses in effect with respect to such Lien at the time of acquisition on
property of the type that would have been subject to such Lien notwithstanding
the occurrence of such acquisition);

(18)
Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company, a Permitted Affiliate Parent or another Restricted
Subsidiary;

(19)
Permitted Collateral Liens;

(20)
Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness that
was previously so secured; provided that any such Lien is limited to all or part
of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder;

(21)
Liens securing Indebtedness Incurred under any Permitted Credit Facility;

(22)
Liens on Capital Stock or other securities of any Unrestricted Subsidiary that
secure Indebtedness or other obligations of such Unrestricted Subsidiary;

(23)
any interest or title of a lessor under any Capitalized Lease Obligations or
operating leases;

(24)
any encumbrance or restriction (including, but not limited to, put and call
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(25)
Liens over rights under loan agreements relating to, or over notes or similar
instruments evidencing, the on-loan of proceeds received by a Restricted
Subsidiary from the issuance of Indebtedness, which Liens are created to secure
payment of such Indebtedness;

(26)
Liens on assets or property of a Restricted Subsidiary that is not a Proceeds
Loan Obligor securing Indebtedness of a Restricted Subsidiary that is not a
Proceeds Loan Obligor permitted by Section 4.09;

(27)
any Liens in respect of the ownership interests in, or assets owned by, any
joint ventures securing obligations of such joint ventures or similar
agreements;

(28)
Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers or escrow
agent thereof) or on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in escrow accounts or similar arrangement to
be applied for such purpose;

(29)
Liens Incurred with respect to obligations that do not exceed the greater of (a)
$75.0 million and (b) 5.0% of Total Assets at any time outstanding;

(30)
Liens consisting of any right of set-off granted to any financial institution
acting as a lockbox bank in connection with a Qualified Receivables Transaction;

(31)
Liens for the purpose of perfecting the ownership interests of a purchaser of
Receivables and related assets pursuant to any Qualified Receivables
Transaction;

(32)
Cash deposits or other Liens for the purpose of securing Limited Recourse; and

(33)
Liens arising in connection with other sales of Receivables permitted hereunder
without recourse to the Company, a Permitted Affiliate Parent or any of the
Restricted Subsidiaries;

(34)
Liens in respect of Bank Products or to implement cash pooling arrangements or
arising under the general terms and conditions of banks with whom the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary maintains a banking
relationship or to secure cash management and other banking services, netting
and set-off arrangements, and encumbrances over credit balances on bank accounts
to facilitate operation of such bank accounts on a cash-pooled and net balance
basis (including any ancillary facility under any Credit Facility or other
accommodation comprising of more than one account) and Liens of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary under the general terms
and conditions of banks and financial institutions entered into in the ordinary
course of banking or other trading activities;

(35)
Liens on cash, Cash Equivalents, Investments or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
provided that such defeasance, discharge or redemption is not prohibited
hereunder;

(36)
Liens on Receivables and related assets of the type specified in the definition
of “Qualified Receivables Transaction”;

(37)
Liens on equipment of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary granted in the ordinary course of business to a client of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary at which
such equipment is located;

(38)
subdivision agreements, site plan control agreements, development agreements,
servicing agreements, cost sharing, reciprocal and other similar agreements with
municipal and other governmental authorities affecting the development,
servicing or use of a property; provided the same are complied with in all
material respects except as such non-compliance does not interfere in any
material respect, as determined in good faith by the Board of Directors or
senior management of the Company or a Permitted Affiliate Parent, with the
business of the Company, any Permitted Affiliate Parent and their Subsidiaries
taken as a whole;

(39)
facility cost sharing, servicing, reciprocal or other similar agreements related
to the use and/or operation a property in the ordinary course of business;
provided the same are complied with in all material respects;

(40)
deemed trusts created by operation of Law in respect of amounts which are (a)
not yet due and payable, (b) immaterial, (c) being contested in good faith and
by appropriate proceedings and for which appropriate reserves have been
established in accordance with GAAP or (d) unpaid due to inadvertence after
exercising due diligence;

(41)
Liens encumbering deposits made in the ordinary course of business to secure
liabilities to insurance carriers; and

(42)
Liens securing the Proceeds Loans and the Proceeds Loan Guarantees.

“Permitted SPV Investment” means Investments in:
(1)    cash and Cash Equivalents;
(2)    the Loans;
(3)    any Additional SPV Debt;
(4)    the Proceeds Loan;
(5)    any Additional Proceeds Loan; and
(6)
the incorporation of one or more Subsidiaries of the SPV Borrower or the Initial
Guarantor for the purposes of issuing or Incurring senior secured Indebtedness
to be on-lent to a Proceeds Loan Obligor.

“Permitted SPV Liens” means:
(1)    Liens created for the benefit of (or to secure) the Obligations;
(2)
Liens on the SPV Collateral to secure Additional SPV Debt and guarantees of
Additional SPV Debt;

(3)
Liens arising by operation of Law described in one or more of clauses (4), (9)
or (11) of the definition of Permitted Liens;

(4)
Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers thereof) or
on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in Escrow Accounts or similar arrangement to be
applied for such purpose; and

(5)
Subject to an intercreditor agreement reasonably acceptable to the Security
Agent, Liens over Capital Stock of any Subsidiary of the SPV Borrower or the
Initial Guarantor in favor of Indebtedness Incurred by any Subsidiary of the SPV
Borrower or the Initial Guarantor.

“Permitted SPV Maintenance Payments” means amounts paid to a direct or indirect
Parent of the SPV Borrower or Initial Guarantor or to the Share Trustee or
Initial Guarantor Share Trustee, as applicable, to the extent required to permit
such Parent, Share Trustee and/or Initial Guarantor Share Trustee, as
applicable, to pay reasonable amounts required to be paid by it to maintain such
Parent’s, the SPV Borrower’s, the Initial Guarantor’s and/or any of their
Subsidiaries’ corporate existence and to pay reasonable accounting, legal,
management and administrative fees and other bona fide operating expenses.
“Permitted Tax Distribution” means
(a)    (1) with respect to any taxable period ending after the date hereof for
which the Company is treated as a partnership or as an entity disregarded as
separate from its owner for Puerto Rican income tax purposes, any payment from
the Company to its direct or indirect equity owners (or directly to the Puerto
Rican taxing authority on behalf of such direct or indirect owners), to fund the
Puerto Rican income tax liabilities of such direct or indirect equity owners in
respect of their direct or indirect ownership of the Company for such taxable
period, in an aggregate amount assumed to equal the product of (i) the taxable
income of the Company for such taxable period (determined, for any taxable
period for which the Company is a disregarded entity, as if the Company were a
partnership) reduced, but not below zero, by any net cumulative taxable loss
with respect to all prior taxable periods ending after the date hereof
(determined as if all such periods were one period) to the extent such
cumulative net taxable loss is of a character (ordinary or capital) that would
permit such loss to be deducted against the taxable income of the current
taxable period and has not previously been taken into account pursuant to this
clause (a)(1) and (ii) the highest marginal Puerto Rican income tax rate (taking
into account the character of the taxable income in question (i.e., long term
capital gain, qualified dividend income, etc.)) applicable to an individual or
corporation resident in Puerto Rico (whichever is higher) for such taxable
period, (2) for each taxable period for which the Company is treated as a
partnership or as an entity disregarded as separate from its owner for Puerto
Rican income tax purposes (including any taxable periods prior to the date
hereof), any payments from the Company to its direct or indirect equity owners
(or directly to the Puerto Rican taxing authority on behalf of such direct or
indirect owners) in an aggregate amount equal to the product of (i) any
incremental taxable income of the Company for such taxable period resulting from
an audit adjustment made by an applicable taxing authority after the date hereof
and (ii) the highest marginal Puerto Rican income tax rate (taking into account
the character of the taxable income in question (i.e., long term capital gain,
qualified dividend income, etc.)) applicable to any such direct or indirect
equity owner for such taxable period and (3) any Puerto Rico branch profits tax
in respect of Relevant Net Income imposed pursuant to Section 1092.02 of the
Internal Revenue Code of Puerto Rico (or any similar provision of Puerto Rico
law) on any direct or indirect equity owner of the Company. For purposes of this
provision, Relevant Net Income shall mean the amounts set forth in clauses
(a)(1)(i) or (a)(2)(i) of this definition, as applicable, net of applicable
Puerto Rican income tax; and
(b)    (1) with respect to any taxable period ending after the date hereof for
which the Company, any Permitted Affiliate Parent or any Affiliate Subsidiary is
treated as a partnership or as an entity disregarded as separate from its owner
for U.S. federal income tax purposes, any payment from the Company, any
Permitted Affiliate Parent or any Affiliate Subsidiary to its direct or indirect
equity owners, to fund the U.S. income tax liabilities of such direct or
indirect equity owners in respect of their direct or indirect ownership of the
Company, such Permitted Affiliate Parent or such Affiliate Subsidiary for such
taxable period, in an aggregate amount (determined prior to reduction for any
Puerto Rican withholding tax applicable to any Permitted Tax Distributions)
assumed to equal any excess of (A) the product of (i) the taxable income of the
Company, any Permitted Affiliate Parent or any Affiliate Subsidiary for such
taxable period (determined, for any taxable period for which the Company, any
Permitted Affiliate Parent or any Affiliate Subsidiary is a disregarded entity,
as if the Company, any Permitted Affiliate Parent or any Affiliate Subsidiary
were a partnership) reduced, but not below zero, by any net cumulative taxable
loss with respect to all prior taxable periods ending after the date hereof
(determined as if all such periods were one period) to the extent such
cumulative net taxable loss is of a character (ordinary or capital) that would
permit such loss to be deducted against the income of the current taxable period
and has not previously been taken into account pursuant to this clause (b)(1);
provided that, for the avoidance of doubt, such taxable income shall be computed
without taking into account any special basis adjustments under Section 734 or
743 of the Code made with respect to any transaction occurring after the date
hereof and (ii) the highest combined marginal federal and applicable state
and/or local income tax rate (taking into account the deductibility of state and
local income taxes for U.S. federal income tax purposes and the character of the
taxable income in question (i.e., long term capital gain, qualified dividend
income, etc.)) applicable to a corporation resident in Colorado for such taxable
period over (B) for any taxable period in which the Puerto Rican income tax
and/or branch profits tax are considered creditable taxes for purposes of
Section 901 of the Code, the maximum permitted distribution under clauses
(a)(1), (a)(2) and/or (a)(3) of this definition (as applicable) for such taxable
period (to the extent such maximum permitted distribution (plus any Puerto Rican
withholding tax attributable to any Permitted Tax Distributions) does not exceed
the portion of the amount described in clause (b)(1)(A) of this definition that
is attributable to U.S. federal income tax) (such excess, the “U.S. Partnership
Tax Distribution Amount”), (2) for each taxable period for which the Company,
any Permitted Affiliate Parent or any Affiliate Subsidiary is treated as a
partnership or as an entity disregarded as separate from its owner for U.S.
federal income tax purposes (including any taxable periods prior to the date
hereof), any payments from the Company, any Permitted Affiliate Parent or any
Affiliate Subsidiary to its direct or indirect equity owners in an aggregate
amount equal to any additional U.S. Partnership Tax Distribution Amount with
respect to any incremental taxable income of the Company, any Permitted
Affiliate Parent or any Affiliate Subsidiary for such taxable period resulting
from an audit adjustment made by an applicable taxing authority after the date
hereof including as necessary to satisfy any taxes imposed on a direct or
indirect owner of the Company, any Permitted Affiliate Parent or any Affiliate
Subsidiary arising from the Partnership Audit Rules and attributable to the
operations or activities of the Company, any Permitted Affiliate Parent or any
Affiliate Subsidiary. and (3) for any taxable period for which the Company, any
Permitted Affiliate Parent, any Affiliate Subsidiary or any of their
Subsidiaries is a member of a consolidated, combined, unitary or similar income
tax group for U.S. federal or applicable foreign, state or local income tax
purposes of which a direct or indirect parent of the Company is the common
parent (a “Tax Group”) (or the Company, any Permitted Affiliate Parent, any
Affiliate Subsidiary or any of their Subsidiaries are a disregarded entity or
partnership directly or indirectly owned by a member or members of such a
group), to pay the portion of any U.S. federal, foreign, state or local income
taxes (as applicable) of such Tax Group for such taxable period that are
attributable to the taxable income of the Company, any Permitted Affiliate
Parent, any Affiliate Subsidiary and/or any of their Restricted Subsidiaries
(and, to the extent permitted below, the applicable Subsidiaries that are not
Restricted Subsidiaries); provided that for each taxable period, (A) the amount
of such payments made in respect of such taxable period in the aggregate will
not exceed the amount that the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries (and, to the extent permitted below, the applicable
Subsidiaries that are not Restricted Subsidiaries), as applicable, would have
been required to pay in respect of such taxable income as stand-alone taxpayers
or a stand-alone Tax Group and (B) the amount of such payments made in respect
of a Subsidiary that is not a Restricted Subsidiary will be permitted only to
the extent that cash distributions were made by such Subsidiary to the Company,
any Permitted Affiliate Parent or any Restricted Subsidiary for such purpose. To
the extent any portion of the Permitted Tax Distribution for a particular
taxable period is not actually distributed in such period, the amount of the
excess of such Permitted Tax Distribution over the amount actually distributed
for such period shall increase the amount of Permitted Tax Distributions with
respect to the immediately subsequent period (and, to the extent such excess is
not actually distributed in the immediately subsequent period, the following
period(s)). “Partnership Audit Rules” means Chapter 63 of the Code, as amended
by the Bipartisan Budget Act of 2015 (and any Treasury regulations or other
guidance that may be promulgated in the future relating thereto) and, in each
case, any analogous provisions of state, local, and non-U.S. law.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision hereof or
any other entity.
“Post-Closing Reorganization” means the possible reorganization of the LiLAC
Communications and LiLAC Ventures and their Subsidiaries by the Ultimate Parent,
which is expected to include: (1) a distribution or other transfer of the
Company and any Permitted Affiliate Parent and their respective Subsidiaries or
a Parent of both the Company and any Permitted Affiliate Parent to the Ultimate
Parent or another direct Subsidiary of the Ultimate Parent through one or more
mergers, transfers, consolidations or other similar transactions such that the
Company and any Permitted Affiliate Parent and their respective Subsidiaries or
such Parent will become the direct Subsidiary of the Ultimate Parent or such
other direct Subsidiary of the Ultimate Parent, and/or (2) the issuance by the
Company and any Permitted Affiliate Parent of Capital Stock to the Ultimate
Parent or another direct Subsidiary of the Ultimate Parent and, as consideration
therefor, the assignment by the Ultimate Parent or a direct Subsidiary of the
Ultimate Parent of a loan receivable to the Company or a Permitted Affiliate
Parent, as the case may be, and/or (3) the insertion of a new entity as a
Subsidiary of LiLAC Communications and/or LiLAC Ventures, as applicable, which
new entity will become a Parent of the Company.
“Preferred Stock”, as applied to the Capital Stock of any corporation,
partnership, limited liability company or other entity, means Capital Stock of
any class or classes (however designated) which is preferred as to the payment
of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such entity, over shares of Capital
Stock of any other class of such entity.
“Pro forma EBITDA” means, for any period, the Consolidated EBITDA of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries;
provided that for the purposes of calculating Pro forma EBITDA for such period,
if, as of such date of determination:
(1)
since the beginning of such period the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary will have made any Asset Disposition or disposed of
any company, any business, any group of assets constituting an operating unit of
a business or any Minority Investment (any such disposition, a “Sale”) or if the
transaction giving rise to the need to calculate the Consolidated Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio or Pro forma
Non-Controlling Interest EBITDA, as applicable, is such a Sale, Pro forma EBITDA
for such period will be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the assets which are the subject of such Sale for
such period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such period;

(2)
since the beginning of such period the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary (by merger or otherwise) will have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, acquires
any Non-Controlling Interests in a Restricted Subsidiary or otherwise acquires
any company, any business, any group of assets constituting an operating unit of
a business or any Minority Investment (any such Investment or acquisition, a
“Purchase”) including any such Purchase occurring in connection with a
transaction causing a calculation to be made hereunder, Consolidated EBITDA for
such period will be calculated after giving pro forma effect thereto as if such
Purchase occurred on the first day of such period; and

(3)
since the beginning of such period any Person (that became a Restricted
Subsidiary or was merged with or into the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary since the beginning of such period) will
have made any Sale or any Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Company, any Permitted
Affiliate Parent or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA for such period will be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

For purposes of this definition and determining compliance with any provision of
the Loan Documents that requires the calculation of any financial ratio or test,
(a) whenever pro forma effect is to be given to any transaction or calculation,
the pro forma calculations will be as determined conclusively in good faith by a
responsible financial or accounting officer of the Company (including without
limitation in respect of anticipated expense and cost reductions) including,
without limitation, as a result of, or that would result from any actions taken,
committed to be taken or with respect to which substantial steps have been
taken, by the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
including, without limitation, in connection with any cost reduction synergies
or cost savings plan or program or in connection with any transaction,
investment, acquisition, disposition, restructuring, corporate reorganization or
otherwise (regardless of whether these cost savings and cost reduction synergies
could then be reflected in pro forma financial statements to the extent
prepared), (b) in determining the amount of Indebtedness outstanding on any date
of determination, pro forma effect shall be given to any Incurrence, repayment,
repurchase, defeasance or other acquisition, retirement or discharge of
Indebtedness as if such transaction had occurred on the first day of the
relevant period and (c) interest on any Indebtedness that bears interest at a
floating rate and that is being given pro forma effect shall be calculated as if
the rate in effect on the date of calculation had been applicable for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness).
For the avoidance of doubt, the Consolidated EBITDA and all outstanding
Indebtedness of any company or business division or other assets to be acquired
or disposed of pursuant to a signed purchase agreement (which may be subject to
one or more conditions precedent) may be given pro forma effect for the purpose
of calculating Pro Forma EBITDA.
“Pro forma Non-Controlling Interest EBITDA” means, for any period, an amount
equal to the proportion of the Pro forma EBITDA of the Company, a Permitted
Affiliate Parent and the Restricted Subsidiaries which would have been
attributable to Non-Controlling Interests, on the basis that the relevant
measures for calculating such Pro forma EBITDA for such period under the
definition of “Pro forma EBITDA” (including “Consolidated EBITDA”) are
attributed to such Non-Controlling Interests in accordance with the definition
of “Consolidation”.
“Proceeds Loan Agreement” means the Proceeds Loan Agreement dated on or about
the Closing Date (as amended, supplemented and/or restated from time to time)
between, among others, the SPV Borrower as lender and the Company as Proceeds
Loan Borrower.
“Proceeds Loan Borrowers” means the Company and each other person that has
acceded to the Covenant Agreement as an Obligor (as defined therein) and the
Proceeds Loan Agreement as a Borrower (as defined therein).
“Proceeds Loan Guarantees” means the guarantees and indemnities given by the
Proceeds Loan Guarantors under Clause 11 (Guarantee and Indemnity) of the
Proceeds Loan Agreement.
“Proceeds Loan Guarantors” means the Initial Proceeds Loan Guarantor and each
person that has acceded to the Covenant Agreement as an Obligor (as defined
therein) and the Proceeds Loan Agreement as a Guarantor (as defined therein).
“Proceeds Loan Obligors” means each of the Proceeds Loan Borrowers and Proceeds
Loan Guarantors.
“Proceeds Loans” means the facilities granted under the Proceeds Loan Agreement.
“Production Facilities” means any facilities provided by a lender to the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary to finance a
production.
“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional investors that is
underwritten for resale in accordance with Rule 144A and/or Regulation S under
the Securities Act, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the SEC for public
resale. For the avoidance of doubt, the term “Public Debt” shall not be
construed to include any Indebtedness issued to institutional investors in a
direct placement of such Indebtedness that is not underwritten by an
intermediary (it being understood that, without limiting the foregoing, a
financing that is distributed to not more than ten Persons (provided that
multiple managed accounts and Affiliates of any such Persons shall be treated as
one Person for the purposes of this definition) shall be deemed not to be
underwritten), or any Indebtedness under the Loan Documents, a Permitted Credit
Facility, a Production Facility, commercial bank or similar Indebtedness,
Capitalized Lease Obligations or recourse transfer of any financial asset or any
other type of Indebtedness Incurred in a manner not customarily viewed as a
“securities offering.”
“Public Market” means any time after an Equity Offering has been consummated,
shares of common stock or other common equity interests of the IPO Entity having
a market value in excess of $75.0 million on the date of such Equity Offering
have been distributed pursuant to such Equity Offering.
“Public Offering” means any offering, including an Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include any offering pursuant to Rule
144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).
“Public Offering Expenses” means expenses Incurred by any Parent in connection
with any public offering of Capital Stock or Indebtedness (whether or not
successful):
(1)
where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary; or

(2)
in a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned; or

(3)
otherwise on an interim basis prior to completion of such offering so long as
any Parent shall cause the amount of such expenses to be repaid to the Company,
a Permitted Affiliate Parent or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed, in each case, to the extent
such expenses are not paid by another Subsidiary of such Parent.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
the deferred purchase price of Receivables (and related assets) and/or a line of
credit, which may be irrevocable, from the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary in connection with a Qualified Receivables
Transaction with a Receivables Entity, which note is intended to finance that
portion of the purchase price that is not paid in cash or a contribution of
equity and which (1) is repayable from cash available to the Receivables Entity,
other than (a) amounts required to be established as reserves pursuant to
agreements, (b) amounts paid to investors in respect of interest, (c) principal
and other amounts owing to such investors and (d) amounts owing to such
investors and amounts paid in connection with the purchase of newly generated
Receivables and (2) may be subordinated to the payments described in clause (1).
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries pursuant to which the Company, a
Permitted Affiliate Parent or any of the Restricted Subsidiaries may sell,
convey or otherwise transfer to (1) a Receivables Entity (in the case of a
transfer by the Company, a Permitted Affiliate Parent or any of the Restricted
Subsidiaries) and (2) any other Person (in the case of a transfer by a
Receivables Entity), or may grant a Lien in, any Receivables (whether now
existing or arising in the future) of the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Receivables, all contracts and
all guarantees or other obligations in respect of such accounts receivable, the
proceeds of such Receivables and other assets which are customarily transferred,
or in respect of which Liens are customarily granted, in connection with asset
securitization involving Receivables and any Hedging Obligations entered into by
the Company, a Permitted Affiliate Parent or any such Restricted Subsidiary in
connection with such Receivables.
“Receivable” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, “payment intangible” or
“instrument” under the Uniform Commercial Code and any “supporting obligations”
as so defined.
“Receivables Entity” means a Subsidiary of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary (or another Person in which the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary makes an Investment or
to which the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
transfers Receivables and related assets) which engages in no activities other
than in connection with the financing of Receivables and which is designated by
the Board of Directors or senior management of the Company or a Permitted
Affiliate Parent (as provided below) as a Receivables Entity:
(1)
no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(A)    is guaranteed by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);
(B)    is recourse to or obligates the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings; or
(C)    subjects any property or asset of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;
except, in each such case, Limited Recourse and Permitted Liens as defined in
clauses (30) through (33) and (36) of the definition thereof;
(2)
with which neither the Company, a Permitted Affiliate Parent nor any Restricted
Subsidiary has any material contract, agreement, arrangement or understanding
(except in connection with a Purchase Money Note or Qualified Receivables
Transaction) other than on terms not materially less favorable to the Company,
such Permitted Affiliate Parent or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Company or such Permitted Affiliate Parent, other than fees payable in the
ordinary course of business in connection with servicing Receivables; and

(3)
to which neither the Company, a Permitted Affiliate Parent nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than those related to or incidental to the relevant Qualified Receivables
Transaction), except for Limited Recourse and Permitted Liens as defined in
clauses (30) through (33) and (36) of the definition thereof.

Any such designation by the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent an Officer’s
Certificate giving effect to such designation and certifying that such
designation complied with the foregoing conditions.
“Receivables Fees” means reasonable distributions or payments made directly or
by means of discounts with respect to any participation interest issued or sold
in connection with, and other fees paid to a Person that is not a Receivables
Entity in connection with, any Qualified Receivables Transaction.
“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables in a Qualified Receivables Transaction to repurchase Receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Refinancing” means the repayment of all principal, accrued and unpaid interest,
fees and other amounts outstanding on or about the Closing Date, and the
termination of all outstanding commitments, under the Existing Credit Facilities
(and the termination and release of all guarantees, security interests and liens
related thereto).
“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) (collectively, “refinance”, “refinances” and
“refinanced” shall have a correlative meaning) any Indebtedness existing on the
Effective Date or Incurred in compliance with this Agreement (including
Indebtedness of the Company or a Permitted Affiliate Parent that refinances
Indebtedness of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary, as applicable, and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of the Company, a Permitted Affiliate Parent or another
Restricted Subsidiary) including Indebtedness that refinances Refinancing
Indebtedness, including successive refinancings; provided that:
(1)
if the Indebtedness being refinanced constitutes Subordinated Obligations, (a)
if the Stated Maturity of the Indebtedness being refinanced is earlier than the
Latest Maturity Date of the Proceeds Loans, the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Latest Maturity Date of the Proceeds Loans, the Refinancing
Indebtedness has a Stated Maturity later than the Latest Maturity Date of the
Proceeds Loans;

(2)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being refinanced plus an amount to pay any interest, fees and
expenses, premiums and defeasance costs, Incurred in connection therewith; and

(3)
if the Indebtedness being refinanced constitutes Subordinated Obligations, such
Refinancing Indebtedness is subordinated in right of payment to the Proceeds
Loans on terms at least as favorable to the Finance Parties as those contained
in the documentation governing the Indebtedness being refinanced.

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge
or repayment of all or any part of any such Credit Facility or other
Indebtedness.
“Related Business” means any business that is the same as or related, ancillary
or complementary to, any of the businesses of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries on the Effective Date.
“Related Person” with respect to any Permitted Holder, means:
(1)
any controlling equity holder or majority (or more) owned Subsidiary of such
Permitted Holder;

(2)
in the case of an individual, any spouse, family member or relative of such
individual, any trust or partnership for the benefit of one or more of such
individual and any such spouse, family member or relative, or the estate,
executor, administrator, committee or beneficiaries of any thereof; or

(3)
any trust, corporation, partnership or other Person for which one or more of the
Permitted Holders and other Related Persons of any thereof constitute the
beneficiaries, stockholders, partners or owners thereof, or Persons beneficially
holding in the aggregate a majority (or more) controlling interest therein.

“Related Taxes” means:
(1)
any taxes, including but not limited to sales, use, transfer, rental, ad
valorem, value added, stamp, property, consumption, franchise, license, capital,
registration, business, customs, net worth, gross receipts, excise, occupancy,
intangibles or similar taxes (other than (x) taxes measured by income and (y)
withholding imposed on payments made by any Parent), required to be paid by any
Parent by virtue of its:

(a)    being organized or incorporated or having Capital Stock outstanding (but
not by virtue of owning stock or other equity interests of any corporation or
other entity other than the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary or any of the Company’s, a Permitted Affiliate Parent’s or
any Restricted Subsidiary’s Subsidiaries), or
(b)    being a Holding Company of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or any of the Company’s, a Permitted Affiliate
Parent’s or any Restricted Subsidiary’s Subsidiaries, or
(c)    receiving dividends from or other distributions in respect of the Capital
Stock of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
or any of the Company’s, a Permitted Affiliate Parent’s or any Restricted
Subsidiary’s Subsidiaries, or
(d)    having guaranteed any obligations of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary or any Subsidiary of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary, or
(e)    having made any payment in respect to any of the items for which the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary is permitted
to make payments to any Parent pursuant to Section 4.07,
in each case, to the extent such taxes are not paid by another Subsidiary or
such Parent; or
(2)
any taxes measured by income for which any Parent is liable up to an amount not
to exceed with respect to such taxes the amount of any such taxes that the
Company, a Permitted Affiliate Parent, any Restricted Subsidiary and their
respective Subsidiaries would have been required to pay on a separate company
basis or on a Consolidated basis if the Company, a Permitted Affiliate Parent,
any Restricted Subsidiary and their respective Subsidiaries had paid tax on a
Consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Company, a Permitted Affiliate Parent,
any Restricted Subsidiary and their respective Subsidiaries and any taxes
imposed by way of withholding on payments made by one Parent to another Parent
on any financing that is provided, directly or indirectly in relation to the
Company, a Permitted Affiliate Parent, any Restricted Subsidiary and their
respective Subsidiaries (in each case, reduced by any taxes measured by income
actually paid by the Company, a Permitted Affiliate Parent, any Restricted
Subsidiary and their respective Subsidiaries).

“Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness or the provider of Senior Indebtedness (if provided
on a bilateral basis), as the case may be.
“Reporting Entity” refers to the Company, or following any election made in
accordance with Section 4.03(d), such other Parent of the Company, or, following
a Permitted Affiliate Group Designation Date, the Common Holding Company or a
Parent of the Common Holding Company.
“Reserved Indebtedness Amount” has the meaning given to that term in Section
4.09.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Subsidiary” means any Subsidiary of the Company or of a Permitted
Affiliate Parent (including any Borrower), together with any Affiliate
Subsidiaries, in each case, other than an Unrestricted Subsidiary.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Securitization Obligation” means any Indebtedness or other obligation of any
Receivables Entity.
“Senior Indebtedness” means, whether outstanding on the Effective Date or
thereafter Incurred, all amounts payable by, under or in respect of all other
Indebtedness of the Proceeds Loan Obligors, including premiums and accrued and
unpaid interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to each Proceeds Loan
Obligor at the rate specified in the documentation with respect thereto whether
or not a claim for post filing interest is allowed in such proceeding) and fees
relating thereto; provided, however, that Senior Indebtedness will not include:
(1)
any Indebtedness Incurred in violation of this Agreement;

(2)
any obligation of any Proceeds Loan Obligor to any other Proceeds Loan Obligor
or any Restricted Subsidiary;

(3)
any liability for taxes owed or owing by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary;

(4)
any accounts payable or other liability to trade creditors arising in the
ordinary course of business (including guarantees thereof or instruments
evidencing such liabilities);

(5)
any Indebtedness, guarantee or obligation of a Proceeds Loan Obligor that is
expressly subordinate or junior in right of payment to any other Indebtedness,
guarantee or obligation of a Proceeds Loan Obligor, including, without
limitation, any Subordinated Obligation; or

(6)
any Capital Stock.

“Senior Secured Indebtedness” means, with respect to any Person as of any date
of determination, any Indebtedness that is (1) secured by a First-Priority Lien,
(2) Incurred by a Proceeds Loan Obligor and secured by any other Lien on assets
of a Proceeds Loan Obligor or any Restricted Subsidiary (other than a Lien
permitted under clauses (22), (28), or (29) of the definition of “Permitted
Liens”), or (3) Incurred by a Restricted Subsidiary that is not a Proceeds Loan
Obligor, in each case, without double counting.
“Share Trustee” means Cafico Trust Company Limited, who directly holds the
Capital Stock of the SPV Borrower under the Declaration of Trust.
“Significant Subsidiary” means any Restricted Subsidiary which, together with
the Restricted Subsidiaries of such Restricted Subsidiary, accounted for more
than 10.0% of Total Assets as of the end of the most recently completed fiscal
year.
“Solvent Liquidation” means any voluntary liquidation, winding up or corporate
reconstruction involving the business or assets of, or shares of (or other
interests in) any Subsidiary of a Parent or any Grantor (other than the
Company); provided that, to the extent such Subsidiary of a Parent or Grantor
involved in such Solvent Liquidation is a Proceeds Loan Obligor, the Successor
Company assumes all the obligations of that Proceeds Loan Obligor under the
Covenant Agreement, the other Proceeds Loan Finance Documents and any
Intercreditor Agreement to which such Proceeds Loan Obligor was a party prior to
the Solvent Liquidation unless (i) such Successor Company is an existing
Proceeds Loan Obligor or (ii) with respect to a Proceeds Loan Guarantor, such
Successor Company would, but for the operation of this proviso, no longer be
required to guarantee the Proceeds Loans or any other Senior Secured
Indebtedness secured on the Proceeds Loan Collateral and accordingly any
guarantee required by this proviso would become subject to automatic release in
accordance with Section 11.09(b) of this Agreement.
“Specified Legal Expenses” means, to the extent not constituting an
extraordinary, non-recurring or unusual loss, charge or expense, all attorneys’
and experts’ fees and expenses and all other costs, liabilities (including all
damages, penalties, fines and indemnification and settlement payments) and
expenses paid or payable in connection with any threatened, pending, completed
or future claim, demand, action, suit, proceeding, inquiry or investigation
(whether civil, criminal, administrative, governmental or investigative).
“Spin-Off” means a transaction by which all outstanding ordinary and/or equity
shares of the Company and any Permitted Affiliate Parent or a Parent of the
Company or such Permitted Affiliate Parent directly or indirectly owned by the
Ultimate Parent are distributed to (1) all of the Ultimate Parent’s shareholders
or (2) all of the shareholders comprising one or more group of the Ultimate
Parent’s shareholders as provided by the Ultimate Parent’s articles of
association, in each case, either directly or indirectly through the
distribution of shares in a Parent holding the Company’s and any Permitted
Affiliate Parent’s shares or such Parent’s shares.
“Spin Parent” means the Person the shares of which are distributed to the
shareholders of the Ultimate Parent pursuant to the Spin-Off.
“SPV Asset Disposition” means the sale, lease, conveyance or other disposition
of any rights, property or assets by the SPV Borrower or the Initial Guarantor,
other than the granting of a Permitted SPV Lien or any Permitted SPV Investment.
“SPV Collateral” means the assets in respect of which Security Interests have
been created by the SPV Collateral Documents.
“SPV Profit Account” means the account in the name of the Initial Guarantor into
which the Initial Guarantor’s profit is paid pursuant to the Expenses Agreement.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary which are reasonably customary in
securitization of Receivables transactions, including, without limitation, those
relating to the servicing of the assets of a Receivables Entity and Limited
Recourse, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.
“Stated Maturity” means, with respect to any security, loan or other evidence of
Indebtedness, the date specified in such security, loan or other evidence of
Indebtedness as the fixed date on which the payment of principal of such
security, loan or other evidence of Indebtedness is due and payable, including
pursuant to any mandatory repayment, redemption or repurchase provision, but
shall not include any contingent obligations to repay, redeem or repurchase any
such principal prior to the date originally scheduled for the payment thereof.
“Subordinated Obligation” means, in the case of a Proceeds Loan Borrower, any
Indebtedness (whether outstanding on the Effective Date or thereafter Incurred)
which is expressly subordinate or junior in right of payment to the Proceeds
Loans pursuant to a written agreement and, in the case of a Proceeds Loan
Guarantor, any Indebtedness (whether outstanding on the Effective Date or
thereafter Incurred) which is expressly subordinate or junior in right of
payment to the Proceeds Loan Guarantee of such Proceeds Loan Guarantor pursuant
to a written agreement.
“Subordinated Shareholder Loans” means Indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary (and any security into which such
Indebtedness, other than Capital Stock, is convertible or for which it is
exchangeable at the option of the holder) issued to and held by any Affiliate
(other than the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) that (either pursuant to its terms or pursuant to an agreement with
respect thereto):
(1)
does not mature or require any amortization, redemption or other repayment of
principal or any sinking fund payment prior to the first anniversary of the
Latest Maturity Date of the Proceeds Loans (other than through conversion or
exchange of such Indebtedness into Capital Stock (other than Disqualified Stock)
of the Company or a Permitted Affiliate Parent, as applicable, or any
Indebtedness meeting the requirements of this definition);

(2)
does not require, prior to the first anniversary of the Latest Maturity Date of
the Proceeds Loans, payment of cash interest, cash withholding amounts or other
cash gross-ups, or any similar cash amounts;

(3)
contains no change of control or similar provisions that are effective, and does
not accelerate and has no right to declare a default or event of default or take
any enforcement action or otherwise require any cash payment prior to the first
anniversary of the Latest Maturity Date of the Proceeds Loans;

(4)
does not provide for or require any Lien or encumbrance over any asset of the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries;

(5)
is subordinated in right of payment to the prior payment in full of the Proceeds
Loans or Proceeds Loan Guarantees, as applicable, in the event of (a) a total or
partial liquidation, dissolution or winding up of the Company or a Permitted
Affiliate Parent or such Restricted Subsidiary, as applicable, (b) a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property, a Permitted Affiliate Parent or its property or a
Restricted Subsidiary or its property, as applicable, (c) an assignment for the
benefit of creditors or (d) any marshalling of the Company’s, a Permitted
Affiliate Parent’s or a Restricted Subsidiary’s assets and liabilities, as
applicable;

(6)
under which the Company or a Permitted Affiliate Parent or such Restricted
Subsidiary, as applicable, may not make any payment or distribution of any kind
or character with respect to any obligations on, or relating to, such
Subordinated Shareholder Loans if (a) a payment Default under a Loan Document in
relation to the Obligations occurs and is continuing or (b) any other Default
under the Loan Documents occurs and is continuing that permits the Lenders to
accelerate their outstanding Loans and the Company or a Permitted Affiliate
Parent or a Restricted Subsidiary, as applicable, receives notice of such
Default from the Administrative Agent, until in each case the earliest of (i)
the date on which such Default is cured or waived or (ii) 180 days from the date
such Default occurs (and only one such notice may be given during any 360 day
period);

(7)
under which, if the holder of such Subordinated Shareholder Loans receives a
payment or distribution with respect to such Subordinated Shareholder Loan (a)
other than in accordance with this Agreement or as a result of a mandatory
requirement of applicable Law or (b) under circumstances described under clauses
(5)(a) through (d) above, such holder will forthwith pay all such amounts to the
Administrative Agent or the Security Agent to be held in trust for application
in accordance with the Loan Documents; and

(8)
the holder of such Subordinated Shareholder Loans shall have acceded to any
applicable Intercreditor Agreement as a “Subordinated Creditor” (or equivalent).

“Subsidiary” of any Person means (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or Persons performing similar functions) or (2) any partnership, joint
venture limited liability company or similar entity of which more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Except as used in clause (2)(b) of
“Permitted Collateral Liens”, or as otherwise specified herein or unless the
context may otherwise require, each reference to a Subsidiary will refer to a
Subsidiary of the Company or a Permitted Affiliate Parent.
“Tax Group” has the meaning given to such term in the definition of Permitted
Tax Distributions.
“Test Period” means, on any date of determination, the period of the most recent
two consecutive fiscal quarters for which, at the option of the Company or a
Permitted Affiliate Parent, (i) interim management statements and/or quarterly
financial statements have previously been furnished to the Administrative Agent
pursuant to Section 4.03 or (ii) internal interim management statements and/or
internal financial statements of the Reporting Entity are available immediately
preceding the date of determination (the “L2QA Test Period”). The calculation of
Pro forma EBITDA and Pro forma Non-Controlling Interest EBITDA in respect of any
Test Period that is an L2QA Test Period shall be determined by multiplying Pro
forma EBITDA or Pro forma Non-Controlling Interest EBITDA, as applicable, for
such L2QA Test Period by two.
“Total Assets” means the Consolidated total assets of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries as shown on the most recent
balance sheets (excluding the footnotes thereto) which have previously been
furnished to the Administrative Agent pursuant to Section 4.03 or are internally
available immediately preceding the date of determination (and, in the case of
any determination relating to any Incurrence of Indebtedness, any Restricted
Payment or other determination under this Agreement, calculated with such pro
forma and other adjustments as are consistent with the pro forma provisions set
forth in the definition of “Pro forma EBITDA” including, but not limited to, any
property or assets being acquired in connection therewith).


“Towers Assets” means:
(1)all present and future wireless and broadcast towers and tower sites that
host or assist in the operation of plant and equipment used for transmitting
telecommunications signals, being tower and tower sites that are owned by or
vested in the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
(whether pursuant to title, rights in rem, leases, rights of use, site sharing
rights, concession rights or otherwise) and include, without limitation, any and
all towers and tower sites under construction;
(2)all rights (including, without limitation, rights in rem, leases, rights of
use, site sharing rights and concession rights), title, deposits (including,
without limitation, deposits placed with landlords, electricity boards and
transmission companies) and interest in, or over, the land or property on which
such towers and tower sites referred to in paragraph (1) above have been or will
be constructed or erected or installed;
(3)all current assets relating to the towers or tower sites and their operation
referred to in paragraph (1) above, whether movable, immovable or incorporeal;
(4)all plant and equipment customarily treated by telecommunications operators
as forming part of the towers or tower sites referred to in paragraph (1) above,
including, in particular, but without limitation, the electricity power
connections, utilities, diesel generator sets, batteries, power management
systems, air conditioners, shelters and all associated civil and electrical
works; and
(5)all permits, licences, approvals, registrations, quotas, incentives, powers,
authorities, allotments, consents, rights, benefits, advantages, municipal
permissions, trademarks, designs, copyrights, patents and other intellectual
property and powers of every kind, nature and description whatsoever, whether
from government bodies or otherwise, pertaining to or relating to paragraphs (1)
to (4) above; and
(6)shares or other interests in Tower Companies.
“Tower Company” means a company or other entity whose principal activity relates
to Towers Assets and substantially all of whose assets are Towers Assets.
“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.
“Transactions” means (1) the entry into this Agreement and the other Loan
Documents, (2) the funding of the Initial Term Loans, the Bridge Facility and/or
the Initial Guarantor Notes Issuance and the consummation of the Refinancing and
the Acquisition with the net proceeds thereof, as applicable, (3) the SPV
Structure Termination, (4) the Notes Assumption, (5) the Debt Pushdown, (6) any
Post-Closing Reorganization and (7) all other associated transactions taken in
relation to any of the foregoing and the payment or incurrence of any fees,
expenses or charges associated with any such transactions.
“Ultimate Parent” means (1) Liberty Latin America and any and all successors
thereto or (2) upon consummation of a Spin-Off, “Ultimate Parent” will mean the
Spin Parent and its successors, and (3) upon consummation of a Parent Joint
Venture Transaction, “Ultimate Parent” will mean each of the top tier Parent
entities of the Parent Joint Venture Holders and their successors.
“Unrestricted Subsidiary” means:
(1)
any Subsidiary of the Company or a Permitted Affiliate Parent, or any Affiliate
Subsidiary, that at the time of determination shall be designated an
Unrestricted Subsidiary by the Board of Directors of the Company or a Permitted
Affiliate Parent in the manner provided below; and

(2)
any Subsidiary of an Unrestricted Subsidiary.

The Company or a Permitted Affiliate Parent may designate any Subsidiary of the
Company or a Permitted Affiliate Parent, or any Affiliate Subsidiary, as
applicable (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein), to
be an Unrestricted Subsidiary only if such designation and the Investment of the
Company or a Permitted Affiliate Parent in such Subsidiary or Affiliate
Subsidiary complies with Section 4.07.
Any such designation shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent an Officer’s Certificate certifying that
such designation complies with the foregoing conditions.
The Company or a Permitted Affiliate Parent may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and either (1) the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries could
Incur at least $1.00 of additional Indebtedness under Section 4.09(b)(2) or (2)
the Consolidated Senior Secured Net Leverage Ratio would be no greater than it
was immediately prior to giving effect to such designation, in each case, on a
pro forma basis taking into account such designation.
“VAT” means: (a) value added tax imposed in compliance with the Council
Directive 2006/112/EC on the common system of value added tax as implemented by
a member state of the European Union; and (b) any other Tax of a similar nature,
whether imposed in a member state of the European Union in substitution for, or
levied in addition to, such tax referred to in clause (a) above, or imposed
elsewhere.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
“Wholly Owned Subsidiary” means (1) in respect of any Person, a Person all of
the Capital Stock of which (other than (a) directors’ qualifying shares or an
immaterial amount of shares required to be owned by other Persons pursuant to
applicable Law, regulation or to ensure limited liability and (b) in the case of
a Receivables Entity, shares held by a Person that is not an Affiliate of the
Company or a Permitted Affiliate Parent solely for the purpose of permitting
such Person (or such Person’s designee) to vote with respect to customary major
events with respect to such Receivables Entity, including without limitation the
institution of bankruptcy, insolvency or other similar proceedings, any merger
or dissolution, and any change in charter documents or other customary events)
is owned by that Person directly or (2) indirectly by a Person that satisfies
the requirements of clause (1).
ANNEX II
COVENANTS
(PRIOR TO THE SPV STRUCTURE TERMINATION DATE)


Unless otherwise specified herein, (i) references in this Annex to sections of
Article 4 or 5 are to those sections of this Annex (ii) defined terms used in
this Annex II shall bear the meanings given to them in Annex I or as otherwise
given to them in Section 1.01 of this Agreement. For the avoidance of doubt, the
section references in this Annex II is deliberately retained for consistency
given the equivalent provisions in indentures entered into by Liberty Latin
America and its Subsidiaries for ease of reference.
ARTICLE 4
Section 4.01    [Reserved]
Section 4.02    Limitation on SPV Borrower and Initial Guarantor Activities
(a)    Prior to the SPV Structure Termination Date, the SPV Borrower and Initial
Guarantor will not engage in any business activity or undertake any other
activity, except any activity:
(1)    relating to the borrowing, sale or issuance of the Facilities and any
Additional SPV Debt permitted to be incurred under this Agreement (including the
lending of the proceeds of such borrowing, sale or issuance of the Facilities or
any Additional SPV Debt to one or more Covenant Parties);
(2)    undertaken with the purpose of, and directly related to, fulfilling its
obligations or exercising its rights under the Facilities, this Agreement, the
SPV Collateral Documents, the Proceeds Loans, the Proceeds Loan Agreement, the
Covenant Agreement, any Collateral Sharing Agreement, any Intercreditor
Agreement, any other Loan Document or any other document relating to the
Facilities, the Proceeds Loans or any other Additional SPV Debt permitted to be
incurred under the Loan Documents;
(3)    directly related to or reasonably incidental to the establishment and
maintenance of the SPV Borrower’s or the Initial Guarantor’s corporate
existence;
(4)    directly related to investing amounts received by the SPV Borrower or the
Initial Guarantor (other than amounts not corresponding to required payments
under the Facilities) in such manner not otherwise prohibited by this Agreement;
(5)    of a type customarily entered into by orphan financing companies;
(6)    directly related to or reasonably incidental to the incorporation and
ownership of the shares of Subsidiaries for the purposes of issuing or Incurring
senior secured Indebtedness to be on-lent to a Proceeds Loan Obligor and
conducting activities related to, or reasonably incidental to, the establishment
or maintenance of its or its Subsidiaries’ corporate existence;
(7)    directly related to or reasonably incidental to other activities not
specifically enumerated above that are de minimis in nature or that are of the
same nature as activities exercised by the SPV Borrower or the Initial Guarantor
on the Effective Date;
(8)    directly related to the making of Permitted SPV Investments and Permitted
SPV Maintenance Payments and the granting of Permitted SPV Liens;
(9)    directly related to or reasonably incidental to the Transactions; or
(10)    in connection with any Permitted Financing Action.
(b)    Prior to the SPV Structure Termination Date, the SPV Borrower and the
Initial Guarantor will not:
(1)    issue any Capital Stock (other than to the Share Trustee or the Initial
Guarantor Share Trustee, as applicable);
(2)    take any action which would cause it to no longer satisfy the
requirements of an available exemption from the provisions of the U.S.
Investment Company Act of 1940, as amended;
(3)    commence or take any action or facilitate a winding-up, examinership,
liquidation, dissolution or other analogous proceeding;
(4)    amend its constitutive documents in any manner which would adversely
affect the Finance Parties in any material respect;
(5)    transfer or assign any of its rights under a Proceeds Loan, except
pursuant to the SPV Collateral Documents or in connection with a Permitted
Financing Action; or
(6)    following the Effective Date, deposit any other moneys or funds into the
SPV Profit Account.
(d)    Except as otherwise provided in this Agreement, the SPV Borrower will
take all actions that are necessary and within its power to prohibit the
transfer of the issued shares in the SPV Borrower (other than in connection with
the SPV Structure Termination).
(e)    Subject to any Collateral Sharing Agreement, whenever the SPV Borrower
receives a payment or prepayment under a Proceeds Loan, it shall use the funds
received solely to satisfy its obligations (to the extent of the amount owing in
respect of such obligations) under the applicable Facility under this Agreement
(including any premium payable to Lenders).
Section 4.03    Reports
(a)    The Company or any Permitted Affiliate Parent will provide to the
Administrative Agent, and, in each case of clauses (1) and (2) of this Section
4.03(a), will post on its, the Reporting Entity’s or the Ultimate Parent’s
website (or make similar disclosure) the following (provided that to the extent
any reports are filed on the SEC’s website or on the Reporting Entity’s or the
Ultimate Parent’s website, such reports shall be deemed to be provided to the
Administrative Agent):
(1)    within 150 days after the end of each fiscal year, audited combined or
Consolidated balance sheets of the Reporting Entity as of the end of the two
most recent fiscal years (or such shorter period as the Reporting Entity has
been in existence) and audited combined or Consolidated income statements and
statements of cash flow of the Reporting Entity for the two most recent fiscal
years (or such shorter period as the Reporting Entity has been in existence), in
each case prepared in accordance with GAAP, including appropriate footnotes to
such financial statements, and a report of the independent public accountants on
the financial statements; provided that such financial statements need not (i)
contain any segment data other than as required under GAAP in its financial
statements with respect to the period presented, (ii) include any exhibits or
(iii) include separate financial statements for any Affiliates of the Reporting
Entity or any acquired businesses;
(2)    within 75 days after the end of each of the first three fiscal quarters
in each fiscal year, unaudited condensed combined or Consolidated financial
statements of the Reporting Entity for the relevant fiscal quarter, prepared in
accordance with GAAP; provided that such financial statements need not (i)
contain any segment data other than as required under GAAP in its financial
statements with respect to the period presented, (ii) include any exhibits or
(iii) include separate financial statements for any Affiliates of the Reporting
Entity or any acquired businesses; and
(3)    within 10 days after the occurrence of such event, information with
respect to (i) any change in the independent public accountants of the Reporting
Entity (unless such change is made in conjunction with a change in the auditor
of the Ultimate Parent), (ii) any material acquisition or disposal of the
Company, the Permitted Affiliate Parents and the Restricted Subsidiaries, taken
as a whole, and (iii) any material development in the business of the Company,
the Permitted Affiliate Parents and the Restricted Subsidiaries, taken as a
whole.
(b)    If the Company or a Permitted Affiliate Parent has designated any of its
Subsidiaries as Unrestricted Subsidiaries and any such Unrestricted Subsidiary
or group of Unrestricted Subsidiaries would, if they were Restricted
Subsidiaries, constitute Significant Subsidiaries of the Reporting Entity, then
the annual and quarterly financial statements required by Section 4.03(a)(1) and
Section 4.03(a)(2), as applicable, shall include a reasonably detailed
presentation, either on the face of the financial statements, in the footnotes
thereto or in a separate report delivered therewith, of the financial condition
and results of operations of the Reporting Entity and the Restricted
Subsidiaries separate from the financial condition and results of operations of
such Unrestricted Subsidiaries.
(c)    Following any election by the Reporting Entity to change accounting
principles in accordance with the definition of GAAP, the annual and quarterly
financial statements required by Section 4.03(a)(1) and Section 4.03(a)(2), as
applicable, shall include any reconciliation presentation required by clause
(2)(a) of the definition of GAAP.
(d)    Notwithstanding the foregoing, the Company may satisfy its obligations
under Section 4.03(a)(1) and Section 4.03(a)(2) by (i) prior to a Permitted
Affiliate Group Designation Date, delivering the corresponding Consolidated
annual and quarterly financial statements of any Parent of the Company and (ii)
following a Permitted Affiliate Group Designation Date, delivering the
corresponding condensed combined or Consolidated annual financial statements and
quarterly financial statements of the Common Holding Company or any Parent of
the Common Holding Company; provided that to the extent that material
differences exist between the business, assets, results of operations or
financial condition of (i) the Reporting Entity and (ii) the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries (excluding, for the
avoidance of doubt, the effect of any intercompany balances between the
Reporting Entity and the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries), such annual and quarterly financial statements shall
include an unaudited reconciliation of such Parent’s or Common Holding Company’s
(as the case may be) financial statements to the condensed combined or
Consolidated financial statements of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries.
(e)    The SPV Borrower, the Company or any Permitted Affiliate Parent will
provide to the Administrative Agent (provided that to the extent any reports are
filed on the SEC’s website or on the Reporting Entity’s or the Ultimate Parent’s
website, such reports shall be deemed to be provided to the Administrative
Agent), within 150 days after the end of each fiscal year ending subsequent to
the Effective Date, an audited consolidated balance sheet of the SPV Borrower as
of the end of the two most recent fiscal years (or such shorter period as the
SPV Borrower has been in existence) and audited consolidated income statements
and statements of cash flow of the SPV Borrower for the three most recent fiscal
years (or such shorter period as the SPV Borrower has been in existence), in
each case prepared in accordance with GAAP, IFRS or Local GAAP (such reporting
standard, the “Initial Reporting Standard”), including appropriate footnotes to
such financial statements and a report of independent auditors on the financial
statements. At any time after the Effective Date, the SPV Borrower may elect to
apply for all purposes of this Agreement, in lieu of the Initial Reporting
Standard, any of GAAP, IFRS or Local GAAP (the “New Reporting Standard”) and,
upon such election, (1) all financial statements and reports to be provided,
after such election, pursuant to this Agreement shall be prepared on the basis
of the New Reporting Standard as in effect from time to time (including that,
upon first reporting its fiscal year results under the New Reporting Standard,
the SPV Borrower shall restate its financial statements on the basis of the New
Reporting Standard for the fiscal year ending immediately prior to the first
fiscal year for which financial statements have been prepared on the basis of
the New Reporting Standard), and (2) from and after such election, all ratios,
computations, and other determinations based on the Initial Reporting Standard
contained in this Agreement shall be computed in conformity with the New
Reporting Standard with retroactive effect being given thereto assuming that
such election had been made on the Effective Date.
Section 4.04    [Reserved]
Section 4.05    [Reserved]
Section 4.06    [Reserved]
Section 4.07    Limitation on Restricted Payments
(a)    Each of the SPV Borrower and Initial Guarantor will not, directly or
indirectly:
(1)    declare or pay any dividend or make any distribution on or in respect of
its Capital Stock; or
(2)    purchase, redeem, retire or otherwise acquire for value any of its
Capital Stock,
in each case, other than Permitted SPV Maintenance Payments.
(b)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries, directly or indirectly:
(1)    to declare or pay any dividend or make any distribution on or in respect
of its Capital Stock (including any payment in connection with any merger or
consolidation involving the Company, any Permitted Affiliate Parent or any of
the Restricted Subsidiaries) except:
(A)    dividends or distributions payable in Capital Stock of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary (other than Disqualified
Stock) or Subordinated Shareholder Loans; and
(B)    dividends or distributions payable to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary (and if such Restricted Subsidiary is not a
Wholly Owned Subsidiary of the Company or a Permitted Affiliate Parent, as
applicable, to its other holders of common Capital Stock on a pro rata basis);
(2)    to purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Company, a Permitted Affiliate Parent, or any Affiliate Subsidiary
or any Parent of the Company, a Permitted Affiliate Parent, or any Affiliate
Subsidiary held by Persons other than the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary (other than in exchange for Capital Stock of the
Company, a Permitted Affiliate Parent or an Affiliate Subsidiary (other than
Disqualified Stock) or Subordinated Shareholder Loans);
(3)    to purchase, repurchase, redeem, defease or otherwise acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations (other than (i) the purchase,
repurchase, redemption, defeasance or other acquisition or retirement of
Subordinated Obligations purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement, (ii) in exchange for Capital Stock of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary (other than Disqualified
Stock) or (iii) Indebtedness permitted under Section 4.09(c)(2)); or
(4)    to make any Restricted Investment in any Person;
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in Section
4.07(b)(1) through Section 4.07(b)(4) is referred to herein as a “Restricted
Payment”), if at the time the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary makes such Restricted Payment:
(A)    except in the case of a Restricted Investment, an Event of Default shall
have occurred and be continuing (or would result therefrom); or
(B)    except in the case of a Restricted Investment, if such Restricted Payment
is made in reliance on Section 4.07(b)(C)(i) below, the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries are not able to Incur an
additional $1.00 of Indebtedness pursuant to Section 4.09(b)(2), after giving
effect, on a pro forma basis, to such Restricted Payment; or
(C)    the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Effective Date and not returned or
rescinded (excluding all Restricted Payments permitted by Section 4.07(c)) would
exceed the sum of:
(i)    an amount equal to 100% of the Consolidated EBITDA for the period
beginning on the first day of the first full fiscal quarter commencing prior to
the Effective Date to the end of the Reporting Entity’s most recently ended full
fiscal quarter ending prior to the date of such Restricted Payment for which
internal Consolidated financial statements of the Reporting Entity are
available, taken as a single accounting period, less the product of 1.4 times
the Consolidated Interest Expense for such period;
(ii)    100% of the aggregate Net Cash Proceeds and the fair market value, of
marketable securities, or other property or assets, received by the Company, any
Permitted Affiliate Parent or any Affiliate Subsidiary from the issue or sale of
its Capital Stock (other than Disqualified Stock) or other capital contributions
or received by the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary from the issue or sale of Subordinated Shareholder Loans subsequent
to the Effective Date (other than (A) Net Cash Proceeds received from an
issuance or sale of such Capital Stock or Subordinated Shareholder Loans to the
Company, a Permitted Affiliate Parent, a Restricted Subsidiary or an employee
stock ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination, (B) Excluded Contributions, (C) any Cure Amounts or (D) any
property received in connection with Section 4.07(c)(26));
(iii)    100% of the aggregate Net Cash Proceeds and the fair market value, of
marketable securities, or other property or assets, received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary from the issuance or
sale (other than to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary subsequent to the Effective Date of any Indebtedness that has been
converted into or exchanged for Capital Stock of the Company, a Permitted
Affiliate Parent or an Affiliate Subsidiary (other than Disqualified Stock) or
Subordinated Shareholder Loans; provided that the proceeds of any Cure Amounts
shall not be taken into account for the purposes of this Section
4.07(b)(C)(iii);
(iv)    the amount equal to the net reduction in Restricted Investments made by
the Company, any Permitted Affiliate Parent or any of the Restricted
Subsidiaries subsequent to the Effective Date resulting from:
(a)    repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realized upon the sale or other disposition to a
Person other than the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary of any such Restricted Investment, repayments of loans or advances or
other transfers of assets (including by way of dividend, distribution, interest
payments or returns of capital) to the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary; or
(b)    the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued, in each case, as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary in such Unrestricted Subsidiary,
which amount in each case under this Section 4.07(b)(C)(iv) was included in the
calculation of the amount of Restricted Payments; provided, however, that no
amount will be included in Consolidated EBITDA for the purposes of Section
4.07(b)(C)(i) to the extent that it is (at the Company’s option) included under
this Section 4.07(b)(C)(iv);
(v)    without duplication of amounts included in Section 4.07(b)(C)(iv), the
amount by which Indebtedness of the Company, any Permitted Affiliate Parent or
any Affiliate Subsidiary is reduced on the Company’s, such Permitted Affiliate
Parent’s or such Affiliate Subsidiary’s Consolidated balance sheet, as
applicable, upon the conversion or exchange of any Indebtedness of the Company,
such Permitted Affiliate Parent or such Affiliate Subsidiary issued after the
Effective Date, which is convertible or exchangeable for Capital Stock (other
than Disqualified Stock) of the Company, such Permitted Affiliate Parent or such
Affiliate Subsidiary, as applicable, held by Persons not including the Company,
such Permitted Affiliate Parent or any of the Restricted Subsidiaries, as
applicable (less the amount of any cash or the fair market value of other
property or assets distributed by the Company, such Permitted Affiliate Parent
or such Affiliate Subsidiary upon such conversion or exchange); and
(vi)    100% of the Net Cash Proceeds and the fair market value of marketable
securities, or other property or assets, received by the Company, a Permitted
Affiliate Parent or any of the Restricted Subsidiaries in connection with: (A)
the sale or other disposition (other than to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Company, a Permitted Affiliate Parent or any Subsidiary of
the Company or of a Permitted Affiliate Parent for the benefit of its employees
to the extent funded by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) of Capital Stock of an Unrestricted Subsidiary;
and (B) any dividend or distribution made by an Unrestricted Subsidiary to the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary; provided,
however, that no amount will be included in Consolidated Net Income for the
purposes of Section 4.07(b)(C)(i) to the extent that it is (at the Company’s
option) included under this Section 4.07(b)(C)(vi).
The fair market value of property or assets other than cash for, purposes of
this Section 4.07, shall be the fair market value thereof as determined
conclusively by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent.
(c)    Section 4.07(b) will not prohibit:
(1)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Subordinated Shareholder Loans
or Subordinated Obligations of the Company, a Permitted Affiliate Parent or an
Affiliate Subsidiary made by exchange (including any such exchange pursuant to
the exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the sale or issuance within 90 days of, Subordinated Shareholder Loans, or
Capital Stock of the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary (other than Disqualified Stock or Capital Stock issued or sold to a
Restricted Subsidiary or an employee stock ownership plan or similar trust to
the extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or guaranteed by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary unless such loans have been repaid with cash
on or prior to the date of determination), or a substantially concurrent capital
contribution to the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary; provided, however, that the Net Cash Proceeds from such sale or
issuance of Capital Stock or Subordinated Shareholder Loans or from such capital
contribution will be excluded from Section 4.07(b)(C)(ii);
(2)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations of the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary made by exchange for, or out of the proceeds
of the sale or issuance within 90 days of, Subordinated Obligations of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary that is
permitted or otherwise not prohibited to be Incurred pursuant to Section 4.09
and that in each case constitutes Refinancing Indebtedness;
(3)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary made by exchange for, or out of the proceeds of the sale
or issuance within 90 days of Disqualified Stock of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary, as the case may be, that, in each
case, is permitted or not otherwise prohibited to be Incurred pursuant to
Section 4.09 and that in each case constitutes Refinancing Indebtedness;
(4)    dividends paid within 60 days after the date of declaration if at such
date of declaration such dividend would have complied with this provision;
(5)    the purchase, repurchase, defeasance, redemption or other acquisition,
cancellation or retirement for value of Capital Stock, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Capital Stock
of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary or any
parent of the Company, a Permitted Affiliate Parent or an Affiliate Subsidiary
held by any existing or former employees or management of the Company, a
Permitted Affiliate Parent, an Affiliate Subsidiary or any Subsidiary of the
Company, a Permitted Affiliate Parent or an Affiliate Subsidiary or their
assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
agreements to compensate management employees or where such purchase,
repurchase, redemption, defeasance or other acquisition, cancellation or
retirement for value of such Capital Stock or options, warrants, equity
appreciation rights or other rights to purchase or acquire such Capital Stock is
made as a hedge against a management incentive scheme or other employee bonus
scheme in which a bonus or other incentive payment is payable in the relevant
Capital Stock or is based on the price of the relevant Capital Stock; provided
that such purchases, repurchases, defeasances, redemptions or other acquisitions
pursuant to this Section 4.07(c)(5) will not exceed $10.0 million in the
aggregate during any calendar year (with any unused amounts in any preceding
calendar year being carried over to the succeeding calendar year);
(6)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of, or otherwise not
prohibited to be Incurred pursuant to, Section 4.09;
(7)    purchases, repurchases, redemptions, defeasance or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other convertible securities if such Capital Stock represents a
portion of the exercise price thereof;
(8)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Obligation:
(A)    at a purchase price not greater than 101% of the principal amount of such
Subordinated Obligation in the event of a Change of Control; provided that prior
to or simultaneously with such purchase, repurchase, redemption, defeasance or
other acquisition or retirement specified in this Section 4.07(c)(8)(A), the
Company has notified the Administrative Agent of such Change of Control and the
Required Lenders have not required a prepayment and cancellation of the
Facilities under Section 2.05(b)(ix) of this Agreement;
(B)    [Reserved]; or
(C)    (i) consisting of Acquired Indebtedness (other than Indebtedness Incurred
to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was designated a Permitted Affiliate Parent or
an Affiliate Subsidiary or was otherwise acquired by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary) and (ii) at a purchase price not
greater than 100% of the principal amount of such Subordinated Obligation plus
accrued and unpaid interest and any premium required by the terms of such
Acquired Indebtedness;
(9)    dividends, loans, advances or distributions to any Parent or other
payments by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary in amounts equal to:
(A)    the amounts required for any Parent to pay Parent Expenses;
(B)    the amounts required for any Parent to pay Public Offering Expenses or
fees and expenses related to any other equity or debt offering of such Parent
that are directly attributable to the operation of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries;
(C)    the amounts required for any Parent to pay Related Taxes or, without
duplication, pursuant to any tax sharing agreement or any arrangement between or
among the Ultimate Parent, a Proceeds Loan Obligor, any other Person or a
Restricted Subsidiary; and
(D)    amounts constituting payments satisfying the requirements of Section
4.11(b)(11), Section 4.11(b)(12) or Section 4.11(b)(22);
(10)    Restricted Payments in an aggregate amount outstanding at any time not
to exceed the aggregate cash amount of Excluded Contributions, or consisting of
non-cash Excluded Contributions, or Investments in exchange for or using as
consideration Investments previously made under this Section 4.07(c)(10);
(11)    payments by the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary, or loans, advances, dividends or distributions to any Parent to make
payments to holders of Capital Stock of the Company, a Permitted Affiliate
Parent, an Affiliate Subsidiary or any Parent in lieu of the issuance of
fractional shares of such Capital Stock;
(12)    Restricted Payments in relation to any tax losses received by the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary from the
Ultimate Parent or any of its Subsidiaries (other than the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary); provided that (i) such
Restricted Payments shall only be made in relation to such tax losses in an
amount equal to the amount of tax that would have otherwise been required to be
paid by the Company, any Permitted Affiliate Parent or any Restricted Subsidiary
if those tax losses were not so received and such payment shall only be made in
the tax year in which such losses are utilized by the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary or (ii) such payments shall only
be made in relation to such tax losses in an amount not exceeding, in any
financial year, the greater of $30.0 million and 2.0% of Total Assets (with any
unused amounts in any financial year being carried over to the next succeeding
financial year);
(13)    so long as no Default or Event of Default of the type specified in
Section 8.01(a) of this Agreement has occurred and is continuing, any Restricted
Payment to the extent that, after giving pro forma effect to any such Restricted
Payment, the Consolidated Senior Secured Net Leverage Ratio would not exceed
4.50 to 1.00;
(14)    Restricted Payments in an aggregate amount at any time outstanding, when
taken together with all other Restricted Payments made pursuant to this Section
4.07(c)(14), not to exceed the greater of (A) $75.0 million and (B) 5.0% of
Total Assets, and (C) 0.25 multiplied by the Pro forma EBITDA for the Test
Period, in the aggregate in any calendar year (with any unused amounts in any
preceding calendar year being carried over to the succeeding calendar year);
(15)    [Reserved];
(16)    Restricted Payments for the purpose of making corresponding payments on:
(A)    any Indebtedness of a Parent; provided that, in the case of this Section
4.07(c)(16)(A), (i) on the date of Incurrence of such Indebtedness by a Parent
and after giving effect thereto on a pro forma basis, the Consolidated Net
Leverage Ratio, calculated for the purposes of this Section 4.07(c)(16) as if
such Indebtedness of such Parent were being Incurred by the Company or a
Permitted Affiliate Parent, would not exceed 5.00 to 1.00 or (ii) such
Indebtedness of a Parent is guaranteed by the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary pursuant to Section 4.09(c)(15);
(B)    any Indebtedness of a Parent, to the extent that such Indebtedness is
guaranteed by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary pursuant to a guarantee otherwise permitted to be Incurred under this
Agreement;
(C)    any Indebtedness of a Parent or any such Parent’s Subsidiaries (i) the
net proceeds of which are or were used in the prepayment, repayment, redemption,
defeasance, retirement or purchase of the Facilities or other Indebtedness of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, in whole
or in part, or (ii) the net proceeds of which are or were contributed to or
otherwise loaned or transferred to the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary, or (iii) which is otherwise Incurred for the benefit of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary,
and, in each case of Section 4.07(c)(16)(A), Section 4.07(c)(16)(B) and Section
4.07(c)(16)(C), any Refinancing Indebtedness in respect thereof;
(17)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of or, Indebtedness owed to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary by, Unrestricted Subsidiaries;
(18)    following a Public Offering of the Company, any Permitted Affiliate
Parent or any Parent, the declaration and payment by the Company, such Permitted
Affiliate Parent or such Parent, or the making of any cash payments, advances,
loans, dividends or distributions to any Parent to pay, dividends or
distributions on the Capital Stock, common stock or common equity interests of
the Company, any Permitted Affiliate Parent or any Parent; provided that the
aggregate amount of all such dividends or distributions under this Section
4.07(c)(18) shall not exceed in any fiscal year the greater of (A) 6.0% of the
Net Cash Proceeds received from such Public Offering or subsequent Equity
Offering by the Company, a Permitted Affiliate Parent or Parent or contributed
to the capital of the Company or a Permitted Affiliate Parent by any Parent in
any form other than Indebtedness or Excluded Contributions and (B) following the
Initial Public Offering, an amount equal to the greater of (i) 7.0% of the
Market Capitalization and (ii) 7.0% of the IPO Market Capitalization, provided
that after giving pro forma effect to the payment of any such dividend or making
of any such distribution, the Consolidated Senior Secured Net Leverage Ratio
would not exceed 4.50 to 1.00;
(19)    after the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, distributions (including by way of dividend) consisting of cash,
Capital Stock or property or other assets of such Unrestricted Subsidiary that
in each case is held by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary; provided that: (A) such distribution or disposition shall
include the concurrent transfer of all liabilities (contingent or otherwise)
attributable to the property or other assets being transferred; (B) any property
or other assets received from any Unrestricted Subsidiary (other than Capital
Stock issued by any Unrestricted Subsidiary) may be transferred by way of
distribution or disposition pursuant to this Section 4.07(c)(19) only if such
property or other assets, together with all related liabilities, is so
transferred in a transaction that is substantially concurrent with the receipt
of the proceeds of such distribution or disposition by the Company, such
Permitted Affiliate Parent or such Restricted Subsidiary; and (C) such
distribution or disposition shall not, after giving effect to any related
agreements, result nor be likely to result in any material liability, tax or
other adverse consequences to the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries on a Consolidated basis; provided further, however,
that proceeds from the disposition of any cash, Capital Stock or property or
other assets of an Unrestricted Subsidiary that are so distributed will not
increase the amount of Restricted Payments permitted under Section
4.07(b)(C)(iv);
(20)    [Reserved];
(21)    any Business Division Transaction or Content Transaction; provided that
after giving pro forma effect thereto, the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries could Incur at least $1.00 of additional
Indebtedness under Section 4.09(b)(2);
(22)    any Restricted Payment reasonably required to consummate, or in
connection with the Transactions;
(23)    distributions or payments of Receivables Fees and purchases of
Receivables pursuant to a Receivables Repurchase Obligation in connection with a
Qualified Receivables Transaction;
(24)    Permitted Tax Distributions;
(25)    [Reserved];
(26)    Restricted Payments to finance Investments or other acquisitions by a
Parent or any Affiliate (other than the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary) which would otherwise be permitted to be made pursuant
to this Section 4.07 if made by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary; provided that (i) such Restricted Payment shall be made
within 120 days of the closing of such Investment or other acquisition, (ii)
such Parent or Affiliate shall, prior to or promptly following the date such
Restricted Payment is made, cause (1) all property acquired (whether assets or
Capital Stock) to be contributed to the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary or (2) the merger, amalgamation, consolidation, or sale
of the Person formed or acquired into the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary (in a manner not prohibited by Section 5.01) in order
to consummate such Investment or other acquisition, (iii) such Parent or
Affiliate receives no consideration or other payment in connection with such
transaction except to the extent the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Section 4.07 and (iv) any property received in
connection with such transaction shall not constitute an Excluded Contribution
up to the amount of such Restricted Payment made under this Section 4.07(c)(26);
(27)    any Restricted Payment from the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary to a Parent or any other Subsidiary of a Parent
which is not a Restricted Subsidiary; provided that such Subsidiary advances the
proceeds of any such Restricted Payment to the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary, as applicable, within three days of receipt
thereof and that such Restricted Payments do not exceed an amount equal to 10.0%
of Total Assets at any one time;
(28)    distributions (including by way of dividend) to a Parent consisting of
cash, Capital Stock or property or other assets of a Restricted Subsidiary that
is in each case held by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary for the sole purpose of transferring such cash, Capital
Stock or property or other assets to the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary; and
(29)    Restricted Payments reasonably required to consummate any Permitted
Financing Action.
(d)    For purposes of determining compliance with this Section 4.07, in the
event that a Restricted Payment meets the criteria of more than one of the
categories described in Section 4.07(c)(1) through Section 4.07(c)(29) above, or
is permitted pursuant to Section 4.07(b) or the definition of “Permitted
Investments”, the Company and any Permitted Affiliate Parent will be entitled to
classify such Restricted Payment (or portion thereof) on the date of its payment
or later reclassify such Restricted Payment (or portion thereof) in any manner
that complies with this Section 4.07 or the definition of “Permitted
Investments”.
(e)    The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Company, such
Permitted Affiliate Parent or such Restricted Subsidiary, as the case may be,
pursuant to such Restricted Payment. The fair market value of any cash
Restricted Payment shall be its face amount.
Section 4.08    Limitation on Restrictions on Distributions from Restricted
Subsidiaries
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any Restricted Subsidiary (other than any Proceeds Loan Borrowers, any
Permitted Affiliate Parent and any Affiliate Subsidiary) to, create or otherwise
cause or permit to exist or become effective any consensual encumbrance or
consensual restriction on the ability of any Restricted Subsidiary (other than
any Proceeds Loan Borrowers, any Permitted Affiliate Parent and any Affiliate
Subsidiary) to:
(1)    pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;
(2)    make any loans or advances to the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary; or
(3)    transfer any of its property or assets to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on Common Stock and (y) the subordination of (including but not limited to,
the application of any standstill requirements to) loans or advances made to the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary to other
Indebtedness Incurred by the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, shall not be deemed to constitute such an encumbrance or
restriction.
(b)    The preceding provisions will not prohibit:
(1)    any encumbrance or restriction pursuant to an agreement in effect at,
entered into or substantially agreed on the Effective Date, including, without
limitation, the Existing Credit Facilities (until the Closing Date), this
Agreement, the other Loan Documents, the SPV Collateral Documents, any
Collateral Sharing Agreement, the Covenant Agreement, the Proceeds Loan
Agreement, the Proceeds Loan Collateral Documents, and any related
documentation, in each case, as in effect, or substantially agreed, on the
Effective Date;
(2)    any encumbrance or restriction pursuant to an agreement or instrument of
a Person relating to any Capital Stock or Indebtedness of a Person, Incurred on
or before the date on which such Person was acquired by or merged or
consolidated with or into the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary or designated a Permitted Affiliate Parent, an Affiliate
Subsidiary or a Restricted Subsidiary (or became a Restricted Subsidiary as a
result thereof), or which such agreement or instrument is assumed by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary in connection
with an acquisition of assets (other than Capital Stock or Indebtedness Incurred
as consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions pursuant to which
such Person became a Restricted Subsidiary or was acquired by the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary or was merged or
consolidated with or into the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary or in contemplation of such transaction) and outstanding
on such date; provided that any such encumbrance or restriction shall not extend
to any assets or property of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary other than the assets and property so acquired; provided,
further, that for the purposes of this Section 4.08(b)(2), if another Person is
the Successor Company, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary when such
Person becomes the Successor Company;
(3)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refunding, replacement or refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement referred to in Section 4.08(b)(1) or Section 4.08(b)(2) or this
Section 4.08(b)(3) or contained in any amendment, supplement, restatement or
other modification to an agreement referred to in Section 4.08(b)(1) or Section
4.08(b)(2) or this Section 4.08(b)(3); provided that the encumbrances and
restrictions, taken as a whole, with respect to the Company, such Permitted
Affiliate Parent or such Restricted Subsidiary contained in any such agreement
are no less favorable in any material respect to the Finance Parties than the
encumbrances and restrictions contained in such agreements referred to in
Section 4.08(b)(1) or Section 4.08(b)(2) (as determined conclusively in good
faith by the Board of Directors or senior management of the Company or a
Permitted Affiliate Parent);
(4)    in the case of Section 4.08(a)(3), any encumbrance or restriction:
(A)    that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract;
(B)    contained in Liens permitted under this Agreement securing Indebtedness
of the Company, a Permitted Affiliate Parent or a Restricted Subsidiary to the
extent such encumbrances or restrictions restrict the transfer of the property
subject to such mortgages, pledges or other security agreements;
(C)    pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary; or
(D)    contained in operating leases for real property and restricting only the
transfer of such real property upon the occurrence and during the continuance of
a default in the payment of rent;
(5)    any encumbrance or restriction pursuant to (A) Purchase Money Obligations
for property acquired in the ordinary course of business or (B) Capitalized
Lease Obligations permitted under this Agreement, in each case, that either (i)
impose encumbrances or restrictions of the nature described in Section
4.08(a)(3) on the property so acquired or (ii) are customary in connection with
Purchase Money Obligations, Capitalized Lease Obligations and mortgage
financings for property acquired in the ordinary course of business (as
determined conclusively in good faith by the Board of Directors or senior
management of the Company or a Permitted Affiliate Parent);
(6)    any encumbrance or restriction arising in connection with, or any
contractual requirement Incurred with respect to, any Purchase Money Note, other
Indebtedness or a Qualified Receivables Transaction relating exclusively to a
Receivables Entity that, in the good faith determination of the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent,
are necessary to effect such Qualified Receivables Transaction;
(7)    any encumbrance or restriction (A) with respect to a Restricted
Subsidiary (or any of its property or assets) imposed pursuant to an agreement
(or option to enter into such agreement) entered into for the direct or indirect
sale or disposition of all or substantially all of the Capital Stock or assets
of such Restricted Subsidiary (or the property or assets that are subject to
such restriction) pending the closing of such sale or disposition or (B) arising
by reason of contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary pursuant to an agreement that has been entered into
for the sale and disposition of all or substantially all assets of such
Subsidiary or conditions imposed by governmental authorities or otherwise
resulting from dispositions required by governmental authorities;
(8)    (A) customary provisions in leases, asset sale agreements, joint venture
agreements and other agreements and instruments entered into by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in the ordinary course
of business or (B) in the case of a joint venture or a Subsidiary that is not a
Wholly-Owned Subsidiary, encumbrances, restrictions and conditions imposed by
its organizational documents or any related shareholders, joint venture or other
agreements (including restrictions on the payment of dividends or other
distributions);
(9)    encumbrances or restrictions arising or existing by reason of applicable
Law or any applicable rule, regulation, governmental license, order, concession,
franchise, or permit or required by any regulatory authority;
(10)    any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(11)    any encumbrance or restriction pursuant to Currency Agreements,
Commodity Agreements or Interest Rate Agreements;
(12)    any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Effective Date pursuant Section 4.09 if (A) the encumbrances and
restrictions taken as a whole are not materially less favorable to the Finance
Parties than the encumbrances and restrictions contained in this Agreement the
other Loan Documents, and any related documentation, in each case, as in effect
on the Effective Date (as determined conclusively in good faith by the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent)
or (B) such encumbrances and restrictions taken as a whole are not materially
more disadvantageous to the Finance Parties than is customary in comparable
financings (as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent) and, in
each case, either (i) the Company or a Permitted Affiliate Parent reasonably
believes that such encumbrances and restrictions will not materially affect the
Proceeds Loan Borrowers’ ability to make principal or interest payments on the
Proceeds Loans as and when they come due or (ii) such encumbrances and
restrictions apply only if a default occurs in respect of a payment or financial
covenant relating to such Indebtedness;
(13)    any encumbrance or restriction arising by reason of customary
non-assignment provisions in agreements; and
(14)    any encumbrance or restriction pursuant to any Intercreditor Agreement.
Section 4.09    Limitation on Indebtedness
(a)    The SPV Borrower and the Initial Guarantor will not Incur any
Indebtedness (including Acquired Indebtedness) other than (1) Indebtedness and
guarantees under this Agreement, (2) Additional SPV Debt and (3) Indebtedness
represented by the SPV Collateral Documents; provided that the proceeds of each
Incurrence of Facilities or Additional SPV Debt are loaned by the SPV Borrower
or the Initial Guarantor to one or more Proceeds Loan Obligors as a Proceeds
Loan under the Proceeds Loan Agreement and the relevant Proceeds Loan Obligor is
permitted to Incur the Indebtedness represented by such Proceeds Loan under the
terms of this Agreement.
(b)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided that the Company, a Permitted Affiliate Parent
and any Restricted Subsidiary may Incur Indebtedness (including Acquired
Indebtedness) if, on the date of such Incurrence and after giving effect thereto
on a pro forma basis:
(1)    the Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00; and
(2)    to the extent that such Indebtedness is Senior Secured Indebtedness, the
Consolidated Senior Secured Net Leverage Ratio would not exceed 4.50 to 1.00.
(c)    Section 4.09(b) will not prohibit the Incurrence of Indebtedness under
the Loan Documents or the following Indebtedness:
(1)    Indebtedness of the Company, a Permitted Affiliate Parent and any of the
Restricted Subsidiaries under Credit Facilities, and any Refinancing
Indebtedness in respect thereof, in the aggregate principal amount at any one
time outstanding not to exceed (A) an amount equal to the greater of (i)(a) the
Credit Facility Basket Amount (without double counting, to the extent such
amount was used to Incur Indebtedness outstanding pursuant to the Additional
Facility Available Amount), plus (b) the amount of any Credit Facilities that
may be Incurred under Section 4.09(b)(2) or any other provision of this Section
4.09(c) to acquire any property, other assets or shares of Capital Stock of a
Person, and (ii) 10.0% of Total Assets plus (B) any accrual or accretion of
interest that increases the principal amount of Indebtedness under Credit
Facilities, plus (C) in the case of any Refinancing Indebtedness permitted under
this Section 4.09(c)(1) or any portion thereof, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing;
(2)    Indebtedness of the Company or a Permitted Affiliate Parent owing to and
held by the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
(other than a Receivables Entity) or Indebtedness of a Restricted Subsidiary
owing to and held by the Company, a Permitted Affiliate Parent or any other
Restricted Subsidiary (other than a Receivables Entity); provided that:
(A)    any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other
than a Receivables Entity), and
(B)    any sale or other transfer of any such Indebtedness to a Person other
than the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other
than a Receivables Entity),
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Company, such Permitted Affiliate Parent or such Restricted Subsidiary,
as the case may be;
(3)    Indebtedness represented by the Bridge Facility and any Proceeds Loan
representing the proceeds thereof and, in each case, the related guarantees
thereof;
(4)    any Indebtedness (other than the Indebtedness described in Section
4.09(c)(1), Section 4.09(c)(2) and Section 4.09(c)(3)) outstanding on the
Effective Date;
(5)    any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in Section 4.09(c)(4), this Section 4.09(c)(5), Section 4.09(c)(6),
Section 4.09(c)(8), Section 4.09(c)(14), Section 4.09(c)(15), Section
4.09(c)(18), Section 4.09(c)(20), Section 4.09(c)(22), or Section 4.09(c)(25) or
Incurred pursuant to Section 4.09(b);
(6)    Indebtedness of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary Incurred after the Effective Date (A) Incurred and outstanding on the
date on which such Restricted Subsidiary was acquired by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary or is merged,
consolidated, amalgamated or otherwise combined with (including pursuant to any
acquisition of assets and assumption of related liabilities) the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary or was designated a
Permitted Affiliate Parent, an Affiliate Subsidiary or a Restricted Subsidiary,
(B) Incurred to provide all or a portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or a Permitted Affiliate Parent or was otherwise
acquired by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary, or such Person was designated as a Permitted Affiliate Parent or an
Affiliate Subsidiary or (C) Incurred and outstanding on the date on which such
Restricted Subsidiary was acquired by the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary or is merged, consolidated, amalgamated or otherwise
combined with (including pursuant to any acquisition of assets and assumption of
related liabilities) the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary or was designated a Permitted Affiliate Parent, an Affiliate
Subsidiary or a Restricted Subsidiary (other than Indebtedness Incurred in
contemplation of the transaction or series of related transactions pursuant to
which such Person became a Restricted Subsidiary or was otherwise acquired by
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary); provided
that with respect to Section 4.09(c)(6)(A) and Section 4.09(c)(6)(B) only,
immediately following the consummation of the acquisition of such Restricted
Subsidiary by the Company, a Permitted Affiliate Parent, any Restricted
Subsidiary or such other transaction, (i) the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries would have been able to Incur $1.00 of
additional Indebtedness pursuant to Section 4.09(b)(1) after giving pro forma
effect to the relevant acquisition or other transaction and the Incurrence of
such Indebtedness pursuant to this Section 4.09(c)(6) or (ii) the Consolidated
Net Leverage Ratio would not be greater than immediately prior to such
acquisition or such other transaction;
(7)    [Reserved];
(8)    Indebtedness consisting of (A) mortgage financings, asset backed
financings, Purchase Money Obligations or other financings, Incurred for the
purpose of financing all or any part of the purchase price or cost of design,
construction, installation or improvement (including, without limitation, in
respect of tenant improvement) of property (real or personal), plant, equipment
or other assets (including, without limitation, network assets) used or useful
in the business of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary or (B) Indebtedness otherwise Incurred to finance the purchase,
lease, rental or cost of design, development, construction, installation or
improvement (including, without limitation, in respect of tenant improvement) of
property (real or personal), plant, equipment or other assets (including,
without limitation, network assets) used or useful in the business of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets, and any Refinancing Indebtedness which refinances, replaces or
refunds such Indebtedness, in an aggregate outstanding principal amount which,
when taken together with the principal amount of all other Indebtedness Incurred
pursuant to this Section 4.09(c)(8), will not exceed the greater of (i) $45.0
million and (ii) 3.0% of Total Assets at any time outstanding so long as such
Indebtedness exists on the date of, or commissioning of, or contracting for,
such purchase, design, development, construction, installation or improvement,
or is created within 270 days thereafter;
(9)    Indebtedness in respect of (A) workers’ compensation claims, casualty or
liability insurance, self-insurance obligations, performance (including
insurance policies), bid, indemnity, surety, judgment, appeal, completion,
advance payment, customs, VAT or other tax or other guarantees or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
or relating to liabilities, obligations or guarantees Incurred in the ordinary
course of business (or consistent with past practice or industry practice) or in
respect of any government requirement, including, but not limited to, those
Incurred to secure health, safety and environmental obligations or rental
obligations, (B) letters of credit, bankers’ acceptances, guarantees, or other
similar instruments or obligations issued or relating to liabilities or
obligations Incurred in the ordinary course of business (or consistent with past
practice or industry practice) or in respect of any government requirement,
including, but not limited to, letters of credit or similar instruments in
respect of casualty or liability insurance, self-insurance, unemployment
insurance, workers compensation obligations, health disability or other
benefits, pensions-related obligations and other social security Laws, (C) the
financing of insurance premiums or take-or-pay obligations contained in supply
agreements, in each case, in the ordinary course of business and (D) any
customary cash management, cash pooling or netting or setting off arrangements
in the ordinary course of business;
(10)    Indebtedness Incurred constituting reimbursement obligations with
respect to letters of credit issued and bank guarantees in the ordinary course
of business provided to lessors of real property or otherwise in connection with
the leasing of real property and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses in respect of any government requirement, or other
Indebtedness with respect to reimbursement type obligations regarding the
foregoing; provided, however, that upon the drawing of such letters of credit or
the Incurrence of such Indebtedness, such obligations are reimbursed within 30
days following such drawing or Incurrence;
(11)    Indebtedness arising from agreements of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary providing for indemnification,
guarantees or obligations in respect of earn-outs or adjustment of purchase
price or similar obligations, in each case, Incurred or assumed in connection
with the acquisition or disposition of any business, assets or Capital Stock of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, provided
that the maximum aggregate liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds (including the fair market value of
non-cash proceeds) actually received (in the case of dispositions) or paid (in
the case of acquisitions) by the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries in connection with such disposition or acquisition, as
applicable;
(12)    Indebtedness arising from (A) Bank Products and (B) the honoring by a
bank or other financial institution of a check, draft or similar instrument
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, provided that in the case of this Section
4.09(c)(12)(B), such Indebtedness is extinguished within thirty Business Days of
Incurrence;
(13)    guarantees by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary of Indebtedness or any other obligation or liability of
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary (other
than of any Indebtedness Incurred by the Company, a Permitted Affiliate Parent
or Restricted Subsidiary in violation of this Section 4.09); provided that if
the Indebtedness being guaranteed is subordinated in right of payment to the
Proceeds Loans, then such guarantee shall be subordinated substantially to the
same extent as the relevant Indebtedness guaranteed;
(14)    Indebtedness Incurred by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary after the Effective Date to provide all or a portion of
the funds utilized to consummate the acquisition by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary of any Non-Controlling Interests in
an aggregate principal amount at any time outstanding not to exceed 4.0x Pro
forma Non-Controlling Interest EBITDA for the Test Period;
(15)    Indebtedness of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary Incurred pursuant to any guarantees of Indebtedness of any
Parent; provided that for purposes of this Section 4.09(c)(15): (i) on the date
of such Incurrence and after giving effect thereto on a pro forma basis the
Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00 (for the avoidance
of doubt, outstanding Indebtedness for the purpose of calculating the
Consolidated Net Leverage Ratio under this Section 4.09(c)(15) shall include any
Indebtedness represented by guarantees by the Company, any Permitted Affiliate
Parent or any of the Restricted Subsidiaries of Indebtedness of any Parent) and
(ii) such guarantees shall be subordinated to the Proceeds Loans pursuant to the
terms of the applicable Intercreditor Agreement;
(16)    Subordinated Shareholder Loans;
(17)    Indebtedness (including any Refinancing Indebtedness in respect thereof)
of any Restricted Subsidiary under any local Credit Facility in an amount not to
exceed the greater of (A) $45.0 million and (B) 3.0% of Total Assets;
(18)    Indebtedness of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in an aggregate outstanding principal amount which, when
taken together with any Refinancing Indebtedness in respect thereof and the
principal amount of all other Indebtedness Incurred pursuant to this Section
4.09(c)(18) and then outstanding, will not exceed 100% of the Net Cash Proceeds
received by the Company or a Permitted Affiliate Parent from the issuance or
sale (other than to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) of Subordinated Shareholder Loans or its Capital Stock or otherwise
contributed to the equity of the Company or a Permitted Affiliate Parent, in
each case, subsequent to the Effective Date (and in each case, other than
through the issuance of Disqualified Stock, Preferred Stock or an Excluded
Contribution); provided that (A) any such Net Cash Proceeds that are so received
or contributed shall be excluded for purposes of making Restricted Payments
under Section 4.07(b)(C)(ii), Section 4.07(b)(C)(iii) and Section 4.07(a)(1) to
the extent the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary Incurs Indebtedness in reliance thereon and (B) any Net Cash Proceeds
that are so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this Section 4.09(c)(18) to the extent the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary makes a Restricted
Payment under Section 4.07(b)(C)(ii), Section 4.07(b)(C)(iii) and Section
4.07(c)(1) in reliance thereon;
(19)    [Reserved];
(20)    Indebtedness under day-light borrowing facilities and Indebtedness with
Affiliates, in each case reasonably necessary to effect or consummate any
Post-Closing Reorganization, the SPV Structure Termination, the Notes
Assumption, the Debt Pushdown or any Permitted Financing Action;
(21)    (a) Indebtedness arising under (i) any arrangements to fund a production
where such funding is only repayable from the distribution revenues of that
production or (ii) Production Facilities provided that the aggregate amount of
Indebtedness under all Production Facilities Incurred pursuant to this clause
(ii) does not exceed the greater of (A) $15.0 million and (B) 1.0% of Total
Assets at any time outstanding and (b) any Refinancing Indebtedness of any
Indebtedness Incurred under Section 4.09(c)(21)(a);
(22)    Indebtedness arising under borrowing facilities provided by a special
purpose vehicle notes issuer to the Company, any Permitted Affiliate Parent or
any Restricted Subsidiary in connection with the issuance of notes or other
similar debt securities intended to be supported primarily by the payment
obligations of the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary in connection with any vendor financing platform;
(23)    [Reserved];
(24)    [Reserved]; and
(25)    in addition to the items referred to in Section 4.09(c)(1) through
Section 4.09(c)(24) above, Indebtedness of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in an aggregate outstanding principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this Section 4.09(c)(25) and then outstanding, will not
exceed the greater of (A) $75.0 million and (B) 5.0% of Total Assets at any time
outstanding.
(d)    [Reserved].
(e)    For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.09:
(1)    in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 4.09(b) and Section 4.09(c), or, as
applicable, in the definition of “Additional Facility Available Amount” in
Section 1.01 of this Agreement, the Company, in its sole discretion, will
classify such item of Indebtedness on the date of its Incurrence and only be
required to include the amount and type of such Indebtedness in one of such
clauses and will be permitted on the date of such Incurrence to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 4.09(b) and Section 4.09(c), or, as applicable, in the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement, and, from time to time, may reclassify all or a portion of such
Indebtedness, in any manner that complies with this Section 4.09 and the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement; provided that (i) the LCPR Initial Revolving Credit Commitments and
(ii) the Proceeds Loans representing the proceeds of any Initial Term Borrowings
on the Closing Date shall be deemed to have been Incurred under Section
4.09(c)(1) and cannot be reclassified;
(2)    guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;
(3)    if obligations in respect of letters of credit are Incurred pursuant to
any Credit Facility and are being treated as Incurred pursuant to Section
4.09(b) or Section 4.09(c)(1), Section 4.09(c)(17), Section 4.09(c)(18), Section
4.09(c)(21), or Section 4.09(c)(25) and the letters of credit relate to other
Indebtedness, then such other Indebtedness shall not be included;
(4)    the principal amount of any Disqualified Stock of the Company or a
Permitted Affiliate Parent, or Preferred Stock of a Restricted Subsidiary, will
be equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;
(5)    Indebtedness permitted by this Section 4.09 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 4.09 permitting such Indebtedness;
(6)    the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP; and
(7)    in the event that the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary enters into or increases commitments under a revolving
credit facility, enters into any commitment to Incur or issue Indebtedness or
commits to Incur any Lien pursuant to clause (29) of the definition of
“Permitted Liens”, the Incurrence or issuance thereof for all purposes under
this Section 4.09, including without limitation for purposes of calculating the
Consolidated Net Leverage Ratio, the Consolidated Senior Secured Net Leverage
Ratio or usage of clauses (1) through (25) under Section 4.09(c) (if any) for
borrowings and re-borrowings thereunder (and including issuance and creation of
letters of credit and bankers’ acceptances thereunder) will, at the Company’s or
a Permitted Affiliate Parent’s option (except as otherwise provided in the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement), either (a) be determined on the date of such revolving credit
facility or such entry into or increase in commitments (assuming that the full
amount thereof has been borrowed as of such date) or other Indebtedness, and, if
such Consolidated Net Leverage Ratio or the Consolidated Senior Secured Net
Leverage Ratio or other provision of this Section 4.09 is satisfied with respect
thereto at such time, any borrowing or re-borrowing thereunder (and the issuance
and creation of letters of credit and bankers’ acceptances thereunder) will be
permitted under this covenant irrespective of the Consolidated Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio or other provision of
this Section 4.09 at the time of any borrowing or re-borrowing (or issuance or
creation of letters of credit or bankers’ acceptances thereunder) (the committed
amount permitted to be borrowed or re-borrowed (and the issuance and creation of
letters of credit and bankers’ acceptances) on a date pursuant to the operation
of this sub-clause (a) shall be the “Reserved Indebtedness Amount” as of such
date for purposes of the Consolidated Net Leverage Ratio and the Consolidated
Senior Secured Net Leverage Ratio and, to the extent of the usage of clauses (1)
through (25) under Section 4.09(c) (if any), shall be deemed to be Incurred and
outstanding under such clauses) or (b) be determined on the date such amount is
borrowed pursuant to any such facility or increased commitment, and in the case
of sub-clause (a) of this Section 4.09(e)(7), the Company or a Permitted
Affiliate Parent may revoke any such determination at any time and from time to
time.
Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest or
dividends in the form of additional Indebtedness, Preferred Stock or
Disqualified Stock and increases in the amount of Indebtedness due to a change
in accounting principles will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 4.09. The amount of any Indebtedness outstanding as
of any date shall be (i) the accreted value thereof in the case of any
Indebtedness issued with original issue discount and (ii) the principal amount
or liquidation preference thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
If at any time an Unrestricted Subsidiary becomes a Permitted Affiliate Parent
or a Restricted Subsidiary, any Indebtedness of such Unrestricted Subsidiary
shall be deemed to be Incurred by a Permitted Affiliate Parent or a Restricted
Subsidiary as of such date.
(f)    For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be (1) calculated
by the Company based on the relevant currency exchange rate in effect on the
date such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed or first Incurred (whichever yields the lower Dollar Equivalent), in
the case of revolving credit Indebtedness; provided that if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable Dollar-dominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-dominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced and (2) if and for so long as any such Indebtedness is subject to an
agreement intended to protect against fluctuations in currency exchange rates
with respect to the currency in which such Indebtedness is denominated covering
principal and interest on such Indebtedness, the swapped rate of such
Indebtedness (if swapped into Dollars) as of the date of the applicable swap.
Notwithstanding any other provision of this Section 4.09, the maximum amount of
Indebtedness that the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries may Incur pursuant to this Section 4.09 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.
(g)    For purposes of determining compliance with (1) Section 4.09(b) and (2)
any other provision of the Loan Documents which requires the calculation of any
financial ratio or test, including the Consolidated Net Leverage Ratio and the
Consolidated Senior Secured Net Leverage Ratio, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency (if such Indebtedness
has not been swapped into Dollars, or if such Indebtedness has been swapped into
a currency other than Dollars) shall be calculated by the Company using the same
exchange rates for the relevant period used for calculating the Dollar
Equivalent of Consolidated EBITDA denominated in the same currency as the
currency in which such Indebtedness is denominated or into which it has been
swapped.
(h)    The Company and any Permitted Affiliate Parent will not Incur, and will
not permit the Proceeds Loan Obligors to Incur, any Indebtedness that is
contractually subordinated in right of payment to any other Indebtedness of the
Proceeds Loan Obligors that ranks pari passu with or is subordinated to the
Proceeds Loan or Proceeds Loan Guarantee, as applicable, unless such
Indebtedness is also contractually subordinated in right of payment to the
Proceeds Loan or relevant Proceeds Loan Guarantee, on substantially identical
terms (as conclusively determined in good faith by the Board of Directors or
senior management of the Company or a Permitted Affiliate Parent); provided,
that no Indebtedness will be deemed to be contractually subordinated in right of
payment to any other Indebtedness of the Proceeds Loan Obligors or any other
Restricted Subsidiary solely by virtue of being unsecured or secured on a junior
Lien basis or by virtue of not being guaranteed or by virtue of the application
of waterfall or other payment ordering provisions affecting different tranches
of Indebtedness.
Section 4.10    Limitation on Sales of Assets and Subsidiary Stock
(a)    The SPV Borrower and the Initial Guarantor will not, directly or
indirectly, consummate any SPV Asset Disposition, except in connection with the
SPV Structure Termination or the Notes Assumption.
(b)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, without the consent of the
Required Lenders, make any Asset Disposition unless:
(1)    the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary, as the case may be, receives consideration (including by way of
relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at least equal to the fair market value
(such fair market value to be determined on the date of contractually agreeing
to such Asset Disposition) (including as to the value of all non-cash
consideration) of the shares and assets subject to such Asset Disposition;
(2)    unless the Asset Disposition is a Permitted Asset Swap, at least 75% of
the consideration from such Asset Disposition (excluding any consideration by
way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, other than Indebtedness) received by the
Company, such Permitted Affiliate Parent or such Restricted Subsidiary, as the
case may be, is in the form of cash or Cash Equivalents; and
(3)    the Net Available Cash from such Asset Disposition is reinvested or
applied to prepay the Loans or Other Applicable Indebtedness, in each case, in
accordance with Section 2.05(b)(i) of this Agreement.
(c)    For the purposes of this Section 4.10, the following will be deemed to be
cash:
(1)    the assumption by the transferee of Indebtedness (other than Subordinated
Obligations) of any Proceeds Loan Obligor or Indebtedness of a Restricted
Subsidiary that is not a Proceeds Loan Obligor and the release of such Proceeds
Loan Obligor or such Restricted Subsidiary from all liability on such
Indebtedness in connection with such Asset Disposition (in which case the
relevant Borrower will, without further action, be deemed to have applied such
deemed cash to Indebtedness in accordance with Section 2.05(b)(i) of this
Agreement);
(2)    securities, notes or other obligations received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary from the transferee that
are convertible by the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Asset Disposition;
(3)    Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Company, any Permitted Affiliate Parent and each other Restricted Subsidiary are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition;
(4)    consideration consisting of Indebtedness of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary;
(5)    any Designated Non-Cash Consideration received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in such Asset
Dispositions having an aggregate fair market value not to exceed 25.0% of the
consideration from such Asset Disposition (excluding any consideration received
from such Asset Disposition in accordance with Section 4.10(c)(1) to Section
4.10(c)(4)) (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
(6)    in addition to any Designated Non-Cash Consideration received pursuant to
Section 4.10(c)(5), any Designated Non-Cash Consideration received by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary in such Asset
Dispositions having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this Section
4.10(c)(6) that is at that time outstanding, not to exceed the greater of $75.0
million and 5.0% of Total Assets (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); and
(7)    consideration consisting of securities or obligations issued, insured or
unconditionally guaranteed by a government (or any agency or instrumentality
thereof) of a country where the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary is organized or located.
Section 4.11    Limitation on Affiliate Transactions
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, enter into
or conduct any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of the Company
or a Permitted Affiliate Parent (an “Affiliate Transaction”) involving aggregate
consideration in excess of $50.0 million unless:
(1)    the terms of such Affiliate Transaction are not materially less
favorable, taken as a whole, to the Company, such Permitted Affiliate Parent or
such Restricted Subsidiary, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate (or, in the
event that there are no comparable transactions involving Persons who are not
Affiliates of the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary to apply for comparative purposes, is otherwise on terms that, taken
as a whole, the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary has conclusively determined in good faith to be fair to the Company,
such Permitted Affiliate Parent or such Restricted Subsidiary); and
(2)    in the event such Affiliate Transaction involves an aggregate
consideration in excess of $100.0 million, the terms of such transaction have
been approved by either (i) a majority of the members of the Board of Directors
or (ii) senior management of the Company, such Permitted Affiliate Parent, or
such Restricted Subsidiary, as applicable.
(b)    Section 4.11(a) will not apply to:
(1)    any Restricted Payment permitted to be made pursuant to Section 4.07 or
any Permitted Investment;
(2)    any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Company, a Permitted Affiliate Parent, any
Restricted Subsidiary or any Parent, restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits or consultant plans (including, without limitation, valuation, health,
insurance, deferred compensation, severance, retirement, savings or similar
plans, programs or arrangements) and/or indemnities provided on behalf of
officers, employees or directors or consultants, in each case in the ordinary
course of business;
(3)    loans or advances to employees, officers or directors in the ordinary
course of business of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, but in any event not to exceed $2.0 million in the
aggregate amount outstanding at any one time with respect to all loans or
advances made since the Effective Date;
(4)    (A) any transaction between or among the Company, a Permitted Affiliate
Parent and a Restricted Subsidiary (or an entity that becomes a Permitted
Affiliate Parent or a Restricted Subsidiary in connection with such transaction)
or between or among Restricted Subsidiaries (or an entity that becomes a
Restricted Subsidiary in connection with such transaction); and (B) any
guarantees issued by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary for the benefit of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary (or an entity that becomes a Permitted Affiliate Parent or
a Restricted Subsidiary in connection with such transaction), as the case may
be, in accordance with Section 4.09;
(5)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which, taken as a
whole, are fair to the Company, the relevant Permitted Affiliate Parent or
Restricted Subsidiary, as applicable, or are on terms not materially less
favorable than those that could reasonably have been obtained at such time from
an unaffiliated party;
(6)    loans or advances to any Affiliate of the Company or a Permitted
Affiliate Parent by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary; provided that the terms of such loan or advance are fair to the
Company or the relevant Permitted Affiliate Parent or Restricted Subsidiary, as
the case may be, or are on terms not materially less favorable than those that
could reasonably have been obtained from an unaffiliated party;
(7)    the payment of reasonable and customary fees paid to, and indemnity
provided on behalf of, directors, executives or officers of any Parent, the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary;
(8)    the performance of obligations of the Company, any Permitted Affiliate
Parent, or any of the Restricted Subsidiaries under (A) the terms of any
agreement to which the Company, any Permitted Affiliate Parent or any of the
Restricted Subsidiaries is a party as of or on the Effective Date or (B) any
agreement entered into after the Effective Date on substantially similar terms
to an agreement under Section 4.11(b)(8)(A), in each case, as these agreements
may be amended, modified, supplemented, extended or renewed from time to time;
provided that any such agreement or amendment, modification, supplement,
extension or renewal to such agreement, in each case, entered into after the
Effective Date will be permitted to the extent that its terms are not materially
more disadvantageous to the Finance Parties than the terms of the agreements in
effect on the Effective Date;
(9)    any transaction with (i) a Receivables Entity effected as part of a
Qualified Receivables Transaction, acquisitions of Permitted Investments in
connection with a Qualified Receivables Transaction, and other Investments in
Receivables Entities consisting of cash or Securitization Obligations or (ii)
with an Affiliate in respect of Non-Recourse Indebtedness;
(10)    the issuance of Capital Stock or any options, warrants or other rights
to acquire Capital Stock (other than Disqualified Stock) of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary to any Affiliate of the
Company, such Permitted Affiliate Parent or such Affiliate Subsidiary;
(11)    the payment to any Permitted Holder of all reasonable expenses Incurred
by any Permitted Holder in connection with its direct or indirect investment in
the Company, a Permitted Affiliate Parent, an Affiliate Subsidiary and their
Subsidiaries and unpaid amounts accrued for prior periods;
(12)    the payment to any Parent or Permitted Holder (1) of Management Fees (A)
on a bona fide arm’s-length basis in the ordinary course of business or (B) of
up to the greater of $15.0 million and 1.0% of Total Assets in any calendar
year, (2) for financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including without
limitation in connection with loans, capital market transactions, hedging and
other derivative transactions, acquisitions or divestitures or (3) of Parent
Expenses;
(13)    guarantees of indebtedness, hedging and other derivative transactions,
and other obligations not otherwise prohibited under this Agreement;
(14)    if not otherwise prohibited under this Agreement, the issuance of
Capital Stock (other than Disqualified Stock) or Subordinated Shareholder Loans
(including the payment of cash interest thereon; provided that, after giving pro
forma effect to any such cash interest payment, the Consolidated Senior Secured
Net Leverage Ratio would not exceed 4.50 to 1.00) of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary to any Parent of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary or any Permitted Holder;
(15)    arrangements with customers, clients, suppliers, contractors, lessors or
sellers of goods or services that are negotiated with an Affiliate, in each
case, which are otherwise in compliance with the terms of this Agreement;
provided that the terms and conditions of any such transaction or agreement as
applicable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries, taken as a whole, are fair to the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries and are on terms not materially less
favorable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries than those that could have reasonably been obtained in respect of
an analogous transaction or agreement that would not constitute an Affiliate
Transaction;
(16)    (A) transactions with Affiliates in their capacity as holders of
indebtedness or Capital Stock of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary, so long as such Affiliates are not treated materially
more favorably than holders of such indebtedness or Capital Stock generally, and
(B) transactions with Affiliates in their capacity as borrowers of Indebtedness
from the Company, a Permitted Affiliate Parent or any Restricted Subsidiary, so
long as such Affiliates are not treated materially more favorably than holders
of such indebtedness generally;
(17)    any tax sharing agreement or arrangement and payments pursuant thereto
between or among the Ultimate Parent, the Company, a Permitted Affiliate Parent
or any other Person or a Restricted Subsidiary not otherwise prohibited by this
Agreement and any payments or other transactions pursuant to a tax sharing
agreement or arrangement between the Company, a Permitted Affiliate Parent and
any other Person or a Restricted Subsidiary and any other Person with which the
Company, any Permitted Affiliate Parent or any of the Restricted Subsidiaries
files a consolidated tax return or with which the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries is part of a group for tax purposes
(including a fiscal unity) or any tax advantageous group contribution made
pursuant to applicable legislation;
(18)    transactions relating to the provision of Intra-Group Services in the
ordinary course of business;
(19)    the Transactions;
(20)    any transaction reasonably necessary to effect the Spin-Off;
(21)    any transaction in the ordinary course of business between or among the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary and any
Affiliate of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary that is an Unrestricted Subsidiary or a joint venture or similar
entity (including a Permitted Joint Venture) that would constitute an Affiliate
Transaction solely because the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary owns an equity interest in or otherwise controls such
Unrestricted Subsidiary, joint venture or similar entity;
(22)    commercial contracts entered into in the ordinary course of business
between an Affiliate of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary and the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary that are on arm’s length terms or on a basis that senior
management of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary reasonably believes allocates costs fairly;
(23)    transactions between the Company, a Permitted Affiliate Parent and any
Restricted Subsidiary and a Parent and/or an Affiliate, in each case, to effect
or facilitate the transfer of any property or asset from the Company, any
Permitted Affiliate Parent and/or any Restricted Subsidiary to another
Restricted Subsidiary, any Permitted Affiliate Parent and/or the Company, as
applicable;
(24)    any Permitted Financing Action; and
(25)    transactions relating to Excess Capacity Network Services; provided that
the price payable by any member of the Wider Group in relation to such Excess
Capacity Network Services is no less than the cost incurred by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in providing such Excess
Capacity Network Services.
Section 4.12    Limitation on Liens
(a)    Each of the SPV Borrower and the Initial Guarantor will not, directly or
indirectly, create, Incur or suffer to exist any Lien (other than Permitted SPV
Liens) upon any of its property or assets, whether owned on the date of this
Agreement or acquired after that date.
(b)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
Incur or suffer to exist any Lien (other than (1) in the case of any property or
asset that does not constitute Proceeds Loan Collateral, Permitted Liens (other
than Permitted Collateral Liens), and (2) in the case of any property or asset
that constitutes Proceeds Loan Collateral, Permitted Collateral Liens) upon any
of its property or assets (including Capital Stock of Restricted Subsidiaries),
whether owned on the Effective Date or acquired after that date, which Lien is
securing any Indebtedness (such Lien, the “Initial Lien”), unless, in the case
of clause (1) only, contemporaneously with the Incurrence of such Initial Lien
effective provision is made to secure the Indebtedness due under the Proceeds
Loan Agreement or, in respect of Liens on any Proceeds Loan Guarantor’s property
or assets, such Proceeds Loan Guarantor’s Proceeds Loan Guarantee, equally and
ratably with (or prior to, in the case of Liens with respect to Subordinated
Obligations of the Company, a Proceeds Loan Obligor or a Restricted Subsidiary,
as the case may be) the Indebtedness secured by such Initial Lien for so long as
such Indebtedness is so secured.
(c)    Any such Lien thereby created in favor of the Finance Parties will be
automatically and unconditionally released and discharged upon:
(1)    the release and discharge of the Initial Lien to which it relates;
(2)    any sale, exchange or transfer to any Person other than the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary of the property or
assets secured by such Initial Lien;
(3)    the full and final payment of all amounts payable by the Proceeds Loan
Obligors under the Proceeds Loan Agreement;
(4)    with respect to any Proceeds Loan Guarantor the assets or the Capital
Stock of which are encumbered by such Lien, upon the release of the Proceeds
Loan Guarantee of such Proceeds Loan Guarantor in accordance with the Proceeds
Loan Agreement;
(5)     as a result of, and in connection with, any Solvent Liquidation;
(6)    if the Proceeds Loan Collateral is owned by a Proceeds Loan Guarantor
that is released from its Proceeds Loan Guarantee in accordance with the
Proceeds Loan Agreement; and
(7)    to release and/or retake any Lien on any Proceeds Loan Collateral to the
extent otherwise permitted by this Agreement.
(d)    For purposes of determining compliance with this Section 4.12, (1) a Lien
need not be Incurred solely by reference to one category of Permitted SPV Liens,
Permitted Liens or Permitted Collateral Liens, as applicable, but may be
Incurred under any combination of such categories (including in part under one
such category and in part under any other such category) and (2) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted SPV Liens, Permitted Liens or Permitted Collateral
Liens, as applicable, the Company shall, in its sole discretion, divide,
classify or may subsequently reclassify at any time such Lien (or any portion
thereof) in any manner that complies with this Section 4.12 and the definition
of “Permitted SPV Liens”, “Permitted Liens” or “Permitted Collateral Liens”, as
applicable, but for the avoidance of doubt, a Lien may not be Incurred under a
combination of, or reclassified between, the definitions of “Permitted SPV
Liens”, “Permitted Liens” or “Permitted Collateral Liens”.
(e)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness shall mean any increase
in the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the amortization of original issue discount,
the payment of interest in the form of additional Indebtedness with the same
terms or in the form of common stock, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference, any fees,
underwriting discounts, accrued and unpaid interest, premiums and other costs
and expenses Incurred in connection therewith and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies or increases in the value of property securing Indebtedness.
Section 4.13    [Reserved]
Section 4.14    [Reserved]
Section 4.15    Limitation on Issuances of Guarantees of Indebtedness by
Restricted Subsidiaries
(a)    The Company and any Permitted Affiliate Parent will not permit any
Restricted Subsidiary (other than a Proceeds Loan Obligor) to, directly or
indirectly, guarantee or otherwise become obligated under any Indebtedness of
any Proceeds Loan Obligor after the Effective Date in an amount in excess of
$50.0 million unless such Restricted Subsidiary is or becomes a Proceeds Loan
Guarantor on the date on which such other guarantee or Indebtedness is Incurred
(or as soon as reasonably practicable thereafter) and, if applicable, executes
and delivers to the Administrative Agent the documentation required by Section
10.21(c) pursuant to which such Restricted Subsidiary will provide a Proceeds
Loan Guarantee (which Proceeds Loan Guarantee shall be senior to or pari passu
with such Restricted Subsidiary’s guarantee of such other Indebtedness);
provided that,
(1)    if such Restricted Subsidiary is not a Significant Subsidiary, such
Restricted Subsidiary shall only be obligated to become a Proceeds Loan
Guarantor if such Indebtedness is Indebtedness of the Company, a Permitted
Affiliate Parent or a Proceeds Loan Borrower or Public Debt of a Proceeds Loan
Guarantor;
(2)    if the Indebtedness is pari passu in right of payment to the Proceeds
Loans, any such guarantee of such Restricted Subsidiary with respect to such
Indebtedness shall rank pari passu in right of payment to its Proceeds Loan
Guarantee;
(3)    if the Indebtedness is subordinated in right of payment to the Proceeds
Loans, any such guarantee of such Restricted Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to its Proceeds Loan
Guarantee substantially to the same extent as such Indebtedness is subordinated
in right of payment to the Proceeds Loans;
(4)    a Proceeds Loan Guarantor’s Proceeds Loan Guarantee may be limited in
amount to the extent required by fraudulent conveyance, thin capitalization,
corporate benefit, financial assistance or other similar laws (but, in such a
case (a) each of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries will use their reasonable best efforts to overcome the relevant
legal limit and will procure that the relevant Restricted Subsidiary undertakes
all whitewash or similar procedures which are legally available to eliminate the
relevant limit and (b) the relevant Proceeds Loan Guarantee shall be given on an
equal and ratable basis with the guarantee of any other Indebtedness giving rise
to the obligation to guarantee the Proceeds Loan); and
(5)    for so long as it is not permissible under applicable Law for a
Restricted Subsidiary to become a Proceeds Loan Guarantor, such Restricted
Subsidiary need not become a Proceeds Loan Guarantor (but, in such a case, each
of the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries
will use their reasonable best efforts to overcome the relevant legal
prohibition precluding the giving of the guarantee and will procure that the
relevant Restricted Subsidiary undertakes all whitewash or similar procedures
which are legally available to eliminate the relevant legal prohibition, and
shall give such guarantee at such time (and to the extent) that it thereafter
becomes permissible).
(b)    Section 4.15(a) shall not apply to: (1) the granting by such Restricted
Subsidiary of a Permitted Lien under circumstances which do not otherwise
constitute the guarantee of Indebtedness of the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary; or (2) the guarantee by any Restricted
Subsidiary of Indebtedness that refinances Indebtedness which benefited from a
guarantee by any Restricted Subsidiary Incurred in compliance with this Section
4.15 immediately prior to such refinancing.
(c)    Notwithstanding anything herein to the contrary, Section 4.15(a) shall
not be applicable to any guarantee provided by a Restricted Subsidiary that
existed at the time such person became a Restricted Subsidiary if such guarantee
was not incurred in connection with, or in contemplation of, such person
becoming a Restricted Subsidiary.
(d)    Notwithstanding the foregoing, any Proceeds Loan Guarantee by a Proceeds
Loan Guarantor created pursuant to this Section 4.15 shall provide by its terms
that it shall be automatically and unconditionally released and discharged in
accordance with the provisions of the Proceeds Loan Agreement or this Agreement.
Section 4.16    [Reserved]
Section 4.17    Impairment of Liens
(a)    The SPV Borrower and the Initial Guarantor shall not take or omit to take
any action that would have the result of materially impairing any Lien on the
SPV Collateral granted under the SPV Collateral Documents (it being understood,
subject to the proviso below, that the Incurrence of Permitted SPV Liens shall
under no circumstances be deemed to materially impair any Lien on the SPV
Collateral granted under the SPV Collateral Documents) for the benefit of the
Administrative Agent and/or the Security Agent and the Lenders, and the SPV
Borrower and the Initial Guarantor shall not grant to any Person other than the
Administrative Agent and/or the Security Agent, the Lenders and the other
beneficiaries described in the SPV Collateral Documents and any Collateral
Sharing Agreement, as applicable, any interest whatsoever in any of the SPV
Collateral, except that (a) the SPV Borrower and the Initial Guarantor may Incur
Permitted SPV Liens and (b) the SPV Collateral may be discharged and released in
accordance with this Agreement, the SPV Collateral Documents and any Collateral
Sharing Agreement, as applicable; provided that, except with respect to any
discharge or release of SPV Collateral in accordance with this Agreement, the
SPV Collateral Documents and any Collateral Sharing Agreement, as applicable, or
in connection with the Incurrence of Liens for the benefit of the Administrative
Agent and/or the Security Agent and the Lenders, no SPV Collateral Document may
be amended, extended, renewed, restated, supplemented or otherwise modified or
replaced, except that, at the request of the SPV Borrower or the Initial
Guarantor and without the consent of the Lenders, the Administrative Agent
and/or the Security Agent may from time to time (subject to customary
protections and indemnifications from the SPV Borrower or the Initial Guarantor)
enter into one or more amendments to the SPV Collateral Documents to: (1) cure
any ambiguity, omission, manifest error, defect or inconsistency therein; (2)
provide for Permitted SPV Liens; (3) provide for the release of any Lien on any
properties and assets constituting SPV Collateral from the Lien of the SPV
Collateral Documents; provided that such release is followed by the
substantially concurrent re-taking of a Lien of at least equivalent priority
over the same properties and assets securing the Obligations; (4) provide for
the release of any Lien on any properties and assets constituting Collateral
from the Lien of the Collateral Documents; provided that such release is
followed by the substantially concurrent re-taking of a Lien of at least
equivalent priority over the same properties and assets securing the Obligations
and the Guaranty; (5) provide for the release of any Lien pursuant to, or in
connection with, any Solvent Liquidation; (6) as is reasonably necessary to give
effect to the SPV Structure Termination or the Debt Pushdown; and (7) make any
other change that does not adversely affect the Lenders in any material respect.
For any amendments, modifications or replacements of any SPV Collateral
Documents not contemplated in clause (1) to (7) above, the SPV Borrower or the
Initial Guarantor, as applicable, shall contemporaneously deliver to the
Administrative Agent either (A) a solvency opinion, in form and substance
reasonably satisfactory to the Administrative Agent from an Independent
Financial Advisor confirming the solvency of the SPV Borrower or the Initial
Guarantor, as applicable, after giving effect to any transactions related to
such amendment, extension, renewal, restatement, supplement, modification or
replacement, (B) a certificate from the responsible financial or accounting
officer of the relevant Grantor (acting in good faith) which confirms the
solvency of the person granting such Lien after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, or (C) an Opinion of Counsel, in form
and substance reasonably satisfactory to the Administrative Agent, confirming
that, after giving effect to any transactions related to such amendment,
extension, renewal, restatement, supplement, modification or replacement, the
Lien or Liens created under the SPV Collateral Documents, as applicable, so
amended, extended, renewed, restated, supplemented, modified or replaced, are
valid Liens not otherwise subject to any limitation, imperfection or new
hardening period, in equity or at law, that such Lien or Liens were not
otherwise subject to immediately prior to such amendment, extension, renewal,
restatement, supplement, modification or replacement. In the event that the SPV
Borrower or the Initial Guarantor complies with the requirements of this Section
4.17(a), the Administrative Agent and/or the Security Agent shall (subject to
customary protections and indemnifications) consent to any such amendment,
extension, renewal, restatement, supplement, modification or replacement without
the need for instructions from the Lenders.
(b)    The Company and any Permitted Affiliate Parent shall not, and shall not
permit any Restricted Subsidiary to, take or omit to take any action that would
have the result of materially impairing any Lien on the Proceeds Loan Collateral
granted under the Proceeds Loan Collateral Documents (it being understood,
subject to the proviso below, that the Incurrence of Permitted Collateral Liens
shall under no circumstances be deemed to materially impair any Lien on the
Proceeds Loan Collateral granted under the Proceeds Loan Collateral Documents)
for the benefit of the Administrative Agent and/or the Security Agent and the
Lenders, and the Company and any Permitted Affiliate Parent shall not, and shall
not permit any Restricted Subsidiary to, grant to any Person other than the
Administrative Agent and/or the Security Agent, the Lenders and the other
beneficiaries described in the Proceeds Loan Collateral Documents and any
Intercreditor Agreement, as applicable, any interest whatsoever in any of the
Proceeds Loan Collateral, except that (a) the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries may Incur Permitted Collateral Liens, (b)
the Proceeds Loan Collateral may be discharged and released in accordance with
the Proceeds Loan Agreement, the Proceeds Loan Collateral Documents and any
Intercreditor Agreement, as applicable, and (c) the Company, any Permitted
Affiliate Parent and any Restricted Subsidiary may consummate any other
transaction permitted under Section 5.01; provided that, except with respect to
any discharge or release of Proceeds Loan Collateral in accordance with the
Proceeds Loan Agreement, the Proceeds Loan Collateral Documents and any
Intercreditor Agreement, as applicable, or in connection with the Incurrence of
Liens for the benefit of the Administrative Agent and/or the Security Agent and
the Lenders, no Proceeds Loan Collateral Document may be amended, extended,
renewed, restated, supplemented or otherwise modified or replaced, except that,
at the direction of the Company or any Permitted Affiliate Parent and without
the consent of the Lenders, the Administrative Agent and/or the Security Agent
may from time to time (subject to customary protections and indemnifications
from the Company) enter into one or more amendments to the Proceeds Loan
Collateral Documents to: (1) cure any ambiguity, omission, manifest error,
defect or inconsistency therein; (2) provide for Permitted Collateral Liens; (3)
make any change necessary or desirable, as determined conclusively in good faith
by the Board of Directors, senior management or an Officer of the Company or a
Permitted Affiliate Parent, in order to implement transactions permitted under
Section 5.01; (4) provide for the release of any Lien on any properties and
assets constituting Proceeds Loan Collateral from the Lien of the Proceeds Loan
Collateral Documents; provided that such release is followed by the
substantially concurrent re-taking of a Lien of at least equivalent priority
over the same properties and assets securing the Proceeds Loan or the Proceeds
Loan Guarantee, as applicable; (5) provide for the release of any Lien pursuant
to, or in connection with, any Solvent Liquidation; (6) as is reasonably
necessary to give effect to the SPV Structure Termination or the Debt Pushdown;
and (7) make any other change that does not adversely affect the Lenders in any
material respect. For any amendments, modifications or replacements of any
Proceeds Loan Collateral Documents not contemplated in clause (1) to (7) above,
the Company or any Permitted Affiliate Parent shall, contemporaneously deliver
to the Administrative Agent, either (A) a solvency opinion, in form and
substance reasonably satisfactory to the Administrative Agent from an
Independent Financial Advisor confirming the solvency of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries, taken as a whole,
after giving effect to any transactions related to such amendment, extension,
renewal, restatement, supplement, modification or replacement, (B) a certificate
from the responsible financial or accounting officer of the relevant Grantor
(acting in good faith) which confirms the solvency of the person granting such
Lien after giving effect to any transactions related to such amendment,
extension, renewal, restatement, supplement, modification or replacement, or (C)
an Opinion of Counsel, in form and substance reasonably satisfactory to the
Administrative Agent, confirming that, after giving effect to any transactions
related to such amendment, extension, renewal, restatement, supplement,
modification or replacement, the Lien or Liens created under the Proceeds Loan
Collateral Documents, as applicable, so amended, extended, renewed, restated,
supplemented, modified or replaced, are valid Liens not otherwise subject to any
limitation, imperfection or new hardening period, in equity or at law, that such
Lien or Liens were not otherwise subject to immediately prior to such amendment,
extension, renewal, restatement, supplement, modification or replacement. In the
event that the Company and any Permitted Affiliate Parent complies with the
requirements of this Section 4.17(b), the Administrative Agent and/or the
Security Agent shall (subject to customary protections and indemnifications)
consent to any such amendment, extension, renewal, restatement, supplement,
modification or replacement without the need for instructions from the Lenders.
Section 4.18    [Reserved]
Section 4.19    Suspension of Covenants on Achievement of Investment Grade
Status
If, during any period after the Effective Date, the Loans have achieved and
continue to maintain Investment Grade Status and no Event of Default has
occurred and is continuing (such period hereinafter referred to as an
“Investment Grade Status Period”), then the Company or a Permitted Affiliate
Parent will notify the Administrative Agent of this fact and beginning on the
date such status was achieved, the provisions of Sections 4.07, 4.08, 4.09,
4.10, 4.11 and 5.01(b)(3) and any related default provisions of this Agreement
will be suspended and will not, during such Investment Grade Status Period, be
applicable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries. No action taken during an Investment Grade Status Period or prior
to an Investment Grade Status Period in compliance with the covenants then
applicable will require reversal or constitute a Default under this Agreement or
the Covenant Agreement in the event that suspended covenants are subsequently
reinstated or suspended, as the case may be. An Investment Grade Status Period
will terminate immediately upon the failure of the Loans to maintain Investment
Grade Status (the “Reinstatement Date”). The Company or a Permitted Affiliate
Parent will promptly notify the Administrative Agent in writing of any failure
of the Loans to maintain Investment Grade Status and the Reinstatement Date.
Section 4.20    [Reserved]
Section 4.21    [Reserved]
Section 4.22    Collateral Sharing Agreements
(a)    At the request of the SPV Borrower or the Initial Guarantor, in
connection with the Incurrence by the SPV Borrower or the Initial Guarantor of
any Indebtedness that is permitted to share the SPV Collateral pursuant to the
definition of “Permitted SPV Liens”, the SPV Borrower, the Initial Guarantor,
the Administrative Agent and the Security Agent shall enter into with the
holders of such Indebtedness (or their duly authorized Representative) a
collateral sharing agreement, including a restatement, accession, amendment or
other modification of an existing collateral sharing agreement (an “Additional
Collateral Sharing Agreement”), on substantially the same terms as the Initial
Collateral Sharing Agreement (or terms not materially less favorable to the
Finance Parties); provided, that such Additional Collateral Sharing Agreement
will not impose any personal obligations on the Administrative Agent or the
Security Agent or adversely affect the personal rights, duties, liabilities or
immunities of the Administrative Agent or the Security Agent under this
Agreement or the Additional Collateral Sharing Agreement.
(b)    At the direction of the SPV Borrower or the Initial Guarantor and without
the consent of the Lenders, the Administrative Agent and the Security Agent will
from time to time enter into one or more amendments to the applicable Collateral
Sharing Agreement or any other SPV Collateral Document to: (i) cure any
ambiguity, omission, manifest error, defect or inconsistency therein; (ii) add
other parties (such as representatives of new issuances of Indebtedness)
thereto; (iii) further secure the Obligations (including Additional Facilities);
(iv) make provision for equal and ratable grants of Liens on the SPV Collateral
to secure Additional Facilities or to implement any Permitted SPV Liens; (v)
make any other change to the applicable Collateral Sharing Agreement to provide
for additional Indebtedness (including with respect to any Collateral Sharing
Agreement, the addition of provisions relating to new Indebtedness ranking
junior in right of payment to the Facilities) or other obligations that are
permitted by the terms of this Agreement to be Incurred and secured by a Lien on
the SPV Collateral on a pari passu or junior basis with the Liens securing the
Facilities; (vi) amend the applicable Collateral Sharing Agreement in accordance
with the terms thereof; (vii) implement any transaction in connection with the
renewal, extension, refinancing, replacement or increase of any Indebtedness
that is secured by the SPV Collateral and that is not prohibited by this
Agreement; or (viii) make any other change thereto that does not adversely
affect the rights of the Finance Parties in any material respect; provided that
no such changes shall be permitted to the extent they affect the ranking of the
Facilities, enforcement of Liens over the SPV Collateral, the application of
proceeds from the enforcement of the SPV Collateral or the release of any SPV
Collateral in a manner than would adversely affect the rights of the Finance
Parties in any material respect except as otherwise permitted by the this
Agreement or the applicable Collateral Sharing Agreement immediately prior to
such change. The SPV Borrower and the Initial Guarantor will not otherwise
direct the Administrative Agent or the Security Agent to enter into any
amendment to the applicable Collateral Sharing Agreement or any other SPV
Collateral Document without the consent of the Required Lenders, except as
otherwise permitted pursuant to Section 10.01 of this Agreement. This Section
4.22(b) shall supersede any provisions in Section 10.01 to the contrary.
(c)    In relation to any applicable Collateral Sharing Agreement, the
Administrative Agent shall consent on behalf of the Lenders to the payment,
repayment, purchase, repurchase, defeasance, acquisition, retirement or
redemption of any obligations subordinated to the Facilities thereby; provided
that such transaction would comply with Section 4.07.
Section 4.23    Intercreditor Agreements
(a)    The SPV Borrower and the Initial Guarantor, as lenders under the Proceeds
Loan Agreement, and the Security Agent will become party to the Group
Intercreditor Agreement on the Group Intercreditor Effective Date.
(b)    At the request of the Company or a Permitted Affiliate Parent, in
connection with the Incurrence by a Proceeds Loan Obligor of any Indebtedness
that is permitted to share in the Proceeds Loan Collateral pursuant to the
definition of “Permitted Collateral Lien”, the Proceeds Loan Obligors, the SPV
Borrower and Initial Guarantor, as lenders under the Proceeds Loan Agreement,
and the Security Agent shall enter into with the holders of such Indebtedness
(or their duly authorized Representative) an intercreditor agreement, including
a restatement, amendment or other modification of the Group Intercreditor
Agreement (an “Additional Intercreditor Agreement”), on substantially the same
terms as the applicable Intercreditor Agreement (or on terms not materially less
favorable to the Finance Parties), including, with respect to the subordination,
payment blockage, limitation on enforcement, and release of the Proceeds Loan
Guarantees, priority and release of any Liens in respect of Proceeds Loan
Collateral or other terms which become customary for similar agreements. For the
avoidance of doubt, subject to the foregoing and Section 4.23(c), any such
Additional Intercreditor Agreement may provide for pari passu or subordinated
Liens in respect of any such Indebtedness (to the extent such Indebtedness is
permitted to share the Proceeds Loan Collateral (with the specified priority)
pursuant to the definition of Permitted Collateral Lien). The Lenders expressly
authorize the SPV Borrower, the Initial Guarantor and the Security Agent to
execute any such Additional Intercreditor Agreement and acknowledge and agree
that any such Additional Intercreditor Agreement executed by the SPV Borrower,
the Initial Guarantor and the Security Agent shall bind the Lenders.
(c)    At the direction of the Company or a Permitted Affiliate Parent and
without the consent of the Lenders, the SPV Borrower, the Initial Guarantor and
the Security Agent will upon direction of the Company or a Permitted Affiliate
Parent from time to time enter into one or more amendments to the applicable
Intercreditor Agreement or any other Proceeds Loan Collateral Document to: (1)
cure any ambiguity, omission, manifest error, defect or inconsistency therein;
(2) add other parties (such as representatives of new issuances of Indebtedness)
thereto; (3) further secure the Proceeds Loan and the Proceeds Loan Guarantees;
(4) make provision for equal and ratable grants of Liens on the Proceeds Loan
Collateral to secure additional Proceeds Loan or implement any Permitted
Collateral Liens; (5) make any other change to the applicable Intercreditor
Agreement or any other Proceeds Loan Collateral Document to provide for
additional Indebtedness constituting Subordinated Obligations or any other
additional Indebtedness (in either case, including with respect to the
applicable Intercreditor Agreement, the addition of provisions relating to new
Indebtedness ranking junior in right of payment to the Proceeds Loans) or other
obligations that are permitted by the terms of this Agreement to be Incurred and
secured by a Lien on the Proceeds Loan Collateral on a pari passu or junior
basis with the Liens securing the Proceeds Loans; (6) add Restricted
Subsidiaries to the applicable Intercreditor Agreement or any other Proceeds
Loan Collateral Document; (7) amend the applicable Intercreditor Agreement or
any other Proceeds Loan Collateral Document in accordance with the terms
thereof; (8) make any change necessary or desirable, in the good faith
determination of the Board of Directors or senior management of the Company, in
order to implement any transaction that is subject to Section 5.01; (9)
implement any transaction in connection with the renewal, extension,
refinancing, replacement or increase of any Indebtedness that is secured by the
Proceeds Loan Collateral and that is not prohibited by this Agreement; or (10)
make any other change thereto that does not adversely affect the rights of the
SPV Borrower and the Initial Guarantor as lenders under the Proceeds Loan
Agreement in any material respect; provided that no such changes shall be
permitted to the extent they affect the ranking of the Proceeds Loans or the
release of any Proceeds Loan Guarantee in a manner that would adversely affect
the rights of the SPV Borrower and the Initial Guarantor as lenders under the
Proceeds Loan Agreement in any material respect except as otherwise permitted by
this Agreement, or the applicable Intercreditor Agreement, immediately prior to
such change. The Company or a Permitted Affiliate Parent will not otherwise
direct the SPV Borrower, the Initial Guarantor or the Security Agent to enter
into any amendment to the applicable Intercreditor Agreement or any other
Proceeds Loan Collateral Document without the consent of the Required Lenders,
except as otherwise permitted pursuant to Section 10.01 of this Agreement. This
Section 4.23(c) shall supersede any provisions in Section 10.01 to the contrary.
(c)    In relation to any applicable Intercreditor Agreement, the SPV Borrower
and the Initial Guarantor shall consent on behalf of the Lenders to the payment,
repayment, purchase, repurchase, defeasance, acquisition, retirement or
redemption of any obligations subordinated to the Proceeds Loans thereby;
provided, however, that such transaction would comply with Section 4.07.
Section 4.24    [Reserved]
Section 4.25    Limited Condition Transaction
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Company or a Permitted
Affiliate Parent, be deemed satisfied, so long as no Default or Event of
Default, as applicable, exists on the date the definitive agreement (or other
relevant definitive documentation) for such Limited Condition Transaction is
entered into. For the avoidance of doubt, if the Company or a Permitted
Affiliate Parent has exercised its option under the first sentence of this
Section 4.25(a), and any Default or Event of Default occurs following the date
such definitive agreement for a Limited Condition Transaction is entered into
and prior to the consummation of such Limited Condition Transaction, any such
Default or Event of Default shall be deemed to not have occurred or be
continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Transaction is permitted hereunder.
(b)    In connection with any action being taken in connection with a Limited
Condition Transaction for purposes of:
(1)
determining compliance with any provision of the Agreement which requires the
calculation of any financial ratio or test, including the Consolidated Net
Leverage Ratio or the Consolidated Senior Secured Net Leverage Ratio; or

(1)
testing baskets set forth in this Agreement (including baskets measured as a
percentage or multiple, as applicable, of Total Assets, Pro forma EBITDA or Pro
forma Non-Controlling Interest EBITDA);

in each case, at the option of the Company or a Permitted Affiliate Parent (the
Company’s or a Permitted Affiliate Parent’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreement (or other relevant definitive
documentation) for such Limited Condition Transaction is entered into (the “LCT
Test Date”); provided that the Company or a Permitted Affiliate Parent shall be
entitled to subsequently elect, in its sole discretion, the date of consummation
of such Limited Condition Transaction instead of the LCT Test Date as the
applicable date of determination, and if, after giving pro forma effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof), as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Pro forma EBITDA”,
“Consolidated Net Leverage Ratio” and “Consolidated Senior Secured Net Leverage
Ratio”, the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
could have taken such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with.
(c)    If the Company or a Permitted Affiliate Parent has made an LCT Election
and any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in Pro forma EBITDA or
Total Assets, of the Company , any Permitted Affiliate Parent and the Restricted
Subsidiaries or the Person or assets subject to the Limited Condition
Transaction (as if each reference to the “Company” or a “Permitted Affiliate
Parent” in such definition was to such Person or assets) at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Company or a Permitted Affiliate Parent has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio, test or basket availability under this Agreement (including with respect
to the Incurrence of Indebtedness or Liens, or the making of Asset Dispositions,
acquisitions, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or the designation of an Unrestricted Subsidiary) on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio, test
or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.


ARTICLE 5
Section 5.01    Merger and Consolidation
(a)    Each of the SPV Borrower and the Initial Guarantor will not consolidate
with, or merge with or into, or convey, transfer or lease all or substantially
all of its assets to, any Person, except in connection with the SPV Structure
Termination.
(b)    No Proceeds Loan Borrower will consolidate with, or merge with or into,
or convey, transfer or lease all or substantially all of its assets to, any
Person, unless:
(1)    the resulting, surviving or transferee Person (the “Successor Company”)
will be a corporation, partnership, trust or limited liability company organized
and existing under the laws of an Approved Jurisdiction and the Successor
Company (if not such Proceeds Loan Borrower) will expressly assume, by executing
and delivering a joinder agreement in the form contemplated by the Proceeds Loan
Agreement, to the Administrative Agent, in form satisfactory to the
Administrative Agent, all the obligations of such Proceeds Loan Borrower under
the Proceeds Loan Agreement and the other Loan Documents to which it is a party;
(2)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;
(3)    either (A) immediately after giving effect to such transaction, the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries, or such
Successor Company would be able to Incur at least an additional $1.00 of
Indebtedness pursuant to Section 4.09(b)(1) or (B) the Consolidated Senior
Secured Net Leverage Ratio of the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries (including such Successor Company) or such Successor
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries would be
no greater than that of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries immediately prior to giving effect to such transaction;
and
(4)    the Company or a Permitted Affiliate Parent shall have delivered to the
Administrative Agent an Officer’s Certificate and an Opinion of Counsel, each
stating that such consolidation, merger or transfer complies with this
Agreement; provided that in giving such opinion, such counsel may rely on an
Officer’s Certificate as to compliance with Section 5.01(b)(2) and Section
5.01(b)(3) above and as to any matters of fact.
(c)    No Proceeds Loan Guarantor will consolidate with, or merge with or into,
or convey, transfer or lease all or substantially all its assets to, any Person,
other than another Proceeds Loan Obligor (other than in connection with a
transaction that does not constitute an Asset Disposition or a transaction that
is permitted by Section 4.10), unless:
(1)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing; and
(2)    either:
(A)    the Successor Company (if not such Proceeds Loan Guarantor) expressly
assumes all the obligations of that Proceeds Loan Guarantor under the Proceeds
Loan Agreement and the other Loan Documents to which such Proceeds Loan
Guarantor is a party, by executing and delivering a joinder agreement in the
form contemplated by the Proceeds Loan Agreement; or
(B)    the Net Cash Proceeds of such transaction are applied in accordance with
the applicable provisions of this Agreement.
(d)    For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer, or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of a Proceeds Loan Obligor
which properties and assets, if held by such Proceeds Loan Obligor instead of
such Subsidiaries, would constitute all or substantially all of the properties
and assets of such Proceeds Loan Obligor on a Consolidated basis, shall be
deemed to be the transfer of all or substantially all of the properties and
assets of such Proceeds Loan Obligor.
(e)    The Successor Company (if not such Proceeds Loan Obligor) will succeed
to, and be substituted for, and may exercise every right and power of, the
relevant Proceeds Loan Obligor under the Proceeds Loan Agreement and the other
Loan Documents to which such Proceeds Loan Obligor is a party, and upon such
substitution, the predecessor to such Proceeds Loan Obligor will be released
from its obligations under the Loan Documents, but, in the case of a lease of
all or substantially all its assets, the predecessor to such Proceeds Loan
Obligor will not be released from the obligation to pay the principal of and
interest on the Proceeds Loan or the obligations under the Proceeds Loan
Guarantee, as applicable.
(f)    The provisions set forth in this Section 5.01 shall not restrict (and
shall not apply to): (1) any Restricted Subsidiary that is not a Proceeds Loan
Obligor from consolidating with, merging or liquidating into or transferring all
or substantially all of its properties and assets to a Proceeds Loan Obligor or
any Restricted Subsidiary that is not a Proceeds Loan Obligor; (2) any Proceeds
Loan Guarantor from merging or liquidating into or transferring all or part of
its properties and assets to another Proceeds Loan Guarantor; (3) any
consolidation or merger of a Proceeds Loan Borrower into any Proceeds Loan
Obligor; provided that, for the purposes of this Section 5.01(f)(3), if a
Proceeds Loan Borrower is not the Successor Company, the relevant Proceeds Loan
Guarantor will assume the obligations of such Proceeds Loan Borrower under the
Proceeds Loan Agreement and the other Loan Documents to which such Proceeds Loan
Borrower is party and Section 5.01(b)(1) and Section 5.01(b)(4) shall apply to
such transaction; (4) any consolidation or merger effected as part of the
Transactions; (5) any Solvent Liquidation; (6) a Proceeds Loan Obligor
consolidating into or merging or combining with an Affiliate incorporated or
organized for the purpose of changing the legal domicile or form of such entity
or reincorporating such entity in another jurisdiction; provided that, for the
purposes of this Section 5.01(f)(6), (A) Section 5.01(b)(1), Section 5.01(b)(2)
and Section 5.01(b)(4) or (B) Section 5.01(c), as the case may be, shall apply
to any such transaction; and (7) the Permitted Initial Proceeds Loan Guarantor
Merger.

ANNEX III
ADDITIONAL DEFINITIONS
(ON OR AFTER THE SPV STRUCTURE TERMINATION DATE)


Unless otherwise specified herein, (1) references in this Annex III to sections
of Articles 4 or 5 are to those sections of Annex IV and (2) defined terms used
in this Annex III shall bear the meanings given to them in this Annex III or as
otherwise given to them in Section 1.01 or Annex I of this Agreement.
“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition. Acquired Indebtedness shall be deemed to have been
Incurred, with respect to clause (1) of the preceding sentence, on the date such
Person becomes a Restricted Subsidiary and, with respect to clause (2) of the
preceding sentence, on the date of consummation of such acquisition of assets.
“Additional Intercreditor Agreement” has the meaning given to such term in
Section 4.23(b).
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Approved Jurisdiction” means any of the following: any member state of the
European Union that is a member of the European Union on the Effective Date,
Barbados, Bermuda, the Cayman Islands, England and Wales, the Netherlands,
Puerto Rico, the United States of America, any State of the United States of
America or the District of Columbia.
“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases (other than
an operating lease entered into in the ordinary course of business), transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors’ qualifying shares or shares
required by applicable Law to be held by a Person other than the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries,
including any disposition by means of a merger, consolidation or similar
transaction.
Notwithstanding the preceding, the following items shall not be deemed to be an
Asset Disposition:
(2)
a disposition by a Restricted Subsidiary to the Company or a Permitted Affiliate
Parent, by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
(other than a Receivables Entity) to a Restricted Subsidiary, by the Company to
a Permitted Affiliate Parent or by a Permitted Affiliate Parent to the Company;

(3)
the sale or disposition of cash, Cash Equivalents or Investment Grade Securities
in the ordinary course of business;

(4)
a disposition of inventory, equipment, trading stock, communications capacity or
other assets in the ordinary course of business;

(5)
a sale, lease, transfer or other disposition, or a series of related sales,
leases, transfers, issuances or dispositions that are part of a common plan, of
obsolete, surplus or worn out equipment or other equipment and assets that are
no longer useful in the conduct of the business of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries

(6)
transactions permitted under Section 5.01 or a transaction that constitutes a
Change of Control;

(7)
an issuance of Capital Stock or other securities by a Restricted Subsidiary to
the Company, a Permitted Affiliate Parent or to another Restricted Subsidiary;

(8)
(a) for purposes of Section 4.10 only, the making of a Permitted Investment or a
disposition permitted to be made under Section 4.07, or (b) solely for the
purpose of Section 4.10(b)(3), a disposition, the proceeds of which are used to
make Restricted Payments permitted to be made under Section 4.07 or Permitted
Investments;

(9)
dispositions of assets of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, or the issuance or sale of Capital Stock of any
Restricted Subsidiary in a single transaction or series of related transactions
with an aggregate fair market value in any calendar year of less than the
greater of $45.0 million and 3.0% of Total Assets (with unused amounts in any
calendar year being carried over to the next succeeding year subject to a
maximum of the greater of $45.0 million and 3.0% of Total Assets of carried over
amounts for any calendar year);

(10)
dispositions in connection with Permitted Liens;

(11)
dispositions of Receivables or related assets in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(12)
the assignment, licensing or sublicensing of intellectual property or other
general intangibles and assignments, licenses, sublicenses, leases or subleases
of spectrum or other property;

(13)
foreclosure, condemnation or similar action with respect to any property,
securities, or other assets;

(14)
the sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of Receivables arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

(15)
sales of accounts receivable and related assets or an interest therein of the
type specified in the definition of “Qualified Receivables Transaction” to a
Receivables Entity, and Investments in a Receivables Entity consisting of cash
or Securitization Obligations;

(16)
a transfer of Receivables and related assets of the type specified in the
definition of “Qualified Receivables Transaction” (or a fractional undivided
interest therein) by a Receivables Entity in a Qualified Receivables
Transaction;

(17)
any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(18)
any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), made as part of such acquisition and in each case comprising all
or a portion of the consideration in respect of such sale or acquisition;

(19)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(20)
(a) disposals of assets, rights or revenue not constituting part of the
Distribution Business of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries, and (b) other disposals of non-core assets acquired in
connection with any acquisition permitted under this Agreement;

(21)
any disposition or expropriation of assets or Capital Stock which the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary is required by, or made
in response to concerns raised by, a regulatory authority or court of competent
jurisdiction;

(22)
any disposition of other interests in other entities in an amount not to exceed
$10.0 million;

(23)
any disposition of real property; provided that the fair market value of the
real property disposed of in any calendar year does not exceed the greater of
$45.0 million and 3.0% of Total Assets (with unused amounts in any calendar year
being carried over to the next succeeding year, subject to a maximum of the
greater of $45.0 million and 3.0% of Total Assets of carried over amounts for
any calendar year);

(24)
any disposition of assets to a Person who is providing services related to such
assets, the provision of which have been or are to be outsourced by the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary to such Person;

(25)
any disposition of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding agreements;
provided that any cash or Cash Equivalents received in such disposition is
applied in accordance with Section 2.05(b)(i) of this Agreement;

(26)
any sale or disposition with respect to property built, repaired, improved,
owned or otherwise acquired by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary pursuant to customary sale and lease-back transactions,
asset securitizations and other similar financings permitted by this Agreement;

(27)
contractual arrangements under long-term contracts with customers entered into
by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary in the
ordinary course of business which are treated as sales for accounting purposes;
provided that there is no transfer of title in connection with such contractual
arrangement;

(28)
any disposition reasonably required in connection with the Spin-Off (including
any transfer of assets to Affiliates of the Company, any Permitted Affiliate
Parent and any Restricted Subsidiary prior to the completion of any Spin-Off);

(29)
the sale or disposition of the Towers Assets;

(30)
any dispositions constituting the surrender of tax losses by the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary (A) to the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary; (B) to the Ultimate
Parent or any of its Subsidiaries (other than the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary); or (C) in order to eliminate, satisfy or
discharge any tax liability of any Person that was formerly a Subsidiary of the
Ultimate Parent which has been disposed of pursuant to which a disposal
permitted by the terms of this Agreement, to the extent that the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary would have a liability (in
the form of an indemnification obligation or otherwise) to one or more Persons
in relation to such tax liability if not so eliminated, satisfied or discharged;
and

(31)
any other disposition of assets comprising in aggregate percentage value of
10.0% or less of Total Assets.

In the event that a transaction (or any portion thereof) meets the criteria of a
disposition permitted under clauses (1) through (30) above and would also be a
Restricted Payment permitted to be made under Section 4.07 or a Permitted
Investment, the Company, in its sole discretion, will be entitled to divide and
classify such transaction (or a portion thereof) as a disposition permitted
under clauses (1) through (30) above and/or one or more of the types of
Restricted Payments permitted to be made under Section 4.07 or Permitted
Investments.
“Bank Products” means (1) any facilities or services related to cash management,
cash pooling, treasury, depository, overdraft, commodity trading or brokerage
accounts, credit or debit card, p-cards (including purchasing cards or
commercial cards), electronic funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade financial services or
other cash management and cash pooling arrangements and (2) daylight exposures
of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary in
respect of banking and treasury arrangements entered into in the ordinary course
of business.
“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “beneficially held”,
“beneficially holding” and “beneficial ownership” have a corresponding meaning.
“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof; provided, that (i) if and for
so long as the Company or a Permitted Affiliate Parent is a Subsidiary of the
Ultimate Parent, any action required to be taken under this Agreement by the
Board of Directors of the Company or a Permitted Affiliate Parent can, in the
alternative, at the option of the Company or such Permitted Affiliate Parent, be
taken by the Board of Directors of the Ultimate Parent and (ii) following
consummation of a Spin-Off, any action required to be taken under this Agreement
by the Board of Directors of the Company or a Permitted Affiliate Parent can, in
the alternative, at the option of the Company or such Permitted Affiliate
Parent, be taken by the Board of Directors of the Spin Parent.
“Bridge Facility” means the bridge credit facility agreement between the Initial
Guarantor as borrower, the administrative agent party thereto, the SPV Borrower
as guarantor, and the lenders party thereto from time to time, as amended,
supplemented or otherwise modified from time to time, to be entered into
pursuant to the commitment letter dated as of October 9, 2019, by and among the
Company and the Arrangers (or their respective Affiliates), and any other
agreement with respect to long-term indebtedness that is intended to replace or
refinance commitments and/or outstanding loans thereunder, including for the
avoidance of doubt in connection with the Initial Guarantor Notes Issuance.
“Business Division Transaction” means any creation of or participation in any
joint venture with respect to any assets, undertakings and/or businesses of the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary which
comprise all or part of the Company’s, any Permitted Affiliate Parent’s or any
Restricted Subsidiary’s business solutions division (or its predecessor or
successors), to or with any other entity or person whether or not the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary, excluding the
contribution to (but not the use by) any joint venture of the backbone assets
utilized by the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary and excluding any Subsidiary included in or owned by the Company’s, a
Permitted Affiliate Parent’s or any Restricted Subsidiary’s business solutions
division but not engaged in the business of that division.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participation or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined in accordance with GAAP, and
the Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.
“Cash Equivalents” means:
(32)
securities or obligations issued, insured or unconditionally guaranteed by the
United States government, the government of the United Kingdom, the relevant
member state of the European Union as of January 1, 2004 (each, a “Qualified
Country”) or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(33)
securities or obligations issued by any Qualified Country, or any political
subdivision of any such Qualified Country, or any public instrumentality
thereof, having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service in any Qualified Country);

(34)
commercial paper issued by any lender party to a Credit Facility or any bank
holding company owning any lender party to a Credit Facility;

(35)
commercial paper maturing no more than 12 months after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service in any Qualified Country);

(36)
time deposits, eurodollar time deposits, bank deposits, certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any lender party to a Credit Facility or any other
bank or trust company (x) having combined capital and surplus of not less than
$250.0 million in the case of U.S. banks and $100.0 million (or the Dollar
Equivalent thereof) in the case of non-U.S. banks or (y) the long-term debt of
which is rated at the time of acquisition thereof at least “A-” or the
equivalent thereof by Standard & Poor’s Ratings Services, or “A-” or the
equivalent thereof by Moody’s Investors Service, Inc. (or if at the time neither
is issuing comparable ratings, then a comparable rating of another nationally
recognized rating agency in any Qualified Country);

(37)
auction rate securities rated at least Aa3 by Moody’s and AA- by S&P (or, if at
any time either S&P or Moody’s shall not be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(38)
repurchase agreements or obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (1), (2) and (5) above
entered into with any bank meeting the qualifications specified in clause (5)
above or securities dealers of recognized national standing;

(39)
marketable short-term money market and similar funds (x) either having assets in
excess of $250.0 million (or the Dollar Equivalent thereof) or (y) having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service in any Qualified Country);

(40)
interests in investment companies or money market funds, 95% the investments of
which are one or more of the types of assets or instruments described in clauses
(1) through (8) above;

(41)
any other investments used by the Company, any Permitted Affiliate Parent or the
Restricted Subsidiaries as temporary investments permitted by the Administrative
Agent in writing in its sole discretion; and

(42)
in the case of investments by the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary organized or located in a jurisdiction other than the
United States or a member state of the European Union (or any political
subdivision or territory thereof), or in the case of investments made in a
country outside the United States, other customarily utilized high-quality
investments in the country where such Restricted Subsidiary is organized or
located or in which such Investment is made, all as conclusively determined in
good faith by the Company or a Permitted Affiliate Parent;

provided that bank deposits and short term investments in local currency of any
Restricted Subsidiary shall qualify as Cash Equivalents as long as the aggregate
amount thereof does not exceed the amount reasonably estimated by such
Restricted Subsidiary as being necessary to finance the operations, including
capital expenditures, of such Restricted Subsidiary for the succeeding 90 days.
“Change of Control” means:
(43)
LiLAC Ventures and/or LiLAC Communications, individually or collectively, (a)
cease to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of the Company or any Permitted Affiliate Parent or
(b) ceases, by virtue of any powers conferred by the articles of association or
other documents regulating the Company or any Permitted Affiliate Parent to,
directly or indirectly, direct or cause the direction of management and policies
of the Company or any Permitted Affiliate Parent, as applicable; or

(44)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation) in one or a series of related transactions, of all or
substantially all of the assets of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries taken as a whole to any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Holder; or

(45)
the adoption by the stockholders of the Company or any Permitted Affiliate
Parent (after a Permitted Affiliate Group Designation Date) of a plan or
proposal for the liquidation or dissolution of the Company or any Permitted
Affiliate Parent (after a Permitted Affiliate Group Designation Date), other
than a transaction complying with Section 5.01;

provided, however, that a Change of Control shall not be deemed to have occurred
pursuant to (i) clause (1) of this definition upon the consummation of the
Post-Closing Reorganization or a Spin-Off or (ii) this definition solely as a
result of the resignation and/or release of any Borrower or Permitted Affiliate
Parent in accordance with the terms of this Agreement.
“Commodity Agreements” means, in respect of a Person, any commodity purchase
contract, commodity futures or forward contract, commodities option contract or
other similar contract (including commodities derivative agreements or
arrangements), to which such Person is a party or a beneficiary.
“Common Holding Company” means, following a Permitted Affiliate Parent
Accession, a person that is a Holding Company of the Company and each Permitted
Affiliate Parent.
“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Effective Date, and includes, without limitation, all series
and classes of such common stock.
“Consolidated EBITDA” means, for any period, operating income (loss) determined
on the basis of GAAP of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries on a Consolidated basis, plus, without duplication, at
the option of the Company or a Permitted Affiliate Parent (except with respect
to clauses (1) and (2) below), the following (to the extent deducted or taken
into account, as the case may be, for the purposes of determining operating
income (loss), other than in respect of clause (20)(b) and clause (21) below):
(46)
Consolidated depreciation expense;

(47)
Consolidated amortization expense;

(48)
stock based compensation expense;

(49)
other non-cash charges reducing operating income (provided that if any such
non-cash charge represents an accrual of or reserve for potential cash charges
in any future period, the cash payment in respect thereof in such future period
shall reduce operating income to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period) less other non-cash items of
income increasing operating income (excluding any such non-cash item of income
to the extent it represents (i) a receipt of cash payments in any future period,
(ii) the reversal of an accrual or reserve for a potential cash item that
reduced operating income in any prior period and (iii) any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase operating income in such prior period);

(50)
any extraordinary, one-off, non-recurring, exceptional or unusual gain, loss,
expense or charge, including any charges or reserves in respect of any
restructuring, redundancy, relocation, refinancing, integration or severance or
other post-employment arrangements, signing, retention or completion bonuses,
transaction costs, acquisition costs, disposition costs, business optimization,
information technology implementation or development costs, costs related to
governmental investigations and curtailments or modifications to pension or
post-retirement benefits schemes, litigation or any asset impairment charges or
the financial impacts of natural disasters (including fire, earthquake, flood,
hurricane and storm and related events);

(51)
effects of adjustments (including the effects of such adjustments pushed down to
such Person and its Restricted Subsidiaries) in such Person’s Consolidated
financial statements pursuant to GAAP (including inventory, property, equipment,
software, goodwill, intangible assets, in process research and development,
deferred revenue and debt line items) attributable to the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of amounts thereof, net of taxes and
Permitted Tax Distributions;

(52)
any net gain (or loss) realized upon the sale, held for sale or other
disposition of any asset or disposed operations of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary which is not sold or otherwise
disposed of in the ordinary course of business (as determined conclusively in
good faith by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent);

(53)
the amount of Management Fees and other fees and related expenses (including
Intra-Group Services) paid in such period to the Permitted Holders to the extent
permitted by Section 4.11;

(54)
any reasonable expenses, charges or other costs to effect or consummate the
Transactions, a Spin-Off, a Permitted Joint Venture, any Equity Offering,
Permitted Investment, any transaction permitted under Section 4.11, acquisition,
disposition, recapitalization or the Incurrence of any Indebtedness permitted by
this Agreement, in each case, as determined conclusively in good faith by the
Board of Directors, senior management or an Officer of the Company or a
Permitted Affiliate Parent;

(55)
any adjustments to reduce the impact of the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting principles or policies;

(56)
(i) the amount of loss on the sale or transfer of any assets in connection with
an asset securitization programme, Receivables factoring transaction or other
Receivables transaction (including, without limitation, a Qualified Receivables
Transaction) and/or (ii) any gross margin (revenue minus cost of goods sold)
recognized by any Affiliate of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary in relation to the sale of goods and services relating to
the business of the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary;

(57)
Specified Legal Expenses;

(58)
an amount equal to 100% of the up-front installation fees associated with
commercial contract installations completed during the applicable reporting
period, less any portion of such fees included in operating income for such
period, provided that the amount of such fees, to the extent amortized over the
life of the underlying service contract, shall not be included in operating
income in any future period;

(59)
any fees or other amounts charged or credited to the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary related to Intra-Group Services
may be excluded from the calculation of Consolidated EBITDA;

(60)
any charges or costs in relation to any long-term incentive plan and any
interest component of pension or post-retirement benefits schemes;

(61)
after reversing net other operating income or expense;

(62)
Receivables Fees;

(63)
any costs, charges, fees and related expenses in connection with programming
rights that would be accounted for as intangible assets under GAAP;

(64)
any taxes, assessments, levies or other governmental charges that are based, in
whole or in part, on income measures or any provision for Permitted Tax
Distribution;

(65)
(a) any expense to the extent covered by liability, casualty events or business
interruption insurance or indemnity, or Parametric Cover, and actually
reimbursed or paid out or with respect to which the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary has made a determination that a
reasonable basis exists for indemnification, reimbursement or pay-out, but only
to the extent that such amount is in fact indemnified, reimbursed or paid out
within the next four fiscal quarters following such determination (collectively,
“Business Interruption Receipts”) (with a deduction in calculating Consolidated
EBITDA in the applicable future period of any amount so added back in any prior
period to the extent not so indemnified or reimbursed within such four fiscal
quarters), and (b) to the extent not otherwise included in operating income and
without duplication of amounts included under clause (a) above, the amount of
proceeds of business interruption insurance or Parametric Cover in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not then received) so long as the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in good faith expects to
receive such proceeds within the next four fiscal quarters (collectively,
“Business Interruption Expected Proceeds”, and together with Business
Interruption Receipts, the “Business Interruption Addback”) (it being understood
that (i) to the extent not actually received within such four fiscal quarters,
such amount shall be deducted in calculating Consolidated EBITDA for such future
period and (ii) there shall be no double counting of amounts included in
calculating Consolidated EBITDA as Business Interruption Expected Proceeds which
are subsequently received in such future period as Business Interruption
Receipts); provided that, for the avoidance of doubt, for any period, there
shall be no double counting of any amount included in calculating Consolidated
EBITDA as a Business Interruption Addback and as an addback pursuant to clause
(5) of this definition of Consolidated EBITDA; and

(66)
without duplication of amounts above, non-cash expenses represented by roaming
agreement credits.

For the purposes of determining the amount of Consolidated EBITDA of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries under
this definition which is denominated in a foreign currency, the Company or a
Permitted Affiliate Parent shall calculate the Dollar Equivalent amount of such
Consolidated EBITDA based on the weighted average exchange rates for the
relevant period used in the Consolidated financial statements of the Reporting
Entity for such relevant period.
“Consolidated Interest Expense” means, for any period, the net interest
income/expense of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries on a Consolidated basis (in each case, determined on the basis of
GAAP), whether paid or accrued, including any such interest and charges
consisting of:
(67)
interest expense attributable to Capitalized Lease Obligations;

(68)
non-cash interest expense;

(69)
dividends or other distributions in respect of all Disqualified Stock of the
Company or a Permitted Affiliate Parent and all Preferred Stock of any
Restricted Subsidiary, to the extent held by Persons other than the Company, a
Permitted Affiliate Parent or a Subsidiary of the Company or a Permitted
Affiliate Parent;

(70)
the Consolidated interest expense that was capitalized during such period; and

(71)
interest actually paid by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, under any guarantee of Indebtedness or other obligation
of any other Person.

Notwithstanding the foregoing, Consolidated Interest Expense shall not include
(a) any interest accrued, capitalized or paid in respect of Subordinated
Shareholder Loans, (b) any commissions, discounts, yield and other fees and
charges related to Qualified Receivables Transactions, (c) any payments on any
operating leases, including without limitation any payments on any lease,
concession or license of property (or guarantee thereof) which would be
considered an operating lease under GAAP, (d) any foreign currency gains or
losses, (e) any pension liability cost, (f) any amortization of debt discount,
debt issuance cost, charges and premium, (g) costs and charges associated with
Hedging Obligations, and (h) any interest, costs and charges contained in clause
(3) of this definition.
“Consolidated Net Leverage Ratio”, as of any date of determination, means the
ratio of:
(72)
(a) the outstanding Indebtedness of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries on a Consolidated basis as of such date and the
Reserved Indebtedness Amount (to the extent applicable) as of such date, other
than:

(i)
Indebtedness up to a maximum amount equal to the Credit Facility Excluded Amount
(or its equivalent in other currencies) at the date of determination Incurred
under any Permitted Credit Facility;

(ii)
any Subordinated Shareholder Loans;

(iii)
any Indebtedness Incurred pursuant to Section 4.09(c)(25);

(iv)
any Indebtedness arising under the Production Facilities to the extent that it
is limited recourse to the assets funded by such Production Facilities; and

(v)
any Indebtedness which is a contingent obligation of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary; provided that, any guarantee by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary of
Indebtedness of any Parent shall be included for the purposes of calculating the
Consolidated Net Leverage Ratio under Section 4.09(a)(1), Section 4.09(b)(6)(A),
Section 4.09(b)(6)(B) and Section 4.09(b)(15);

less
(b) the aggregate amount of cash and Cash Equivalents of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries on a Consolidated
basis, to
(73)
the Pro forma EBITDA for the Test Period,

provided that the pro forma calculation of the Consolidated Net Leverage Ratio
shall not give effect to (a) any Indebtedness Incurred on the date of
determination pursuant to Section 4.09(b) or (b) the discharge on the date of
determination of any Indebtedness to the extent that such discharge results from
the proceeds Incurred pursuant to Section 4.09(b).
For the avoidance of doubt, in determining the Consolidated Net Leverage Ratio,
(i) no cash or Cash Equivalents shall be included that are the proceeds of
Indebtedness in respect of which the calculation of the Consolidated Net
Leverage Ratio is to be made and (ii) the Consolidated EBITDA and all
outstanding Indebtedness of any company, business division or other assets to be
acquired or disposed of pursuant to a signed purchase agreement (which may be
subject to one or more conditions precedent) may be given pro forma effect.
“Consolidated Senior Secured Net Leverage Ratio”, as of any date of
determination, means the ratio of:
(74)
(a) the outstanding Senior Secured Indebtedness of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries on a Consolidated basis as of
such date and the Reserved Indebtedness Amount (to the extent applicable) as of
such date, other than:

(i)
Senior Secured Indebtedness up to a maximum amount equal to the Credit Facility
Excluded Amount (or its equivalent in other currencies) at the date of
determination Incurred under any Permitted Credit Facility;

(ii)
Senior Secured Indebtedness Incurred pursuant to Section 4.09(b)(25); and

(iii)
any Senior Secured Indebtedness which is a contingent obligation of the Company,
any Permitted Affiliate Parent or a Restricted Subsidiary;

less
(b) the aggregate amount of cash and Cash Equivalents of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries on a Consolidated
basis, to
(75)
the Pro forma EBITDA for the Test Period,

provided, that the pro forma calculation of the Consolidated Senior Secured Net
Leverage Ratio shall not give effect to (a) any Indebtedness Incurred on the
date of determination pursuant to Section 4.09(b) or (b) the discharge on the
date of determination of any Indebtedness to the extent that such discharge
results from the proceeds Incurred pursuant to Section 4.09(b).
For the avoidance of doubt, in determining the Consolidated Senior Secured Net
Leverage Ratio, (i) no cash or Cash Equivalents shall be included that are the
proceeds of Indebtedness in respect of which the calculation of the Consolidated
Net Leverage Ratio is to be made and (ii) the Consolidated EBITDA and all
outstanding Indebtedness of any company, business division or other assets to be
acquired or disposed of pursuant to a signed purchase agreement (which may be
subject to one or more conditions precedent) may be given pro forma effect.
“Consolidation” means the consolidation or combination of the accounts of each
of the Company’s Restricted Subsidiaries (excluding the Affiliate Subsidiaries)
with those of the Company and each of a Permitted Affiliate Parent’s Restricted
Subsidiaries (excluding the Affiliate Subsidiaries) with those of such Permitted
Affiliate Parent, in each case, in accordance with GAAP consistently applied and
together with the accounts of the Affiliate Subsidiaries on a combined basis
(including eliminations of intercompany transactions and balances, as
appropriate); provided that, for the purposes of making any determination or
calculation under this Agreement (other than with respect to any determination
or calculation of Total Assets) that refers to “Consolidated” or
“Consolidation”, the relevant measures being consolidated or combined shall
(without duplication) (a) be reduced proportionately to reflect any
Non-Controlling Interests, and to the extent that, since the beginning of the
relevant period, the Company’s or a Permitted Affiliate Parent’s proportionate
interest in any direct or indirect Restricted Subsidiary has decreased as at the
date of determination or calculation, such measures shall be reduced by an
amount proportionate to such reduction as if such reduction occurred on the
first day of such period (and in the event of an increase, shall be increased by
an amount proportionate to such increase) and (b) be deemed to include the
relevant measures of any Minority Investments to the extent of the Company’s, a
Permitted Affiliate Parent’s or a Restricted Subsidiary’s proportionate interest
in such Person, and to the extent that, since the beginning of the relevant
period, the Company’s, a Permitted Affiliate Parent’s or a Restricted
Subsidiary’s proportionate interest in any such Person has decreased as at the
date of determination or calculation, such measures shall be reduced by an
amount proportionate to such reduction as if such reduction occurred on the
first day of such period (and in the event of an increase, shall be increased by
an amount proportionate to such increase); provided, further, that
“Consolidation” will not include (i) consolidation or combination of the
accounts of any Unrestricted Subsidiary, but the interest of the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary in an Unrestricted
Subsidiary will be accounted for as an Investment, (ii) at the Company’s or a
Permitted Affiliate Parent’s election, any Receivables Entities, and (iii) at
the Company’s or a Permitted Affiliate Parent’s election, any Minority
Investment, any Restricted Subsidiary or other assets in any Person held for
sale in accordance with GAAP. The term “Consolidated” has a correlative meaning.
“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or
video-on-demand basis or otherwise) any one or more of audio and/or visual
images, audio content, or interactive content (including hyperlinks, re-purposed
web-site content, database content plus associated templates, formatting
information and other data including any interactive applications or
functionality), text, data, graphics, or other content, by means of any means of
distribution, transmission or delivery system or technology (whether now known
or herein after invented).
“Content Transaction” means any sale, transfer, demerger, contribution, spin-off
or distribution of, any creation or participation in any joint venture and/or
entering into any other transaction or taking any action with respect to, in
each case, any assets, undertakings and/or businesses of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary which comprise all or
part of the Content business (or its predecessor or successors) of the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary, to or with any other
entity or person whether or not the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary.
“Credit Facility” means, one or more debt facilities, arrangements, instruments,
trust deeds, note purchase agreements, indentures, commercial paper facilities
or overdraft facilities (including, without limitation, the Facilities, any
Permitted Credit Facility or any Production Facility) with banks or other
institutions or investors providing for revolving credit loans, term loans,
Receivables financing (including through the sale of Receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such Receivables), letters of credit, notes, bonds,
debentures or other Indebtedness, in each case, as amended, restated, modified,
renewed, refunded, replaced, restructured, refinanced, repaid, increased or
extended in whole or in part from time to time (and whether in whole or in part
and whether or not with the original administrative agent and lenders or another
administrative agent or agents or other banks or institutions or investors and
whether provided under this Agreement, a Permitted Credit Facility, a Production
Facility or one or more other credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including but not limited to any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages or letter of credit applications and
other guarantees, pledges, agreements, security agreements and collateral
documents). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement or instrument (1) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (2) adding
additional borrowers or guarantors thereunder, (3) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or (4)
otherwise altering the terms and conditions thereof.
“Credit Facility Basket Amount” means (i) $1,125.0 million or (ii) upon the
occurrence of the Acquisition Escrow Termination Date, an amount equal to the
aggregate principal amount of the Initial Proceeds Loan plus $62.50 million.
“Credit Facility Excluded Amount” means the greater of (1) $50.0 million (or its
equivalent in other currencies) and (2) 0.25 multiplied by the Pro forma EBITDA
of the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries
on a Consolidated basis for the Test Period.
“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract, derivative
or other similar agreement as to which such Person is a party or a beneficiary.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company, any Permitted Affiliate Parent or one of
the Restricted Subsidiaries in connection with an Asset Disposition that is so
designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent payment,
redemption, retirement, sale or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 4.10.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(76)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

(77)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary); or

(78)
is redeemable at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of the date (a) of the Latest Maturity
Date of the Facilities or (b) on which there are no Loans outstanding, provided
that only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified
Stock; provided, further that any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Company or a Permitted Affiliate Parent to repurchase such Capital Stock
upon the occurrence of a change of control or asset sale (each defined in a
substantially identical manner to the corresponding definitions in this
Agreement) shall not constitute Disqualified Stock if the terms of such Capital
Stock (and all such securities into which it is convertible or for which it is
ratable or exchangeable) provide that the Company or such Permitted Affiliate
Parent may not repurchase or redeem any such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Company or
such Permitted Affiliate Parent with Section 4.10, and such repurchase or
redemption complies with Section 4.07.
“Distribution Business” means:
(1)    the business of upgrading, constructing, creating, developing, acquiring,
operating, owning, leasing and maintaining cable television networks (including
for avoidance of doubt master antenna television, satellite master antenna
television, single and multi-channel microwave single or multi-point
distribution systems and direct-to-home satellite systems) for the transmission,
reception and/or delivery of multi-channel television and radio programming,
telephony and internet and/or data services to the residential markets; or
(2)    any business which is incidental to or related to such business.
“Dollar Equivalent” means, (1) with respect to any monetary amount in Dollars,
such amount and (2) with respect to any monetary amount in a currency other than
Dollars, at any time of determination thereof by the Company, a Permitted
Affiliate Parent or the Administrative Agent, as the case may be, the amount of
Dollars obtained by converting such currency other than Dollars involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable currency other than Dollars as published in The Financial Times in
the “Currencies” section (or, if The Financial Times is no longer published, or
if such information is no longer available in The Financial Times, such source
as may be selected in good faith by the Board of Directors or senior management
of the Company or a Permitted Affiliate Parent) on the date of such
determination.
“Equity Offering” means (1) the distribution of Capital Stock of the Spin Parent
in connection with any Spin-Off, or (2) a sale of (a) Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock), (b)
Capital Stock the proceeds of which are contributed as equity share capital to
the Company or a Permitted Affiliate Parent or as Subordinated Shareholder Loans
or (c) Subordinated Shareholder Loans.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into escrow accounts with an independent escrow agent
on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
accounts upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“European Union” means the European Union, including member states as of May 1,
2004 but excluding any country which became or becomes a member of the European
Union after May 1, 2004.
“Excess Capacity Network Services” means the provision of network services, or
an agreement to provide network services, by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in favor of one or more other members of the
Wider Group where such network services are only provided in respect of the
capacity available to the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in excess of that network capacity it requires to continue
to provide current services to its existing and projected future customers and
to allow it to provide further services to both its existing and projected
future customers.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Company, a Permitted Affiliate Parent or an Affiliate Subsidiary as
capital contributions or Subordinated Shareholder Loans to the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary after the Effective Date
or from the issuance or sale (other than to a Restricted Subsidiary) of Capital
Stock (other than Disqualified Stock) of the Company, a Permitted Affiliate
Parent or an Affiliate Subsidiary, in each case, to the extent designated as an
Excluded Contribution pursuant to an Officer’s Certificate of the Company or a
Permitted Affiliate Parent.
“Existing Credit Facilities” means (1) the amended and restated first lien
credit agreement dated as of July 7, 2014 (as amended, supplemented or otherwise
modified from time to time) and (2) the amended and restated second lien credit
agreement dated as of July 7, 2014 (as amended, supplemented or otherwise
modified from time to time), in each case of the Company.
“fair market value” wherever such term is used in this Agreement (except as
otherwise specifically provided for in this Agreement) may be conclusively
established by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent in good faith.
“First-Priority Lien” means any Lien on some or all of the Collateral that ranks
or is intended to rank pari passu with the Liens on the Obligations, including
any Lien that ranks pari passu by virtue of any Intercreditor Agreement or any
other agreement or instrument; provided further that Liens that rank pari passu
with the Liens on the Collateral securing the Obligations but secure
Indebtedness that is junior to the Obligations with respect to the distributions
of proceeds of enforcement of Collateral shall not be First-Priority Liens.
“Grantor” means any Person that has pledged Collateral to secure the Obligations
and the Guaranty.
“Group Intercreditor Agreement” means an intercreditor agreement substantially
in the form of Exhibit G hereto (which agreement in such form, or with
immaterial changes thereto, the Administrative Agent is authorized to enter
into) together with any material changes thereto which are reasonably acceptable
to the Administrative Agent and which material changes shall be posted to the
Lenders not less than five Business Days before execution thereof and, if the
Required Lenders shall not have objected to such changes within five Business
Days after posting, then the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s entry into such intercreditor agreement (with
such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Administrative Agent’s execution
thereof.
“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
(79)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

(80)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, however, that the term
“guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “guarantee” used as a verb has a
corresponding meaning.

The term “guarantor” means the obligor under a guarantee.
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Commodity Agreement or Currency
Agreement.
“Holding Company” means, in relation to a Person, an entity of which that Person
is a Subsidiary.
“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Restricted Subsidiary (whether by
merger, consolidation, acquisition or otherwise) will be deemed to be Incurred
by such Restricted Subsidiary at the time it becomes a Restricted Subsidiary;
and the terms “Incurred” and “Incurrence” have meanings correlative to the
foregoing and any Indebtedness pursuant to any revolving credit or similar
facility shall only be “Incurred” at the time any funds are borrowed thereunder,
subject to the definitions of “Additional Facility Availability Amount” (as
defined in Section 1.01 of this Agreement) and of “Reserved Indebtedness Amount”
(as defined in Section 4.09(d)(7)) and related provisions.
“Indebtedness” means, with respect to any Person (and with respect to the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries, on a
Consolidated basis) on any date of determination (without duplication):
(81)
money borrowed or raised and debit balances at banks;

(82)
any bond, note, loan stock, debenture or similar debt instrument;

(83)
acceptance or documentary credit facilities; and

(84)
the principal component of Indebtedness of other Persons to the extent
guaranteed by such Person to the extent not otherwise included in the
Indebtedness of such Person,

provided that Indebtedness which has been cash-collateralized shall not be
included in any calculation of Indebtedness to the extent so cash-collateralized
(including, for the avoidance of doubt, any Indebtedness to the extent the
proceeds thereof constitute Escrowed Proceeds).
Notwithstanding the foregoing, “Indebtedness” shall not include (a) any deposits
or prepayments received by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary from a customer or subscriber for its service and any
other deferred or prepaid revenue, (b) any obligations to make payments in
relation to earn outs, (c) Indebtedness which is in the nature of equity (other
than redeemable shares) or equity derivatives; (d) Capitalized Lease
Obligations, (e) Receivables sold or discounted, whether recourse or
non-recourse, including for the avoidance of doubt, any indebtedness in respect
of Qualified Receivables Transactions, including, without limitation, guarantees
by a Receivables Entity of the obligations of another Receivables Entity and any
indebtedness in respect of Limited Recourse, (f) pension obligations or any
obligation under employee plans or employment agreements, (g) any “parallel
debt” obligations to the extent that such obligations mirror other Indebtedness,
(h) any payments or liability for assets acquired or services supplied deferred
(including Trade Payables and, without limitation, any liability under an IRU
Contract), (i) the principal component or liquidation preference of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock or, with respect to any Restricted
Subsidiary, any Preferred Stock (including, in each case, any accrued
dividends), (j) any Hedging Obligations, (k) any Non-Recourse Indebtedness and
(l) any escrow shortfall guarantee (or similar arrangement entered into in
connection with an Escrow Account). The amount of Indebtedness of any Person at
any date will be the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability, upon the occurrence of
the contingency giving rise to the obligation, of any contingent obligations at
such date.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking or consulting firm of nationally recognized standing that is, in the
good faith judgment of the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent, qualified to perform the task for which
it has been engaged.
“Initial Proceeds Loan Guarantor” means Puerto Rico Cable Acquisition Company
LLC, and any and all successors thereto.
“Initial Public Offering” means an Equity Offering of common stock or other
common equity interests of the Company, a Permitted Affiliate Parent, the Spin
Parent or any direct or indirect parent company of the Company or a Permitted
Affiliate Parent (the “IPO Entity”) following which there is a Public Market
and, as a result of which, the shares of the common stock or other common equity
interests of the IPO Entity in such offering are listed on an internationally
recognized exchange or traded on an internationally recognized market
(including, for the avoidance of doubt, any such Equity Offering of common stock
or other common equity interest of the Spin Parent in connection with any
Spin-Off).
“Intercreditor Agreement” means, collectively, the Initial Intercreditor
Agreement and any Additional Intercreditor Agreement.
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
“Intra-Group Services” means any of the following (provided that the terms of
each such transaction are not materially less favorable, taken as a whole, to
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction in
arm’s length dealings with a Person that is not an Affiliate or, in the event
that there are no comparable transactions to apply for comparative purposes, is
otherwise on terms that, taken as a whole, the Company or a Permitted Affiliate
Parent has conclusively determined in the good faith judgment of its Board of
Directors or senior management to be fair to the Company or a Permitted
Affiliate Parent or such Restricted Subsidiary):
(85)
the sale of programming or other content by the Ultimate Parent, Liberty Latin
America, the Spin Parent or any of their respective Subsidiaries to any of the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary;

(86)
the lease or sublease of office space, other premises or equipment by the
Company, a Permitted Affiliate Parent or the Restricted Subsidiaries to the
Ultimate Parent, Liberty Latin America, the Spin Parent or any of their
respective Subsidiaries or by the Ultimate Parent, Liberty Latin America, the
Spin Parent or any of their respective Subsidiaries to the Company, any
Permitted Affiliate Parent or the Restricted Subsidiaries;

(87)
the provision or receipt of other goods, services, facilities or other
arrangements (in each case not constituting Indebtedness) in the ordinary course
of business, by the Company, any Permitted Affiliate Parent or the Restricted
Subsidiaries to or from the Ultimate Parent, Liberty Latin America, the Spin
Parent or any of their respective Subsidiaries, including, without limitation,
(a) the employment of personnel, (b) provision of employee healthcare or other
benefits, including stock and other incentive plans, (c) acting as agent to buy
or develop equipment, other assets or services or to trade with residential or
business customers, and (d) the provision of treasury, audit, accounting,
banking, strategy, IT, branding, marketing, network, technology, research and
development, telephony, office, administrative, compliance, payroll or other
similar services; and

(88)
the extension by or to the Company, any Permitted Affiliate Parent or the
Restricted Subsidiaries to or by the Ultimate Parent, Liberty Latin America, the
Spin Parent or any of their respective Subsidiaries of trade credit not
constituting Indebtedness in relation to the provision or receipt of Intra-Group
Services referred to in paragraphs (1), (2) or (3) of this definition of
Intra-Group Services.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances or extensions of credit to customers in the
ordinary course of business) or other extensions of credit (including by way of
guarantee or similar arrangement, but excluding any debt or extension of credit
represented by a bank deposit other than a time deposit) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person and all other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP; provided that
none of the following will be deemed to be an Investment:
(89)
Hedging Obligations entered into in the ordinary course of business;

(90)
endorsements of negotiable instruments and documents in the ordinary course of
business; and

(91)
an acquisition of assets, Capital Stock or other securities by the Company, a
Permitted Affiliate Parent or a Subsidiary for consideration to the extent such
consideration consists of Common Stock of the Company, a Permitted Affiliate
Parent or a Parent.

For purposes of the definition of “Unrestricted Subsidiary” and Section 4.07:
(92)
“Investment” will include the portion (proportionate to the Company’s or a
Permitted Affiliate Parent’s equity interest in a Restricted Subsidiary to be
designated as an Unrestricted Subsidiary) of the fair market value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company or such
Permitted Affiliate Parent will be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to
(a) the Company’s or such Permitted Affiliate Parent’s “Investment” in such
Subsidiary at the time of such redesignation less (b) the portion (proportionate
to the Company’s or such Permitted Affiliate Parent’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time that such Subsidiary is so redesignated a Restricted Subsidiary; and

(93)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer,

in each case, as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent.
If the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
transfers, conveys, sells, leases or otherwise disposes of Voting Stock of a
Restricted Subsidiary such that such Subsidiary is no longer a Restricted
Subsidiary, then the Investment of the Company or a Permitted Affiliate Parent
in such Person shall be deemed to have been made as of the date of such transfer
or other disposition in an amount equal to the fair market value of such Voting
Stock on such date.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Company or a Permitted Affiliate Parent’s
option) by any dividend, distribution, interest payment, return of capital,
repayment or other amount or value received in respect of such Investment.
“Investment Grade Securities” means:
(94)
securities issued by the U.S. government or by any agency or instrumentality
thereof (other than Cash Equivalents) or directly and fully guaranteed or
insured by the U.S. government and in each case with maturities not exceeding
two years from the date of the acquisition;

(95)
securities issued by or a member of the European Union as of January 1, 2004, or
any agency or instrumentality thereof (other than Cash Equivalents) or directly
and fully guaranteed or insured by a member of the European Union as of January
1, 2004, and in each case with maturities not exceeding two years from the date
of the acquisition;

(96)
debt securities or debt instruments with a rating of A or higher by S&P or A-2
or higher by Moody’s or the equivalent of such rating by such rating
organization, or if no rating of Standard & Poor’s Ratings Services or Moody’s
Investors Service, Inc. then exists, the equivalent of such rating by any other
nationally recognized securities ratings agency, but excluding any debt
securities or instruments constituting loans or advances among the Company, a
Permitted Affiliate Parent and their Subsidiaries;

(97)
investments in any fund that invests exclusively in investments of the type
described in clauses (1) through (3) which fund may also hold immaterial amounts
of cash and Cash Equivalents pending investment and/or distribution; and

(98)
corresponding instruments in countries other than those identified in clauses
(1) and (2) above customarily utilized for high-quality investments and, in each
case, with maturities not exceeding two years from the date of the acquisition.

“Investment Grade Status” shall occur when the Facilities receive any two of the
following:
(1)
a rating of “Baa3” (or the equivalent) or higher from Moody’s;

(2)
a rating of “BBB-” (or the equivalent) or higher from S&P; and

(3)
a rating of “BBB-” (or the equivalent) or higher from Fitch,

in each case, with a “stable outlook” from such rating agency.
“IPO Market Capitalization” means an amount equal to (1) the total number of
issued and outstanding shares of Capital Stock of the IPO Entity at the time of
closing of the Initial Public Offering multiplied by (2) the price per share at
which such shares of common stock or common equity interests are sold or
distributed in such Initial Public Offering.
“IRU Contract” means a contract entered into by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary in the ordinary course of business
in relation to the right to use capacity on a telecommunications cable system
(including the right to lease such capacity to another person).
“Joint Venture Parent” means the joint venture entity formed in a Parent Joint
Venture Transaction.
“Liberty Latin America” means Liberty Latin America Ltd., and any and all
successors thereto.
“Lien” means any assignment, mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof).
“LiLAC Communications” means LiLAC Communications Inc., and any and all
successors thereto.
“LiLAC Ventures” means LiLAC Ventures Ltd., and any and all successors thereto.
“Limited Condition Transaction” means (1) any Investment or acquisition, in each
case, by one or more of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing; (2) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment; and (3) any Restricted Payment.
“Limited Recourse” means a letter of credit, revolving loan commitment, cash
collateral account, guarantee or other credit enhancement issued by the Company,
a Permitted Affiliate Parent or any Restricted Subsidiary (other than a
Receivables Entity) in connection with the Incurrence of Indebtedness by a
Receivables Entity under a Qualified Receivables Transaction; provided that, the
aggregate amount of such letter of credit reimbursement obligations and the
aggregate available amount of such revolving loan commitments, cash collateral
accounts, guarantees or other such credit enhancements of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries (other than a
Receivables Entity) shall not exceed 25% of the principal amount of such
Indebtedness at any time.
“Management Fees” means any management, consultancy, stewardship or other
similar fees payable by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary, including any fees, charges and related expenses Incurred
by any Parent on behalf of and/or charged to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary.
“Market Capitalization” means an amount equal to (1) the total number of issued
and outstanding shares of Capital Stock of the IPO Entity on the date of the
declaration of the relevant dividend, multiplied by (2) the arithmetic mean of
the closing prices per share of such Capital Stock for the 30 consecutive
trading days immediately preceding the date of the declaration of such dividend.
“Minority Investment” means any Person in which the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary owns a minority interest that is not
a Subsidiary of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary that has been designated as a “Minority Investment” by the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent.
The Board of Directors or senior management of the Company or a Permitted
Affiliate Parent may subsequently elect to remove any such designation. Any such
designation or election shall be evidenced to the Administrative Agent by
promptly filing with the Administrative Agent an Officer’s Certificate
certifying such designation or election by the Board of Directors or senior
management of the Company or a Permitted Affiliate Parent.
“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
(99)
all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements) and Permitted Tax Distributions, as a
consequence of such Asset Disposition;

(100)
all payments made on any Indebtedness which is secured by any assets subject to
such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition, or by applicable Law be repaid out of the proceeds from
such Asset Disposition;

(101)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition;
and

(102)
the deduction of appropriate amounts to be provided by the seller as a reserve,
in accordance with GAAP, against any liabilities associated with the assets
disposed of in such Asset Disposition and retained by the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary after such Asset Disposition.

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, Subordinated Shareholder Loans or other capital contributions, the cash
proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result of such issuance or sale (after taking into account any available tax
credit or deductions and any tax sharing arrangements).
“Non-Controlling Interest” means any minority interest in a Restricted
Subsidiary held by a Person other than the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary.
“Non-Recourse Indebtedness” means any indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary (and not of any other Person), in
respect of which the Person or Persons to whom such indebtedness is or may be
owed has or have no recourse whatsoever to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary for any payment or repayment in respect
thereof:
(1)    other than recourse to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary which is limited solely to the amount of any recoveries
made on the enforcement of any collateral securing such indebtedness or in
respect of any other disposition or realization of the assets underlying such
indebtedness;
(2)    provided that such Person or Persons are not entitled, pursuant to the
terms of any agreement evidencing any right or claim arising out of or in
connection with such indebtedness, to commence proceedings for the winding up,
dissolution or administration of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary (or proceedings having an equivalent effect) or to appoint
or cause the appointment of any receiver, trustee or similar person or officer
in respect of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary or any of its assets until after the Facilities have been repaid in
full; and
(3)    provided further that the principal amount of all indebtedness Incurred
and outstanding pursuant to this definition does not exceed the greater of (i)
$75.0 million and (ii) 5.0% of Total Assets.
“Officer” of any Person means the Chairman of the Board of Directors, the Chief
Executive Officer, the Chief Financial Officer, Deputy Chief Financial Officer,
the President, any Vice President, any Managing Director, any Director, any
Board Member, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary, or any authorized signatory of such Person.
“Officer’s Certificate” means a certificate signed by an Officer.
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Company, a Permitted Affiliate Parent or the
Administrative Agent.
“ordinary course of business” means the ordinary course of business of the
Company, any Permitted Affiliate Parent, any Affiliate Subsidiary and any of
their respective Subsidiaries and/or the Ultimate Parent and its Subsidiaries.
“Parametric Cover” means any parametric insurance or derivative arrangements in
respect of weather-related events.
“Parent” means (1) the Ultimate Parent, (2) any Subsidiary of the Ultimate
Parent of which the Company is a Subsidiary on the Effective Date, (3) any other
Person of which the Company or a Permitted Affiliate Parent at any time is or
becomes a Subsidiary after the Effective Date (including, for the avoidance of
doubt, the Spin Parent and any Subsidiary of the Spin Parent following any
Spin-Off), and (4) any Joint Venture Parent, any Subsidiary of the Joint Venture
Parent and any Parent Joint Venture Holders following any Parent Joint Venture
Transaction.
“Parent Expenses” means:
(103)
costs (including all professional fees and expenses) Incurred by any Parent or
any Subsidiary of a Parent in connection with reporting obligations under or
otherwise Incurred in connection with compliance with applicable Laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, the Loan Documents or any agreement or instrument relating to
Indebtedness of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary;

(104)
indemnification obligations of any Parent or any Subsidiary of a Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person with respect to its
ownership of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary or the conduct of the business of the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;

(105)
obligations of any Parent or any Subsidiary of a Parent in respect of director
and officer insurance (including premiums therefor) with respect to its
ownership of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary or the conduct of the business of the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;

(106)
general corporate overhead expenses, including professional fees and expenses
and other operational expenses of any Parent or Subsidiary of a Parent related
to the ownership, stewardship or operation of the business (including, but not
limited to, Intra-Group Services) of the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, including acquisitions or dispositions or
treasury transactions by the Company, a Permitted Affiliate Parent or the
Subsidiaries permitted hereunder (whether or not successful), in each case, to
the extent such costs, obligations and/or expenses are not paid by another
Subsidiary of such Parent; and

(107)
fees and expenses payable by any Parent in connection with the Transactions.

“Parent Joint Venture Holders” means the holders of the share capital of the
Joint Venture Parent.
“Parent Joint Venture Transaction” means a transaction pursuant to which a joint
venture is formed by the contribution of some or all of the assets of a Parent
or issuance or sale of shares of a Parent to one or more entities which are not
Affiliates of the Ultimate Parent.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
related business assets (including, without limitation, securities of a Related
Business) or a combination of such assets, cash and Cash Equivalents between the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries and
another Person.
“Permitted Business” means any business:
(108)
engaged in by any Parent, any Subsidiary of any Parent, the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary (in each case, after giving effect
to the Acquisition) on the Effective Date;

(109)
that consists of the upgrade, construction, creation, development, marketing,
acquisition (to the extent permitted under this Agreement), operation,
utilization and maintenance of networks that use existing or future technology
for the transmission, reception and delivery of voice, video and/or other data
(including networks that transmit, receive and/or deliver services such as
multi-channel television and radio, programming, telephony (including, for the
avoidance of doubt, mobile telephony), internet services and Content, high speed
data transmission, video, multi-media and related activities);

(110)
or other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which any Parent, any Subsidiary of any Parent, the Company, any
Permitted Affiliate Parent or the Restricted Subsidiaries (in each case, after
giving effect to the Acquisition) are engaged on the Effective Date, including,
without limitation, all forms of television, telephony (including, for the
avoidance of doubt, mobile telephony) and internet services and any services
relating to carriers, networks, broadcast or communications services, or
Content; or

(111)
that comprises being a Holding Company of one or more Persons engaged in any
such business referred to above.

“Permitted Collateral Liens” means:
(1)
Liens on the Collateral that are described in one or more of clauses (2), (3),
(4), (5), (6), (8), (9), (11) and (12) of the definition of “Permitted Liens”
and that, in each case, would not materially interfere with the ability of the
Security Agent to enforce the Lien in the Collateral granted under the
Collateral Documents; and

(2)
Liens on the Collateral to secure:

(a)
the Obligations (other than in respect of any Additional Facility that is
unsecured);

(b)
Indebtedness of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries that is permitted to be Incurred under Section 4.09(a)(2), Section
4.09(b)(1), Section 4.09(b)(3), Section 4.09(b)(4) (in the case of Section
4.09(b)(4), to the extent such Indebtedness is secured by a Lien on the
Collateral that is existing on, or provided for, under written arrangements
existing on the Effective Date), Section 4.09(b)(13) (in the case of
4.09(b)(13), to the extent such guarantee is in respect of Indebtedness
otherwise permitted to be secured and specified in this clause (2) of this
definition of Permitted Collateral Liens), Section 4.09(b)(14), Section
4.09(b)(18), Section 4.09(b)(21) or Section 4.09(b)(25);

(c)
Indebtedness that is permitted to be Incurred under Section 4.09(b)(6) and
guarantees thereof; provided that, at the time of the acquisition or other
transaction pursuant to which such Indebtedness was Incurred and after giving
effect to the Incurrence of such Indebtedness on a pro forma basis, (i) the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries would
have been able to Incur $1.00 of additional Indebtedness pursuant to Section
4.09(a)(2) or (ii) the Consolidated Senior Secured Net Leverage Ratio would not
be greater than it was immediately prior to giving pro forma effect to such
acquisition or other transaction and to the Incurrence of such Indebtedness; and

(d)
any Refinancing Indebtedness in respect of Indebtedness referred to in the
foregoing clauses (a), (b) and (c);

provided, however, that (i) such Lien ranks equal or junior to all other Liens
on the Collateral securing Senior Indebtedness of the Loan Parties and (ii)
holders of Indebtedness referred to in this clause (2) (or their duly authorized
Representative) shall enter into any applicable Intercreditor Agreement; and
(3)
Liens on the Collateral to secure:

(a)
Indebtedness that is permitted to be Incurred under Section 4.09(a)(1), Section
4.09(b)(1), Section 4.09(b)(4) (in the case of Section 4.09(b)(4), to the extent
such Indebtedness is secured by a Lien on the Collateral that is existing on, or
provided for, under written arrangements existing on the Effective Date),
Section 4.09(b)(6), Section 4.09(b)(13) (in the case of 4.09(b)(13), to the
extent such guarantee is in respect of Indebtedness otherwise permitted to be
secured and specified in this clause (3) of this definition of Permitted
Collateral Liens), Section 4.09(b)(14), Section 4.09(b)(18), Section 4.09(b)(21)
or Section 4.09(b)(25);

(b)
any Refinancing Indebtedness in respect of Indebtedness referred to in the
foregoing clause (a) and this clause (b);

provided, however, that (i) such Lien ranks junior to all other Liens on the
Collateral securing the Senior Indebtedness of the Loan Parties and (ii) holders
of Indebtedness referred to in this clause (3) (or their duly authorized
Representative) shall enter into any applicable Intercreditor Agreement.
“Permitted Credit Facility” means, one or more debt facilities or arrangements
(including, without limitation, this Agreement) that may be entered into by the
Company, a Permitted Affiliate Parent and the Restricted Subsidiaries providing
for credit loans, letters of credit or other Indebtedness or other advances, in
each case, Incurred in compliance with Section 4.09.
“Permitted Financing Action” means, to the extent that any Incurrence of
Indebtedness or Refinancing Indebtedness is permitted pursuant to Section 4.09,
any transaction to facilitate or otherwise in connection with a cashless
rollover of one or more lenders’ or investors’ commitments or funded
Indebtedness in relation to the Incurrence of that Indebtedness or Refinancing
Indebtedness.
“Permitted Holders” means, collectively, (1) the Ultimate Parent, (2) in the
event of a Spin-Off, the Spin Parent and any Subsidiary of the Spin Parent, (3)
any Affiliate or Related Person of a Permitted Holder described in clauses (1)
or (2) above, and any successor to such Permitted Holder, Affiliate, or Related
Person, (4) any Person who is acting as an underwriter in connection with any
public or private offering of Capital Stock of the Company or a Permitted
Affiliate Parent, acting in such capacity and (5) any “person” or “group” of
related persons (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) whose acquisition of “beneficial ownership” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) of Voting Stock or of all or
substantially all of the assets of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries (taken as a whole) constitutes a Change of
Control in respect of which the Company has notified the Administrative Agent of
such Change of Control and the Required Lenders have not required a prepayment
and cancellation of the Facilities under Section 2.05(b)(ix) of this Agreement.
“Permitted Initial Proceeds Loan Guarantor Merger” means the transaction or
series of related transactions pursuant to which the Initial Proceeds Loan
Guarantor consolidates, merges or otherwise combines with or into the Company.
“Permitted Investment” means an Investment by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in:
(112)
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other than
a Receivables Entity) or a Person which will, upon the making of such
Investment, become a Restricted Subsidiary (other than a Receivables Entity);

(113)
another Person if as a result of such Investment such other Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
assets to, the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
(other than a Receivables Entity);

(114)
cash and Cash Equivalents or Investment Grade Securities;

(115)
Receivables owing to the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company, a
Permitted Affiliate Parent or any such Restricted Subsidiary deems reasonable
under the circumstances;

(116)
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(117)
loans or advances to employees made in the ordinary course of business
consistent with past practices of the Company, a Permitted Affiliate Parent or
such Restricted Subsidiary;

(118)
Capital Stock, obligations, accounts receivables, or securities received in
settlement of debts created in the ordinary course of business and owing to the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments or pursuant to any plan of reorganization, workout,
recapitalization or similar arrangement including upon the bankruptcy or
insolvency of a debtor;

(119)
Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including without limitation an
Asset Disposition, in each case, that was made in compliance with Section 4.10
and other Investments resulting from the disposition of assets in transactions
excluded from the definition of “Asset Disposition” pursuant to the exclusions
from such definition;

(120)
any Investment existing on the Effective Date or made pursuant to binding
commitments in effect on the Effective Date or an Investment consisting of any
extension, modification, replacement, renewal or reinvestment of any Investment
or binding commitment existing on the Effective Date or made in compliance with
Section 4.07; provided that the amount of any such Investment or binding
commitment may be increased (a) as required by the terms of such Investment or
binding commitment as in existence on the Effective Date (including as a result
of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities) or (b) as otherwise permitted under this
Agreement;

(121)
Currency Agreements, Commodity Agreements and Interest Rate Agreements, in each
case not entered into for speculative purposes, and related Hedging Obligations;

(122)
Investments by the Company, a Permitted Affiliate Parent or any of the
Restricted Subsidiaries, together with all other Investments pursuant to this
clause (11), in an aggregate amount at the time of such Investment not to exceed
the greater of $75.0 million and 5.0% of Total Assets at any one time; provided
that, if an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.07, such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (2) of the definition of “Permitted Investments” and
not this clause;

(123)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in a Receivables Entity or any Investment by a Receivables Entity in
any other Person, in each case, in connection with a Qualified Receivables
Transaction; provided that any Investment in any such Person is in the form of a
Purchase Money Note, or any equity interest or interests in Receivables and
related assets generated by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary and transferred to any Person in connection with a
Qualified Receivables Transaction or any such Person owning such Receivables;

(124)
guarantees issued in accordance with Section 4.09 and other guarantees (and
similar arrangements) of obligations not constituting Indebtedness;

(125)
pledges or deposits (a) with respect to leases or utilities provided to third
parties in the ordinary course of business or (b) otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 4.12;

(126)
the Facilities, the Bridge Facility and any other Indebtedness (other than
Subordinated Obligations) of the Company, any Permitted Affiliate Parent or a
Restricted Subsidiary;

(127)
so long as no Default or Event of Default of the type specified in Section
8.01(a) (Non-Payment) of this Agreement has occurred and is continuing, (a)
minority Investments in any Person engaged in a Permitted Business and (b)
Investments in joint ventures that conduct a Permitted Business to the extent
that, after giving pro forma effect to any such Investment, the Consolidated
Senior Secured Net Leverage Ratio would not exceed 4.50 to 1.00;

(128)
any Investment to the extent made using as consideration Capital Stock of the
Company or a Permitted Affiliate Parent (other than Disqualified Stock),
Subordinated Shareholder Loans or Capital Stock of any Parent;

(129)
Investments acquired after the Effective Date as a result of an acquisition by
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, including
by way of merger, amalgamation or consolidation with or into the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in a transaction that is
not prohibited by Section 5.01, after the Effective Date to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(130)
Permitted Joint Ventures;

(131)
Investments in Securitization Obligations;

(132)
[Reserved];

(133)
any Person where such Investment was acquired by the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary (a) in exchange for any other
Investment or accounts receivable held by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (b) as a result of a foreclosure by
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(134)
any transaction to the extent constituting an Investment that is permitted and
made in accordance with Section 4.11(b) (except those transactions described in
Section 4.11(b)(1), Section 4.11(b)(5), Section 4.11(b)(9), and Section
4.11(b)(22));

(135)
Investments in or constituting Bank Products;

(136)
any loans or guarantees relating to Excess Capacity Network Services provided
that the price payable to the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in relation to such Excess Capacity Network Services is no
less than the cost incurred by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in providing such Excess Capacity Network Services;

(137)
Investments of all or a portion of the Escrowed Proceeds permitted under the
relevant escrow agreement;

(138)
Investments consisting of purchases and acquisitions of inventory, supplies,
material, services or equipment or purchases of contract rights or licenses or
leases of intellectual property;

(139)
Investments consisting of the licensing or contribution of intellectual property
pursuant to joint marketing arrangements;

(140)
advances in the form of a prepayment of expenses, so long as such expenses are
being paid in accordance with customary trade terms of the Company, a Permitted
Affiliate Parent or the Restricted Subsidiaries;

(141)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in any joint venture in connection with intercompany cash management
arrangements or related activities arising in the ordinary course of business;
and

(142)
Investments by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary in connection with any start-up financing or seed funding of any
Person, together with all other Investments pursuant to this clause (31), in an
aggregate amount at the time of such Investment not to exceed the greater of (i)
$15.0 million and (ii) 1.0% of Total Assets at any one time; provided that, if
an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.07, such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (2) of the definition of “Permitted Investments” and
not this clause

“Permitted Joint Ventures” means one or more joint ventures formed (a) by the
contribution of some or all of the assets of the Company’s or a Permitted
Affiliate Parent’s business solutions division pursuant to a Business Division
Transaction to a joint venture formed by the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries with one or more joint venturers,
(b) by the contribution of some or all of the assets of the Company’s or a
Permitted Affiliate Parent’s Content business pursuant to a Content Transaction
to a joint venture formed by the Company, a Permitted Affiliate Parent or any of
the Restricted Subsidiaries with one or more joint venturers and/or (c) for the
purposes of network and/or infrastructure sharing with one or more joint
venturers.
“Permitted Liens” means:
(143)
Liens on Receivables and related assets of the type described in the definition
of “Qualified Receivables Transaction” Incurred in connection with a Qualified
Receivables Transaction, and Liens on Investments in Receivables Entities;

(144)
pledges or deposits by such Person under workmen’s compensation Laws,
unemployment insurance Laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

(145)
Liens imposed by Law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s, construction and other like Liens, in
each case for sums not yet overdue for a period of more than 60 days or that are
bonded or being contested in good faith by appropriate proceedings;

(146)
Liens for taxes, assessments or other governmental charges not yet subject to
penalties for non-payment or which are being contested in good faith by
appropriate proceedings;

(147)
Liens in favor of issuers of surety, bid or performance bonds or with respect to
other regulatory requirements or trade or government contracts or to secure
leases or permits, licenses, statutory or regulatory obligations, or letters of
credit or bankers’ acceptances or similar obligations issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;

(148)
(a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property or
assets over which the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar arrangements relating thereto (including, without limitation, the right
reserved to or vested in any governmental authority by the terms of any lease,
license, franchise, grant or permit acquired by the Company, a Permitted
Affiliate Parent or any of its Restricted Subsidiaries or by any statutory
provision to terminate any such lease, license, franchise, grant or permit, or
to require annual or other payments as a condition to the continuance thereof),
(b) minor survey exceptions, encumbrances, trackage rights, special assessments,
ground leases, easements or reservations of, or rights of others for, licenses,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning, building codes or other restrictions (including,
without limitation, minor defects or irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries or to the ownership of its properties which do not in
the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries, and (c) any
condemnation or eminent domain proceedings affecting any real property;

(149)
[Reserved];

(150)
leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Company,
any Permitted Affiliate Parent or the Restricted Subsidiaries;

(151)
Liens arising out of judgments, decrees, orders or awards so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order or award have not been finally terminated or the
period within which such proceedings may be initiated has not expired;

(152)
Liens for the purpose of securing the payment of all or a part of the purchase
price of, or Capitalized Lease Obligations, Purchase Money Obligations or other
payments Incurred to finance the acquisition, improvement or construction of,
assets or property acquired or constructed in the ordinary course of business
(including Liens arising out of conditional sale, title retention, hire
purchase, consignment or similar arrangements for the sale of goods entered into
in the ordinary course of business); provided that such Liens do not encumber
any other assets or property of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto;

(153)
Liens (a) arising solely by virtue of any statutory or common law provisions or
customary business provisions relating to banker’s Liens, rights of set-off or
similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution, (b) attaching to commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business,
(c) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes or (d) deposits made in the ordinary
course of business to secure liability to insurance carriers;

(154)
Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries in the ordinary course of business;

(155)
Liens securing Indebtedness to the extent Incurred in compliance with Section
4.09(b)(17), including guarantees and any Refinancing Indebtedness in respect
thereof;

(156)
Liens (a) over the segregated trust accounts set up to fund productions, (b)
required to be granted over productions to secure production grants granted by
regional and/or national agencies promoting film production in the relevant
regional and/or national jurisdiction and (c) over assets relating to a specific
production funded by Production Facilities;

(157)
Liens existing on, or provided for under written arrangements existing on, the
Effective Date;

(158)
Liens on property, other assets or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary (including Liens created, Incurred or
assumed in connection with or in contemplation of such acquisition or
transaction); provided that any such Lien may not extend to any other property
owned by the Company, a Permitted Affiliate Parent or any other Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition);

(159)
Liens on property at the time the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into any Restricted Subsidiary (including
Liens created, Incurred or assumed in connection with or in contemplation of
such acquisition or transaction); provided, however, that any such Lien may not
extend to any other property owned by the Company, a Permitted Affiliate Parent
or such Restricted Subsidiary (other than pursuant to after-acquired property
clauses in effect with respect to such Lien at the time of acquisition on
property of the type that would have been subject to such Lien notwithstanding
the occurrence of such acquisition);

(160)
Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company, a Permitted Affiliate Parent or another Restricted
Subsidiary;

(161)
Permitted Collateral Liens;

(162)
Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness that
was previously so secured; provided that any such Lien is limited to all or part
of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder;

(163)
Liens securing Indebtedness Incurred under any Permitted Credit Facility;

(164)
Liens on Capital Stock or other securities of any Unrestricted Subsidiary that
secure Indebtedness or other obligations of such Unrestricted Subsidiary;

(165)
any interest or title of a lessor under any Capitalized Lease Obligations or
operating leases;

(166)
any encumbrance or restriction (including, but not limited to, put and call
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(167)
Liens over rights under loan agreements relating to, or over notes or similar
instruments evidencing, the on-loan of proceeds received by a Restricted
Subsidiary from the issuance of Indebtedness, which Liens are created to secure
payment of such Indebtedness;

(168)
Liens on assets or property of a Restricted Subsidiary that is not a Loan Party
securing Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted by Section 4.09;

(169)
any Liens in respect of the ownership interests in, or assets owned by, any
joint ventures securing obligations of such joint ventures or similar
agreements;

(170)
Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers or escrow
agent thereof) or on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in escrow accounts or similar arrangement to
be applied for such purpose;

(171)
Liens Incurred with respect to obligations that do not exceed the greater of (a)
$75.0 million and (b) 5.0% of Total Assets at any time outstanding;

(172)
Liens consisting of any right of set-off granted to any financial institution
acting as a lockbox bank in connection with a Qualified Receivables Transaction;

(173)
Liens for the purpose of perfecting the ownership interests of a purchaser of
Receivables and related assets pursuant to any Qualified Receivables
Transaction;

(174)
Cash deposits or other Liens for the purpose of securing Limited Recourse; and

(175)
Liens arising in connection with other sales of Receivables permitted hereunder
without recourse to the Company, a Permitted Affiliate Parent or any of the
Restricted Subsidiaries;

(176)
Liens in respect of Bank Products or to implement cash pooling arrangements or
arising under the general terms and conditions of banks with whom the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary maintains a banking
relationship or to secure cash management and other banking services, netting
and set-off arrangements, and encumbrances over credit balances on bank accounts
to facilitate operation of such bank accounts on a cash-pooled and net balance
basis (including any ancillary facility under any Credit Facility or other
accommodation comprising of more than one account) and Liens of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary under the general terms
and conditions of banks and financial institutions entered into in the ordinary
course of banking or other trading activities;

(177)
Liens on cash, Cash Equivalents, Investments or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
provided that such defeasance, discharge or redemption is not prohibited
hereunder;

(178)
Liens on Receivables and related assets of the type specified in the definition
of “Qualified Receivables Transaction”;

(179)
Liens on equipment of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary granted in the ordinary course of business to a client of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary at which
such equipment is located;

(180)
subdivision agreements, site plan control agreements, development agreements,
servicing agreements, cost sharing, reciprocal and other similar agreements with
municipal and other governmental authorities affecting the development,
servicing or use of a property; provided the same are complied with in all
material respects except as such non-compliance does not interfere in any
material respect, as determined in good faith by the Board of Directors or
senior management of the Company or a Permitted Affiliate Parent, with the
business of the Company, any Permitted Affiliate Parent and their Subsidiaries
taken as a whole;

(181)
facility cost sharing, servicing, reciprocal or other similar agreements related
to the use and/or operation a property in the ordinary course of business;
provided the same are complied with in all material respects;

(182)
deemed trusts created by operation of Law in respect of amounts which are (a)
not yet due and payable, (b) immaterial, (c) being contested in good faith and
by appropriate proceedings and for which appropriate reserves have been
established in accordance with GAAP or (d) unpaid due to inadvertence after
exercising due diligence; and

(183)
Liens encumbering deposits made in the ordinary course of business to secure
liabilities to insurance carriers; and

(184)
Liens securing the Obligations and the
Guaranty.                                            

“Permitted Tax Distribution” means
(a)    (1) with respect to any taxable period ending after the date hereof for
which the Company is treated as a partnership or as an entity disregarded as
separate from its owner for Puerto Rican income tax purposes, any payment from
the Company to its direct or indirect equity owners (or directly to the Puerto
Rican taxing authority on behalf of such direct or indirect owners), to fund the
Puerto Rican income tax liabilities of such direct or indirect equity owners in
respect of their direct or indirect ownership of the Company for such taxable
period, in an aggregate amount assumed to equal the product of (i) the taxable
income of the Company for such taxable period (determined, for any taxable
period for which the Company is a disregarded entity, as if the Company were a
partnership) reduced, but not below zero, by any net cumulative taxable loss
with respect to all prior taxable periods ending after the date hereof
(determined as if all such periods were one period) to the extent such
cumulative net taxable loss is of a character (ordinary or capital) that would
permit such loss to be deducted against the taxable income of the current
taxable period and has not previously been taken into account pursuant to this
clause (a)(1) and (ii) the highest marginal Puerto Rican income tax rate (taking
into account the character of the taxable income in question (i.e., long term
capital gain, qualified dividend income, etc.)) applicable to an individual or
corporation resident in Puerto Rico (whichever is higher) for such taxable
period, (2) for each taxable period for which the Company is treated as a
partnership or as an entity disregarded as separate from its owner for Puerto
Rican income tax purposes (including any taxable periods prior to the date
hereof), any payments from the Company to its direct or indirect equity owners
(or directly to the Puerto Rican taxing authority on behalf of such direct or
indirect owners) in an aggregate amount equal to the product of (i) any
incremental taxable income of the Company for such taxable period resulting from
an audit adjustment made by an applicable taxing authority after the date hereof
and (ii) the highest marginal Puerto Rican income tax rate (taking into account
the character of the taxable income in question (i.e., long term capital gain,
qualified dividend income, etc.)) applicable to any such direct or indirect
equity owner for such taxable period and (3) any Puerto Rico branch profits tax
in respect of Relevant Net Income imposed pursuant to Section 1092.02 of the
Internal Revenue Code of Puerto Rico (or any similar provision of Puerto Rico
law) on any direct or indirect equity owner of the Company. For purposes of this
provision, Relevant Net Income shall mean the amounts set forth in clauses
(a)(1)(i) or (a)(2)(i) of this definition, as applicable, net of applicable
Puerto Rican income tax; and
(b)    (1) with respect to any taxable period ending after the date hereof for
which the Company, any Permitted Affiliate Parent or any Affiliate Subsidiary is
treated as a partnership or as an entity disregarded as separate from its owner
for U.S. federal income tax purposes, any payment from the Company, any
Permitted Affiliate Parent or any Affiliate Subsidiary to its direct or indirect
equity owners, to fund the U.S. income tax liabilities of such direct or
indirect equity owners in respect of their direct or indirect ownership of the
Company, such Permitted Affiliate Parent or such Affiliate Subsidiary for such
taxable period, in an aggregate amount (determined prior to reduction for any
Puerto Rican withholding tax applicable to any Permitted Tax Distributions)
assumed to equal any excess of (A) the product of (i) the taxable income of the
Company, any Permitted Affiliate Parent or any Affiliate Subsidiary for such
taxable period (determined, for any taxable period for which the Company, any
Permitted Affiliate Parent or any Affiliate Subsidiary is a disregarded entity,
as if the Company, any Permitted Affiliate Parent or any Affiliate Subsidiary
were a partnership) reduced, but not below zero, by any net cumulative taxable
loss with respect to all prior taxable periods ending after the date hereof
(determined as if all such periods were one period) to the extent such
cumulative net taxable loss is of a character (ordinary or capital) that would
permit such loss to be deducted against the income of the current taxable period
and has not previously been taken into account pursuant to this clause (b)(1);
provided that, for the avoidance of doubt, such taxable income shall be computed
without taking into account any special basis adjustments under Section 734 or
743 of the Code made with respect to any transaction occurring after the date
hereof and (ii) the highest combined marginal federal and applicable state
and/or local income tax rate (taking into account the deductibility of state and
local income taxes for U.S. federal income tax purposes and the character of the
taxable income in question (i.e., long term capital gain, qualified dividend
income, etc.)) applicable to a corporation resident in Colorado for such taxable
period over (B) for any taxable period in which the Puerto Rican income tax
and/or branch profits tax are considered creditable taxes for purposes of
Section 901 of the Code, the maximum permitted distribution under clauses
(a)(1), (a)(2) and/or (a)(3) of this definition (as applicable) for such taxable
period (to the extent such maximum permitted distribution (plus any Puerto Rican
withholding tax attributable to any Permitted Tax Distributions) does not exceed
the portion of the amount described in clause (b)(1)(A) of this definition that
is attributable to U.S. federal income tax) (such excess, the “U.S. Partnership
Tax Distribution Amount”), (2) for each taxable period for which the Company,
any Permitted Affiliate Parent or any Affiliate Subsidiary is treated as a
partnership or as an entity disregarded as separate from its owner for U.S.
federal income tax purposes (including any taxable periods prior to the date
hereof), any payments from the Company, any Permitted Affiliate Parent or any
Affiliate Subsidiary to its direct or indirect equity owners in an aggregate
amount equal to any additional U.S. Partnership Tax Distribution Amount with
respect to any incremental taxable income of the Company, any Permitted
Affiliate Parent or any Affiliate Subsidiary for such taxable period resulting
from an audit adjustment made by an applicable taxing authority after the date
hereof including as necessary to satisfy any taxes imposed on a direct or
indirect owner of the Company, any Permitted Affiliate Parent or any Affiliate
Subsidiary arising from the Partnership Audit Rules and attributable to the
operations or activities of the Company, any Permitted Affiliate Parent or any
Affiliate Subsidiary. and (3) for any taxable period for which the Company, any
Permitted Affiliate Parent, any Affiliate Subsidiary or any of their
Subsidiaries is a member of a consolidated, combined, unitary or similar income
tax group for U.S. federal or applicable foreign, state or local income tax
purposes of which a direct or indirect parent of the Company is the common
parent (a “Tax Group”) (or the Company, any Permitted Affiliate Parent, any
Affiliate Subsidiary or any of their Subsidiaries are a disregarded entity or
partnership directly or indirectly owned by a member or members of such a
group), to pay the portion of any U.S. federal, foreign, state or local income
taxes (as applicable) of such Tax Group for such taxable period that are
attributable to the taxable income of the Company, any Permitted Affiliate
Parent, any Affiliate Subsidiary and/or any of their Restricted Subsidiaries
(and, to the extent permitted below, the applicable Subsidiaries that are not
Restricted Subsidiaries); provided that for each taxable period, (A) the amount
of such payments made in respect of such taxable period in the aggregate will
not exceed the amount that the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries (and, to the extent permitted below, the applicable
Subsidiaries that are not Restricted Subsidiaries), as applicable, would have
been required to pay in respect of such taxable income as stand-alone taxpayers
or a stand-alone Tax Group and (B) the amount of such payments made in respect
of a Subsidiary that is not a Restricted Subsidiary will be permitted only to
the extent that cash distributions were made by such Subsidiary to the Company,
any Permitted Affiliate Parent or any Restricted Subsidiary for such purpose. To
the extent any portion of the Permitted Tax Distribution for a particular
taxable period is not actually distributed in such period, the amount of the
excess of such Permitted Tax Distribution over the amount actually distributed
for such period shall increase the amount of Permitted Tax Distributions with
respect to the immediately subsequent period (and, to the extent such excess is
not actually distributed in the immediately subsequent period, the following
period(s)). “Partnership Audit Rules” means Chapter 63 of the Code, as amended
by the Bipartisan Budget Act of 2015 (and any Treasury regulations or other
guidance that may be promulgated in the future relating thereto) and, in each
case, any analogous provisions of state, local, and non-U.S. law.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision hereof or
any other entity.
“Post-Closing Reorganization” means the possible reorganization of the LiLAC
Communications and LiLAC Ventures and their Subsidiaries by the Ultimate Parent,
which is expected to include: (1) a distribution or other transfer of the
Company and any Permitted Affiliate Parent and their respective Subsidiaries or
a Parent of both the Company and any Permitted Affiliate Parent to the Ultimate
Parent or another direct Subsidiary of the Ultimate Parent through one or more
mergers, transfers, consolidations or other similar transactions such that the
Company and any Permitted Affiliate Parent and their respective Subsidiaries or
such Parent will become the direct Subsidiary of the Ultimate Parent or such
other direct Subsidiary of the Ultimate Parent, and/or (2) the issuance by the
Company and any Permitted Affiliate Parent of Capital Stock to the Ultimate
Parent or another direct Subsidiary of the Ultimate Parent and, as consideration
therefor, the assignment by the Ultimate Parent or a direct Subsidiary of the
Ultimate Parent of a loan receivable to the Company or a Permitted Affiliate
Parent, as the case may be, and/or (3) the insertion of a new entity as a
Subsidiary of LiLAC Communications and/or LiLAC Ventures, as applicable, which
new entity will become a Parent of the Company.
“Preferred Stock”, as applied to the Capital Stock of any corporation,
partnership, limited liability company or other entity, means Capital Stock of
any class or classes (however designated) which is preferred as to the payment
of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such entity, over shares of Capital
Stock of any other class of such entity.
“Pro forma EBITDA” means, for any period, the Consolidated EBITDA of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries;
provided that for the purposes of calculating Pro forma EBITDA for such period,
if, as of such date of determination:
(185)
since the beginning of such period the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary will have made any Asset Disposition or disposed of
any company, any business, any group of assets constituting an operating unit of
a business or any Minority Investment (any such disposition, a “Sale”) or if the
transaction giving rise to the need to calculate the Consolidated Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio or Pro forma
Non-Controlling Interest EBITDA, as applicable, is such a Sale, Pro forma EBITDA
for such period will be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the assets which are the subject of such Sale for
such period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such period;

(186)
since the beginning of such period the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary (by merger or otherwise) will have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, acquires
any Non-Controlling Interests in a Restricted Subsidiary or otherwise acquires
any company, any business, any group of assets constituting an operating unit of
a business or any Minority Investment (any such Investment or acquisition, a
“Purchase”) including any such Purchase occurring in connection with a
transaction causing a calculation to be made hereunder, Consolidated EBITDA for
such period will be calculated after giving pro forma effect thereto as if such
Purchase occurred on the first day of such period; and

(187)
since the beginning of such period any Person (that became a Restricted
Subsidiary or was merged with or into the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary since the beginning of such period) will
have made any Sale or any Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Company, any Permitted
Affiliate Parent or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA for such period will be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

For purposes of this definition and determining compliance with any provision of
the Loan Documents that requires the calculation of any financial ratio or test,
(a) whenever pro forma effect is to be given to any transaction or calculation,
the pro forma calculations will be as determined conclusively in good faith by a
responsible financial or accounting officer of the Company (including without
limitation in respect of anticipated expense and cost reductions) including,
without limitation, as a result of, or that would result from any actions taken,
committed to be taken or with respect to which substantial steps have been
taken, by the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
including, without limitation, in connection with any cost reduction synergies
or cost savings plan or program or in connection with any transaction,
investment, acquisition, disposition, restructuring, corporate reorganization or
otherwise (regardless of whether these cost savings and cost reduction synergies
could then be reflected in pro forma financial statements to the extent
prepared), (b) in determining the amount of Indebtedness outstanding on any date
of determination, pro forma effect shall be given to any Incurrence, repayment,
repurchase, defeasance or other acquisition, retirement or discharge of
Indebtedness as if such transaction had occurred on the first day of the
relevant period and (c) interest on any Indebtedness that bears interest at a
floating rate and that is being given pro forma effect shall be calculated as if
the rate in effect on the date of calculation had been applicable for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness).
For the avoidance of doubt, the Consolidated EBITDA and all outstanding
Indebtedness of any company or business division or other assets to be acquired
or disposed of pursuant to a signed purchase agreement (which may be subject to
one or more conditions precedent) may be given pro forma effect for the purpose
of calculating Pro Forma EBITDA.
“Pro forma Non-Controlling Interest EBITDA” means, for any period, an amount
equal to the proportion of the Pro forma EBITDA of the Company, a Permitted
Affiliate Parent and the Restricted Subsidiaries which would have been
attributable to Non-Controlling Interests, on the basis that the relevant
measures for calculating such Pro forma EBITDA for such period under the
definition of “Pro forma EBITDA” (including “Consolidated EBITDA”) are
attributed to such Non-Controlling Interests in accordance with the definition
of “Consolidation”.
“Production Facilities” means any facilities provided by a lender to the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary to finance a
production.
“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional investors that is
underwritten for resale in accordance with Rule 144A and/or Regulation S under
the Securities Act, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the SEC for public
resale. For the avoidance of doubt, the term “Public Debt” shall not be
construed to include any Indebtedness issued to institutional investors in a
direct placement of such Indebtedness that is not underwritten by an
intermediary (it being understood that, without limiting the foregoing, a
financing that is distributed to not more than ten Persons (provided that
multiple managed accounts and Affiliates of any such Persons shall be treated as
one Person for the purposes of this definition) shall be deemed not to be
underwritten), or any Indebtedness under the Loan Documents, a Permitted Credit
Facility, a Production Facility, commercial bank or similar Indebtedness,
Capitalized Lease Obligations or recourse transfer of any financial asset or any
other type of Indebtedness Incurred in a manner not customarily viewed as a
“securities offering.”
“Public Market” means any time after an Equity Offering has been consummated,
shares of common stock or other common equity interests of the IPO Entity having
a market value in excess of $75.0 million on the date of such Equity Offering
have been distributed pursuant to such Equity Offering.
“Public Offering” means any offering, including an Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include any offering pursuant to Rule
144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).
“Public Offering Expenses” means expenses Incurred by any Parent in connection
with any public offering of Capital Stock or Indebtedness (whether or not
successful):
(188)
where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary; or

(189)
in a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned; or

(190)
otherwise on an interim basis prior to completion of such offering so long as
any Parent shall cause the amount of such expenses to be repaid to the Company,
a Permitted Affiliate Parent or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed, in each case, to the extent
such expenses are not paid by another Subsidiary of such Parent.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
the deferred purchase price of Receivables (and related assets) and/or a line of
credit, which may be irrevocable, from the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary in connection with a Qualified Receivables
Transaction with a Receivables Entity, which note is intended to finance that
portion of the purchase price that is not paid in cash or a contribution of
equity and which (1) is repayable from cash available to the Receivables Entity,
other than (a) amounts required to be established as reserves pursuant to
agreements, (b) amounts paid to investors in respect of interest, (c) principal
and other amounts owing to such investors and (d) amounts owing to such
investors and amounts paid in connection with the purchase of newly generated
Receivables and (2) may be subordinated to the payments described in clause (1).
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries pursuant to which the Company, a
Permitted Affiliate Parent or any of the Restricted Subsidiaries may sell,
convey or otherwise transfer to (1) a Receivables Entity (in the case of a
transfer by the Company, a Permitted Affiliate Parent or any of the Restricted
Subsidiaries) and (2) any other Person (in the case of a transfer by a
Receivables Entity), or may grant a Lien in, any Receivables (whether now
existing or arising in the future) of the Company, a Permitted Affiliate Parent
or any of the Restricted Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Receivables, all contracts and
all guarantees or other obligations in respect of such accounts receivable, the
proceeds of such Receivables and other assets which are customarily transferred,
or in respect of which Liens are customarily granted, in connection with asset
securitization involving Receivables and any Hedging Obligations entered into by
the Company, a Permitted Affiliate Parent or any such Restricted Subsidiary in
connection with such Receivables.
“Receivable” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, “payment intangible” or
“instrument” under the Uniform Commercial Code and any “supporting obligations”
as so defined.
“Receivables Entity” means a Subsidiary of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary (or another Person in which the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary makes an Investment or
to which the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
transfers Receivables and related assets) which engages in no activities other
than in connection with the financing of Receivables and which is designated by
the Board of Directors or senior management of the Company or a Permitted
Affiliate Parent (as provided below) as a Receivables Entity:
(191)
no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(A)    is guaranteed by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);
(B)    is recourse to or obligates the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings; or
(C)    subjects any property or asset of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;
except, in each such case, Limited Recourse and Permitted Liens as defined in
clauses (30) through (33) and (36) of the definition thereof;
(192)
with which neither the Company, a Permitted Affiliate Parent nor any Restricted
Subsidiary has any material contract, agreement, arrangement or understanding
(except in connection with a Purchase Money Note or Qualified Receivables
Transaction) other than on terms not materially less favorable to the Company,
such Permitted Affiliate Parent or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Company or such Permitted Affiliate Parent, other than fees payable in the
ordinary course of business in connection with servicing Receivables; and

(193)
to which neither the Company, a Permitted Affiliate Parent nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than those related to or incidental to the relevant Qualified Receivables
Transaction), except for Limited Recourse and Permitted Liens as defined in
clauses (30) through (33) and (36) of the definition thereof.

Any such designation by the Board of Directors or senior management of the
Company or a Permitted Affiliate Parent shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent an Officer’s
Certificate giving effect to such designation and certifying that such
designation complied with the foregoing conditions.
“Receivables Fees” means reasonable distributions or payments made directly or
by means of discounts with respect to any participation interest issued or sold
in connection with, and other fees paid to a Person that is not a Receivables
Entity in connection with, any Qualified Receivables Transaction.
“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables in a Qualified Receivables Transaction to repurchase Receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Refinancing” means the repayment of all principal, accrued and unpaid interest,
fees and other amounts outstanding on or about the Closing Date, and the
termination of all outstanding commitments, under the Existing Credit Facilities
(and the termination and release of all guarantees, security interests and liens
related thereto).
“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) (collectively, “refinance”, “refinances” and
“refinanced” shall have a correlative meaning) any Indebtedness existing on the
Effective Date or Incurred in compliance with this Agreement (including
Indebtedness of the Company or a Permitted Affiliate Parent that refinances
Indebtedness of the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary, as applicable, and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of the Company, a Permitted Affiliate Parent or another
Restricted Subsidiary) including Indebtedness that refinances Refinancing
Indebtedness, including successive refinancings; provided that:
(194)
if the Indebtedness being refinanced constitutes Subordinated Obligations, (a)
if the Stated Maturity of the Indebtedness being refinanced is earlier than the
Latest Maturity Date of the Facilities, the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Latest Maturity Date of the Facilities, the Refinancing
Indebtedness has a Stated Maturity later than the Latest Maturity Date of the
Facilities;

(195)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being refinanced plus an amount to pay any interest, fees and
expenses, premiums and defeasance costs, Incurred in connection therewith; and

(196)
if the Indebtedness being refinanced constitutes Subordinated Obligations, such
Refinancing Indebtedness is subordinated in right of payment to the Obligations
on terms at least as favorable to the Finance Parties as those contained in the
documentation governing the Indebtedness being refinanced.

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge
or repayment of all or any part of any such Credit Facility or other
Indebtedness.
“Related Business” means any business that is the same as or related, ancillary
or complementary to, any of the businesses of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries on the Effective Date.
“Related Person” with respect to any Permitted Holder, means:
(197)
any controlling equity holder or majority (or more) owned Subsidiary of such
Permitted Holder;

(198)
in the case of an individual, any spouse, family member or relative of such
individual, any trust or partnership for the benefit of one or more of such
individual and any such spouse, family member or relative, or the estate,
executor, administrator, committee or beneficiaries of any thereof; or

(199)
any trust, corporation, partnership or other Person for which one or more of the
Permitted Holders and other Related Persons of any thereof constitute the
beneficiaries, stockholders, partners or owners thereof, or Persons beneficially
holding in the aggregate a majority (or more) controlling interest therein.

“Related Taxes” means:
(200)
any taxes, including but not limited to sales, use, transfer, rental, ad
valorem, value added, stamp, property, consumption, franchise, license, capital,
registration, business, customs, net worth, gross receipts, excise, occupancy,
intangibles or similar taxes (other than (x) taxes measured by income and (y)
withholding imposed on payments made by any Parent), required to be paid by any
Parent by virtue of its:

(a)    being organized or incorporated or having Capital Stock outstanding (but
not by virtue of owning stock or other equity interests of any corporation or
other entity other than the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary or any of the Company’s, a Permitted Affiliate Parent’s or
any Restricted Subsidiary’s Subsidiaries), or
(b)    being a Holding Company of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or any of the Company’s, a Permitted Affiliate
Parent’s or any Restricted Subsidiary’s Subsidiaries, or
(c)    receiving dividends from or other distributions in respect of the Capital
Stock of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
or any of the Company’s, a Permitted Affiliate Parent’s or any Restricted
Subsidiary’s Subsidiaries, or
(d)    having guaranteed any obligations of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary or any Subsidiary of the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary, or
(e)    having made any payment in respect to any of the items for which the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary is permitted
to make payments to any Parent pursuant to Section 4.07,
in each case, to the extent such taxes are not paid by another Subsidiary or
such Parent; or
(201)
any taxes measured by income for which any Parent is liable up to an amount not
to exceed with respect to such taxes the amount of any such taxes that the
Company, a Permitted Affiliate Parent, any Restricted Subsidiary and their
respective Subsidiaries would have been required to pay on a separate company
basis or on a Consolidated basis if the Company, a Permitted Affiliate Parent,
any Restricted Subsidiary and their respective Subsidiaries had paid tax on a
Consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Company, a Permitted Affiliate Parent,
any Restricted Subsidiary and their respective Subsidiaries and any taxes
imposed by way of withholding on payments made by one Parent to another Parent
on any financing that is provided, directly or indirectly in relation to the
Company, a Permitted Affiliate Parent, any Restricted Subsidiary and their
respective Subsidiaries (in each case, reduced by any taxes measured by income
actually paid by the Company, a Permitted Affiliate Parent, any Restricted
Subsidiary and their respective Subsidiaries).

“Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness or the provider of Senior Indebtedness (if provided
on a bilateral basis), as the case may be.
“Reporting Entity” refers to the Company, or following any election made in
accordance with Section 4.03(d), such other Parent of the Company, or, following
a Permitted Affiliate Group Designation Date, the Common Holding Company or a
Parent of the Common Holding Company.
“Reserved Indebtedness Amount” has the meaning given to that term in Section
4.09.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Subsidiary” means any Subsidiary of the Company or of a Permitted
Affiliate Parent (including any Borrower), together with any Affiliate
Subsidiaries, in each case, other than an Unrestricted Subsidiary.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Securitization Obligation” means any Indebtedness or other obligation of any
Receivables Entity.
“Senior Indebtedness” means, whether outstanding on the Effective Date or
thereafter Incurred, all amounts payable by, under or in respect of all other
Indebtedness of the Loan Parties, including premiums and accrued and unpaid
interest (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to each Loan Party at the rate
specified in the documentation with respect thereto whether or not a claim for
post filing interest is allowed in such proceeding) and fees relating thereto;
provided, however, that Senior Indebtedness will not include:
(202)
any Indebtedness Incurred in violation of this Agreement;

(203)
any obligation of any Loan Party to any Restricted Subsidiary;

(204)
any liability for taxes owed or owing by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary;

(205)
any accounts payable or other liability to trade creditors arising in the
ordinary course of business (including guarantees thereof or instruments
evidencing such liabilities);

(206)
any Indebtedness, guarantee or obligation of a Loan Party that is expressly
subordinate or junior in right of payment to any other Indebtedness, guarantee
or obligation of a Loan Party, including, without limitation, any Subordinated
Obligation; or

(207)
any Capital Stock.

“Senior Secured Indebtedness” means, with respect to any Person as of any date
of determination, any Indebtedness that is (1) secured by a First-Priority Lien,
(2) Incurred by a Loan Party and secured by any other Lien on assets of a Loan
Party or any Restricted Subsidiary (other than a Lien permitted under clauses
(22), (28), or (29) of the definition of “Permitted Liens”), or (3) Incurred by
a Restricted Subsidiary that is not a Loan Party, in each case, without double
counting.
“Significant Subsidiary” means any Restricted Subsidiary which, together with
the Restricted Subsidiaries of such Restricted Subsidiary, accounted for more
than 10.0% of Total Assets as of the end of the most recently completed fiscal
year.
“Solvent Liquidation” means any voluntary liquidation, winding up or corporate
reconstruction involving the business or assets of, or shares of (or other
interests in) any Subsidiary of a Parent or any Grantor (other than the
Company); provided that, to the extent such Subsidiary of a Parent or Grantor
involved in such Solvent Liquidation is a Guarantor, the Successor Company
assumes all the obligations of that Guarantor under the Loan Documents and any
Intercreditor Agreement to which such Guarantor was a party prior to the Solvent
Liquidation unless (i) such Successor Company is an existing Guarantor or (ii)
such Successor Company would, but for the operation of this proviso, no longer
be required to guarantee the Facilities or any other Senior Secured Indebtedness
secured on the Collateral and accordingly any guarantee required by this proviso
would become subject to automatic release in accordance with Section 11.09(b) of
this Agreement.
“Specified Legal Expenses” means, to the extent not constituting an
extraordinary, non-recurring or unusual loss, charge or expense, all attorneys’
and experts’ fees and expenses and all other costs, liabilities (including all
damages, penalties, fines and indemnification and settlement payments) and
expenses paid or payable in connection with any threatened, pending, completed
or future claim, demand, action, suit, proceeding, inquiry or investigation
(whether civil, criminal, administrative, governmental or investigative).
“Spin-Off” means a transaction by which all outstanding ordinary and/or equity
shares of the Company and any Permitted Affiliate Parent or a Parent of the
Company or such Permitted Affiliate Parent directly or indirectly owned by the
Ultimate Parent are distributed to (1) all of the Ultimate Parent’s shareholders
or (2) all of the shareholders comprising one or more group of the Ultimate
Parent’s shareholders as provided by the Ultimate Parent’s articles of
association, in each case, either directly or indirectly through the
distribution of shares in a Parent holding the Company’s and any Permitted
Affiliate Parent’s shares or such Parent’s shares.
“Spin Parent” means the Person the shares of which are distributed to the
shareholders of the Ultimate Parent pursuant to the Spin-Off.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary which are reasonably customary in
securitization of Receivables transactions, including, without limitation, those
relating to the servicing of the assets of a Receivables Entity and Limited
Recourse, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.
“Stated Maturity” means, with respect to any security, loan or other evidence of
Indebtedness, the date specified in such security, loan or other evidence of
Indebtedness as the fixed date on which the payment of principal of such
security, loan or other evidence of Indebtedness is due and payable, including
pursuant to any mandatory repayment, redemption or repurchase provision, but
shall not include any contingent obligations to repay, redeem or repurchase any
such principal prior to the date originally scheduled for the payment thereof.
“Subordinated Obligation” means, in the case of a Borrower, any Indebtedness
(whether outstanding on the Effective Date or thereafter Incurred) which is
expressly subordinate or junior in right of payment to the Obligations pursuant
to a written agreement and, in the case of a Guarantor, any Indebtedness
(whether outstanding on the Effective Date or thereafter Incurred) which is
expressly subordinate or junior in right of payment to the Guaranty of such
Guarantor pursuant to a written agreement.
“Subordinated Shareholder Loans” means Indebtedness of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary (and any security into which such
Indebtedness, other than Capital Stock, is convertible or for which it is
exchangeable at the option of the holder) issued to and held by any Affiliate
(other than the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) that (either pursuant to its terms or pursuant to an agreement with
respect thereto):
(208)
does not mature or require any amortization, redemption or other repayment of
principal or any sinking fund payment prior to the first anniversary of the
Latest Maturity Date of the Facilities (other than through conversion or
exchange of such Indebtedness into Capital Stock (other than Disqualified Stock)
of the Company or a Permitted Affiliate Parent, as applicable, or any
Indebtedness meeting the requirements of this definition);

(209)
does not require, prior to the first anniversary of the Latest Maturity Date of
the Facilities, payment of cash interest, cash withholding amounts or other cash
gross-ups, or any similar cash amounts;

(210)
contains no change of control or similar provisions that are effective, and does
not accelerate and has no right to declare a default or event of default or take
any enforcement action or otherwise require any cash payment prior to the first
anniversary of the Latest Maturity Date of the Facilities;

(211)
does not provide for or require any Lien or encumbrance over any asset of the
Company, a Permitted Affiliate Parent or any of the Restricted Subsidiaries;

(212)
is subordinated in right of payment to the prior payment in full of the
Obligations in the event of (a) a total or partial liquidation, dissolution or
winding up of the Company or a Permitted Affiliate Parent or such Restricted
Subsidiary, as applicable, (b) a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property, a
Permitted Affiliate Parent or its property or a Restricted Subsidiary or its
property, as applicable, (c) an assignment for the benefit of creditors or (d)
any marshalling of the Company’s, a Permitted Affiliate Parent’s or a Restricted
Subsidiary’s assets and liabilities, as applicable;

(213)
under which the Company or a Permitted Affiliate Parent or such Restricted
Subsidiary, as applicable, may not make any payment or distribution of any kind
or character with respect to any obligations on, or relating to, such
Subordinated Shareholder Loans if (a) a payment Default under a Loan Document in
relation to the Obligations occurs and is continuing or (b) any other Default
under the Loan Documents occurs and is continuing that permits the Lenders to
accelerate their outstanding Loans and the Company or a Permitted Affiliate
Parent or a Restricted Subsidiary, as applicable, receives notice of such
Default from the Administrative Agent, until in each case the earliest of (i)
the date on which such Default is cured or waived or (ii) 180 days from the date
such Default occurs (and only one such notice may be given during any 360 day
period); and

(214)
under which, if the holder of such Subordinated Shareholder Loans receives a
payment or distribution with respect to such Subordinated Shareholder Loan (a)
other than in accordance with this Agreement or as a result of a mandatory
requirement of applicable Law or (b) under circumstances described under clauses
(5)(a) through (d) above, such holder will forthwith pay all such amounts to the
Administrative Agent or the Security Agent to be held in trust for application
in accordance with the Loan Documents; and

(215)
the holder of such Subordinated Shareholder Loans shall have acceded to any
applicable Intercreditor Agreement as a “Subordinated Creditor” (or equivalent).

“Subsidiary” of any Person means (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or Persons performing similar functions) or (2) any partnership, joint
venture limited liability company or similar entity of which more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Except as used in clause (2)(b) of
“Permitted Collateral Liens”, or as otherwise specified herein or unless the
context may otherwise require, each reference to a Subsidiary will refer to a
Subsidiary of the Company or a Permitted Affiliate Parent.
“Tax Group” has the meaning given to such term in the definition of the
Permitted Tax Distributions.
“Test Period” means, on any date of determination, the period of the most recent
two consecutive fiscal quarters for which, at the option of the Company or a
Permitted Affiliate Parent, (i) interim management statements and/or quarterly
financial statements have previously been furnished to the Administrative Agent
pursuant to Section 4.03 or (ii) internal interim management statements and/or
internal financial statements of the Reporting Entity are available immediately
preceding the date of determination (the “L2QA Test Period”). The calculation of
Pro forma EBITDA and Pro forma Non-Controlling Interest EBITDA in respect of any
Test Period that is an L2QA Test Period shall be determined by multiplying Pro
forma EBITDA or Pro forma Non-Controlling Interest EBITDA, as applicable, for
such L2QA Test Period by two.
“Total Assets” means the Consolidated total assets of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries as shown on the most recent
balance sheets (excluding the footnotes thereto) which have previously been
furnished to the Administrative Agent pursuant to Section 4.03 or are internally
available immediately preceding the date of determination (and, in the case of
any determination relating to any Incurrence of Indebtedness, any Restricted
Payment or other determination under this Agreement, calculated with such pro
forma and other adjustments as are consistent with the pro forma provisions set
forth in the definition of “Pro forma EBITDA” including, but not limited to, any
property or assets being acquired in connection therewith).


“Towers Assets” means:
(7)all present and future wireless and broadcast towers and tower sites that
host or assist in the operation of plant and equipment used for transmitting
telecommunications signals, being tower and tower sites that are owned by or
vested in the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
(whether pursuant to title, rights in rem, leases, rights of use, site sharing
rights, concession rights or otherwise) and include, without limitation, any and
all towers and tower sites under construction;
(8)all rights (including, without limitation, rights in rem, leases, rights of
use, site sharing rights and concession rights), title, deposits (including,
without limitation, deposits placed with landlords, electricity boards and
transmission companies) and interest in, or over, the land or property on which
such towers and tower sites referred to in paragraph (1) above have been or will
be constructed or erected or installed;
(9)all current assets relating to the towers or tower sites and their operation
referred to in paragraph (1) above, whether movable, immovable or incorporeal;
(10)all plant and equipment customarily treated by telecommunications operators
as forming part of the towers or tower sites referred to in paragraph (1) above,
including, in particular, but without limitation, the electricity power
connections, utilities, diesel generator sets, batteries, power management
systems, air conditioners, shelters and all associated civil and electrical
works; and
(11)all permits, licences, approvals, registrations, quotas, incentives, powers,
authorities, allotments, consents, rights, benefits, advantages, municipal
permissions, trademarks, designs, copyrights, patents and other intellectual
property and powers of every kind, nature and description whatsoever, whether
from government bodies or otherwise, pertaining to or relating to paragraphs (1)
to (4) above; and
(12)shares or other interests in Tower Companies.
“Tower Company” means a company or other entity whose principal activity relates
to Towers Assets and substantially all of whose assets are Towers Assets.
“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.
“Transactions” means (1) the entry into this Agreement and the other Loan
Documents, (2) the funding of the Initial Term Loans, the Bridge Facility and/or
the Initial Guarantor Notes Issuance and the consummation of the Refinancing and
the Acquisition with the net proceeds thereof, as applicable, (3) the SPV
Structure Termination, (4) the Notes Assumption, (5) the Debt Pushdown, (6) any
Post-Closing Reorganization and (7) all other associated transactions taken in
relation to any of the foregoing and the payment or incurrence of any fees,
expenses or charges associated with any such transactions.
“Ultimate Parent” means (1) Liberty Latin America and any and all successors
thereto or (2) upon consummation of a Spin-Off, “Ultimate Parent” will mean the
Spin Parent and its successors, and (3) upon consummation of a Parent Joint
Venture Transaction, “Ultimate Parent” will mean each of the top tier Parent
entities of the Parent Joint Venture Holders and their successors.
“Unrestricted Subsidiary” means:
(216)
any Subsidiary of the Company or a Permitted Affiliate Parent, or any Affiliate
Subsidiary, that at the time of determination shall be designated an
Unrestricted Subsidiary by the Board of Directors of the Company or a Permitted
Affiliate Parent in the manner provided below; and

(217)
any Subsidiary of an Unrestricted Subsidiary.

The Company or a Permitted Affiliate Parent may designate any Subsidiary of the
Company or a Permitted Affiliate Parent, or any Affiliate Subsidiary, as
applicable (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein), to
be an Unrestricted Subsidiary only if such designation and the Investment of the
Company or a Permitted Affiliate Parent in such Subsidiary or Affiliate
Subsidiary complies with Section 4.07.
Any such designation shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent an Officer’s Certificate certifying that
such designation complies with the foregoing conditions.
The Company or a Permitted Affiliate Parent may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and either (1) the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries could
Incur at least $1.00 of additional Indebtedness under Section 4.09(a)(2) or (2)
the Consolidated Senior Secured Net Leverage Ratio would be no greater than it
was immediately prior to giving effect to such designation, in each case, on a
pro forma basis taking into account such designation.
“VAT” means: (a) value added tax imposed in compliance with the Council
Directive 2006/112/EC on the common system of value added tax as implemented by
a member state of the European Union; and (b) any other Tax of a similar nature,
whether imposed in a member state of the European Union in substitution for, or
levied in addition to, such tax referred to in clause (a) above, or imposed
elsewhere.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
“Wholly Owned Subsidiary” means (1) in respect of any Person, a Person all of
the Capital Stock of which (other than (a) directors’ qualifying shares or an
immaterial amount of shares required to be owned by other Persons pursuant to
applicable Law, regulation or to ensure limited liability and (b) in the case of
a Receivables Entity, shares held by a Person that is not an Affiliate of the
Company or a Permitted Affiliate Parent solely for the purpose of permitting
such Person (or such Person’s designee) to vote with respect to customary major
events with respect to such Receivables Entity, including without limitation the
institution of bankruptcy, insolvency or other similar proceedings, any merger
or dissolution, and any change in charter documents or other customary events)
is owned by that Person directly or (2) indirectly by a Person that satisfies
the requirements of clause (1).



ANNEX IV
COVENANTS
(ON OR AFTER THE SPV STRUCTURE TERMINATION DATE)


Unless otherwise specified herein, (i) references in this Annex to sections of
Article 4 or 5 are to those sections of this Annex (ii) defined terms used in
this Annex IV shall bear the meanings given to them in Annex III or as otherwise
given to them in Section 1.01 or Annex I of this Agreement. For the avoidance of
doubt, the section references in this Annex IV is deliberately retained for
consistency given the equivalent provisions in indentures entered into by
Liberty Latin America and its Subsidiaries for ease of reference.
ARTICLE 4
Section 4.01    [Reserved]
Section 4.02    [Reserved]
Section 4.03    Reports
(a)    The Company or any Permitted Affiliate Parent will provide to the
Administrative Agent, and, in each case of clauses (1) and (2) of this Section
4.03(a), will post on its, the Reporting Entity’s or the Ultimate Parent’s
website (or make similar disclosure) the following (provided that to the extent
any reports are filed on the SEC’s website or on the Reporting Entity’s or the
Ultimate Parent’s website, such reports shall be deemed to be provided to the
Administrative Agent):
(1)    within 150 days after the end of each fiscal year, audited combined or
Consolidated balance sheets of the Reporting Entity as of the end of the two
most recent fiscal years (or such shorter period as the Reporting Entity has
been in existence) and audited combined or Consolidated income statements and
statements of cash flow of the Reporting Entity for the two most recent fiscal
years (or such shorter period as the Reporting Entity has been in existence), in
each case prepared in accordance with GAAP, including appropriate footnotes to
such financial statements, and a report of the independent public accountants on
the financial statements; provided that such financial statements need not (i)
contain any segment data other than as required under GAAP in its financial
statements with respect to the period presented, (ii) include any exhibits or
(iii) include separate financial statements for any Affiliates of the Reporting
Entity or any acquired businesses;
(2)    within 75 days after the end of each of the first three fiscal quarters
in each fiscal year, unaudited condensed combined or Consolidated financial
statements of the Reporting Entity for the relevant fiscal quarter, prepared in
accordance with GAAP; provided that such financial statements need not (i)
contain any segment data other than as required under GAAP in its financial
statements with respect to the period presented, (ii) include any exhibits or
(iii) include separate financial statements for any Affiliates of the Reporting
Entity or any acquired businesses; and
(3)    within 10 days after the occurrence of such event, information with
respect to (i) any change in the independent public accountants of the Reporting
Entity (unless such change is made in conjunction with a change in the auditor
of the Ultimate Parent), (ii) any material acquisition or disposal of the
Company, the Permitted Affiliate Parents and the Restricted Subsidiaries, taken
as a whole, and (iii) any material development in the business of the Company,
the Permitted Affiliate Parents and the Restricted Subsidiaries, taken as a
whole.
(b)    If the Company or a Permitted Affiliate Parent has designated any of its
Subsidiaries as Unrestricted Subsidiaries and any such Unrestricted Subsidiary
or group of Unrestricted Subsidiaries would, if they were Restricted
Subsidiaries, constitute Significant Subsidiaries of the Reporting Entity, then
the annual and quarterly financial statements required by Section 4.03(a)(1) and
Section 4.03(a)(2), as applicable, shall include a reasonably detailed
presentation, either on the face of the financial statements, in the footnotes
thereto or in a separate report delivered therewith, of the financial condition
and results of operations of the Reporting Entity and the Restricted
Subsidiaries separate from the financial condition and results of operations of
such Unrestricted Subsidiaries.
(c)    Following any election by the Reporting Entity to change accounting
principles in accordance with the definition of GAAP, the annual and quarterly
financial statements required by Section 4.03(a)(1) and Section 4.03(a)(2), as
applicable, shall include any reconciliation presentation required by clause
(2)(a) of the definition of GAAP.
(d)    Notwithstanding the foregoing, the Company may satisfy its obligations
under Section 4.03(a)(1) and Section 4.03(a)(2) by (i) prior to a Permitted
Affiliate Group Designation Date, delivering the corresponding Consolidated
annual and quarterly financial statements of any Parent of the Company and (ii)
following a Permitted Affiliate Group Designation Date, delivering the
corresponding condensed combined or Consolidated annual financial statements and
quarterly financial statements of the Common Holding Company or any Parent of
the Common Holding Company; provided that to the extent that material
differences exist between the business, assets, results of operations or
financial condition of (i) the Reporting Entity and (ii) the Company, any
Permitted Affiliate Parent and the Restricted Subsidiaries (excluding, for the
avoidance of doubt, the effect of any intercompany balances between the
Reporting Entity and the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries), such annual and quarterly financial statements shall
include an unaudited reconciliation of such Parent’s or Common Holding Company’s
(as the case may be) financial statements to the condensed combined or
Consolidated financial statements of the Company, any Permitted Affiliate Parent
and the Restricted Subsidiaries.
Section 4.04    [Reserved]
Section 4.05    [Reserved]
Section 4.06    [Reserved]
Section 4.07    Limitation on Restricted Payments
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries, directly or indirectly:
(1)    to declare or pay any dividend or make any distribution on or in respect
of its Capital Stock (including any payment in connection with any merger or
consolidation involving the Company, any Permitted Affiliate Parent or any of
the Restricted Subsidiaries) except:
(A)    dividends or distributions payable in Capital Stock of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary (other than Disqualified
Stock) or Subordinated Shareholder Loans; and
(B)    dividends or distributions payable to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary (and if such Restricted Subsidiary is not a
Wholly Owned Subsidiary of the Company or a Permitted Affiliate Parent, as
applicable, to its other holders of common Capital Stock on a pro rata basis);
(2)    to purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Company, a Permitted Affiliate Parent, or any Affiliate Subsidiary
or any Parent of the Company, a Permitted Affiliate Parent, or any Affiliate
Subsidiary held by Persons other than the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary (other than in exchange for Capital Stock of the
Company, a Permitted Affiliate Parent or an Affiliate Subsidiary (other than
Disqualified Stock) or Subordinated Shareholder Loans);
(3)    to purchase, repurchase, redeem, defease or otherwise acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations (other than (i) the purchase,
repurchase, redemption, defeasance or other acquisition or retirement of
Subordinated Obligations purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement, (ii) in exchange for Capital Stock of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary (other than Disqualified
Stock) or (iii) Indebtedness permitted under Section 4.09(b)(2)); or
(4)    to make any Restricted Investment in any Person;
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in Section
4.07(a)(1) through Section 4.07(a)(4) is referred to herein as a “Restricted
Payment”), if at the time the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary makes such Restricted Payment:
(A)    except in the case of a Restricted Investment, an Event of Default shall
have occurred and be continuing (or would result therefrom); or
(B)    except in the case of a Restricted Investment, if such Restricted Payment
is made in reliance on Section 4.07(a)(C)(i) below, the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries are not able to Incur an
additional $1.00 of Indebtedness pursuant to Section 4.09(a)(2), after giving
effect, on a pro forma basis, to such Restricted Payment; or
(C)    the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Effective Date and not returned or
rescinded (excluding all Restricted Payments permitted by Section 4.07(b)) would
exceed the sum of:
(i)    an amount equal to 100% of the Consolidated EBITDA for the period
beginning on the first day of the first full fiscal quarter commencing prior to
the Effective Date to the end of the Reporting Entity’s most recently ended full
fiscal quarter ending prior to the date of such Restricted Payment for which
internal Consolidated financial statements of the Reporting Entity are
available, taken as a single accounting period, less the product of 1.4 times
the Consolidated Interest Expense for such period;
(ii)    100% of the aggregate Net Cash Proceeds and the fair market value, of
marketable securities, or other property or assets, received by the Company, any
Permitted Affiliate Parent or any Affiliate Subsidiary from the issue or sale of
its Capital Stock (other than Disqualified Stock) or other capital contributions
or received by the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary from the issue or sale of Subordinated Shareholder Loans subsequent
to the Effective Date (other than (A) Net Cash Proceeds received from an
issuance or sale of such Capital Stock or Subordinated Shareholder Loans to the
Company, a Permitted Affiliate Parent, a Restricted Subsidiary or an employee
stock ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination, (B) Excluded Contributions, (C) any Cure Amounts or (D) any
property received in connection with Section 4.07(b)(26));
(iii)    100% of the aggregate Net Cash Proceeds and the fair market value, of
marketable securities, or other property or assets, received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary from the issuance or
sale (other than to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary subsequent to the Effective Date of any Indebtedness that has been
converted into or exchanged for Capital Stock of the Company, a Permitted
Affiliate Parent or an Affiliate Subsidiary (other than Disqualified Stock) or
Subordinated Shareholder Loans; provided that the proceeds of any Cure Amounts
shall not be taken into account for the purposes of this Section
4.07(a)(C)(iii);
(iv)    the amount equal to the net reduction in Restricted Investments made by
the Company, any Permitted Affiliate Parent or any of the Restricted
Subsidiaries subsequent to the Effective Date resulting from:
(a)    repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realized upon the sale or other disposition to a
Person other than the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary of any such Restricted Investment, repayments of loans or advances or
other transfers of assets (including by way of dividend, distribution, interest
payments or returns of capital) to the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary; or
(b)    the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued, in each case, as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary in such Unrestricted Subsidiary,
which amount in each case under this Section 4.07(a)(C)(iv) was included in the
calculation of the amount of Restricted Payments; provided, however, that no
amount will be included in Consolidated EBITDA for the purposes of Section
4.07(a)(C)(i) to the extent that it is (at the Company’s option) included under
this Section 4.07(a)(C)(iv);
(v)    without duplication of amounts included in Section 4.07(a)(C)(iv), the
amount by which Indebtedness of the Company, any Permitted Affiliate Parent or
any Affiliate Subsidiary is reduced on the Company’s, such Permitted Affiliate
Parent’s or such Affiliate Subsidiary’s Consolidated balance sheet, as
applicable, upon the conversion or exchange of any Indebtedness of the Company,
such Permitted Affiliate Parent or such Affiliate Subsidiary issued after the
Effective Date, which is convertible or exchangeable for Capital Stock (other
than Disqualified Stock) of the Company, such Permitted Affiliate Parent or such
Affiliate Subsidiary, as applicable, held by Persons not including the Company,
such Permitted Affiliate Parent or any of the Restricted Subsidiaries, as
applicable (less the amount of any cash or the fair market value of other
property or assets distributed by the Company, such Permitted Affiliate Parent
or such Affiliate Subsidiary upon such conversion or exchange); and
(vi)    100% of the Net Cash Proceeds and the fair market value of marketable
securities, or other property or assets, received by the Company, a Permitted
Affiliate Parent or any of the Restricted Subsidiaries in connection with: (A)
the sale or other disposition (other than to the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Company, a Permitted Affiliate Parent or any Subsidiary of
the Company or of a Permitted Affiliate Parent for the benefit of its employees
to the extent funded by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) of Capital Stock of an Unrestricted Subsidiary;
and (B) any dividend or distribution made by an Unrestricted Subsidiary to the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary; provided,
however, that no amount will be included in Consolidated Net Income for the
purposes of Section 4.07(a)(C)(i) to the extent that it is (at the Company’s
option) included under this Section 4.07(a)(C)(vi).
The fair market value of property or assets other than cash for, purposes of
this Section 4.07, shall be the fair market value thereof as determined
conclusively by the Board of Directors, senior management or an Officer of the
Company or a Permitted Affiliate Parent.
(b)    Section 4.07(a) will not prohibit:
(1)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Subordinated Shareholder Loans
or Subordinated Obligations of the Company, a Permitted Affiliate Parent or an
Affiliate Subsidiary made by exchange (including any such exchange pursuant to
the exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the sale or issuance within 90 days of, Subordinated Shareholder Loans, or
Capital Stock of the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary (other than Disqualified Stock or Capital Stock issued or sold to a
Restricted Subsidiary or an employee stock ownership plan or similar trust to
the extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or guaranteed by the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary unless such loans have been repaid with cash
on or prior to the date of determination), or a substantially concurrent capital
contribution to the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary; provided, however, that the Net Cash Proceeds from such sale or
issuance of Capital Stock or Subordinated Shareholder Loans or from such capital
contribution will be excluded from Section 4.07(a)(C)(ii);
(2)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations of the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary made by exchange for, or out of the proceeds
of the sale or issuance within 90 days of, Subordinated Obligations of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary that is
permitted or otherwise not prohibited to be Incurred pursuant to Section 4.09
and that in each case constitutes Refinancing Indebtedness;
(3)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary made by exchange for, or out of the proceeds of the sale
or issuance within 90 days of Disqualified Stock of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary, as the case may be, that, in each
case, is permitted or not otherwise prohibited to be Incurred pursuant to
Section 4.09 and that in each case constitutes Refinancing Indebtedness;
(4)    dividends paid within 60 days after the date of declaration if at such
date of declaration such dividend would have complied with this provision;
(5)    the purchase, repurchase, defeasance, redemption or other acquisition,
cancellation or retirement for value of Capital Stock, or options, warrants,
equity appreciation rights or other rights to purchase or acquire Capital Stock
of the Company, a Permitted Affiliate Parent or any Restricted Subsidiary or any
parent of the Company, a Permitted Affiliate Parent or an Affiliate Subsidiary
held by any existing or former employees or management of the Company, a
Permitted Affiliate Parent, an Affiliate Subsidiary or any Subsidiary of the
Company, a Permitted Affiliate Parent or an Affiliate Subsidiary or their
assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
agreements to compensate management employees or where such purchase,
repurchase, redemption, defeasance or other acquisition, cancellation or
retirement for value of such Capital Stock or options, warrants, equity
appreciation rights or other rights to purchase or acquire such Capital Stock is
made as a hedge against a management incentive scheme or other employee bonus
scheme in which a bonus or other incentive payment is payable in the relevant
Capital Stock or is based on the price of the relevant Capital Stock; provided
that such purchases, repurchases, defeasances, redemptions or other acquisitions
pursuant to this Section 4.07(b)(5) will not exceed $10.0 million in the
aggregate during any calendar year (with any unused amounts in any preceding
calendar year being carried over to the succeeding calendar year);
(6)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of, or otherwise not
prohibited to be Incurred pursuant to, Section 4.09;
(7)    purchases, repurchases, redemptions, defeasance or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other convertible securities if such Capital Stock represents a
portion of the exercise price thereof;
(8)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Obligation:
(A)    at a purchase price not greater than 101% of the principal amount of such
Subordinated Obligation in the event of a Change of Control; provided that prior
to or simultaneously with such purchase, repurchase, redemption, defeasance or
other acquisition or retirement specified in this Section 4.07(b)(8)(A), the
Company has notified the Administrative Agent of such Change of Control and the
Required Lenders have not required a prepayment and cancellation of the
Facilities under Section 2.05(b)(ix) of this Agreement;
(B)    [Reserved]; or
(C)    (i) consisting of Acquired Indebtedness (other than Indebtedness Incurred
to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was designated a Permitted Affiliate Parent or
an Affiliate Subsidiary or was otherwise acquired by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary) and (ii) at a purchase price not
greater than 100% of the principal amount of such Subordinated Obligation plus
accrued and unpaid interest and any premium required by the terms of such
Acquired Indebtedness;
(9)    dividends, loans, advances or distributions to any Parent or other
payments by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary in amounts equal to:
(A)    the amounts required for any Parent to pay Parent Expenses;
(B)    the amounts required for any Parent to pay Public Offering Expenses or
fees and expenses related to any other equity or debt offering of such Parent
that are directly attributable to the operation of the Company, any Permitted
Affiliate Parent and the Restricted Subsidiaries;
(C)    the amounts required for any Parent to pay Related Taxes or, without
duplication, pursuant to any tax sharing agreement or any arrangement between or
among the Ultimate Parent, a Loan Party, any other Person or a Restricted
Subsidiary; and
(D)    amounts constituting payments satisfying the requirements of Section
4.11(b)(11), Section 4.11(b)(12) or Section 4.11(b)(22);
(10)    Restricted Payments in an aggregate amount outstanding at any time not
to exceed the aggregate cash amount of Excluded Contributions, or consisting of
non-cash Excluded Contributions, or Investments in exchange for or using as
consideration Investments previously made under this Section 4.07(b)(10);
(11)    payments by the Company, a Permitted Affiliate Parent or an Affiliate
Subsidiary, or loans, advances, dividends or distributions to any Parent to make
payments to holders of Capital Stock of the Company, a Permitted Affiliate
Parent, an Affiliate Subsidiary or any Parent in lieu of the issuance of
fractional shares of such Capital Stock;
(12)    Restricted Payments in relation to any tax losses received by the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary from the
Ultimate Parent or any of its Subsidiaries (other than the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary); provided that (i) such
Restricted Payments shall only be made in relation to such tax losses in an
amount equal to the amount of tax that would have otherwise been required to be
paid by the Company, any Permitted Affiliate Parent or any Restricted Subsidiary
if those tax losses were not so received and such payment shall only be made in
the tax year in which such losses are utilized by the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary or (ii) such payments shall only
be made in relation to such tax losses in an amount not exceeding, in any
financial year, the greater of $30.0 million and 2.0% of Total Assets (with any
unused amounts in any financial year being carried over to the next succeeding
financial year);
(13)    so long as no Default or Event of Default of the type specified in
Section 8.01(a) of this Agreement has occurred and is continuing, any Restricted
Payment to the extent that, after giving pro forma effect to any such Restricted
Payment, the Consolidated Senior Secured Net Leverage Ratio would not exceed
4.50 to 1.00;
(14)    Restricted Payments in an aggregate amount at any time outstanding, when
taken together with all other Restricted Payments made pursuant to this Section
4.07(b)(14), not to exceed the greater of (A) $75.0 million and (B) 5.0% of
Total Assets, and (C) 0.25 multiplied by the Pro forma EBITDA for the Test
Period, in the aggregate in any calendar year (with any unused amounts in any
preceding calendar year being carried over to the succeeding calendar year);
(15)    [Reserved];
(16)    Restricted Payments for the purpose of making corresponding payments on:
(A)    any Indebtedness of a Parent; provided that, in the case of this Section
4.07(b)(16)(A), (i) on the date of Incurrence of such Indebtedness by a Parent
and after giving effect thereto on a pro forma basis, the Consolidated Net
Leverage Ratio, calculated for the purposes of this Section 4.07(b)(16) as if
such Indebtedness of such Parent were being Incurred by the Company or a
Permitted Affiliate Parent, would not exceed 5.00 to 1.00 or (ii) such
Indebtedness of a Parent is guaranteed by the Company, a Permitted Affiliate
Parent or a Restricted Subsidiary pursuant to Section 4.09(b)(15);
(B)    any Indebtedness of a Parent, to the extent that such Indebtedness is
guaranteed by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary pursuant to a guarantee otherwise permitted to be Incurred under this
Agreement;
(C)    any Indebtedness of a Parent or any such Parent’s Subsidiaries (i) the
net proceeds of which are or were used in the prepayment, repayment, redemption,
defeasance, retirement or purchase of the Facilities or other Indebtedness of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, in whole
or in part, or (ii) the net proceeds of which are or were contributed to or
otherwise loaned or transferred to the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary, or (iii) which is otherwise Incurred for the benefit of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary,
and, in each case of Section 4.07(b)(16)(A), Section 4.07(b)(16)(B) and Section
4.07(b)(16)(C), any Refinancing Indebtedness in respect thereof;
(17)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of or, Indebtedness owed to the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary by, Unrestricted Subsidiaries;
(18)    following a Public Offering of the Company, any Permitted Affiliate
Parent or any Parent, the declaration and payment by the Company, such Permitted
Affiliate Parent or such Parent, or the making of any cash payments, advances,
loans, dividends or distributions to any Parent to pay, dividends or
distributions on the Capital Stock, common stock or common equity interests of
the Company, any Permitted Affiliate Parent or any Parent; provided that the
aggregate amount of all such dividends or distributions under this Section
4.07(b)(18) shall not exceed in any fiscal year the greater of (A) 6.0% of the
Net Cash Proceeds received from such Public Offering or subsequent Equity
Offering by the Company, a Permitted Affiliate Parent or Parent or contributed
to the capital of the Company or a Permitted Affiliate Parent by any Parent in
any form other than Indebtedness or Excluded Contributions and (B) following the
Initial Public Offering, an amount equal to the greater of (i) 7.0% of the
Market Capitalization and (ii) 7.0% of the IPO Market Capitalization, provided
that after giving pro forma effect to the payment of any such dividend or making
of any such distribution, the Consolidated Senior Secured Net Leverage Ratio
would not exceed 4.50 to 1.00;
(19)    after the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, distributions (including by way of dividend) consisting of cash,
Capital Stock or property or other assets of such Unrestricted Subsidiary that
in each case is held by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary; provided that: (A) such distribution or disposition shall
include the concurrent transfer of all liabilities (contingent or otherwise)
attributable to the property or other assets being transferred; (B) any property
or other assets received from any Unrestricted Subsidiary (other than Capital
Stock issued by any Unrestricted Subsidiary) may be transferred by way of
distribution or disposition pursuant to this Section 4.07(b)(19) only if such
property or other assets, together with all related liabilities, is so
transferred in a transaction that is substantially concurrent with the receipt
of the proceeds of such distribution or disposition by the Company, such
Permitted Affiliate Parent or such Restricted Subsidiary; and (C) such
distribution or disposition shall not, after giving effect to any related
agreements, result nor be likely to result in any material liability, tax or
other adverse consequences to the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries on a Consolidated basis; provided further, however,
that proceeds from the disposition of any cash, Capital Stock or property or
other assets of an Unrestricted Subsidiary that are so distributed will not
increase the amount of Restricted Payments permitted under Section
4.07(a)(C)(iv);
(20)    [Reserved];
(21)    any Business Division Transaction or Content Transaction; provided that
after giving pro forma effect thereto, the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries could Incur at least $1.00 of additional
Indebtedness under Section 4.09(a)(2);
(22)    any Restricted Payment reasonably required to consummate, or in
connection with the Transactions;
(23)    distributions or payments of Receivables Fees and purchases of
Receivables pursuant to a Receivables Repurchase Obligation in connection with a
Qualified Receivables Transaction;
(24)    Permitted Tax Distributions;
(25)    [Reserved];
(26)    Restricted Payments to finance Investments or other acquisitions by a
Parent or any Affiliate (other than the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary) which would otherwise be permitted to be made pursuant
to this Section 4.07 if made by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary; provided that (i) such Restricted Payment shall be made
within 120 days of the closing of such Investment or other acquisition, (ii)
such Parent or Affiliate shall, prior to or promptly following the date such
Restricted Payment is made, cause (1) all property acquired (whether assets or
Capital Stock) to be contributed to the Company, a Permitted Affiliate Parent or
a Restricted Subsidiary or (2) the merger, amalgamation, consolidation, or sale
of the Person formed or acquired into the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary (in a manner not prohibited by Section 5.01) in order
to consummate such Investment or other acquisition, (iii) such Parent or
Affiliate receives no consideration or other payment in connection with such
transaction except to the extent the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Section 4.07 and (iv) any property received in
connection with such transaction shall not constitute an Excluded Contribution
up to the amount of such Restricted Payment made under this Section 4.07(b)(26);
(27)    any Restricted Payment from the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary to a Parent or any other Subsidiary of a Parent
which is not a Restricted Subsidiary; provided that such Subsidiary advances the
proceeds of any such Restricted Payment to the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary, as applicable, within three days of receipt
thereof and that such Restricted Payments do not exceed an amount equal to 10.0%
of Total Assets at any one time;
(28)    distributions (including by way of dividend) to a Parent consisting of
cash, Capital Stock or property or other assets of a Restricted Subsidiary that
is in each case held by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary for the sole purpose of transferring such cash, Capital
Stock or property or other assets to the Company, a Permitted Affiliate Parent
or any Restricted Subsidiary; and
(29)    Restricted Payments reasonably required to consummate any Permitted
Financing Action.
(c)    For purposes of determining compliance with this Section 4.07, in the
event that a Restricted Payment meets the criteria of more than one of the
categories described in Section 4.07(b)(1) through Section 4.07(b)(29) above, or
is permitted pursuant to Section 4.07(a) or the definition of “Permitted
Investments”, the Company and any Permitted Affiliate Parent will be entitled to
classify such Restricted Payment (or portion thereof) on the date of its payment
or later reclassify such Restricted Payment (or portion thereof) in any manner
that complies with this Section 4.07 or the definition of “Permitted
Investments”.
(d)    The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Company, such
Permitted Affiliate Parent or such Restricted Subsidiary, as the case may be,
pursuant to such Restricted Payment. The fair market value of any cash
Restricted Payment shall be its face amount.
Section 4.08    Limitation on Restrictions on Distributions from Restricted
Subsidiaries
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any Restricted Subsidiary (other than the Loan Parties) to, create or
otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary (other than the Loan Parties) to:
(1)    pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;
(2)    make any loans or advances to the Company, any Permitted Affiliate Parent
or any Restricted Subsidiary; or
(3)    transfer any of its property or assets to the Company, any Permitted
Affiliate Parent or any Restricted Subsidiary;
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on Common Stock and (y) the subordination of (including but not limited to,
the application of any standstill requirements to) loans or advances made to the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary to other
Indebtedness Incurred by the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, shall not be deemed to constitute such an encumbrance or
restriction.
(b)    The preceding provisions will not prohibit:
(1)    any encumbrance or restriction pursuant to an agreement in effect at,
entered into or substantially agreed on the Effective Date, including, without
limitation, the Existing Credit Facilities (until the Closing Date), this
Agreement, the other Loan Documents, the Collateral Documents and any related
documentation, in each case, as in effect, or substantially agreed, on the
Effective Date;
(2)    any encumbrance or restriction pursuant to an agreement or instrument of
a Person relating to any Capital Stock or Indebtedness of a Person, Incurred on
or before the date on which such Person was acquired by or merged or
consolidated with or into the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary or designated a Permitted Affiliate Parent, an Affiliate
Subsidiary or a Restricted Subsidiary (or became a Restricted Subsidiary as a
result thereof), or which such agreement or instrument is assumed by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary in connection
with an acquisition of assets (other than Capital Stock or Indebtedness Incurred
as consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions pursuant to which
such Person became a Restricted Subsidiary or was acquired by the Company, a
Permitted Affiliate Parent or a Restricted Subsidiary or was merged or
consolidated with or into the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary or in contemplation of such transaction) and outstanding
on such date; provided that any such encumbrance or restriction shall not extend
to any assets or property of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary other than the assets and property so acquired; provided,
further, that for the purposes of this Section 4.08(b)(2), if another Person is
the Successor Company, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary when such
Person becomes the Successor Company;
(3)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refunding, replacement or refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement referred to in Section 4.08(b)(1) or Section 4.08(b)(2) or this
Section 4.08(b)(3) or contained in any amendment, supplement, restatement or
other modification to an agreement referred to in Section 4.08(b)(1) or Section
4.08(b)(2) or this Section 4.08(b)(3); provided that the encumbrances and
restrictions, taken as a whole, with respect to the Company, such Permitted
Affiliate Parent or such Restricted Subsidiary contained in any such agreement
are no less favorable in any material respect to the Finance Parties than the
encumbrances and restrictions contained in such agreements referred to in
Section 4.08(b)(1) or Section 4.08(b)(2) (as determined conclusively in good
faith by the Board of Directors or senior management of the Company or a
Permitted Affiliate Parent);
(4)    in the case of Section 4.08(a)(3), any encumbrance or restriction:
(A)    that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract;
(B)    contained in Liens permitted under this Agreement securing Indebtedness
of the Company, a Permitted Affiliate Parent or a Restricted Subsidiary to the
extent such encumbrances or restrictions restrict the transfer of the property
subject to such mortgages, pledges or other security agreements;
(C)    pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary; or
(D)    contained in operating leases for real property and restricting only the
transfer of such real property upon the occurrence and during the continuance of
a default in the payment of rent;
(5)    any encumbrance or restriction pursuant to (A) Purchase Money Obligations
for property acquired in the ordinary course of business or (B) Capitalized
Lease Obligations permitted under this Agreement, in each case, that either (i)
impose encumbrances or restrictions of the nature described in Section
4.08(a)(3) on the property so acquired or (ii) are customary in connection with
Purchase Money Obligations, Capitalized Lease Obligations and mortgage
financings for property acquired in the ordinary course of business (as
determined conclusively in good faith by the Board of Directors or senior
management of the Company or a Permitted Affiliate Parent);
(6)    any encumbrance or restriction arising in connection with, or any
contractual requirement Incurred with respect to, any Purchase Money Note, other
Indebtedness or a Qualified Receivables Transaction relating exclusively to a
Receivables Entity that, in the good faith determination of the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent,
are necessary to effect such Qualified Receivables Transaction;
(7)    any encumbrance or restriction (A) with respect to a Restricted
Subsidiary (or any of its property or assets) imposed pursuant to an agreement
(or option to enter into such agreement) entered into for the direct or indirect
sale or disposition of all or substantially all of the Capital Stock or assets
of such Restricted Subsidiary (or the property or assets that are subject to
such restriction) pending the closing of such sale or disposition or (B) arising
by reason of contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary pursuant to an agreement that has been entered into
for the sale and disposition of all or substantially all assets of such
Subsidiary or conditions imposed by governmental authorities or otherwise
resulting from dispositions required by governmental authorities;
(8)    (A) customary provisions in leases, asset sale agreements, joint venture
agreements and other agreements and instruments entered into by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in the ordinary course
of business or (B) in the case of a joint venture or a Subsidiary that is not a
Wholly-Owned Subsidiary, encumbrances, restrictions and conditions imposed by
its organizational documents or any related shareholders, joint venture or other
agreements (including restrictions on the payment of dividends or other
distributions);
(9)    encumbrances or restrictions arising or existing by reason of applicable
Law or any applicable rule, regulation, governmental license, order, concession,
franchise, or permit or required by any regulatory authority;
(10)    any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(11)    any encumbrance or restriction pursuant to Currency Agreements,
Commodity Agreements or Interest Rate Agreements;
(12)    any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Effective Date pursuant Section 4.09 if (A) the encumbrances and
restrictions taken as a whole are not materially less favorable to the Finance
Parties than the encumbrances and restrictions contained in this Agreement the
other Loan Documents, and any related documentation, in each case, as in effect
on the Effective Date (as determined conclusively in good faith by the Board of
Directors or senior management of the Company or a Permitted Affiliate Parent)
or (B) such encumbrances and restrictions taken as a whole are not materially
more disadvantageous to the Finance Parties than is customary in comparable
financings (as determined conclusively in good faith by the Board of Directors
or senior management of the Company or a Permitted Affiliate Parent) and, in
each case, either (i) the Company or a Permitted Affiliate Parent reasonably
believes that such encumbrances and restrictions will not materially affect the
Borrowers’ ability to make principal or interest payments on the Loans as and
when they come due or (ii) such encumbrances and restrictions apply only if a
default occurs in respect of a payment or financial covenant relating to such
Indebtedness;
(13)    any encumbrance or restriction arising by reason of customary
non-assignment provisions in agreements; and
(14)    any encumbrance or restriction pursuant to any Intercreditor Agreement.
Section 4.09    Limitation on Indebtedness
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided that the Company, a Permitted Affiliate Parent
and any Restricted Subsidiary may Incur Indebtedness (including Acquired
Indebtedness) if, on the date of such Incurrence and after giving effect thereto
on a pro forma basis:
(1)    the Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00; and
(2)    to the extent that such Indebtedness is Senior Secured Indebtedness, the
Consolidated Senior Secured Net Leverage Ratio would not exceed 4.50 to 1.00.
(c)    Section 4.09(a) will not prohibit the Incurrence of Indebtedness under
the Loan Documents or the following Indebtedness:
(1)    Indebtedness of the Company, a Permitted Affiliate Parent and any of the
Restricted Subsidiaries under Credit Facilities, and any Refinancing
Indebtedness in respect thereof, in the aggregate principal amount at any one
time outstanding not to exceed (A) an amount equal to the greater of (i)(a) the
Credit Facility Basket Amount (without double counting, to the extent such
amount was used to Incur Indebtedness outstanding pursuant to the Additional
Facility Available Amount), plus (b) the amount of any Credit Facilities that
may be Incurred under Section 4.09(a)(2) or any other provision of this Section
4.09(b) to acquire any property, other assets or shares of Capital Stock of a
Person, and (ii) 10.0% of Total Assets plus (B) any accrual or accretion of
interest that increases the principal amount of Indebtedness under Credit
Facilities, plus (C) in the case of any Refinancing Indebtedness permitted under
this Section 4.09(b)(1) or any portion thereof, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing;
(2)    Indebtedness of the Company or a Permitted Affiliate Parent owing to and
held by the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
(other than a Receivables Entity) or Indebtedness of a Restricted Subsidiary
owing to and held by the Company, a Permitted Affiliate Parent or any other
Restricted Subsidiary (other than a Receivables Entity); provided that:
(A)    any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other
than a Receivables Entity), and
(B)    any sale or other transfer of any such Indebtedness to a Person other
than the Company, a Permitted Affiliate Parent or a Restricted Subsidiary (other
than a Receivables Entity),
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Company, such Permitted Affiliate Parent or such Restricted Subsidiary,
as the case may be;
(3)    Indebtedness represented by the Bridge Facility and/or the Initial
Guarantor Notes Issuance and the related guarantees thereof;
(4)    any Indebtedness (other than the Indebtedness described in Section
4.09(b)(1), Section 4.09(b)(2) and Section 4.09(b)(3)) outstanding on the
Effective Date;
(5)    any Refinancing Indebtedness Incurred in respect of any Indebtedness
described in Section 4.09(b)(4), this Section 4.09(b)(5), Section 4.09(b)(6),
Section 4.09(b)(8), Section 4.09(b)(14), Section 4.09(b)(15), Section
4.09(b)(18), Section 4.09(b)(20), Section 4.09(b)(22), or Section 4.09(b)(25) or
Incurred pursuant to Section 4.09(a);
(6)    Indebtedness of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary Incurred after the Effective Date (A) Incurred and outstanding on the
date on which such Restricted Subsidiary was acquired by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary or is merged,
consolidated, amalgamated or otherwise combined with (including pursuant to any
acquisition of assets and assumption of related liabilities) the Company, any
Permitted Affiliate Parent or any Restricted Subsidiary or was designated a
Permitted Affiliate Parent, an Affiliate Subsidiary or a Restricted Subsidiary,
(B) Incurred to provide all or a portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or a Permitted Affiliate Parent or was otherwise
acquired by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary, or such Person was designated as a Permitted Affiliate Parent or an
Affiliate Subsidiary or (C) Incurred and outstanding on the date on which such
Restricted Subsidiary was acquired by the Company, a Permitted Affiliate Parent
or a Restricted Subsidiary or is merged, consolidated, amalgamated or otherwise
combined with (including pursuant to any acquisition of assets and assumption of
related liabilities) the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary or was designated a Permitted Affiliate Parent, an Affiliate
Subsidiary or a Restricted Subsidiary (other than Indebtedness Incurred in
contemplation of the transaction or series of related transactions pursuant to
which such Person became a Restricted Subsidiary or was otherwise acquired by
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary); provided
that with respect to Section 4.09(b)(6)(A) and Section 4.09(b)(6)(B) only,
immediately following the consummation of the acquisition of such Restricted
Subsidiary by the Company, a Permitted Affiliate Parent, any Restricted
Subsidiary or such other transaction, (i) the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries would have been able to Incur $1.00 of
additional Indebtedness pursuant to Section 4.09(a)(1) after giving pro forma
effect to the relevant acquisition or other transaction and the Incurrence of
such Indebtedness pursuant to this Section 4.09(b)(6) or (ii) the Consolidated
Net Leverage Ratio would not be greater than immediately prior to such
acquisition or such other transaction;
(7)    [Reserved];
(8)    Indebtedness consisting of (A) mortgage financings, asset backed
financings, Purchase Money Obligations or other financings, Incurred for the
purpose of financing all or any part of the purchase price or cost of design,
construction, installation or improvement (including, without limitation, in
respect of tenant improvement) of property (real or personal), plant, equipment
or other assets (including, without limitation, network assets) used or useful
in the business of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary or (B) Indebtedness otherwise Incurred to finance the purchase,
lease, rental or cost of design, development, construction, installation or
improvement (including, without limitation, in respect of tenant improvement) of
property (real or personal), plant, equipment or other assets (including,
without limitation, network assets) used or useful in the business of the
Company, a Permitted Affiliate Parent or a Restricted Subsidiary, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets, and any Refinancing Indebtedness which refinances, replaces or
refunds such Indebtedness, in an aggregate outstanding principal amount which,
when taken together with the principal amount of all other Indebtedness Incurred
pursuant to this Section 4.09(b)(8), will not exceed the greater of (i) $45.0
million and (ii) 3.0% of Total Assets at any time outstanding so long as such
Indebtedness exists on the date of, or commissioning of, or contracting for,
such purchase, design, development, construction, installation or improvement,
or is created within 270 days thereafter;
(9)    Indebtedness in respect of (A) workers’ compensation claims, casualty or
liability insurance, self-insurance obligations, performance (including
insurance policies), bid, indemnity, surety, judgment, appeal, completion,
advance payment, customs, VAT or other tax or other guarantees or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by the Company, a Permitted Affiliate Parent or a Restricted Subsidiary
or relating to liabilities, obligations or guarantees Incurred in the ordinary
course of business (or consistent with past practice or industry practice) or in
respect of any government requirement, including, but not limited to, those
Incurred to secure health, safety and environmental obligations or rental
obligations, (B) letters of credit, bankers’ acceptances, guarantees, or other
similar instruments or obligations issued or relating to liabilities or
obligations Incurred in the ordinary course of business (or consistent with past
practice or industry practice) or in respect of any government requirement,
including, but not limited to, letters of credit or similar instruments in
respect of casualty or liability insurance, self-insurance, unemployment
insurance, workers compensation obligations, health disability or other
benefits, pensions-related obligations and other social security Laws, (C) the
financing of insurance premiums or take-or-pay obligations contained in supply
agreements, in each case, in the ordinary course of business and (D) any
customary cash management, cash pooling or netting or setting off arrangements
in the ordinary course of business;
(10)    Indebtedness Incurred constituting reimbursement obligations with
respect to letters of credit issued and bank guarantees in the ordinary course
of business provided to lessors of real property or otherwise in connection with
the leasing of real property and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses in respect of any government requirement, or other
Indebtedness with respect to reimbursement type obligations regarding the
foregoing; provided, however, that upon the drawing of such letters of credit or
the Incurrence of such Indebtedness, such obligations are reimbursed within 30
days following such drawing or Incurrence;
(11)    Indebtedness arising from agreements of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary providing for indemnification,
guarantees or obligations in respect of earn-outs or adjustment of purchase
price or similar obligations, in each case, Incurred or assumed in connection
with the acquisition or disposition of any business, assets or Capital Stock of
the Company, a Permitted Affiliate Parent or a Restricted Subsidiary, provided
that the maximum aggregate liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds (including the fair market value of
non-cash proceeds) actually received (in the case of dispositions) or paid (in
the case of acquisitions) by the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries in connection with such disposition or acquisition, as
applicable;
(12)    Indebtedness arising from (A) Bank Products and (B) the honoring by a
bank or other financial institution of a check, draft or similar instrument
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, provided that in the case of this Section
4.09(b)(12)(B), such Indebtedness is extinguished within thirty Business Days of
Incurrence;
(13)    guarantees by the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary of Indebtedness or any other obligation or liability of
the Company, a Permitted Affiliate Parent or any Restricted Subsidiary (other
than of any Indebtedness Incurred by the Company, a Permitted Affiliate Parent
or Restricted Subsidiary in violation of this Section 4.09); provided that if
the Indebtedness being guaranteed is subordinated in right of payment to the
Obligations, then such guarantee shall be subordinated substantially to the same
extent as the relevant Indebtedness guaranteed;
(14)    Indebtedness Incurred by the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary after the Effective Date to provide all or a portion of
the funds utilized to consummate the acquisition by the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary of any Non-Controlling Interests in
an aggregate principal amount at any time outstanding not to exceed 4.0x Pro
forma Non-Controlling Interest EBITDA for the Test Period;
(15)    Indebtedness of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary Incurred pursuant to any guarantees of Indebtedness of any
Parent; provided that for purposes of this Section 4.09(b)(15): (i) on the date
of such Incurrence and after giving effect thereto on a pro forma basis the
Consolidated Net Leverage Ratio would not exceed 5.00 to 1.00 (for the avoidance
of doubt, outstanding Indebtedness for the purpose of calculating the
Consolidated Net Leverage Ratio under this Section 4.09(b)(15) shall include any
Indebtedness represented by guarantees by the Company, any Permitted Affiliate
Parent or any of the Restricted Subsidiaries of Indebtedness of any Parent) and
(ii) such guarantees shall be subordinated to the Obligations pursuant to the
terms of the applicable Intercreditor Agreement;
(16)    Subordinated Shareholder Loans;
(17)    Indebtedness (including any Refinancing Indebtedness in respect thereof)
of any Restricted Subsidiary under any local Credit Facility in an amount not to
exceed the greater of (A) $45.0 million and (B) 3.0% of Total Assets;
(18)    Indebtedness of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary in an aggregate outstanding principal amount which, when
taken together with any Refinancing Indebtedness in respect thereof and the
principal amount of all other Indebtedness Incurred pursuant to this Section
4.09(b)(18) and then outstanding, will not exceed 100% of the Net Cash Proceeds
received by the Company or a Permitted Affiliate Parent from the issuance or
sale (other than to the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary) of Subordinated Shareholder Loans or its Capital Stock or otherwise
contributed to the equity of the Company or a Permitted Affiliate Parent, in
each case, subsequent to the Effective Date (and in each case, other than
through the issuance of Disqualified Stock, Preferred Stock or an Excluded
Contribution); provided that (A) any such Net Cash Proceeds that are so received
or contributed shall be excluded for purposes of making Restricted Payments
under Section 4.07(a)(C)(ii), Section 4.07(a)(C)(iii) and Section 4.07(b)(1) to
the extent the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary Incurs Indebtedness in reliance thereon and (B) any Net Cash Proceeds
that are so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this Section 4.09(b)(18) to the extent the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary makes a Restricted
Payment under Section 4.07(a)(C)(ii), Section 4.07(a)(C)(iii) and Section
4.07(b)(1) in reliance thereon;
(19)    [Reserved];
(20)    Indebtedness under day-light borrowing facilities and Indebtedness with
Affiliates, in each case reasonably necessary to effect or consummate any
Post-Closing Reorganization, the SPV Structure Termination, the Notes
Assumption, the Debt Pushdown or any Permitted Financing Action;
(21)    (a) Indebtedness arising under (i) any arrangements to fund a production
where such funding is only repayable from the distribution revenues of that
production or (ii) Production Facilities provided that the aggregate amount of
Indebtedness under all Production Facilities Incurred pursuant to this clause
(ii) does not exceed the greater of (A) $15.0 million and (B) 1.0% of Total
Assets at any time outstanding and (b) any Refinancing Indebtedness of any
Indebtedness Incurred under Section 4.09(b)(21)(a);
(22)    Indebtedness arising under borrowing facilities provided by a special
purpose vehicle notes issuer to the Company, any Permitted Affiliate Parent or
any Restricted Subsidiary in connection with the issuance of notes or other
similar debt securities intended to be supported primarily by the payment
obligations of the Company, any Permitted Affiliate Parent or any Restricted
Subsidiary in connection with any vendor financing platform;
(23)    [Reserved];
(24)    [Reserved]; and
(25)    in addition to the items referred to in Section 4.09(b)(1) through
Section 4.09(b)(24) above, Indebtedness of the Company, a Permitted Affiliate
Parent or any Restricted Subsidiary in an aggregate outstanding principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this Section 4.09(b)(25) and then outstanding, will not
exceed the greater of (A) $75.0 million and (B) 5.0% of Total Assets at any time
outstanding.
(c)    [Reserved].
(d)    For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.09:
(1)    in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 4.09(a) and Section 4.09(b), or, as
applicable, in the definition of “Additional Facility Available Amount” in
Section 1.01 of this Agreement, the Company, in its sole discretion, will
classify such item of Indebtedness on the date of its Incurrence and only be
required to include the amount and type of such Indebtedness in one of such
clauses and will be permitted on the date of such Incurrence to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 4.09(a) and Section 4.09(b), or, as applicable, in the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement, and, from time to time, may reclassify all or a portion of such
Indebtedness, in any manner that complies with this Section 4.09 and the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement; provided that (i) the LCPR Initial Revolving Credit Commitments and
(ii) the Proceeds Loans representing the proceeds of any Initial Term Borrowings
on the Closing Date shall be deemed to have been Incurred under Section
4.09(b)(1) and cannot be reclassified;
(2)    guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;
(3)    if obligations in respect of letters of credit are Incurred pursuant to
any Credit Facility and are being treated as Incurred pursuant to Section
4.09(a) or Section 4.09(b)(1), Section 4.09(b)(17), Section 4.09(b)(18), Section
4.09(b)(21), or Section 4.09(b)(25) and the letters of credit relate to other
Indebtedness, then such other Indebtedness shall not be included;
(4)    the principal amount of any Disqualified Stock of the Company or a
Permitted Affiliate Parent, or Preferred Stock of a Restricted Subsidiary, will
be equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;
(5)    Indebtedness permitted by this Section 4.09 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 4.09 permitting such Indebtedness;
(6)    the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP; and
(7)    in the event that the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary enters into or increases commitments under a revolving
credit facility, enters into any commitment to Incur or issue Indebtedness or
commits to Incur any Lien pursuant to clause (29) of the definition of
“Permitted Liens”, the Incurrence or issuance thereof for all purposes under
this Section 4.09, including without limitation for purposes of calculating the
Consolidated Net Leverage Ratio, the Consolidated Senior Secured Net Leverage
Ratio or usage of clauses (1) through (25) under Section 4.09(b) (if any) for
borrowings and re-borrowings thereunder (and including issuance and creation of
letters of credit and bankers’ acceptances thereunder) will, at the Company’s or
a Permitted Affiliate Parent’s option (except as otherwise provided in the
definition of “Additional Facility Available Amount” in Section 1.01 of this
Agreement), either (a) be determined on the date of such revolving credit
facility or such entry into or increase in commitments (assuming that the full
amount thereof has been borrowed as of such date) or other Indebtedness, and, if
such Consolidated Net Leverage Ratio or the Consolidated Senior Secured Net
Leverage Ratio or other provision of this Section 4.09 is satisfied with respect
thereto at such time, any borrowing or re-borrowing thereunder (and the issuance
and creation of letters of credit and bankers’ acceptances thereunder) will be
permitted under this covenant irrespective of the Consolidated Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio or other provision of
this Section 4.09 at the time of any borrowing or re-borrowing (or issuance or
creation of letters of credit or bankers’ acceptances thereunder) (the committed
amount permitted to be borrowed or re-borrowed (and the issuance and creation of
letters of credit and bankers’ acceptances) on a date pursuant to the operation
of this sub-clause (a) shall be the “Reserved Indebtedness Amount” as of such
date for purposes of the Consolidated Net Leverage Ratio and the Consolidated
Senior Secured Net Leverage Ratio and, to the extent of the usage of clauses (1)
through (25) under Section 4.09(b) (if any), shall be deemed to be Incurred and
outstanding under such clauses) or (b) be determined on the date such amount is
borrowed pursuant to any such facility or increased commitment, and in the case
of sub-clause (a) of this Section 4.09(d)(7), the Company or a Permitted
Affiliate Parent may revoke any such determination at any time and from time to
time.
Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest or
dividends in the form of additional Indebtedness, Preferred Stock or
Disqualified Stock and increases in the amount of Indebtedness due to a change
in accounting principles will not be deemed to be an Incurrence of Indebtedness
for purposes of this Section 4.09. The amount of any Indebtedness outstanding as
of any date shall be (i) the accreted value thereof in the case of any
Indebtedness issued with original issue discount and (ii) the principal amount
or liquidation preference thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
If at any time an Unrestricted Subsidiary becomes a Permitted Affiliate Parent
or a Restricted Subsidiary, any Indebtedness of such Unrestricted Subsidiary
shall be deemed to be Incurred by a Permitted Affiliate Parent or a Restricted
Subsidiary as of such date.
(e)    For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be (1) calculated
by the Company based on the relevant currency exchange rate in effect on the
date such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed or first Incurred (whichever yields the lower Dollar Equivalent), in
the case of revolving credit Indebtedness; provided that if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable Dollar-dominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-dominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced and (2) if and for so long as any such Indebtedness is subject to an
agreement intended to protect against fluctuations in currency exchange rates
with respect to the currency in which such Indebtedness is denominated covering
principal and interest on such Indebtedness, the swapped rate of such
Indebtedness (if swapped into Dollars) as of the date of the applicable swap.
Notwithstanding any other provision of this Section 4.09, the maximum amount of
Indebtedness that the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries may Incur pursuant to this Section 4.09 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.
(f)    For purposes of determining compliance with (1) Section 4.09(a) and (2)
any other provision of the Loan Documents which requires the calculation of any
financial ratio or test, including the Consolidated Net Leverage Ratio and the
Consolidated Senior Secured Net Leverage Ratio, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency (if such Indebtedness
has not been swapped into Dollars, or if such Indebtedness has been swapped into
a currency other than Dollars) shall be calculated by the Company using the same
exchange rates for the relevant period used for calculating the Dollar
Equivalent of Consolidated EBITDA denominated in the same currency as the
currency in which such Indebtedness is denominated or into which it has been
swapped.
(g)    The Company and any Permitted Affiliate Parent will not Incur, and will
not permit the Loan Parties to Incur, any Indebtedness that is contractually
subordinated in right of payment to any other Indebtedness of the Loan Parties
that ranks pari passu with or is subordinated to the Obligations or Guaranty, as
applicable, unless such Indebtedness is also contractually subordinated in right
of payment to the Obligations or relevant Guaranty, on substantially identical
terms (as conclusively determined in good faith by the Board of Directors or
senior management of the Company or a Permitted Affiliate Parent); provided,
that no Indebtedness will be deemed to be contractually subordinated in right of
payment to any other Indebtedness of the Loan Parties or any other Restricted
Subsidiary solely by virtue of being unsecured or secured on a junior Lien basis
or by virtue of not being guaranteed or by virtue of the application of
waterfall or other payment ordering provisions affecting different tranches of
Indebtedness.
Section 4.10    Limitation on Sales of Assets and Subsidiary Stock
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, without the consent of the
Required Lenders, make any Asset Disposition unless:
(1)    the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary, as the case may be, receives consideration (including by way of
relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at least equal to the fair market value
(such fair market value to be determined on the date of contractually agreeing
to such Asset Disposition) (including as to the value of all non-cash
consideration) of the shares and assets subject to such Asset Disposition;
(2)    unless the Asset Disposition is a Permitted Asset Swap, at least 75% of
the consideration from such Asset Disposition (excluding any consideration by
way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, other than Indebtedness) received by the
Company, such Permitted Affiliate Parent or such Restricted Subsidiary, as the
case may be, is in the form of cash or Cash Equivalents; and
(3)    the Net Available Cash from such Asset Disposition is reinvested or
applied to prepay the Loans or Other Applicable Indebtedness, in each case, in
accordance with Section 2.05(b)(i) of this Agreement.
(b)    For the purposes of this Section 4.10, the following will be deemed to be
cash:
(1)    the assumption by the transferee of Indebtedness (other than Subordinated
Obligations) of any Loan Party or Indebtedness of a Restricted Subsidiary that
is not a Loan Party and the release of such Loan Party or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition (in which case the relevant Borrower will, without further action,
be deemed to have applied such deemed cash to Indebtedness in accordance with
Section 2.05(b)(i) of this Agreement);
(2)    securities, notes or other obligations received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary from the transferee that
are convertible by the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Asset Disposition;
(3)    Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Company, any Permitted Affiliate Parent and each other Restricted Subsidiary are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition;
(4)    consideration consisting of Indebtedness of the Company, a Permitted
Affiliate Parent or any Restricted Subsidiary;
(5)    any Designated Non-Cash Consideration received by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in such Asset
Dispositions having an aggregate fair market value not to exceed 25.0% of the
consideration from such Asset Disposition (excluding any consideration received
from such Asset Disposition in accordance with Section 4.10(b)(1) to Section
4.10(b)(4)) (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
(6)    in addition to any Designated Non-Cash Consideration received pursuant to
Section 4.10(b)(5), any Designated Non-Cash Consideration received by the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary in such Asset
Dispositions having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this Section
4.10(b)(6) that is at that time outstanding, not to exceed the greater of $75.0
million and 5.0% of Total Assets (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); and
(7)    consideration consisting of securities or obligations issued, insured or
unconditionally guaranteed by a government (or any agency or instrumentality
thereof) of a country where the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary is organized or located.
Section 4.11    Limitation on Affiliate Transactions
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, enter into
or conduct any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of the Company
or a Permitted Affiliate Parent (an “Affiliate Transaction”) involving aggregate
consideration in excess of $50.0 million unless:
(1)    the terms of such Affiliate Transaction are not materially less
favorable, taken as a whole, to the Company, such Permitted Affiliate Parent or
such Restricted Subsidiary, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate (or, in the
event that there are no comparable transactions involving Persons who are not
Affiliates of the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary to apply for comparative purposes, is otherwise on terms that, taken
as a whole, the Company, such Permitted Affiliate Parent or such Restricted
Subsidiary has conclusively determined in good faith to be fair to the Company,
such Permitted Affiliate Parent or such Restricted Subsidiary); and
(2)    in the event such Affiliate Transaction involves an aggregate
consideration in excess of $100.0 million, the terms of such transaction have
been approved by either (i) a majority of the members of the Board of Directors
or (ii) senior management of the Company, such Permitted Affiliate Parent, or
such Restricted Subsidiary, as applicable.
(b)    Section 4.11(a) will not apply to:
(1)    any Restricted Payment permitted to be made pursuant to Section 4.07 or
any Permitted Investment;
(2)    any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Company, a Permitted Affiliate Parent, any
Restricted Subsidiary or any Parent, restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits or consultant plans (including, without limitation, valuation, health,
insurance, deferred compensation, severance, retirement, savings or similar
plans, programs or arrangements) and/or indemnities provided on behalf of
officers, employees or directors or consultants, in each case in the ordinary
course of business;
(3)    loans or advances to employees, officers or directors in the ordinary
course of business of the Company, any Permitted Affiliate Parent or any
Restricted Subsidiary, but in any event not to exceed $2.0 million in the
aggregate amount outstanding at any one time with respect to all loans or
advances made since the Effective Date;
(4)    (A) any transaction between or among the Company, a Permitted Affiliate
Parent and a Restricted Subsidiary (or an entity that becomes a Permitted
Affiliate Parent or a Restricted Subsidiary in connection with such transaction)
or between or among Restricted Subsidiaries (or an entity that becomes a
Restricted Subsidiary in connection with such transaction); and (B) any
guarantees issued by the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary for the benefit of the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary (or an entity that becomes a Permitted Affiliate Parent or
a Restricted Subsidiary in connection with such transaction), as the case may
be, in accordance with Section 4.09;
(5)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which, taken as a
whole, are fair to the Company, the relevant Permitted Affiliate Parent or
Restricted Subsidiary, as applicable, or are on terms not materially less
favorable than those that could reasonably have been obtained at such time from
an unaffiliated party;
(6)    loans or advances to any Affiliate of the Company or a Permitted
Affiliate Parent by the Company, a Permitted Affiliate Parent or any Restricted
Subsidiary; provided that the terms of such loan or advance are fair to the
Company or the relevant Permitted Affiliate Parent or Restricted Subsidiary, as
the case may be, or are on terms not materially less favorable than those that
could reasonably have been obtained from an unaffiliated party;
(7)    the payment of reasonable and customary fees paid to, and indemnity
provided on behalf of, directors, executives or officers of any Parent, the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary;
(8)    the performance of obligations of the Company, any Permitted Affiliate
Parent, or any of the Restricted Subsidiaries under (A) the terms of any
agreement to which the Company, any Permitted Affiliate Parent or any of the
Restricted Subsidiaries is a party as of or on the Effective Date or (B) any
agreement entered into after the Effective Date on substantially similar terms
to an agreement under Section 4.11(b)(8)(A), in each case, as these agreements
may be amended, modified, supplemented, extended or renewed from time to time;
provided that any such agreement or amendment, modification, supplement,
extension or renewal to such agreement, in each case, entered into after the
Effective Date will be permitted to the extent that its terms are not materially
more disadvantageous to the Finance Parties than the terms of the agreements in
effect on the Effective Date;
(9)    any transaction with (i) a Receivables Entity effected as part of a
Qualified Receivables Transaction, acquisitions of Permitted Investments in
connection with a Qualified Receivables Transaction, and other Investments in
Receivables Entities consisting of cash or Securitization Obligations or (ii)
with an Affiliate in respect of Non-Recourse Indebtedness;
(10)    the issuance of Capital Stock or any options, warrants or other rights
to acquire Capital Stock (other than Disqualified Stock) of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary to any Affiliate of the
Company, such Permitted Affiliate Parent or such Affiliate Subsidiary;
(11)    the payment to any Permitted Holder of all reasonable expenses Incurred
by any Permitted Holder in connection with its direct or indirect investment in
the Company, a Permitted Affiliate Parent, an Affiliate Subsidiary and their
Subsidiaries and unpaid amounts accrued for prior periods;
(12)    the payment to any Parent or Permitted Holder (1) of Management Fees (A)
on a bona fide arm’s-length basis in the ordinary course of business or (B) of
up to the greater of $15.0 million and 1.0% of Total Assets in any calendar
year, (2) for financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including without
limitation in connection with loans, capital market transactions, hedging and
other derivative transactions, acquisitions or divestitures or (3) of Parent
Expenses;
(13)    guarantees of indebtedness, hedging and other derivative transactions,
and other obligations not otherwise prohibited under this Agreement;
(14)    if not otherwise prohibited under this Agreement, the issuance of
Capital Stock (other than Disqualified Stock) or Subordinated Shareholder Loans
(including the payment of cash interest thereon; provided that, after giving pro
forma effect to any such cash interest payment, the Consolidated Senior Secured
Net Leverage Ratio would not exceed 4.50 to 1.00) of the Company, a Permitted
Affiliate Parent or a Restricted Subsidiary to any Parent of the Company, a
Permitted Affiliate Parent or an Affiliate Subsidiary or any Permitted Holder;
(15)    arrangements with customers, clients, suppliers, contractors, lessors or
sellers of goods or services that are negotiated with an Affiliate, in each
case, which are otherwise in compliance with the terms of this Agreement;
provided that the terms and conditions of any such transaction or agreement as
applicable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries, taken as a whole, are fair to the Company, any Permitted Affiliate
Parent and the Restricted Subsidiaries and are on terms not materially less
favorable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries than those that could have reasonably been obtained in respect of
an analogous transaction or agreement that would not constitute an Affiliate
Transaction;
(16)    (A) transactions with Affiliates in their capacity as holders of
indebtedness or Capital Stock of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary, so long as such Affiliates are not treated materially
more favorably than holders of such indebtedness or Capital Stock generally, and
(B) transactions with Affiliates in their capacity as borrowers of Indebtedness
from the Company, a Permitted Affiliate Parent or any Restricted Subsidiary, so
long as such Affiliates are not treated materially more favorably than holders
of such indebtedness generally;
(17)    any tax sharing agreement or arrangement and payments pursuant thereto
between or among the Ultimate Parent, the Company, a Permitted Affiliate Parent
or any other Person or a Restricted Subsidiary not otherwise prohibited by this
Agreement and any payments or other transactions pursuant to a tax sharing
agreement or arrangement between the Company, a Permitted Affiliate Parent and
any other Person or a Restricted Subsidiary and any other Person with which the
Company, any Permitted Affiliate Parent or any of the Restricted Subsidiaries
files a consolidated tax return or with which the Company, a Permitted Affiliate
Parent or any of the Restricted Subsidiaries is part of a group for tax purposes
(including a fiscal unity) or any tax advantageous group contribution made
pursuant to applicable legislation;
(18)    transactions relating to the provision of Intra-Group Services in the
ordinary course of business;
(19)    the Transactions;
(20)    any transaction reasonably necessary to effect the Spin-Off;
(21)    any transaction in the ordinary course of business between or among the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary and any
Affiliate of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary that is an Unrestricted Subsidiary or a joint venture or similar
entity (including a Permitted Joint Venture) that would constitute an Affiliate
Transaction solely because the Company, a Permitted Affiliate Parent or a
Restricted Subsidiary owns an equity interest in or otherwise controls such
Unrestricted Subsidiary, joint venture or similar entity;
(22)    commercial contracts entered into in the ordinary course of business
between an Affiliate of the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary and the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary that are on arm’s length terms or on a basis that senior
management of the Company, a Permitted Affiliate Parent or a Restricted
Subsidiary reasonably believes allocates costs fairly;
(23)    transactions between the Company, a Permitted Affiliate Parent and any
Restricted Subsidiary and a Parent and/or an Affiliate, in each case, to effect
or facilitate the transfer of any property or asset from the Company, any
Permitted Affiliate Parent and/or any Restricted Subsidiary to another
Restricted Subsidiary, any Permitted Affiliate Parent and/or the Company, as
applicable;
(24)    any Permitted Financing Action; and
(25)    transactions relating to Excess Capacity Network Services; provided that
the price payable by any member of the Wider Group in relation to such Excess
Capacity Network Services is no less than the cost incurred by the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary in providing such Excess
Capacity Network Services.
Section 4.12    Limitation on Liens
(a)    The Company and any Permitted Affiliate Parent will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
Incur or suffer to exist any Lien (other than (1) in the case of any property or
asset that does not constitute Collateral, Permitted Liens (other than Permitted
Collateral Liens), and (2) in the case of any property or asset that constitutes
Collateral, Permitted Collateral Liens) upon any of its property or assets
(including Capital Stock of Restricted Subsidiaries), whether owned on the
Effective Date or acquired after that date, which Lien is securing any
Indebtedness (such Lien, the “Initial Lien”), unless, in the case of clause (1)
only, contemporaneously with the Incurrence of such Initial Lien effective
provision is made to secure the Indebtedness due under the Loan Documents or, in
respect of Liens on any Guarantor’s property or assets, such Guarantor’s
Guaranty, equally and ratably with (or prior to, in the case of Liens with
respect to Subordinated Obligations of a Guarantor, as the case may be) the
Indebtedness secured by such Initial Lien for so long as such Indebtedness is so
secured.
(b)    Any such Lien thereby created in favor of the Finance Parties will be
automatically and unconditionally released and discharged upon:
(1)    the release and discharge of the Initial Lien to which it relates;
(2)    any sale, exchange or transfer to any Person other than the Company, a
Permitted Affiliate Parent or any Restricted Subsidiary of the property or
assets secured by such Initial Lien;
(3)    the full and final payment of all amounts payable by the Borrowers under
the Loan Documents;
(4)    with respect to any Additional Guarantor the assets or the Capital Stock
of which are encumbered by such Lien, upon the release of the Guaranty of such
Additional Guarantor in accordance with this Agreement;
(5)     as a result of, and in connection with, any Solvent Liquidation;
(6)    if the Collateral is owned by a Guarantor that is released from its
Guaranty in accordance with this Agreement; and
(7)    to release and/or retake any Lien on any Collateral to the extent
otherwise permitted by this Agreement.
(c)    For purposes of determining compliance with this Section 4.12, (1) a Lien
need not be Incurred solely by reference to one category of Permitted Liens or
Permitted Collateral Liens, as applicable, but may be Incurred under any
combination of such categories (including in part under one such category and in
part under any other such category) and (2) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens or Permitted Collateral Liens, as applicable, the Company shall,
in its sole discretion, divide, classify or may subsequently reclassify at any
time such Lien (or any portion thereof) in any manner that complies with this
Section 4.12 and the definition of “Permitted Liens” or “Permitted Collateral
Liens”, as applicable.
(d)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness shall mean any increase
in the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the amortization of original issue discount,
the payment of interest in the form of additional Indebtedness with the same
terms or in the form of common stock, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference, any fees,
underwriting discounts, accrued and unpaid interest, premiums and other costs
and expenses Incurred in connection therewith and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies or increases in the value of property securing Indebtedness.
Section 4.13    [Reserved]
Section 4.14    [Reserved]
Section 4.15    Limitation on Issuances of Guarantees of Indebtedness by
Restricted Subsidiaries
(a)    The Company and any Permitted Affiliate Parent will not permit any
Restricted Subsidiary (other than a Loan Party) to, directly or indirectly,
guarantee or otherwise become obligated under any Indebtedness of any Loan Party
after the Effective Date in an amount in excess of $50.0 million unless such
Restricted Subsidiary is or becomes an Additional Guarantor on the date on which
such other guarantee or Indebtedness is Incurred (or as soon as reasonably
practicable thereafter) and, if applicable, executes and delivers to the
Administrative Agent the documentation required by Section 10.21(c) pursuant to
which such Restricted Subsidiary will provide a Guaranty (which Guaranty shall
be senior to or pari passu with such Restricted Subsidiary’s guarantee of such
other Indebtedness); provided that,
(1)    if such Restricted Subsidiary is not a Significant Subsidiary, such
Restricted Subsidiary shall only be obligated to become an Additional Guarantor
if such Indebtedness is Indebtedness of the Company, a Permitted Affiliate
Parent or a Borrower or Public Debt of a Guarantor;
(2)    if the Indebtedness is pari passu in right of payment to the Obligations,
any such guarantee of such Restricted Subsidiary with respect to such
Indebtedness shall rank pari passu in right of payment to its Guaranty;
(3)    if the Indebtedness is subordinated in right of payment to the
Obligations, any such guarantee of such Restricted Subsidiary with respect to
such Indebtedness shall be subordinated in right of payment to its Guaranty
substantially to the same extent as such Indebtedness is subordinated in right
of payment to the Obligations;
(4)    an Additional Guarantor’s Guaranty may be limited in amount to the extent
required by fraudulent conveyance, thin capitalization, corporate benefit,
financial assistance or other similar laws (but, in such a case (a) each of the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries will use
their reasonable best efforts to overcome the relevant legal limit and will
procure that the relevant Restricted Subsidiary undertakes all whitewash or
similar procedures which are legally available to eliminate the relevant limit
and (b) the relevant guarantee shall be given on an equal and ratable basis with
the guarantee of any other Indebtedness giving rise to the obligation to
guarantee the Facilities); and
(5)    for so long as it is not permissible under applicable Law for a
Restricted Subsidiary to become an Additional Guarantor, such Restricted
Subsidiary need not become an Additional Guarantor (but, in such a case, each of
the Company, any Permitted Affiliate Parent and the Restricted Subsidiaries will
use their reasonable best efforts to overcome the relevant legal prohibition
precluding the giving of the guarantee and will procure that the relevant
Restricted Subsidiary undertakes all whitewash or similar procedures which are
legally available to eliminate the relevant legal prohibition, and shall give
such guarantee at such time (and to the extent) that it thereafter becomes
permissible).
(b)    Section 4.15(a) shall not apply to: (1) the granting by such Restricted
Subsidiary of a Permitted Lien under circumstances which do not otherwise
constitute the guarantee of Indebtedness of the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary; or (2) the guarantee by any Restricted
Subsidiary of Indebtedness that refinances Indebtedness which benefited from a
guarantee by any Restricted Subsidiary Incurred in compliance with this Section
4.15 immediately prior to such refinancing.
(c)    Notwithstanding anything herein to the contrary, Section 4.15(a) shall
not be applicable to any guarantee provided by a Restricted Subsidiary that
existed at the time such person became a Restricted Subsidiary if such guarantee
was not incurred in connection with, or in contemplation of, such person
becoming a Restricted Subsidiary.
(d)    Notwithstanding the foregoing, any Guaranty by an Additional Guarantor
created pursuant to this Section 4.15 shall provide by its terms that it shall
be automatically and unconditionally released and discharged in accordance with
the provisions of this Agreement.
Section 4.16    [Reserved]
Section 4.17    Impairment of Liens
The Company and any Permitted Affiliate Parent shall not, and shall not permit
any Restricted Subsidiary to, take or omit to take any action that would have
the result of materially impairing any Lien on the Collateral granted under the
Collateral Documents (it being understood, subject to the proviso below, that
the Incurrence of Permitted Collateral Liens shall under no circumstances be
deemed to materially impair any Lien on the Collateral granted under the
Collateral Documents) for the benefit of the Administrative Agent and/or the
Security Agent and the Lenders, and the Company and any Permitted Affiliate
Parent shall not, and shall not permit any Restricted Subsidiary to, grant to
any Person other than the Administrative Agent and/or the Security Agent, the
Lenders and the other beneficiaries described in the Collateral Documents and
any Intercreditor Agreement, as applicable, any interest whatsoever in any of
the Collateral, except that (a) the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries may Incur Permitted Collateral Liens, (b) the
Collateral may be discharged and released in accordance with this Agreement, the
Collateral Documents and any Intercreditor Agreement, as applicable, and (c) the
Company, any Permitted Affiliate Parent and any Restricted Subsidiary may
consummate any other transaction permitted under Section 5.01; provided that,
except with respect to any discharge or release of Collateral in accordance with
this Agreement, the Collateral Documents and any Intercreditor Agreement, as
applicable, or in connection with the Incurrence of Liens for the benefit of the
Administrative Agent and/or the Security Agent and the Lenders, no Collateral
Document may be amended, extended, renewed, restated, supplemented or otherwise
modified or replaced, except that, at the request of the Company or any
Permitted Affiliate Parent and without the consent of the Lenders, the
Administrative Agent and/or the Security Agent may from time to time (subject to
customary protections and indemnifications from the Company) enter into one or
more amendments to the Collateral Documents to: (1) cure any ambiguity,
omission, manifest error, defect or inconsistency therein; (2) provide for
Permitted Collateral Liens; (3) make any change necessary or desirable, as
determined conclusively in good faith by the Board of Directors, senior
management or an Officer of the Company or a Permitted Affiliate Parent, in
order to implement transactions permitted under Section 5.01; (4) provide for
the release of any Lien on any properties and assets constituting Collateral
from the Lien of the Collateral Documents; provided that such release is
followed by the substantially concurrent re-taking of a Lien of at least
equivalent priority over the same properties and assets securing the Obligations
and the Guaranty; (5) provide for the release of any Lien pursuant to, or in
connection with, any Solvent Liquidation; (6) as is reasonably necessary to give
effect to the SPV Structure Termination or the Debt Pushdown; and (7) make any
other change that does not adversely affect the Lenders in any material respect.
For any amendments, modifications or replacements of any Collateral Documents
not contemplated in clause (1) to (7) above, the Company or any Permitted
Affiliate Parent shall, contemporaneously deliver to the Administrative Agent,
either (A) a solvency opinion, in form and substance reasonably satisfactory to
the Administrative Agent from an Independent Financial Advisor confirming the
solvency of the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries, taken as a whole, after giving effect to any transactions related
to such amendment, extension, renewal, restatement, supplement, modification or
replacement, (B) a certificate from the responsible financial or accounting
officer of the relevant Grantor (acting in good faith) which confirms the
solvency of the person granting such Lien after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, or (C) an Opinion of Counsel, in form
and substance reasonably satisfactory to the Administrative Agent, confirming
that, after giving effect to any transactions related to such amendment,
extension, renewal, restatement, supplement, modification or replacement, the
Lien or Liens created under the Collateral Documents, as applicable, so amended,
extended, renewed, restated, supplemented, modified or replaced, are valid Liens
not otherwise subject to any limitation, imperfection or new hardening period,
in equity or at law, that such Lien or Liens were not otherwise subject to
immediately prior to such amendment, extension, renewal, restatement,
supplement, modification or replacement. In the event that the Company complies
with the requirements of this Section 4.17, the Administrative Agent and/or the
Security Agent shall (subject to customary protections and indemnifications)
consent to any such amendment, extension, renewal, restatement, supplement,
modification or replacement without the need for instructions from the Lenders.
Section 4.18    [Reserved]
Section 4.19    Suspension of Covenants on Achievement of Investment Grade
Status
If, during any period after the Effective Date, the Loans have achieved and
continue to maintain Investment Grade Status and no Event of Default has
occurred and is continuing (such period hereinafter referred to as an
“Investment Grade Status Period”), then the Company or a Permitted Affiliate
Parent will notify the Administrative Agent of this fact and beginning on the
date such status was achieved, the provisions of Sections 4.07, 4.08, 4.09,
4.10, 4.11 and 5.01(a)(3) and any related default provisions of this Agreement
will be suspended and will not, during such Investment Grade Status Period, be
applicable to the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries. No action taken during an Investment Grade Status Period or prior
to an Investment Grade Status Period in compliance with the covenants then
applicable will require reversal or constitute a Default under this Agreement in
the event that suspended covenants are subsequently reinstated or suspended, as
the case may be. An Investment Grade Status Period will terminate immediately
upon the failure of the Loans to maintain Investment Grade Status (the
“Reinstatement Date”). The Company or a Permitted Affiliate Parent will promptly
notify the Administrative Agent in writing of any failure of the Loans to
maintain Investment Grade Status and the Reinstatement Date.
Section 4.20    [Reserved]
Section 4.21    [Reserved]
Section 4.22    [Reserved]
Section 4.23    Intercreditor Agreements
(a)    Each of the Administrative Agent and the Lenders shall become a party to
the Initial Intercreditor Agreement on or prior to the SPV Structure Termination
Date or, on and after the SPV Structure Termination Date, such other date as
such Lender becomes a party this Agreement (by way of assignment, transfer,
accession, joinder or otherwise).
(b)    At the request of the Company or a Permitted Affiliate Parent, in
connection with the Incurrence by a Loan Party of any Indebtedness that is
permitted to share in the Collateral pursuant to the definition of “Permitted
Collateral Lien”, the Loan Parties, the Lenders, the Administrative Agent and
the Security Agent shall enter into with the holders of such Indebtedness (or
their duly authorized Representative) an intercreditor agreement, including a
restatement, amendment or other modification of the Group Intercreditor
Agreement (an “Additional Intercreditor Agreement”), on substantially the same
terms as the applicable Intercreditor Agreement (or on terms not materially less
favorable to the Finance Parties), including, with respect to the subordination,
payment blockage, limitation on enforcement, and release of the Guaranty,
priority and release of any Liens in respect of Collateral or other terms which
become customary for similar agreements. For the avoidance of doubt, subject to
the foregoing and Section 4.23(c), any such Additional Intercreditor Agreement
may provide for pari passu or subordinated Liens in respect of any such
Indebtedness (to the extent such Indebtedness is permitted to share the
Collateral (with the specified priority) pursuant to the definition of Permitted
Collateral Lien). The Lenders expressly authorize the Administrative Agent to
execute any such Additional Intercreditor Agreement and acknowledge and agree
that any such Additional Intercreditor Agreement executed by the Administrative
Agent shall bind the Lenders.
(c)    At the direction of the Company or a Permitted Affiliate Parent and
without the consent of the Lenders, the Administrative Agent will upon direction
of the Company or a Permitted Affiliate Parent from time to time enter into one
or more amendments to the applicable Intercreditor Agreement or any other
Collateral Document to: (1) cure any ambiguity, omission, manifest error, defect
or inconsistency therein; (2) add other parties (such as representatives of new
issuances of Indebtedness) thereto; (3) further secure the Obligations and the
Guaranty; (4) make provision for equal and ratable grants of Liens on the
Collateral to secure Additional Facilities or implement any Permitted Collateral
Liens; (5) make any other change to the applicable Intercreditor Agreement or
any other Collateral Document to provide for additional Indebtedness
constituting Subordinated Obligations or any other additional Indebtedness (in
either case, including with respect to the applicable Intercreditor Agreement,
the addition of provisions relating to new Indebtedness ranking junior in right
of payment to the Facilities) or other obligations that are permitted by the
terms of this Agreement to be Incurred and secured by a Lien on the Collateral
on a pari passu or junior basis with the Liens securing the Facilities; (6) add
Restricted Subsidiaries to the applicable Intercreditor Agreement or any other
Collateral Document; (7) amend the applicable Intercreditor Agreement or any
other Collateral Document in accordance with the terms thereof; (8) make any
change necessary or desirable, in the good faith determination of the Board of
Directors or senior management of the Company, in order to implement any
transaction that is subject to Section 5.01; (9) implement any transaction in
connection with the renewal, extension, refinancing, replacement or increase of
any Indebtedness that is secured by the Collateral and that is not prohibited by
this Agreement; or (10) make any other change thereto that does not adversely
affect the rights of the Finance Parties in any material respect; provided that
no such changes shall be permitted to the extent they affect the ranking of the
Facilities or the release of any Guaranty in a manner that would adversely
affect the rights of the Finance Parties in any material respect except as
otherwise permitted by this Agreement, or the applicable Intercreditor
Agreement, immediately prior to such change. The Company or a Permitted
Affiliate Parent will not otherwise direct the Administrative Agent to enter
into any amendment to the applicable Intercreditor Agreement or any other
Collateral Document without the consent of the Required Lenders, except as
otherwise permitted pursuant to Section 10.01 of this Agreement. This Section
4.23(c) shall supersede any provisions in Section 10.01 to the contrary.
(c)    In relation to any applicable Intercreditor Agreement, the Administrative
Agent shall consent on behalf of the Lenders to the payment, repayment,
purchase, repurchase, defeasance, acquisition, retirement or redemption of any
obligations subordinated to the Facilities thereby; provided, however, that such
transaction would comply with Section 4.07.
Section 4.24    [Reserved]
Section 4.25    Limited Condition Transaction
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Company or a Permitted
Affiliate Parent, be deemed satisfied, so long as no Default or Event of
Default, as applicable, exists on the date the definitive agreement (or other
relevant definitive documentation) for such Limited Condition Transaction is
entered into. For the avoidance of doubt, if the Company or a Permitted
Affiliate Parent has exercised its option under the first sentence of this
Section 4.25(a), and any Default or Event of Default occurs following the date
such definitive agreement for a Limited Condition Transaction is entered into
and prior to the consummation of such Limited Condition Transaction, any such
Default or Event of Default shall be deemed to not have occurred or be
continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Transaction is permitted hereunder.
(b)    In connection with any action being taken in connection with a Limited
Condition Transaction for purposes of:
(218)
determining compliance with any provision of the Agreement which requires the
calculation of any financial ratio or test, including the Consolidated Net
Leverage Ratio or the Consolidated Senior Secured Net Leverage Ratio; or

(219)
testing baskets set forth in this Agreement (including baskets measured as a
percentage or multiple, as applicable, of Total Assets, Pro forma EBITDA or Pro
forma Non-Controlling Interest EBITDA);

in each case, at the option of the Company or a Permitted Affiliate Parent (the
Company’s or a Permitted Affiliate Parent’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreement (or other relevant definitive
documentation) for such Limited Condition Transaction is entered into (the “LCT
Test Date”); provided that the Company or a Permitted Affiliate Parent shall be
entitled to subsequently elect, in its sole discretion, the date of consummation
of such Limited Condition Transaction instead of the LCT Test Date as the
applicable date of determination, and if, after giving pro forma effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof), as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Pro forma EBITDA”,
“Consolidated Net Leverage Ratio” and “Consolidated Senior Secured Net Leverage
Ratio”, the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
could have taken such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with.
(c)    If the Company or a Permitted Affiliate Parent has made an LCT Election
and any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in Pro forma EBITDA or
Total Assets, of the Company , any Permitted Affiliate Parent and the Restricted
Subsidiaries or the Person or assets subject to the Limited Condition
Transaction (as if each reference to the “Company” or a “Permitted Affiliate
Parent” in such definition was to such Person or assets) at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Company or a Permitted Affiliate Parent has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio, test or basket availability under this Agreement (including with respect
to the Incurrence of Indebtedness or Liens, or the making of Asset Dispositions,
acquisitions, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or the designation of an Unrestricted Subsidiary) on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio, test
or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.


ARTICLE 5
Section 5.01    Merger and Consolidation
(a)    No Borrower will consolidate with, or merge with or into, or convey,
transfer or lease all or substantially all of its assets to, any Person, unless:
(1)    the resulting, surviving or transferee Person (the “Successor Company”)
will be a corporation, partnership, trust or limited liability company organized
and existing under the laws of an Approved Jurisdiction and the Successor
Company (if not such Borrower) will expressly assume, by executing and
delivering a joinder agreement in the form contemplated by Section 10.21(c) of
this Agreement, to the Administrative Agent, in form satisfactory to the
Administrative Agent, all the obligations of such Borrower under the Loan
Documents to which it is a party;
(2)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;
(3)    either (A) immediately after giving effect to such transaction, the
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries, or such
Successor Company would be able to Incur at least an additional $1.00 of
Indebtedness pursuant to Section 4.09(a)(1) or (B) the Consolidated Senior
Secured Net Leverage Ratio of the Company, any Permitted Affiliate Parent and
the Restricted Subsidiaries (including such Successor Company) or such Successor
Company, any Permitted Affiliate Parent and the Restricted Subsidiaries would be
no greater than that of the Company, any Permitted Affiliate Parent and the
Restricted Subsidiaries immediately prior to giving effect to such transaction;
and
(4)    the Company or a Permitted Affiliate Parent shall have delivered to the
Administrative Agent an Officer’s Certificate and an Opinion of Counsel, each
stating that such consolidation, merger or transfer complies with this
Agreement; provided that in giving such opinion, such counsel may rely on an
Officer’s Certificate as to compliance with Section 5.01(a)(2) and Section
5.01(a)(3) above and as to any matters of fact.
(b)    No Loan Party (other than a Borrower) will consolidate with, or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person, other than another Loan Party (other than in connection with a
transaction that does not constitute an Asset Disposition or a transaction that
is permitted by Section 4.10), unless:
(1)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing; and
(2)    either:
(A)    the Successor Company (if not such Guarantor) expressly assumes all the
obligations of that Loan Party under the Loan Documents to which such Loan Party
is a party, by executing and delivering a joinder agreement in the form
contemplated by Section 10.21(c) of this Agreement; or
(B)    the Net Cash Proceeds of such transaction are applied in accordance with
the applicable provisions of this Agreement.
(c)    For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer, or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of a Loan Party which
properties and assets, if held by such Loan Party instead of such Subsidiaries,
would constitute all or substantially all of the properties and assets of such
Loan Party on a Consolidated basis, shall be deemed to be the transfer of all or
substantially all of the properties and assets of such Loan Party.
(d)    The Successor Company (if not such Loan Party) will succeed to, and be
substituted for, and may exercise every right and power of, the relevant Loan
Party under the Loan Documents to which such Loan Party is a party, and upon
such substitution, the predecessor to such Loan Party will be released from its
obligations under the Loan Documents, but, in the case of a lease of all or
substantially all its assets, the predecessor to such Loan Party will not be
released from the obligation to pay the principal of and interest on the
Facilities.
(e)    The provisions set forth in this Section 5.01 shall not restrict (and
shall not apply to): (1) any Restricted Subsidiary that is not a Loan Party from
consolidating with, merging or liquidating into or transferring all or
substantially all of its properties and assets to a Loan Party or any Restricted
Subsidiary that is not a Loan Party; (2) any Guarantor from merging or
liquidating into or transferring all or part of its properties and assets to
another Loan Party; (3) any consolidation or merger of a Borrower into any Loan
Party; provided that, for the purposes of this Section 5.01(e)(3), if a Borrower
is not the Successor Company, the relevant Guarantor will assume the obligations
of such Borrower under the Loan Documents to which such Borrower is party and
Section 5.01(a)(1) and Section 5.01(a)(4) shall apply to such transaction; (4)
any consolidation or merger effected as part of the Transactions; (5) any
Solvent Liquidation; (6) a Loan Party consolidating into or merging or combining
with an Affiliate incorporated or organized for the purpose of changing the
legal domicile or form of such entity or reincorporating such entity in another
jurisdiction; provided that, for the purposes of this Section 5.01(e)(6), (A)
Section 5.01(a)(1), Section 5.01(a)(2) and Section 5.01(a)(4) or (B) Section
5.01(b), as the case may be, shall apply to any such transaction; and (7) the
Permitted Initial Proceeds Loan Guarantor Merger.
SCHEDULE 1.01
INITIAL TERM COMMITMENTS
Initial Term Lender
Initial Term Commitment
The Bank of Nova Scotia
$1,000,000,000
Total
$1,000,000,000








SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
Agent Name:     The Bank of Nova Scotia
Address:     The Bank of Nova Scotia
201 Bishopsgate, 6th Floor
London, EC2M 3NS
United Kingdom
Attn:     Rory McCarthy

Phone:     
Email:    


SPV BORROWER:
LCPR LOAN FINANCING LLC
Address:
Suite 302, 4001 Kennett Pike

Wilmington, DE 19807
Attention:
Maples Fiduciary Services (Delaware) Inc.

Email:     


THE COMPANY:
LIBERTY CABLEVISION OF PUERTO RICO LLC
Address:
c/o LiLAC Communications Inc.

Suite 710, 1550 Wewatta Street
Denver, CO 80202
Email:     
With a copy to:
Ropes & Gray International LLP
60 Ludgate Hill
London EC4M 7AW
United Kingdom
Attention: Jane Rogers
E-mail:
Telephone: // Facsimile:


SCHEDULE 10.21
ADDITIONAL PARTIES DOCUMENTS
1.
Corporate Documents: Certified Organization Documents of each Additional
Borrower or Additional Guarantor, and such certification of resolutions or other
action and incumbency certificates of a Responsible Officer of each such
Additional Borrower or Additional Guarantor as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each such
Responsible Officer thereof to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Additional Borrower or
Additional Guarantor will become a party.

2.
Corporate Authority: to the extent required under the Organization Documents of
an Additional Borrower or Additional Guarantor or applicable Law, the consent of
the equity holder(s), Board of Directors or other appropriate corporate
governing body of such Additional Guarantor to the execution and delivery, and
performance by such Additional Borrower or Additional Guarantor, of the Loan
Documents to which it is a party.

3.
Legal Opinion: If requested by the Administrative Agent, a legal opinion as to
organization, authority, execution, delivery and enforceability of the
applicable Loan Documents.









1

